               INTHEUN ITEDSTATESDISTR
                                     ICTCOURT
            FORTHE WESTERNDISTR
                              ICT OFNORTHCAROLINA

                            ASHEV
                                ILLED
                                    IVIS
                                       ION


JANEROE
      ,                                 )
                                        )
                          Plaint
                               iff,     )
                                        )
v
.                                       )      C
                                               aseN
                                                  o.__
                                                     :20
                                                       -cv
                                                         -_______
                                        )
UNITEDSTATESOFAMER        ICA ,         )
                                        )
and                                     )
                                        )
JUD IC IALCONFERENCEOFTHE               )
UNITEDSTATES,                           )
                                        )
THEHON    .ROSLYNNR   . MAUSKOPF    ,   )
inh eroffic
          ialc ap
                aci
                  tya sC h
                         airo f         )
theJ udic
        i a
          lC onfer
                 enceC omm itteeon      )
Judic
    i alR e
          s our
              ces,                      )
                                        )
and                                     )
                                        )
ADM IN ISTRAT  IVEOFF ICEOFTHE          )
UNITEDSTATESCOURTS,                     )
                                        )
JAMESC   .DUFF  ,inhisoff
                        icialc a
                               p ac
                                  ityas )
Dir
  ectoro ftheA dminis
                    tra
                      tiveO ffic
                               eo fthe )
Uni
  tedS tatesC our
                ts,                     )
                                        )
SHERYLL   . WALTER  ,inh e
                         rind ividual   )
capacity
       ,                                )
                                        )
JOHNDOE    (S),                         )
c/oO ffic
        eo ftheG ener
                    alC ounselforth e   )
Admin is
       trat
          iv eOff
                iceofthe                )
Uni
  tedS tatesC our
                ts,                     )
                                        )
and                                     )
                                        )
UNITEDSTATESCOURTOFAPPEALS              )
FORTHEFOURTHC       IRCU IT,            )



                                      1

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 1 of 85
JUD
  ICIALCOUNCILOFTHE                        )
FOURTHCIRCU
          IT,                              )
                                           )
THEHON    .ROGERL   .GREGORY    ,inh i
                                     s     )
individu a
         lc ap
             acitya ndhiso f
                           fic
                             i a
                               lc apac
                                     ityas)
ChiefJ udgeoftheFou  r
                     thC ircu
                            ita ndasC hai
                                        r)
oftheJ  ud
         icia
            lC oun ci
                    lofth eFourthC irc
                                     uit
                                       , )
                                           )
JAMESN    .ISHIDA ,inh isindiv
                             idu alcapac
                                       ity )
andh iso f
         fic
           ialca paci
                    tyasC  i
                           rcui
                              tEx  e
                                   cut
                                     ive )
oftheFou  r
          thC i
              rc ui
                  ta ndasS  ec
                             retaryofthe )
JudicialC ounc
             ilo ftheFou rthCircuit
                                  ,        )
                                           )
and                                        )
                                           )
FEDERALPUBL     ICDEFENDER                 )
FORTHE                                     )
                    ,                      )
                                           )
                   ,inhisindividual        )
capacitya ndhisofficia
                     lca pac
                           ityasF  e
                                   deral )
PublicD  e
         fendero ftheF e
                       d e
                         r a
                           lPub licD e
                                     fender)
forth e                                , )
                                           )
                            De
                             fendants.     )
                                           )
_______________________________________    )


                                COMPLA
                                     INT
                            JURYTR
                                 IALDEMANDED

      P
      lain
         ti
          ffJ
            aneR
               oe,bya
                    ndth
                       roughh
                            era
                              tto
                                rne
                                  y,a
                                    ll
                                     ege
                                       sth
                                         efo
                                           llow
                                              ing
                                                :


                                 INTRODUCT
                                         ION

      1
      .     Th
             isa
               ct
                ions
                   eek
                     sre
                       lie
                         ffo
                           rth
                             ede
                               priv
                                  at
                                   iono
                                      fcon
                                         st
                                          itu
                                            tion
                                               alr
                                                 igh
                                                   tss
                                                     uff
                                                       ere
                                                         dby

P
lain
   ti
    ffJ
      aneR
         oe(
           “Ro
             e”)du
                 ringh
                     eremp
                         loym
                            entasaf
                                  ede
                                    raljud
                                         ic
                                          iaryemp
                                                loy
                                                  ee.A
                                                     sde
                                                       ta
                                                        ile
                                                          d

h
ere
  in,R
     oea
       lle
         gesth
             atD
               efe
                 nda
                   ntsv
                      iol
                        ate
                          dhe
                            rco
                              nst
                                itu
                                  tion
                                     alr
                                       igh
                                         tstodu
                                              epro
                                                 ces
                                                   sande
                                                       qua
                                                         l

p
rot
  ect
    ionund
         erth
            elawbys
                  ubj
                    ect
                      ingh
                         ertoun
                              law
                                fuls
                                   exu
                                     alh
                                       ara
                                         ssm
                                           ent
                                             ,re
                                               ta
                                                lia
                                                  tion
                                                     ,and




                                         2

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 2 of 85
d
isc
  rim
    ina
      tion
         ,fa
           il
            ingtot
                 akeimm
                      edi
                        atea
                           nde
                             ffe
                               ct
                                ivea
                                   ct
                                    iononh
                                         erc
                                           omp
                                             la
                                              int
                                                s,a
                                                  ndf
                                                    ail
                                                      ingto

p
rov
  idem
     ean
       ing
         fulr
            evi
              ewo
                rrem
                   edi
                     es,r
                        esu
                          lt
                           ingi
                              nhe
                                rcon
                                   st
                                    ruc
                                      tiv
                                        edi
                                          sch
                                            arg
                                              e.

    2
    .    Th
          eCon
             st
              itu
                tiongu
                     ara
                       nte
                         esjud
                             ic
                              iaryemp
                                    loy
                                      ees
                                        ,lik
                                           eal
                                             lfe
                                               der
                                                 alemp
                                                     loy
                                                       ees
                                                         ,th
                                                           e

r
igh
  ttoaw
      orkp
         lac
           efr
             eeo
               fun
                 law
                   fuld
                      isc
                        rim
                          ina
                            tio
                              n,h
                                ara
                                  ssm
                                    ent
                                      ,andr
                                          eta
                                            lia
                                              tion
                                                 . Th
                                                    eser
                                                       igh
                                                         ts

ho
 lds
   pec
     ia
      lfo
        rceinl
             igh
               tofth
                   ejud
                      ic
                       iary
                          ’sc
                            ored
                               utytop
                                    rov
                                      idee
                                         qua
                                           lju
                                             st
                                              iceund
                                                   erth
                                                      elaw
                                                         .To

m
ain
  ta
   inth
      epub
         lic
           ’st
             rus
               t,th
                  ejud
                     ic
                      iarya
                          cknow
                              ledg
                                 esth
                                    ati
                                      t“mu
                                         stho
                                            ldi
                                              tse
                                                lftoth
                                                     ehigh
                                                         est

s
tand
   ard
     sofc
        ondu
           cta
             ndc
               ivi
                 li
                  ty.
                    ”

    3
    .    Th
          efe
            der
              aljud
                  ic
                   iaryh
                       asr
                         epe
                           ate
                             dlya
                                ssu
                                  redth
                                      epu
                                        bli
                                          candC
                                              ong
                                                res
                                                  sth
                                                    ati
                                                      ts

e
xis
  tingp
      roc
        edu
          resfo
              rre
                dre
                  ssingun
                        law
                          fulemp
                               loym
                                  entd
                                     isc
                                       rim
                                         ina
                                           tiona
                                               rea
                                                 dequ
                                                    atea
                                                       nd

e
ffe
  ct
   ive
     ,andth
          atnoe
              xte
                rna
                  lpro
                     tec
                       tion
                          sar
                            ene
                              ces
                                sary
                                   . Th
                                      ejud
                                         ic
                                          iary
                                             ’sp
                                               roc
                                                 edu
                                                   resr
                                                      equ
                                                        irei
                                                           ts

emp
  loy
    ees
      ,th
        eva
          stm
            ajo
              ri
               tyo
                 fwhomdono
                         two
                           rkfo
                              rAr
                                tic
                                  leI
                                    IIjudg
                                         es,tob
                                              ringemp
                                                    loym
                                                       ent

d
isc
  rim
    ina
      tionc
          la
           imsth
               roughin
                     tern
                        alc
                          omp
                            la
                             intp
                                roc
                                  ess
                                    esr
                                      efe
                                        rre
                                          dto
                                            asEmp
                                                loym
                                                   entD
                                                      ispu
                                                         te

R
eso
  lut
    ion(
       “EDR”
           )Pl
             ans
               .

    4
    .    Th
          efe
            der
              aljud
                  ic
                   iaryc
                       la
                        imsth
                            atth
                               ecomp
                                   la
                                    intp
                                       roc
                                         essi
                                            ssu
                                              ff
                                               ici
                                                 entb
                                                    eca
                                                      use
                                                        ,as

on
 efe
   der
     aljudg
          ere
            cen
              tlyd
                 ecl
                   are
                     d,th
                        ejud
                           ic
                            iaryi
                                s“a
                                  nind
                                     epe
                                       nde
                                         ntb
                                           ran
                                             cho
                                               fth
                                                 egov
                                                    ernm
                                                       ent

a
ndw
  eth
    inkw
       eca
         npo
           lic
             eou
               row
                 n.”S
                    imi
                      lar
                        ly,t
                           heF
                             ede
                               ralJ
                                  udi
                                    cia
                                      ry W
                                         orkp
                                            lac
                                              eCondu
                                                   ct

W
ork
  ingG
     roup(
         “Wo
           rkingG
                roup
                   ”)h
                     asc
                       onc
                         lud
                           edth
                              atth
                                 ejud
                                    ic
                                     iaryh
                                         asa“
                                            goodr
                                                eco
                                                  rdfo
                                                     r

a
ccoun
    tab
      il
       ity
         ”inth
             isc
               ont
                 ext
                   .Inf
                      act
                        ,“[
                          t]
                           he mo
                               sts
                                 ign
                                   if
                                    ica
                                      ntc
                                        hal
                                          leng
                                             efo
                                               rac
                                                 coun
                                                    tab
                                                      il
                                                       ity
                                                         ,”th
                                                            e

W
ork
  ingG
     roup a
          sse
            rts
              ,“a
                ris
                  esf
                    romth
                        ere
                          luc
                            tan
                              ceo
                                fvi
                                  ctim
                                     stor
                                        epo
                                          rtm
                                            isc
                                              ondu
                                                 ct
                                                  .”

    5
    .    D
         uringh
              eremp
                  loym
                     enta
                        sana
                           ssi
                             sta
                               ntf
                                 ede
                                   ralpub
                                        li
                                         cde
                                           fend
                                              erinth
                                                   efe
                                                     der
                                                       al

jud
  ic
   iary
      ,Ro
        esu
          ffe
            redf
               romun
                   law
                     fuls
                        exu
                          alh
                            ara
                              ssm
                                ent
                                  ,re
                                    ta
                                     lia
                                       tion
                                          ,andg
                                              end
                                                erd
                                                  isc
                                                    rim
                                                      ina
                                                        tion
                                                           .

R
oed
  ide
    very
       thingpo
             ssib
                le
                 ,wi
                   thinth
                        ejud
                           ic
                            iary
                               ’se
                                 xis
                                   ting m
                                        ech
                                          ani
                                            sms
                                              ,tos
                                                 eekm
                                                    ean
                                                      ing
                                                        ful,

p
romp
   t,a
     nde
       ffe
         ct
          ivea
             ct
              iononh
                   erc
                     omp
                       la
                        int
                          s.S
                            hef
                              irs
                                tcon
                                   fron
                                      tedh
                                         erh
                                           ara
                                             sse
                                               rdi
                                                 rec
                                                   tlya
                                                      nd



                                   3

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 3 of 85
r
epo
  rte
    dhi
      smi
        scondu
             cttoh
                 iss
                   upe
                     rvi
                       sor
                         ,th
                           eFe
                             der
                               alPub
                                   licD
                                      efe
                                        nde
                                          r. Sh
                                              ene
                                                xts
                                                  ough
                                                     t

gu
 ida
   ncef
      romt
         heA
           dmin
              is
               tra
                 tiv
                   eOf
                     fic
                       eofth
                           eU.S
                              .Cou
                                 rtsr
                                    ega
                                      rdingh
                                           eremp
                                               loym
                                                  entr
                                                     igh
                                                       tsa
                                                         nd

th
 en,w
    hennoo
         the
           rop
             tionw
                 asa
                   vai
                     lab
                       le
                        ,sh
                          efi
                            ledafo
                                 rma
                                   lcomp
                                       la
                                        intund
                                             erth
                                                eEDRP
                                                    lanfo
                                                        r

th
 eUn
   ite
     dSt
       ate
         sCou
            rto
              fApp
                 eal
                   sfo
                     rth
                       eFou
                          rthC
                             irc
                               uit
                                 .

    6
    .    A
         tev
           erytu
               rn,R
                  oew
                    ass
                      ton
                        ewa
                          lle
                            d.D
                              efe
                                nda
                                  ntst
                                     rea
                                       tedR
                                          oea
                                            sal
                                              iab
                                                il
                                                 ityr
                                                    ath
                                                      er

th
 ana
   sav
     alu
       edemp
           loy
             eew
               ithal
                   egi
                     tim
                       atec
                          omp
                            la
                             int
                               .De
                                 fend
                                    ant
                                      sof
                                        tenb
                                           loc
                                             keda
                                                nd

in
 tim
   ida
     tedR
        oef
          rome
             xer
               cis
                 ingh
                    erp
                      rot
                        ect
                          edr
                            igh
                              ts
                               .Ov
                                 era
                                   ndov
                                      er,D
                                         efe
                                           nda
                                             ntsm
                                                inim
                                                   ali
                                                     zed

a
ndt
  riv
    ia
     liz
       edR
         oe’
           scomp
               la
                int
                  sand
                     ,intu
                         rn,f
                            ail
                              edtor
                                  esp
                                    ecth
                                       err
                                         igh
                                           tsa
                                             ndd
                                               ign
                                                 ity
                                                   .De
                                                     fend
                                                        ant
                                                          s

a
lsoknow
      ing
        lya
          cqu
            ies
              cedinth
                    evio
                       la
                        tiono
                            fhe
                              rrigh
                                  tsa
                                    ndn
                                      egl
                                        ect
                                          edth
                                             eirl
                                                ega
                                                  ldu
                                                    tie
                                                      s.

    7
    .    W
         hens
            omec
               ons
                 cie
                   ntiou
                       sjud
                          ic
                           iaryo
                               ff
                                ici
                                  alsd
                                     id t
                                        rytoe
                                            nsu
                                              rep
                                                romp
                                                   tand

e
ffe
  ct
   ivea
      ct
       iononR
            oe’
              scomp
                  la
                   int
                     s,th
                        eire
                           ffo
                             rt
                              swe
                                reb
                                  loc
                                    ked
                                      .In
                                        ste
                                          ad,D
                                             efe
                                               nda
                                                 ntspun
                                                      ish
                                                        ed

th
 evi
   ctimw
       hil
         epro
            tec
              tingth
                   epe
                     rpe
                       tra
                         tor
                           s.O
                             verth
                                 ene
                                   xts
                                     ixm
                                       onth
                                          s,R
                                            oew
                                              asp
                                                lac
                                                  edon

“
te
 lew
   ork
     ,”a
       ccomp
           ani
             edbyd
                 imin
                    ish
                      edjobdu
                            tie
                              sandho
                                   st
                                    il
                                     ityf
                                        romc
                                           owo
                                             rke
                                               rs
                                                ,wi
                                                  thno

m
ean
  ing
    fula
       ct
        iononh
             erc
               omp
                 la
                  ints
                     .Du
                       ringth
                            isp
                              eriod
                                  ,Ro
                                    ewa
                                      sgiv
                                         ennoa
                                             lte
                                               rna
                                                 tiv
                                                   eto

n
ego
  tia
    tingar
         eso
           lut
             ionw
                ithth
                    eFe
                      der
                        alPub
                            li
                             cDe
                               fend
                                  er,a
                                     gain
                                        stw
                                          homs
                                             heh
                                               adf
                                                 il
                                                  edaf
                                                     orm
                                                       al

c
omp
  la
   intfo
       rre
         ta
          lia
            tinga
                gain
                   sth
                     era
                       nds
                         ubj
                           ect
                             ingh
                                ertoaho
                                      st
                                       ilew
                                          ork
                                            inge
                                               nvi
                                                 ronm
                                                    ent
                                                      . Th
                                                         en,

fo
 llow
    ingth
        ete
          rmin
             at
              iono
                 fhe
                   remp
                      loym
                         ent
                           ,Ro
                             ewa
                               sto
                                 lds
                                   heh
                                     adnor
                                         igh
                                           ttoknowth
                                                   efind
                                                       ing
                                                         s

o
fth
  einv
     est
       iga
         tionin
              toh
                erc
                  omp
                    la
                     int
                       sorth
                           ena
                             tur
                               eofa
                                  nyc
                                    orr
                                      ect
                                        ivea
                                           ct
                                            ion
                                              sta
                                                ken
                                                  .

    8
    .    D
         efe
           nda
             ntsf
                ail
                  edtop
                      rov
                        ideR
                           oew
                             ith m
                                 ean
                                   ing
                                     fulr
                                        evi
                                          ewa
                                            ndr
                                              eme
                                                die
                                                  sund
                                                     erth
                                                        e

EDRP
   lan
     . Th
        eEDRp
            roc
              essw
                 ass
                   tru
                     ctu
                       ral
                         lyf
                           law
                             ed,in
                                 clud
                                    ingbynum
                                           erou
                                              scon
                                                 fl
                                                  ict
                                                    sof

in
 ter
   est
     .Wo
       rsey
          et
           ,jud
              ic
               iaryo
                   ff
                    ici
                      alsa
                         cknow
                             ledg
                                edtoR
                                    oeth
                                       atp
                                         res
                                           idingo
                                                ff
                                                 ice
                                                   rsh
                                                     aveno

ind
  epe
    nde
      ntl
        ega
          lau
            tho
              ri
               tytoo
                   rde
                     rrem
                        edi
                          esa
                            gain
                               staf
                                  ede
                                    rald
                                       efe
                                         nde
                                           rof
                                             fic
                                               eina
                                                  nEDR

p
roc
  eed
    ing
      .Ro
        ewa
          sre
            pea
              ted
                lyto
                   ldth
                      ato
                        rde
                          ringm
                              ean
                                ing
                                  fulr
                                     eme
                                       die
                                         swou
                                            ldb
                                              eun
                                                lik
                                                  elya
                                                     nd



                                   4

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 4 of 85
p
erc
  eiv
    eda
      sme
        ddl
          inginth
                eFe
                  der
                    alPub
                        licD
                           efe
                             nde
                               r’sbu
                                   sin
                                     ess
                                       .Ro
                                         e’sr
                                            igh
                                              tsund
                                                  erth
                                                     eEDR

P
lane
   xis
     tedonp
          ape
            r,bu
               twe
                 ref
                   ict
                     ion
                       alinp
                           rac
                             tic
                               e.

     9
     .     W
           ithou
               tany m
                    ean
                      ing
                        fulr
                           evi
                             ewo
                               rrem
                                  edi
                                    es,R
                                       oew
                                         asc
                                           ons
                                             tru
                                               ct
                                                ive
                                                  lyd
                                                    isc
                                                      harg
                                                         ed.

B
eca
  useo
     fDe
       fend
          ant
            s’a
              ct
               ion
                 s,R
                   oel
                     ostac
                         are
                           ers
                             hec
                               her
                                 ish
                                   eda
                                     ndh
                                       erc
                                         al
                                          lingtos
                                                erv
                                                  efe
                                                    der
                                                      al

ind
  ige
    ntc
      rim
        ina
          lde
            fend
               ant
                 swa
                   sla
                     rge
                       lyfo
                          rec
                            los
                              ed.

     10
      .     P
            lain
               ti
                ffs
                  eek
                    sre
                      lie
                        finth
                            isC
                              our
                                tfo
                                  rDe
                                    fend
                                       ant
                                         s’s
                                           yst
                                             emi
                                               candw
                                                   il
                                                    lfu
                                                      lvio
                                                         la
                                                          tion
                                                             s

o
fhe
  rFi
    fthAm
        endm
           entr
              igh
                tstodu
                     epro
                        ces
                          sande
                              qua
                                lpro
                                   tec
                                     tionund
                                           erth
                                              elaw
                                                 .


                         JUR
                           ISD
                             ICT
                               IONANDVENUE

     11
      .    Th
            isa
              ct
               ioni
                  sbrou
                      ghtund
                           erth
                              eFi
                                fthAm
                                    endm
                                       enttoth
                                             eCon
                                                st
                                                 itu
                                                   tionpu
                                                        rsu
                                                          antto

B
ive
  nsv
    .Si
      xUn
        know
           nNam
              edAg
                 ent
                   sofF
                      ede
                        ralBu
                            reauo
                                fNa
                                  rco
                                    tic
                                      s,403U
                                           .S.388(1971
                                                     ),a
                                                       nd

42U
  .S.C
     .§§1985
           (3)a
              nd1986
                   .

     12
      .    Th
            isC
              our
                tha
                  sju
                    ri
                     sdi
                       ctionov
                             erth
                                isa
                                  ct
                                   ionpu
                                       rsu
                                         antto28U
                                                .S.C
                                                   .§§1331a
                                                          nd

2201.

     13
      .    V
           enu
             eisp
                rop
                  erlyb
                      efo
                        reth
                           isC
                             our
                               tpu
                                 rsu
                                   antto28U
                                          .S.C
                                             .§1391
                                                  (e)
                                                    .


                               JURYDEMAND

     14
      .    P
           lain
              ti
               ffJ
                 aneR
                    oed
                      ema
                        ndst
                           ria
                             lbyju
                                 ryone
                                     acho
                                        fhe
                                          rcl
                                            aim
                                              s.


                                  PART
                                     IES

     15
      .    P
           lain
              ti
               ffJ
                 aneR
                    oe(
                      “Ro
                        e”)i
                           saf
                             ema
                               lea
                                 tto
                                   rne
                                     ywh
                                       owa
                                         sfo
                                           rme
                                             rlyemp
                                                  loy
                                                    eda
                                                      san

a
ssi
  sta
    ntf
      ede
        ralpub
             licd
                efe
                  nde
                    rinth
                        efe
                          der
                            aljud
                                ic
                                 iary
                                    .

     16
      .    R
           oeg
             radu
                ate
                  dsumm
                      acuml
                          aud
                            e,Ph
                               iBe
                                 taK
                                   app
                                     afroma“
                                           pub
                                             licivy
                                                  ”

und
  erg
    radu
       ateun
           ive
             rs
              ity
                .




                                     5

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 5 of 85
    17
     .     R
           oeth
              eng
                radu
                   ate
                     dwi
                       th h
                          ighhono
                                rsf
                                  romatop
                                        -te
                                          nra
                                            nke
                                              dlaws
                                                  choo
                                                     l,w
                                                       her
                                                         esh
                                                           e

s
erv
  edonth
       elawr
           evi
             ewa
               ndw
                 ase
                   lec
                     tedtoO
                          rde
                            rofth
                                eCo
                                  if
                                   .

    18
     .     A
           fte
             rlaws
                 choo
                    l,R
                      oes
                        erv
                          eda
                            sajud
                                ic
                                 ia
                                  llawc
                                      ler
                                        kfo
                                          ras
                                            ta
                                             tes
                                               upr
                                                 emec
                                                    our
                                                      tch
                                                        ief

ju
 st
  icew
     ithov
         erf
           if
            tee
              nye
                ars
                  ’ex
                    per
                      ien
                        ceinth
                             atp
                               osi
                                 tion
                                    .

    19
     .     R
           oeth
              enc
                lerk
                   edfo
                      raf
                        ede
                          rald
                             is
                              tr
                               ictc
                                  our
                                    tjudg
                                        ewhoh
                                            ass
                                              erv
                                                eda
                                                  sch
                                                    iefjudg
                                                          e,a

m
emb
  ero
    fth
      eJud
         ic
          ia
           lCon
              fer
                enc
                  e,a
                    ndajudg
                          eonth
                              eFo
                                reignIn
                                      te
                                       ll
                                        ige
                                          nceSu
                                              rve
                                                il
                                                 lan
                                                   ceC
                                                     our
                                                       t.

    20
     .     A
           fte
             rhe
               rdi
                 st
                  ric
                    tcou
                       rtc
                         lerk
                            ship
                               ,Ro
                                 ecl
                                   erk
                                     edfo
                                        raf
                                          ede
                                            ralc
                                               our
                                                 tofa
                                                    ppe
                                                      alsjudg
                                                            e

w
ithf
   if
    tee
      nye
        ars
          ’ex
            per
              ien
                ceonth
                     ebe
                       nch
                         ,andw
                             hop
                               rev
                                 iou
                                   slys
                                      erv
                                        eda
                                          sUn
                                            ite
                                              dSt
                                                ate
                                                  s

A
tto
  rne
    y.

    21
     .     R
           oew
             asth
                ens
                  ele
                    cte
                      dfo
                        rap
                          res
                            tig
                              iou
                                sfe
                                  llow
                                     shipinth
                                            ejud
                                               ic
                                                iary
                                                   .Inth
                                                       isro
                                                          le
                                                           ,

R
oew
  ork
    edonanumb
            ero
              fpro
                 jec
                   tstos
                       uppo
                          rtth
                             efe
                               der
                                 alc
                                   our
                                     tsa
                                       ndth
                                          eJud
                                             ic
                                              ia
                                               lCon
                                                  fer
                                                    enc
                                                      eof

th
 eUn
   ite
     dSt
       ate
         s. Sh
             ewro
                teal
                   awr
                     evi
                       ewa
                         rt
                          icl
                            eonatop
                                  ico
                                    fin
                                      ter
                                        esttoth
                                              efe
                                                der
                                                  alc
                                                    our
                                                      ts
                                                       ,and

p
res
  ent
    edh
      err
        ese
          arc
            hatJ
               udi
                 cia
                   lCon
                      fer
                        enc
                          ecomm
                              it
                               teem
                                  eet
                                    ing
                                      s.A
                                        saf
                                          ellow
                                              shipa
                                                  lumn
                                                     a,R
                                                       oe

w
asinv
    ite
      dtoa
         ssi
           stth
              eOf
                fic
                  eofth
                      eCoun
                          selo
                             rtoth
                                 eCh
                                   iefJ
                                      ust
                                        icew
                                           ithr
                                              ecru
                                                 it
                                                  ingo
                                                     the
                                                       rju
                                                         dic
                                                           ia
                                                            l

l
awc
  lerk
     sfo
       rth
         efe
           llow
              shipp
                  rog
                    ram
                      .

    22
     .     R
           oet
             ake
               sgr
                 eatp
                    rid
                      einh
                         erp
                           rof
                             ess
                               ion
                                 ala
                                   ccomp
                                       li
                                        shm
                                          ent
                                            sande
                                                xemp
                                                   laryw
                                                       ork

p
erfo
   rma
     nce
       .

    23
     .     D
           efe
             nda
               ntU
                 nit
                   edS
                     tat
                       eso
                         fAm
                           eri
                             ca,bya
                                  ndth
                                     rou
                                       ghth
                                          efe
                                            der
                                              aljud
                                                  ic
                                                   iarya
                                                       ndi
                                                         ts

s
ta
 tuto
    ri
     lya
       utho
          riz
            ede
              nti
                ti
                 esa
                   nda
                     gen
                       ts
                        ,isl
                           ega
                             llybounda
                                     sth
                                       egu
                                         ara
                                           nto
                                             rofR
                                                oe’
                                                  s

c
ons
  ti
   tut
     ion
       alr
         igh
           tsa
             saf
               ede
                 ralemp
                      loy
                        ee.

    24
     .     D
           efe
             nda
               ntJ
                 udi
                   cia
                     lCon
                        fer
                          enc
                            eofth
                                eUn
                                  ite
                                    dSt
                                      ate
                                        s(“
                                          Jud
                                            ic
                                             ia
                                              lCon
                                                 fer
                                                   enc
                                                     e”)i
                                                        sth
                                                          e

p
rin
  cip
    alpo
       lic
         y-m
           akingbodyo
                    fth
                      efe
                        der
                          aljud
                              ic
                               iarya
                                   ndp
                                     romu
                                        lga
                                          testh
                                              eMod
                                                 elEDRP
                                                      lana
                                                         nd

r
ela
  tedpo
      lic
        yst
          atem
             ent
               sand m
                    and
                      ate
                        sit
                          sadop
                              tio
                                nandimp
                                      lem
                                        ent
                                          ationw
                                               ith
                                                 inth
                                                    efe
                                                      der
                                                        al



                                    6

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 6 of 85
jud
  ic
   iary
      .Th
        eJud
           ic
            ia
             lCon
                fer
                  enc
                    ede
                      riv
                        esth
                           eau
                             tho
                               ri
                                tytop
                                    romu
                                       lga
                                         tea
                                           nd m
                                              and
                                                ateth
                                                    eadop
                                                        tion

o
fth
  eMod
     elEDRP
          lanf
             rom28U
                  .S.C
                     .§331
                         .

    25
     .    D
          efe
            nda
              ntR
                oslynnR
                      .Ma
                        uskop
                            fse
                              rve
                                sasC
                                   hai
                                     rofth
                                         eJud
                                            ic
                                             ia
                                              lCon
                                                 fer
                                                   enc
                                                     e

C
omm
  it
   teeonJ
        udi
          cia
            lRe
              sou
                rce
                  s,w
                    hic
                      hisr
                         espon
                             sib
                               lefo
                                  rma
                                    kingjud
                                          ic
                                           ia
                                            lpo
                                              li
                                               cyoni
                                                   ssu
                                                     eso
                                                       f

hum
  anr
    esou
       rcea
          dmin
             is
              tra
                tioninth
                       ejud
                          ic
                           iary
                              .Ch
                                iefJ
                                   udg
                                     eMa
                                       uskop
                                           fisb
                                              eings
                                                  uedinh
                                                       er

o
ff
 ici
   alc
     apa
       ci
        tyon
           ly.

    26
     .    D
          efe
            nda
              ntA
                dmin
                   is
                    tra
                      tiv
                        eOf
                          fic
                            eofth
                                eU.S
                                   .Cou
                                      rt
                                       s(“AO
                                           ”)p
                                             rov
                                               ide
                                                 sst
                                                   atu
                                                     tor
                                                       ily

a
utho
   riz
     eda
       dmin
          is
           tra
             tiv
               esuppo
                    rttof
                        ede
                          ralc
                             our
                               tsund
                                   erth
                                      esup
                                         erv
                                           is
                                            iona
                                               ndd
                                                 ire
                                                   ct
                                                    iono
                                                       fth
                                                         e

J
udi
  cia
    lCon
       fer
         enc
           e,in
              clud
                 ings
                    uppo
                       rttoc
                           irc
                             uitc
                                our
                                  ts
                                   ,jud
                                      ic
                                       ia
                                        lcoun
                                            ci
                                             ls
                                              ,andf
                                                  ede
                                                    rald
                                                       efe
                                                         nde
                                                           r

o
rga
  niz
    at
     ion
       s.

    27
     .    D
          efe
            nda
              ntJ
                ame
                  sC.D
                     uffi
                        sth
                          eDi
                            rec
                              toro
                                 fth
                                   eAO
                                     .Di
                                       rec
                                         torD
                                            uffi
                                               sbe
                                                 ings
                                                    ued

inh
  iso
    ff
     ic
      ia
       lca
         pac
           ityon
               ly.

    28
     .    D
          efe
            nda
              ntSh
                 ery
                   lL.W
                      al
                       ter(
                          “Ge
                            ner
                              alC
                                oun
                                  sel
                                    ”)i
                                      sth
                                        eGe
                                          ner
                                            alC
                                              oun
                                                selfo
                                                    rth
                                                      e

O
ff
 iceo
    fth
      eGe
        ner
          alC
            oun
              sel(
                 “OGC”
                     )ofth
                         eAO
                           . Th
                              eGe
                                ner
                                  alC
                                    oun
                                      seli
                                         sbe
                                           ings
                                              uedinh
                                                   er

ind
  ividu
      alc
        apa
          ci
           ty.

    29
     .    D
          efe
            nda
              ntJ
                ohnD
                   oe(
                     s)i
                       s/a
                         rea
                           tto
                             rne
                               y(s
                                 )emp
                                    loy
                                      edinOGC und
                                                erth
                                                   eGe
                                                     ner
                                                       al

C
oun
  sel
    ’ss
      upe
        rvi
          sion
             .JohnD
                  oe(
                    s)i
                      s/a
                        reb
                          eings
                              uedina
                                   nind
                                      ividu
                                          alc
                                            apa
                                              ci
                                               ty.B
                                                  eca
                                                    use

P
lain
   ti
    ffdo
       esno
          tye
            tknowth
                  eid
                    ent
                      ity
                        ,orid
                            ent
                              it
                               ies
                                 ,ofJ
                                    ohnD
                                       oe(
                                         s)
                                          ,th
                                            isC
                                              omp
                                                la
                                                 intg
                                                    ene
                                                      ral
                                                        ly

u
sesth
    ete
      rm“OGC
           .”

    30
     .    D
          efe
            nda
              ntU
                nit
                  edS
                    tat
                      esC
                        our
                          tofA
                             ppe
                               alsfo
                                   rth
                                     eFou
                                        rthC
                                           irc
                                             uit(
                                                “Fou
                                                   rth

C
irc
  uit
    ”)h
      asth
         eso
           lel
             ega
               lau
                 tho
                   ri
                    tytoa
                        ppo
                          inta
                             ndr
                               emov
                                  eFe
                                    der
                                      alPub
                                          licD
                                             efe
                                               nde
                                                 rss
                                                   erv
                                                     ing

w
ith
  inth
     eFou
        rthC
           irc
             uitund
                  er18U
                      .S.C
                         .§3006A
                               (g)
                                 (2)
                                   (A)
                                     .




                                    7

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 7 of 85
     31
      .    D
           efe
             nda
               ntFou
                   rthC
                      irc
                        uitJ
                           udi
                             cia
                               lCoun
                                   ci
                                    l(“
                                      Jud
                                        ic
                                         ia
                                          lCoun
                                              ci
                                               l”)ov
                                                   ers
                                                     eesth
                                                         e

a
dmin
   is
    tra
      tiono
          ffe
            der
              alc
                our
                  tsinth
                       eFou
                          rthC
                             irc
                               uita
                                  nda
                                    dop
                                      tedth
                                          eEDRP
                                              lanu
                                                 sedtop
                                                      roc
                                                        ess

R
oe’
  scomp
      la
       int
         sofs
            exu
              alh
                ara
                  ssm
                    ent
                      ,re
                        ta
                         lia
                           tion
                              ,andg
                                  end
                                    erd
                                      isc
                                        rim
                                          ina
                                            tion
                                               . Th
                                                  eJud
                                                     ic
                                                      ia
                                                       l

C
oun
  ci
   lde
     riv
       esi
         tsa
           utho
              ri
               tytoimp
                     lem
                       entth
                           eFou
                              rthC
                                 irc
                                   uitEDRP
                                         lanf
                                            rom28U
                                                 .S.C
                                                    .

§332
   (d)
     (1)
       .

     32
      .    D
           efe
             nda
               ntR
                 oge
                   rL.G
                      rego
                         ry(
                           “Ch
                             iefJ
                                udg
                                  e”)i
                                     sth
                                       eCh
                                         iefJ
                                            udg
                                              eofth
                                                  eFou
                                                     rth

C
irc
  uita
     ndC
       hai
         rofth
             eJud
                ic
                 ia
                  lCoun
                      ci
                       l,a
                         ndw
                           asr
                             espon
                                 sib
                                   lefo
                                      rva
                                        riou
                                           sadm
                                              ini
                                                st
                                                 rat
                                                   ivedu
                                                       tie
                                                         s

und
  erth
     eEDRP
         lanu
            sedtop
                 roc
                   essR
                      oe’
                        scomp
                            la
                             int
                               sofs
                                  exu
                                    alh
                                      ara
                                        ssm
                                          ent
                                            ,re
                                              ta
                                               lia
                                                 tion
                                                    ,and

g
end
  erd
    isc
      rim
        ina
          tion
             .Ch
               iefJ
                  udg
                    eGr
                      ego
                        ryi
                          sbe
                            ings
                               uedinh
                                    isind
                                        ivi
                                          dua
                                            lando
                                                ff
                                                 ici
                                                   al

c
apa
  ci
   tie
     s.

     33
      .    D
           efe
             nda
               ntJ
                 ame
                   sN.I
                      shid
                         a(“C
                            irc
                              uitEx
                                  ecu
                                    tiv
                                      e”o
                                        r“EDRC
                                             oord
                                                ina
                                                  tor
                                                    ”)i
                                                      sth
                                                        e

C
irc
  uitEx
      ecu
        tiv
          efo
            rth
              eFou
                 rthC
                    irc
                      uit
                        .Du
                          ringth
                               eev
                                 ent
                                   sal
                                     leg
                                       edinth
                                            isC
                                              omp
                                                la
                                                 int
                                                   ,hew
                                                      asth
                                                         e

EDRC
   oord
      ina
        torund
             erth
                eFou
                   rthC
                      irc
                        uitEDRP
                              lan
                                . Th
                                   eCi
                                     rcu
                                       itEx
                                          ecu
                                            tiv
                                              eisb
                                                 eings
                                                     uedinh
                                                          is

ind
  ividu
      ala
        ndo
          ff
           ici
             alc
               apa
                 ci
                  tie
                    s.

     34
      .    D
           efe
             nda
               ntF
                 ede
                   ralPub
                        licD
                           efe
                             nde
                               rfo
                                 rth
                                   e

(
“FDO
   ”)w
     asR
       oe’
         s“emp
             loy
               ingo
                  ff
                   ice
                     ”und
                        erth
                           eFou
                              rthC
                                 irc
                                   uitEDRP
                                         lan
                                           .

     35
      .    D
           efe
             nda
               nt                    (
                                     “De
                                       fend
                                          er”
                                            )isth
                                                eFe
                                                  der
                                                    alPub
                                                        li
                                                         cDe
                                                           fend
                                                              erfo
                                                                 r

th
 e                               . Th
                                    eDe
                                      fend
                                         eri
                                           sbe
                                             ings
                                                uedinh
                                                     isind
                                                         ividu
                                                             ala
                                                               nd

o
ff
 ici
   alc
     apa
       ci
        tie
          s.


           [REMA
               INDER OFPAGEINTENT
                                IONALLYLEFTBLANK
                                               .]




                                     8

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 8 of 85
                         FACTUALALLEGAT
                                      IONS


                      R
                      oea
                        cce
                          ptsapo
                               si
                                tionw
                                    ithth
                                        eFDO
                                           .

    36
     .    S
          inc
            elaws
                choo
                   l,R
                     oe’
                       sdr
                         eamjobw
                               astob
                                   eaf
                                     ede
                                       ralpub
                                            licd
                                               efe
                                                 nde
                                                   r,b
                                                     ase
                                                       don

h
erin
   ter
     estinf
          ede
            ralc
               rim
                 ina
                   llawa
                       ndh
                         erd
                           esi
                             ret
                               ohe
                                 lpvu
                                    lne
                                      rab
                                        lec
                                          lie
                                            ntsn
                                               avig
                                                  ateth
                                                      ecr
                                                        imin
                                                           al

ju
 st
  ices
     yst
       em.

    37
     .    R
          oew
            asa
              lsoin
                  spi
                    redbyth
                          eex
                            per
                              ien
                                ceso
                                   foth
                                      erj
                                        udi
                                          cia
                                            ryf
                                              ellow
                                                  swi
                                                    ths
                                                      imi
                                                        lar

c
red
  ent
    ial
      swhoh
          aves
             inc
               egon
                  eontoi
                       llu
                         st
                          riou
                             sca
                               ree
                                 rsinpub
                                       lics
                                          erv
                                            ice
                                              ,us
                                                ingth
                                                    efe
                                                      llow
                                                         ship

a
sas
  pringbo
        ard
          .Ro
            e’sm
               ento
                  rsa
                    nds
                      upe
                        rvi
                          sor
                            sath
                               ighl
                                  eve
                                    lso
                                      fth
                                        ejud
                                           ic
                                            iarydu
                                                 ringh
                                                     er

f
ellow
    shipy
        ears
           trong
               lys
                 uppo
                    rte
                      dande
                          ncou
                             rag
                               edh
                                 eramb
                                     it
                                      ion
                                        stob
                                           ecom
                                              eaf
                                                ede
                                                  ralpub
                                                       lic

d
efe
  nde
    r.

    38
     .    D
          uringh
               erjud
                   ic
                    iaryf
                        ellow
                            shipy
                                ear,R
                                    oew
                                      aso
                                        ffe
                                          redapo
                                               si
                                                tiona
                                                    tth
                                                      eFDO
                                                         .

    39
     .    R
          oeh
            esi
              tat
                edtoa
                    cce
                      ptth
                         eemp
                            loym
                               ento
                                  ffe
                                    rbe
                                      cau
                                        ses
                                          hew
                                            asaw
                                               areo
                                                  fth
                                                    e

FDO’
   sre
     put
       ationa
            sat
              roub
                 ledo
                    ff
                     ice—
                        ahi
                          sto
                            ryth
                               atw
                                 asd
                                   isc
                                     uss
                                       edinth
                                            epub
                                               lict
                                                  est
                                                    imonyo
                                                         fa

r
esid
   entd
      is
       tr
        ictc
           our
             tjudg
                 e.

    40
     .    R
          oew
            asa
              lsoto
                  ldth
                     ats
                       omeemp
                            loy
                              eeso
                                 fth
                                   eFDOh
                                       ada
                                         lle
                                           ged
                                             lye
                                               nga
                                                 gedin

m
isc
  ondu
     ct
      .

    41
     .    I
          twa
            sRo
              e’sund
                   ers
                     tand
                        ingth
                            at
                             ,ba
                               sedonth
                                     esec
                                        onc
                                          ern
                                            sando
                                                the
                                                  rs
                                                   ,th
                                                     edi
                                                       st
                                                        ric
                                                          t

c
our
  tjudg
      esh
        adr
          ece
            ntlyc
                onv
                  ert
                    edth
                       eof
                         fic
                           etoaF
                               ede
                                 ralD
                                    efe
                                      nde
                                        rOrg
                                           ani
                                             zat
                                               ion
                                                 .

    42
     .    D
          esp
            iteth
                esec
                   onc
                     ern
                       s,R
                         oea
                           cce
                             pte
                               dth
                                 ejobo
                                     ffe
                                       r.

    43
     .    B
          ase
            donin
                form
                   ationa
                        nda
                          dvi
                            cef
                              romh
                                 erc
                                   oll
                                     eagu
                                        es,R
                                           oeb
                                             el
                                              iev
                                                edth
                                                   atth
                                                      e

in
 com
   ingD
      efe
        nde
          rwou
             lds
               erv
                 easac
                     hang
                        eag
                          enttob
                               ringr
                                   efo
                                     rmstoth
                                           eof
                                             fic
                                               e.

    44
     .    Inh
            ero
              ffe
                rle
                  tte
                    r,R
                      oew
                        asin
                           it
                            ial
                              lyo
                                ffe
                                  redapo
                                       si
                                        tiona
                                            sar
                                              ese
                                                arc
                                                  handw
                                                      ri
                                                       ting

a
tto
  rne
    y,fo
       llow
          edbyat
               ran
                 si
                  tiontoa
                        nas
                          sis
                            tan
                              tfe
                                der
                                  alpub
                                      licd
                                         efe
                                           nde
                                             rpo
                                               si
                                                tions
                                                    hor
                                                      tly

                                    9

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 9 of 85
th
 ere
   aft
     er.R
        oe’
          sund
             ers
               tand
                  ingw
                     asth
                        ats
                          hew
                            oul
                              dtr
                                ans
                                  it
                                   iontoa
                                        nas
                                          sis
                                            tan
                                              tfe
                                                der
                                                  alpub
                                                      lic

d
efe
  nde
    rpo
      si
       tionw
           ith
             inaf
                ewmon
                    thso
                       fhe
                         rst
                           artd
                              ate
                                . Th
                                   eDe
                                     fend
                                        err
                                          epe
                                            ate
                                              dlya
                                                 ff
                                                  irm
                                                    edth
                                                       is

und
  ers
    tand
       ing
         ,andf
             requ
                ent
                  lyd
                    isc
                      uss
                        edR
                          oe’
                            soppo
                                rtun
                                   itytos
                                        ele
                                          ctb
                                            etw
                                              eenat
                                                  ria
                                                    lora
                                                       ppe
                                                         als

po
 si
  tion
     .

      45
       .     I
             twa
               sRo
                 e’sund
                      ers
                        tand
                           ingth
                               at
                                ,asa
                                   nas
                                     sis
                                       tan
                                         tfe
                                           der
                                             alpub
                                                 licd
                                                    efe
                                                      nde
                                                        r,s
                                                          hew
                                                            ould

h
aveh
   erow
      nca
        selo
           ada
             ndw
               ouldund
                     ert
                       aketh
                           ere
                             pre
                               sen
                                 ta
                                  tiono
                                      fcl
                                        ien
                                          tsonp
                                              ari
                                                tyw
                                                  itha
                                                     llo
                                                       the
                                                         r

a
ssi
  sta
    ntf
      ede
        ralpub
             licd
                efe
                  nde
                    rsinth
                         eFDO.

      46
       .     Sh
              ewou
                 ldno
                    tha
                      vea
                        cce
                          pte
                            dapo
                               si
                                tionw
                                    ithth
                                        eFDOa
                                            bse
                                              ntth
                                                 isund
                                                     ers
                                                       tand
                                                          ing
                                                            .


R
oew
  ork
    sinatox
          iccu
             ltu
               reo
                 fwides
                      preadd
                           isc
                             riminat
                                   ion
                                     ,ha ra
                                          ssment
                                               ,andr
                                                   eta
                                                     lia
                                                       tion
                                                          ,wh
                                                            ich
                th
                 eD e
                    fende
                        rencourage
                                 sandc ondone
                                            s.

      47
       .     R
             oeh
               ade
                 xpe
                   cte
                     dth
                       atth
                          eFDOw
                              ouldimp
                                    rov
                                      eun
                                        derth
                                            eDe
                                              fend
                                                 er’
                                                   sle
                                                     ade
                                                       rsh
                                                         ip.

In
 ste
   ad,th
       eDe
         fend
            erc
              ondon
                  ed,e
                     ncou
                        rag
                          ed,a
                             ndp
                               art
                                 icip
                                    ate
                                      dinatox
                                            icw
                                              orkp
                                                 lac
                                                   ecu
                                                     ltu
                                                       reo
                                                         f

d
isc
  rim
    ina
      tion
         ,ha
           ras
             sme
               nt,a
                  ndr
                    eta
                      lia
                        tion
                           .Inth
                               isc
                                 ultu
                                    re,bu
                                        lly
                                          ing
                                            ,se
                                              xism
                                                 ,homophob
                                                         ia
                                                          ,

r
aci
  sm,a
     nd mo
         cke
           ryo
             fdi
               sab
                 il
                  it
                   iesw
                      asno
                         rma
                           liz
                             ed.

      48
       .     Th
              istox
                  icc
                    ultu
                       rec
                         ames
                            tra
                              igh
                                tfromth
                                      etop
                                         . Th
                                            eDe
                                              fend
                                                 erp
                                                   romo
                                                      tedth
                                                          e

ind
  ividu
      alsmo
          str
            espon
                sib
                  lefo
                     rmi
                       scondu
                            cta
                              ndp
                                uni
                                  she
                                    demp
                                       loy
                                         eesw
                                            hoc
                                              omp
                                                la
                                                 ine
                                                   d.

Ex
 amp
   lesw
      erem
         adeo
            fth
              eseemp
                   loy
                     eesw
                        ithr
                           eta
                             li
                              ato
                                rya
                                  ctsr
                                     ang
                                       ingf
                                          romd
                                             isc
                                               ipl
                                                 ina
                                                   rya
                                                     ct
                                                      ion
                                                        s

a
ndf
  ir
   ing
     stov
        ic
         iou
           sandf
               als
                 erumo
                     rs
                      .Th
                        esea
                           ctse
                              nfo
                                rce
                                  danunw
                                       ri
                                        tte
                                          ncod
                                             eofs
                                                il
                                                 enc
                                                   eand

f
ear
  .

      49
       .     S
             enio
                rma
                  nag
                    ersw
                       ereembo
                             lde
                               nedbyal
                                     acko
                                        fov
                                          ers
                                            igh
                                              t. Fo
                                                  rin
                                                    sta
                                                      nce
                                                        ,af
                                                          ter

N
inthC
    irc
      uitJ
         udg
           eAl
             exK
               ozin
                  skir
                     esign
                         ed,th
                             eFDO
                                ’sF
                                  irs
                                    tAs
                                      sis
                                        tan
                                          tglo
                                             ate
                                               dtoR
                                                  oeth
                                                     atth
                                                        e

p
roc
  essfo
      rfi
        lings
            exu
              alh
                ara
                  ssm
                    entc
                       la
                        imsinth
                              efe
                                der
                                  aljud
                                      ic
                                       iaryi
                                           sus
                                             ele
                                               ssa
                                                 ndno
                                                    thinge
                                                         ver




                                       10

           Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 10 of 85
h
app
  enstoc
       la
        ims
          . Th
             eFi
               rs
                tAs
                  sis
                    tan
                      tcl
                        aim
                          edtob
                              epe
                                rson
                                   al
                                    lyaw
                                       areo
                                          fac
                                            omp
                                              la
                                               inta
                                                  gain
                                                     sta

judg
   eth
     at
      ,ac
        cord
           ingtoh
                im,w
                   asa
                     ppe
                       ale
                         dal
                           lth
                             ewa
                               ytoth
                                   e“top
                                       ”andw
                                           entnow
                                                her
                                                  e.

    50
     .      Th
             eFi
               rstA
                  ssi
                    sta
                      nta
                        lsop
                           art
                             icip
                                ate
                                  dins
                                     pre
                                       adingv
                                            ind
                                              ic
                                               tiv
                                                 erumo
                                                     rsa
                                                       bou
                                                         ta

fo
 rme
   remp
      loy
        eew
          hoh
            adf
              ile
                dal
                  aws
                    uit
                      .Onin
                          form
                             ationa
                                  ndb
                                    el
                                     ief
                                       ,th
                                         isemp
                                             loy
                                               eeh
                                                 adb
                                                   een

f
ire
  daf
    terh
       etook m
             edi
               call
                  eav
                    efo
                      llow
                         ingh
                            isw
                              ife
                                ’sd
                                  eath
                                     . Th
                                        eFi
                                          rstA
                                             ssi
                                               sta
                                                 ntin
                                                    sinu
                                                       ate
                                                         dto

R
oeth
   atth
      isemp
          loy
            eeh
              ada
                ctu
                  al
                   lyk
                     il
                      ledh
                         isw
                           ife.Th
                                eFi
                                  rstA
                                     ssi
                                       sta
                                         ntc
                                           la
                                            ime
                                              dtoknowth
                                                      is

b
eca
  usea
     nFDOinv
           est
             iga
               torh
                  ad,a
                     shepu
                         tit
                           ,“loo
                               kedin
                                   toi
                                     t.
                                      ”Ro
                                        ehe
                                          ardth
                                              esam
                                                 erumo
                                                     r

r
epe
  ate
    dbys
       eve
         ralo
            the
              rFDOemp
                    loy
                      ees
                        .

    51
     .      D
            esp
              iteth
                  eFi
                    rstA
                       ssi
                         sta
                           nt’
                             sbe
                               hav
                                 ior
                                   ,th
                                     eDe
                                       fend
                                          err
                                            eta
                                              ine
                                                dhima
                                                    sFi
                                                      rs
                                                       t

A
ssi
  sta
    nt.

    52
     .      Th
             eFi
               rstA
                  ssi
                    sta
                      nth
                        adc
                          ont
                            rolov
                                erth
                                   eop
                                     era
                                       tion
                                          softh
                                              een
                                                ti
                                                 reFDOa
                                                      ndh
                                                        ad

s
upe
  rvi
    sorya
        utho
           ri
            tyov
               erth
                  etr
                    ialun
                        it
                         sinth
                             eFDO
                                ’sdu
                                   tys
                                     ta
                                      tion
                                         s.InR
                                             oe’
                                               sex
                                                 per
                                                   ien
                                                     ce,th
                                                         e

D
efe
  nde
    rwa
      shigh
          lyd
            efe
              ren
                tia
                  ltoth
                      eFi
                        rs
                         tAs
                           sis
                             tan
                               t’sm
                                  ana
                                    gem
                                      entd
                                         eci
                                           sion
                                              s.

    53
     .      Th
             eDe
               fend
                  era
                    lsop
                       romo
                          tedfou
                               ras
                                 sis
                                   tan
                                     tfe
                                       der
                                         alpub
                                             licd
                                                efe
                                                  nde
                                                    rs
                                                     ,in
                                                       clud
                                                          ingon
                                                              e

ind
  ividu
      alr
        efe
          rre
            dtoa
               s“T
                 eamL
                    ead
                      er”inth
                            isC
                              omp
                                la
                                 int
                                   .Inh
                                      isro
                                         lea
                                           sTe
                                             amL
                                               ead
                                                 er,h
                                                    e

s
upe
  rvi
    seds
       eve
         ralo
            the
              remp
                 loy
                   ees
                     ,in
                       clud
                          ingR
                             oe.

    54
     .      Th
             eTe
               amL
                 ead
                   errou
                       tin
                         elyc
                            omp
                              are
                                dhi
                                  scl
                                    ient
                                       s,w
                                         how
                                           erep
                                              redom
                                                  ina
                                                    te
                                                     ly

A
fr
 ica
   nAm
     eri
       can
         ,to“
            dog
              s.”H
                 eal
                   so mo
                       cke
                         dcl
                           ien
                             tsw
                               ith d
                                   isa
                                     bil
                                       it
                                        ies
                                          .Du
                                            ringa
                                                nal
                                                  l-s
                                                    taf
                                                      f

m
eet
  ing
    ,her
       epe
         ate
           dlyr
              efe
                rre
                  dtoa
                     nin
                       te
                        lle
                          ctu
                            al
                             ly-
                               dis
                                 abl
                                   edc
                                     lie
                                       nta
                                         sa“
                                           ret
                                             ard
                                               .”Intha
                                                     tsam
                                                        e

m
eet
  ing
    ,emp
       loy
         eesjok
              eda
                bou
                  tabl
                     ackf
                        ede
                          ralp
                             ros
                               ecu
                                 torr
                                    app
                                      ingtoaju
                                             ry.

    55
     .      Th
             eFi
               rstA
                  ssi
                    sta
                      nta
                        ndth
                           eTe
                             amL
                               ead
                                 erh
                                   adarun
                                        ningjok
                                              eabou
                                                  twh
                                                    eth
                                                      erc
                                                        lie
                                                          nts

w
ouldf
    ilec
       la
        imso
           fin
             eff
               ect
                 ivea
                    ssi
                      sta
                        nceo
                           fcoun
                               sela
                                  gain
                                     stth
                                        em.




                                      11

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 11 of 85
    56
     .     Th
            eTe
              amL
                ead
                  era
                    lsob
                       ragg
                          eda
                            bou
                              tbe
                                ings
                                   uedf
                                      orm
                                        alp
                                          rac
                                            tic
                                              ebyafo
                                                   rme
                                                     r

c
lie
  ntw
    hoa
      lle
        gedth
            ath
              ewa
                swrong
                     ful
                       lyc
                         onv
                           ic
                            tedb
                               eca
                                 useo
                                    fth
                                      eTe
                                        amL
                                          ead
                                            er’
                                              scon
                                                 ced
                                                   edly

in
 comp
    ete
      ntr
        epr
          ese
            nta
              tion
                 .

    57
     .     Thetox
                icw
                  orkp
                     lac
                       ecu
                         ltu
                           rea
                             lsoe
                                ncou
                                   rag
                                     edhom
                                         ophob
                                             ia
                                              .Onin
                                                  form
                                                     ationa
                                                          nd

b
el
 ief
   ,th
     eFDO
        ’sa
          dmin
             is
              tra
                tiv
                  eof
                    fic
                      erm
                        adejok
                             esth
                                atag
                                   aym
                                     aleemp
                                          loy
                                            eec
                                              oulds
                                                  tayinth
                                                        e

w
ome
  n’sho
      te
       lrooma
            taw
              orkc
                 onf
                   ere
                     nceb
                        eca
                          useh
                             eis“
                                lik
                                  eag
                                    ir
                                     l.
                                      ”

    58
     .     A
           noth
              eremp
                  loy
                    eew
                      ass
                        ubj
                          ect
                            edtoho
                                 rr
                                  if
                                   ichomo
                                        phob
                                           icrumo
                                                rsa
                                                  nds
                                                    lur
                                                      s.O
                                                        n

in
 form
    ationa
         ndb
           el
            ief
              ,itw
                 asrumo
                      redth
                          ath
                            e(a
                              )wa
                                sa“
                                  faggo
                                      t,
                                       ”(b
                                         )ma
                                           yha
                                             ve“
                                               com
                                                 eon
                                                   ”toa

fo
 rme
   rcl
     ien
       t,a
         nd(
           c)w
             ase
               xch
                 ang
                   ings
                      exu
                        alf
                          avo
                            rsw
                              ithp
                                 ris
                                   ongu
                                      ard
                                        s.

    59
     .     O
           nin
             form
                ationa
                     ndb
                       el
                        ief
                          ,rumo
                              rsd
                                erid
                                   ingth
                                       isemp
                                           loy
                                             eeb
                                               ase
                                                 donhomophob
                                                           ic

s
ter
  eotyp
      es—
        inc
          lud
            ingrumo
                  rsa
                    bou
                      thi
                        s“d
                          ildo
                             ”co
                               lle
                                 ct
                                  ion—w
                                      eres
                                         ti
                                          llc
                                            irc
                                              ula
                                                tingm
                                                    any mon
                                                          ths

a
fte
  rheh
     adl
       eftth
           eFDOa
               ndmov
                   edou
                      tofs
                         ta
                          te
                           .

    60
     .     F
           ema
             leemp
                 loy
                   eesw
                      eret
                         rea
                           tedinas
                                 ex
                                  is
                                   tandd
                                       isc
                                         rim
                                           ina
                                             torym
                                                 ann
                                                   er.Th
                                                       e

D
efe
  nde
    r’sm
       ana
         gem
           entt
              eamw
                 asp
                   redom
                       ina
                         te
                          lym
                            ale;w
                                her
                                  eas
                                    ,fem
                                       aleemp
                                            loy
                                              eesw
                                                 ere

b
el
 it
  tle
    dandno
         tta
           kens
              eriou
                  slya
                     spro
                        fes
                          sion
                             als
                               .Th
                                 eDe
                                   fend
                                      ers
                                        pok
                                          eabou
                                              twom
                                                 enu
                                                   singc
                                                       rud
                                                         e

a
ndd
  erog
     ato
       ryl
         angu
            age
              .

    61
     .     F
           ema
             leemp
                 loy
                   eesw
                      erea
                         lsot
                            arg
                              ete
                                dfo
                                  rbu
                                    lly
                                      inga
                                         nda
                                           bus
                                             iveb
                                                eha
                                                  vio
                                                    r. Fo
                                                        r

e
xamp
   le
    ,ana
       tto
         rne
           yto
             ldR
               oeth
                  at
                   ,wh
                     ens
                       hew
                         asp
                           regn
                              ant
                                ,am
                                  alea
                                     tto
                                       rne
                                         yco
                                           rne
                                             redh
                                                er,

s
cre
  ame
    dath
       er,a
          ndth
             rea
               ten
                 edtog
                     eth
                       erf
                         ire
                           d.

    62
     .     Th
            istox
                icw
                  ork
                    ingc
                       ultu
                          res
                            erv
                              eda
                                safound
                                      at
                                       ionf
                                          orth
                                             eha
                                               ras
                                                 sme
                                                   nta
                                                     nd

d
isc
  rim
    ina
      tionR
          oes
            uff
              ere
                datth
                    eFDO
                       .




                                     12

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 12 of 85
           Th
            eFi
              rstA
                 ssi
                   stan
                      tsing
                          lesou
                              tRo
                                epr
                                  ofe
                                    ssiona
                                         llyandp
                                               ers
                                                 ona
                                                   lly
                                                     .

    63
     .     F
           romth
               etim
                  eRo
                    est
                      art
                        eda
                          tth
                            eFDO
                               ,th
                                 eFi
                                   rstA
                                      ssi
                                        sta
                                          ntu
                                            sedh
                                               iss
                                                 upe
                                                   rvi
                                                     sory

ro
 letos
     ing
       leh
         erou
            tpro
               fes
                 sion
                    al
                     lya
                       ndp
                         ers
                           ona
                             lly
                               .Hel
                                  avi
                                    she
                                      dhe
                                        rwi
                                          tha
                                            tte
                                              ntiona
                                                   nda
                                                     ssign
                                                         ed

h
era
  lmo
    ste
      xclu
         siv
           elytoh
                isc
                  ase
                    sdu
                      ringh
                          erf
                            ir
                             stf
                               ew mon
                                    ths
                                      .Hec
                                         rea
                                           teda“
                                               sha
                                                 dow
                                                   ing
                                                     ”

a
ct
 ivi
   tie
     sli
       stju
          stfo
             rhe
               r,a
                 nda
                   dorn
                      edi
                        twi
                          thn
                            ickn
                               ame
                                 s.H
                                   ebe
                                     gana
                                        skingh
                                             ertogotolun
                                                       ch

w
ithh
   imonar
        egu
          larb
             asi
               s,s
                 ayingth
                       ath
                         ewa
                           nte
                             dto“m
                                 ento
                                    r”h
                                      er.H
                                         ealw
                                            aysin
                                                sis
                                                  tedon

p
ayingfo
      rhe
        rlun
           ch,e
              venw
                 hens
                    heo
                      ffe
                        red
                          .

    64
     .     Af
            ew mon
                 thsa
                    fte
                      rhe
                        rst
                          artd
                             ate
                               ,Ro
                                 eas
                                   kedth
                                       eDe
                                         fend
                                            era
                                              ndth
                                                 eFi
                                                   rstA
                                                      ssi
                                                        sta
                                                          nt

to m
   eeta
      bou
        the
          rtr
            ans
              it
               iontoa
                    nas
                      sis
                        tan
                          tfe
                            der
                              alpub
                                  licd
                                     efe
                                       nde
                                         rpo
                                           si
                                            tion
                                               .Ro
                                                 esp
                                                   eci
                                                     fic
                                                       al
                                                        ly

w
ant
  edtoknoww
          hats
             tep
               ssh
                 ene
                   ede
                     dtot
                        ake
                          ,andth
                               eex
                                 pec
                                   tedt
                                      ime
                                        lin
                                          e,fo
                                             rhe
                                               radv
                                                  anc
                                                    eme
                                                      ntto

a
nas
  sis
    tan
      tfe
        der
          alpub
              licd
                 efe
                   nde
                     rpo
                       si
                        tion
                           .Sin
                              ceh
                                ers
                                  tar
                                    tda
                                      te
                                       ,sh
                                         eha
                                           dre
                                             pea
                                               ted
                                                 lyr
                                                   equ
                                                     est
                                                       ed

p
rof
  ess
    ion
      aloppo
           rtun
              it
               ies
                 ,su
                   cha
                     sju
                       ryt
                         ria
                           lsa
                             nda
                               ppe
                                 lla
                                   teo
                                     rala
                                        rgum
                                           ent
                                             s,th
                                                atw
                                                  oulda
                                                      llowh
                                                          er

toa
  dva
    ncep
       rof
         ess
           ion
             al
              ly.

    65
     .     A
           tth
             ism
               eet
                 ing,th
                      eDe
                        fend
                           erto
                              ldR
                                oeth
                                   atth
                                      eFi
                                        rs
                                         tAs
                                           sis
                                             tan
                                               tha
                                                 dre
                                                   que
                                                     ste
                                                       dtob
                                                          e

h
er“m
   ento
      r,”a
         ndth
            ath
              ewou
                 lda
                   pprov
                       eofth
                           ism
                             ento
                                rsh
                                  ip.R
                                     oeund
                                         ers
                                           toodth
                                                eDe
                                                  fend
                                                     er’
                                                       s

c
omm
  ent
    sto m
        eanth
            atth
               eFi
                 rs
                  tAs
                    sis
                      tan
                        t’s“m
                            ento
                               rsh
                                 ip”w
                                    asl
                                      ink
                                        edtoh
                                            erc
                                              are
                                                era
                                                  dva
                                                    ncem
                                                       ent
                                                         .

    66
     .     O
           nin
             form
                ationa
                     ndb
                       el
                        ief
                          ,th
                            eFDOh
                                adnofo
                                     rma
                                       lme
                                         nto
                                           ringp
                                               rog
                                                 ram
                                                   ,ands
                                                       he

w
asth
   eon
     lya
       tto
         rne
           ywhow
               asb
                 eing“m
                      ento
                         red
                           ”byth
                               eFi
                                 rs
                                  tAs
                                    sis
                                      tan
                                        t.

    67
     .     Th
            eFi
              rstA
                 ssi
                   sta
                     ntw
                       asa
                         lsono
                             tagoodc
                                   and
                                     ida
                                       tet
                                         ome
                                           nto
                                             ras
                                               pir
                                                 inga
                                                    ssi
                                                      sta
                                                        nt

f
ede
  ralpub
       licd
          efe
            nde
              rs
               ,su
                 cha
                   sRo
                     e.O
                       nin
                         form
                            at
                             iona
                                ndb
                                  el
                                   ief
                                     ,ba
                                       sedonh
                                            isl
                                              imi
                                                tedt
                                                   ria
                                                     l

e
xpe
  rie
    ncea
       tth
         etim
            e,th
               eFi
                 rstA
                    ssi
                      sta
                        ntw
                          ouldn
                              oth
                                avequ
                                    al
                                     if
                                      iedfo
                                          rappo
                                              intm
                                                 enttoth
                                                       e

d
is
 tr
  ict
    ’sC
      rim
        ina
          lJu
            st
             iceA
                ctp
                  ane
                    lab
                      sen
                        tane
                           xemp
                              tion.




                                     13

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 13 of 85
       68
        .     ThoughR
                    oeb
                      el
                       iev
                         ed,a
                            tfi
                              rst
                                ,th
                                  atth
                                     eFi
                                       rstA
                                          ssi
                                            sta
                                              ntw
                                                ant
                                                  edtoh
                                                      elph
                                                         er

p
rof
  ess
    ion
      al
       ly,s
          hea
            lsono
                tic
                  edth
                     ath
                       etookak
                             eenp
                                ers
                                  ona
                                    lin
                                      ter
                                        estinh
                                             er.

       69
        .     R
              oel
                ive
                  dne
                    arth
                       eFi
                         rstA
                            ssi
                              sta
                                nt,a
                                   ndh
                                     eof
                                       teng
                                          aveh
                                             err
                                               ide
                                                 shom
                                                    ewh
                                                      ens
                                                        hew
                                                          as

un
 abl
   etor
      ideh
         erb
           ikeinin
                 clem
                    entw
                       eath
                          er.

       70
        .     H
              ere
                ada
                  llo
                    fRo
                      e’sl
                         awr
                           evi
                             ewa
                               rt
                                icl
                                  esa
                                    ndo
                                      fte
                                        nas
                                          kedtod
                                               isc
                                                 ussth
                                                     emw
                                                       ithh
                                                          er.

       71
        .     Hea
                lsos
                   how
                     eda
                       nin
                         ter
                           estinh
                                erhobb
                                     ies
                                       . W
                                         hen
                                           eve
                                             rRo
                                               eto
                                                 ldh
                                                   imth
                                                      ats
                                                        hel
                                                          ike
                                                            d

ac
 ert
   aintyp
        eof mu
             sic
               ,sh
                 eno
                   tic
                     edth
                        ath
                          ewou
                             ldp
                               layth
                                   at mu
                                       sicth
                                           ene
                                             xtt
                                               imes
                                                  hew
                                                    asinh
                                                        is

c
ar.A
   fte
     rsh
       eto
         ldh
           ims
             hel
               ike
                 dhik
                    ing
                      ,heb
                         ega
                           nte
                             ll
                              ingh
                                 era
                                   bou
                                     thik
                                        esh
                                          ewe
                                            ntonbyh
                                                  ims
                                                    elf
                                                      .

A
fte
  rsh
    eto
      ldh
        ima
          bou
            tagu
               ita
                 rsh
                   ebough
                        t,h
                          ebo
                            ugh
                              thim
                                 sel
                                   fagu
                                      it
                                       arf
                                         romth
                                             esam
                                                e mu
                                                   sic

s
tor
  e.

       72
        .     R
              oea
                void
                   eds
                     oci
                       ali
                         zingw
                             ithth
                                 eFi
                                   rstA
                                      ssi
                                        sta
                                          ntou
                                             ts
                                              ideo
                                                 fwo
                                                   rk,bu
                                                       thea
                                                          ske
                                                            dhe
                                                              r

tod
  rinka
      lcoho
          lwi
            thh
              iminw
                  orks
                     et
                      ting
                         s.

       73
        .     R
              oeg
                radu
                   al
                    lys
                      usp
                        ect
                          edth
                             atth
                                eFi
                                  rstA
                                     ssi
                                       sta
                                         ntw
                                           asa
                                             skingh
                                                  ertolun
                                                        cha
                                                          nd

“m
 ento
    ring
       ”he
         rbe
           cau
             seh
               ewa
                 sat
                   tra
                     cte
                       dtoh
                          errom
                              ant
                                ica
                                  lly
                                    .Atl
                                       eas
                                         tsom
                                            eofR
                                               oe’
                                                 scow
                                                    ork
                                                      ers

no
 tic
   edth
      eFi
        rstA
           ssi
             sta
               nt’
                 sin
                   ter
                     estinh
                          er,a
                             swe
                               ll
                                . Th
                                   eyd
                                     esc
                                       rib
                                         edh
                                           ima
                                             s“lu
                                                st
                                                 ful
                                                   ,
                                                   ”“f
                                                     ixa
                                                       ted
                                                         ,”

“
sex
  ual
    lya
      tt
       rac
         ted
           ,”a
             nd“
               smo
                 the
                   ring
                      .”

       74
        .     A
              noth
                 erc
                   owo
                     rke
                       rde
                         scr
                           ibe
                             dat
                               torn
                                  eys“w
                                      ant
                                        ing
                                          ”Ro
                                            ein“
                                               nots
                                                  uchap
                                                      rof
                                                        ess
                                                          ion
                                                            al

w
ay,
  ”st
    ating
        :“Th
           ankgodth
                  eat
                    torn
                       eysdon
                            ’th
                              aveth
                                  eab
                                    il
                                     itytor
                                          eal
                                            lyund
                                                res
                                                  syouw
                                                      ithth
                                                          eir

e
yes
  .Oryouw
        ouldn
            ’tb
              edr
                ess
                  eda
                    two
                      rk.
                        ”

       75
        .     ThoughR
                    oew
                      asin
                         cre
                           asing
                               lyun
                                  com
                                    for
                                      tab
                                        lew
                                          ith
                                            theF
                                               irs
                                                 tAs
                                                   sis
                                                     tan
                                                       t’sa
                                                          tte
                                                            ntion
                                                                ,

s
hed
  idno
     tfe
       els
         hec
           oulds
               aynotoh
                     ers
                       upe
                         rvi
                           sor
                             . Sh
                                etr
                                  iedtog
                                       iveh
                                          imth
                                             ebe
                                               nef
                                                 ito
                                                   fth
                                                     edoub
                                                         t.




                                        14

            Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 14 of 85
                 Th
                  eFi
                    rstA
                       ssi
                         stan
                            tsend
                                sRo
                                  eaqu
                                     idp
                                       roquoem
                                             ail
                                               .

    76
     .     O
           nMa
             y 18
                ,2018
                    ,th
                      eFi
                        rstA
                           ssi
                             sta
                               nta
                                 ske
                                   dRo
                                     etoa
                                        noth
                                           er“m
                                              ento
                                                 ring
                                                    ”lun
                                                       ch.A
                                                          t

th
 islun
     ch,R
        oeto
           ldth
              eFi
                rstA
                   ssi
                     sta
                       ntth
                          at
                           ,al
                             thou
                                ghs
                                  hew
                                    ant
                                      edtok
                                          eepw
                                             ork
                                               inga
                                                  tth
                                                    eFDO
                                                       ,

s
hew
  ouldn
      eedtot
           ran
             sfe
               r,e
                 ven
                   tua
                     lly
                       ,toa
                          noth
                             erdu
                                tys
                                  ta
                                   tionfo
                                        rfam
                                           ilyr
                                              eas
                                                ons
                                                  .

    77
     .     Th
            eFi
              rstA
                 ssi
                   sta
                     ntw
                       asv
                         is
                          iblyup
                               seta
                                  ndemo
                                      tion
                                         alinr
                                             espon
                                                 setoR
                                                     oe’s

c
omm
  ent
    s.R
      oeb
        el
         iev
           edth
              ath
                ewa
                  sta
                    kingth
                         eid
                           eao
                             fat
                               ran
                                 sfe
                                   rve
                                     ryp
                                       ers
                                         ona
                                           llya
                                              ndt
                                                hath
                                                   is

r
eac
  tionw
      asunp
          rof
            ess
              ion
                ala
                  ndin
                     app
                       rop
                         ria
                           te
                            .

    78
     .     Inth
              esam
                 econv
                     ers
                       at
                        ion
                          ,Ro
                            edi
                              scu
                                sse
                                  dhe
                                    rwo
                                      rkp
                                        erfo
                                           rma
                                             ncew
                                                ithth
                                                    eFi
                                                      rs
                                                       t

A
ssi
  sta
    nt. R
        oew
          asa
            ppro
               ach
                 ingh
                    eron
                       e-y
                         eara
                            nni
                              ver
                                sarya
                                    tth
                                      eFDO
                                         ,ands
                                             hea
                                               nti
                                                 cip
                                                   ate
                                                     d

h
avingap
      erfo
         rma
           ncee
              valu
                 at
                  ion
                    .Ov
                      erth
                         ela
                           sty
                             ear
                               ,Ro
                                 eha
                                   dwo
                                     rke
                                       dex
                                         trem
                                            elyh
                                               ardtop
                                                    rov
                                                      e

h
ers
  elf
    .Sh
      ewa
        s w
          ide
            lyp
              rai
                seda
                   ndr
                     esp
                       ect
                         edfo
                            rhe
                              rex
                                cel
                                  len
                                    twr
                                      it
                                       ten w
                                           orkp
                                              rodu
                                                 cta
                                                   nd

c
our
  troomd
       eme
         ano
           rbyh
              erc
                oll
                  eagu
                     esa
                       ndbyth
                            efe
                              der
                                aljudg
                                     esb
                                       efo
                                         rew
                                           homs
                                              hea
                                                ppe
                                                  are
                                                    d.

Sh
 epl
   ann
     edtoh
         igh
           ligh
              tth
                esep
                   rof
                     ess
                       ion
                         als
                           ucc
                             ess
                               esa
                                 the
                                   rpe
                                     rfo
                                       rma
                                         ncee
                                            valu
                                               at
                                                ion
                                                  .

    79
     .     R
           oeto
              ldth
                 eFi
                   rs
                    tAs
                      sis
                        tan
                          tth
                            at
                             ,ath
                                erp
                                  erfo
                                     rma
                                       ncee
                                          valu
                                             at
                                              ion
                                                ,sh
                                                  epl
                                                    ann
                                                      edtoa
                                                          sk

fo
 rar
   ais
     etoth
         eequ
            iva
              len
                tofth
                    ene
                      xtg
                        rad
                          eonth
                              eGSp
                                 ays
                                   cal
                                     eandh
                                         era
                                           nti
                                             cip
                                               ate
                                                 dpromo
                                                      tion

toa
  nas
    sis
      tan
        tfe
          der
            alpub
                licd
                   efe
                     nde
                       rpo
                         si
                          tionw
                              ithh
                                 erow
                                    nca
                                      selo
                                         ad.

    80
     .     W
           henth
               eFi
                 rstA
                    ssi
                      sta
                        nta
                          ndR
                            oer
                              etu
                                rne
                                  dtoth
                                      eof
                                        fic
                                          e,h
                                            eto
                                              ldh
                                                er,“
                                                   don
                                                     ’tw
                                                       orry
                                                          ,

w
e’r
  ego
    ingtot
         akec
            areo
               fyou
                  .”H
                    eadd
                       edth
                          ath
                            ehop
                               edR
                                 oe’
                                   shu
                                     sba
                                       ndw
                                         ouldt
                                             akeh
                                                er

s
omew
   her
     eni
       cefo
          rdinn
              erth
                 atn
                   igh
                     t.

    81
     .     R
           oel
             eftth
                 eof
                   fic
                     efe
                       el
                        ings
                           hak
                             ena
                               bou
                                 tth
                                   econv
                                       ers
                                         at
                                          ion. S
                                               hee
                                                 xpr
                                                   ess
                                                     edh
                                                       er

d
isc
  omfo
     rtw
       ithth
           eFi
             rs
              tAs
                sis
                  tan
                    t’sc
                       omm
                         ent
                           stos
                              eve
                                ralf
                                   rie
                                     ndsa
                                        ndf
                                          ami
                                            lym
                                              emb
                                                ers
                                                  .




                                     15

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 15 of 85
    82
     .     L
           ate
             rth
               ata
                 fte
                   rnoon
                       ,th
                         eFi
                           rstA
                              ssi
                                sta
                                  nts
                                    entR
                                       oea
                                         nem
                                           ail
                                             :




    83
     .     Inth
              econ
                 tex
                   tofth
                       eFi
                         rs
                          tAs
                            sis
                              tan
                                t’sin
                                    app
                                      rop
                                        ria
                                          tein
                                             ter
                                               estinh
                                                    er,a
                                                       ndh
                                                         isd
                                                           ire
                                                             ct

r
efe
  ren
    cestoh
         err
           equ
             estfo
                 rap
                   romo
                      tion
                         ,Ro
                           ere
                             ason
                                ablyin
                                     terp
                                        ret
                                          edh
                                            isw
                                              ord
                                                sasafo
                                                     rmo
                                                       f

qu
 idp
   roquos
        exu
          alh
            ara
              ssm
                ent
                  .


    Th
     eFi
       rstA
          ssi
            stan
               tin
                 cre
                   asing
                       lyp
                         res
                           sur
                             esR
                               oetom
                                   eeth
                                      im ou
                                          ts
                                           ideo
                                              fth
                                                eof
                                                  fic
                                                    e.

    84
     .     O
           verth
               efo
                 llow
                    ingw
                       eek
                         s,th
                            eFi
                              rstA
                                 ssi
                                   sta
                                     ntin
                                        cre
                                          asing
                                              lyp
                                                res
                                                  sur
                                                    edR
                                                      oetol
                                                          eav
                                                            e

th
 eof
   fic
     ewi
       th h
          im.H
             eas
               kedh
                  er(
                    a)ou
                       tfo
                         rdr
                           ink
                             s,(b
                                )fo
                                  r“m
                                    ento
                                       ring
                                          ”se
                                            ssion
                                                s,(
                                                  c)tog
                                                      ive

h
err
  ide
    s,a
      nd(d
         )fo
           rou
             t-o
               f-o
                 ff
                  icem
                     eet
                       ing
                         salon
                             e.H
                               isinv
                                   ita
                                     tion
                                        swe
                                          rer
                                            epe
                                              ate
                                                dandp
                                                    ers
                                                      is
                                                       ten
                                                         t.

    85
     .     R
           oew
             as no
                 tcom
                    for
                      tab
                        leb
                          einga
                              roundth
                                    eFi
                                      rs
                                       tAs
                                         sis
                                           tan
                                             tinl
                                                igh
                                                  tofh
                                                     is

b
eha
  vio
    rs
     ,in
       clud
          ingh
             isp
               ers
                 is
                  ten
                    tpr
                      ess
                        urea
                           fte
                             rbe
                               ingr
                                  eje
                                    cte
                                      d.

    86
     .     R
           oea
             lsono
                 tic
                   edth
                      atth
                         eFi
                           rstA
                              ssi
                                sta
                                  ntw
                                    asin
                                       cre
                                         asing
                                             lyob
                                                ses
                                                  siv
                                                    e.W
                                                      henR
                                                         oe

w
ouldl
    eav
      ewo
        rka
          tth
            eendo
                fth
                  eda
                    y,th
                       eFi
                         rs
                          tAs
                            sis
                              tan
                                twou
                                   ldo
                                     fte
                                       napp
                                          earf
                                             roma
                                                roundth
                                                      e

h
al
 lwa
   yco
     rne
       ratp
          rec
            ise
              lyth
                 esam
                    etim
                       eand
                          wal
                            khe
                              rou
                                tofth
                                    ebu
                                      ild
                                        ing
                                          .Atf
                                             irs
                                               t,R
                                                 oe

a
ssum
   edi
     twa
       s ac
          oin
            cid
              enc
                e.A
                  fte
                    rith
                       app
                         ene
                           denought
                                  ime
                                    s,s
                                      hes
                                        usp
                                          ect
                                            edth
                                               atth
                                                  eFi
                                                    rs
                                                     t

A
ssi
  sta
    ntw
      ask
        eep
          ingt
             rac
               kofw
                  hens
                     hel
                       eftw
                          orka
                             nds
                               tand
                                  inga
                                     roundth
                                           eco
                                             rne
                                               rwa
                                                 it
                                                  ing
                                                    to

l
eav
  eth
    ebu
      ild
        ingw
           ith h
               er.R
                  oefoundth
                          isb
                            eha
                              vio
                                rdi
                                  stu
                                    rbing
                                        .




                                     16

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 16 of 85
Th
 eFi
   rstA
      ssi
        stan
           tbe
             com
               esc
                 ont
                   rol
                     lingo
                         fRo
                           eandpun
                                 ish
                                   esh
                                     erwh
                                        ensh
                                           edo
                                             esno
                                                tcomp
                                                    ly
                                                     .

    87
     .     Th
            eFi
              rstA
                 ssi
                   sta
                     ntb
                       ecam
                          eev
                            en mo
                                rec
                                  ont
                                    rol
                                      lingo
                                          fRo
                                            e’sw
                                               orkdu
                                                   ti
                                                    esa
                                                      nd

s
che
  dul
    e.H
      edem
         and
           edth
              ats
                hes
                  pendt
                      imew
                         ith h
                             imth
                                roughc
                                     ont
                                       riv
                                         ed“
                                           sha
                                             dow
                                               ing
                                                 ”ac
                                                   tiv
                                                     it
                                                      ies
                                                        ,

a
ndpun
    ish
      edh
        eri
          fsh
            edidno
                 tcomp
                     ly.Th
                         esed
                            ema
                              ndsp
                                 rev
                                   ent
                                     edh
                                       erf
                                         romdo
                                             ingh
                                                ero
                                                  the
                                                    r

w
ork
  . To R
       oe’
         sknow
             ledg
                e,h
                  edidno
                       tdem
                          andth
                              ata
                                nyo
                                  the
                                    rat
                                      torn
                                         eysgoon“
                                                sha
                                                  dow
                                                    ing
                                                      ”

a
ct
 ivi
   tie
     swi
       th h
          im.

    88
     .     Inon
              epa
                rt
                 icu
                   lar
                     lye
                       gre
                         giou
                            sin
                              sta
                                nce
                                  ,th
                                    eFi
                                      rs
                                       tAs
                                         sis
                                           tan
                                             tus
                                               edh
                                                 is“
                                                   sha
                                                     dow
                                                       ing
                                                         ”

a
ct
 ivi
   tie
     sasa
        nex
          cus
            etoin
                ter
                  fer
                    ewi
                      th R
                         oe’
                           spr
                             epa
                               rat
                                 ionfo
                                     rat
                                       ria
                                         linw
                                            hic
                                              hth
                                                ecl
                                                  ien
                                                    twa
                                                      s

f
acingl
     ifeinp
          ri
           son
             .

    89
     .     InM
             ay 2018
                   ,Ro
                     evo
                       lun
                         tee
                           red
                             ,andw
                                 asth
                                    ena
                                      ssign
                                          edbyth
                                               eDe
                                                 fend
                                                    er,tos
                                                         erv
                                                           e

a
sse
  condc
      hai
        ronth
            etr
              ialc
                 ase
                   .Ro
                     eha
                       dre
                         pea
                           ted
                             lyr
                               equ
                                 est
                                   edc
                                     our
                                       troome
                                            xpe
                                              rie
                                                nce

oppo
   rtun
      it
       iesf
          romth
              eDe
                fend
                   er,a
                      ndi
                        twa
                          she
                            run
                              der
                                sta
                                  ndingth
                                        ath
                                          eas
                                            sign
                                               edh
                                                 era
                                                   sse
                                                     cond

c
hai
  rtoc
     ont
       inu
         eadv
            anc
              ingp
                 rof
                   ess
                     ion
                       al
                        ly.

    90
     .     O
           nJun
              e5,2018
                    ,Ro
                      eem
                        ail
                          edth
                             eFi
                               rs
                                tAs
                                  sis
                                    tan
                                      ttoc
                                         anc
                                           ela“
                                              sha
                                                dow
                                                  ing
                                                    ”ac
                                                      tiv
                                                        ity

b
eca
  uses
     heh
       adafo
           ren
             sicd
                isc
                  ove
                    ryr
                      evi
                        ews
                          che
                            dul
                              edinth
                                   eli
                                     fe-
                                       sen
                                         ten
                                           cec
                                             ase
                                               .

    91
     .     Th
            eFi
              rstA
                 ssi
                   sta
                     nth
                       ada
                         lwa
                           ysto
                              ldR
                                oeth
                                   ath
                                     is“
                                       sha
                                         dow
                                           ing
                                             ”ac
                                               tiv
                                                 it
                                                  iesw
                                                     ere

op
 tion
    al
     ,ands
         hefoundi
                tse
                  lf-
                    evid
                       entth
                           atad
                              isc
                                ove
                                  ryr
                                    evi
                                      ewinal
                                           ife
                                             -se
                                               nte
                                                 ncec
                                                    asew
                                                       ouldt
                                                           ake

p
rio
  ri
   tyov
      er“
        sha
          dow
            ing
              ”arou
                  tin
                    epr
                      ese
                        nte
                          ncein
                              terv
                                 iew
                                   .

    92
     .     To R
              oe’
                ssu
                  rpr
                    ise
                      ,her
                         espond
                              ed:“Th
                                   at’
                                     sre
                                       al
                                        lyno
                                           tOKw
                                              ithm
                                                 e.” Sh
                                                      ewa
                                                        sso

s
tunn
   edbyh
       isunp
           rof
             ess
               ion
                 alr
                   eac
                     tionth
                          ats
                            hea
                              ske
                                dhimi
                                    fhew
                                       asb
                                         eing
                                            sar
                                              cas
                                                ti
                                                 c.H
                                                   eto
                                                     ldh
                                                       er

h
ewa
  s no
     t.

    93
     .     A
           t6:00a
                .m.th
                    ene
                      xt mo
                          rning
                              ,th
                                eFi
                                  rstA
                                     ssi
                                       sta
                                         ntem
                                            ail
                                              edR
                                                oea
                                                  skingfo
                                                        rac
                                                          opy

o
fhe
  rjobo
      ffe
        rle
          tte
            r,c
              la
               iming
                   itw
                     as no
                         tsa
                           vedinh
                                erp
                                  ers
                                    onn
                                      elf
                                        ile
                                          .Ro
                                            ewa
                                              s un
                                                 com
                                                   for
                                                     tab
                                                       le



                                     17

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 17 of 85
w
ithth
    eFi
      rs
       tAs
         sis
           tan
             t’sem
                 ailb
                    eca
                      usei
                         tse
                           rve
                             dasar
                                 emind
                                     ero
                                       fth
                                         econ
                                            tro
                                              lheh
                                                 adov
                                                    erh
                                                      er

p
rof
  ess
    ion
      al
       ly. Sh
            edidno
                 timm
                    edi
                      ate
                        lyr
                          espond
                               .

    94
     .     Th
            at mo
                rningdu
                      ringbu
                           sin
                             esshou
                                  rs
                                   ,Ro
                                     eme
                                       twi
                                         thth
                                            eFi
                                              rs
                                               tAs
                                                 sis
                                                   tan
                                                     tinh
                                                        iso
                                                          ff
                                                           ice

a
bou
  tth
    e“s
      hadow
          ing
            ”ac
              tiv
                ity
                  .Sh
                    ebe
                      lie
                        vedth
                            at
                             ,pe
                               rha
                                 ps,th
                                     erew
                                        as am
                                            isund
                                                ers
                                                  tand
                                                     ingth
                                                         at

c
ouldb
    ere
      solv
         ed.

    95
     .     Th
            eFi
              rstA
                 ssi
                   sta
                     ntw
                       ass
                         oang
                            rya
                              tRo
                                eth
                                  ath
                                    ewa
                                      spa
                                        lea
                                          nds
                                            hak
                                              ing
                                                .Heb
                                                   era
                                                     ted

h
erfo
   rno
     tat
       tend
          ingh
             is“
               sha
                 dow
                   ing
                     ”ac
                       tiv
                         ity
                           .Hea
                              ccu
                                sedh
                                   ero
                                     fbr
                                       eak
                                         inga“
                                             comm
                                                itm
                                                  ent
                                                    ”to

h
im.H
   e,a
     gain
        ,dem
           and
             edac
                opyo
                   fhe
                     rjobo
                         ffe
                           rle
                             tte
                               r.

    96
     .     R
           oeh
             adn
               eve
                 rbe
                   ent
                     rea
                       tedth
                           isw
                             ayinap
                                  rof
                                    ess
                                      ion
                                        als
                                          et
                                           ting
                                              ,ands
                                                  hef
                                                    elt

th
 rea
   ten
     edbyth
          eFi
            rstA
               ssi
                 sta
                   nt’
                     sagg
                        res
                          sioninc
                                onf
                                  ron
                                    tingh
                                        er.R
                                           oew
                                             ass
                                               osh
                                                 ake
                                                   nandup
                                                        set

s
hel
  eftth
      eof
        fic
          ecry
             ing
               .

    97
     .     Th
            ata
              fte
                rnoon
                    ,th
                      eDe
                        fend
                           era
                             ske
                               dRo
                                 etom
                                    eeta
                                       bou
                                         tth
                                           etr
                                             ialc
                                                ase
                                                  .Int
                                                     his

m
eet
  ing
    ,Ro
      era
        ise
          dcon
             cern
                sth
                  atth
                     eFi
                       rs
                        tAs
                          sis
                            tan
                              tha
                                dac
                                  tedin
                                      app
                                        rop
                                          ria
                                            te
                                             lytow
                                                 ard
                                                   she
                                                     r. Th
                                                         e

D
efe
  nde
    rwa
      sdi
        smi
          ssiv
             eofh
                erc
                  onc
                    ern
                      s.H
                        eto
                          ldh
                            ertow
                                orkth
                                    ing
                                      sou
                                        twi
                                          thth
                                             eFi
                                               rs
                                                tAs
                                                  sis
                                                    tan
                                                      t

d
ire
  ct
   ly.

    98
     .     L
           ate
             rth
               atd
                 ay,R
                    oer
                      eit
                        era
                          tedtoth
                                eFi
                                  rstA
                                     ssi
                                       sta
                                         ntth
                                            atth
                                               edi
                                                 scov
                                                    eryr
                                                       evi
                                                         ewc
                                                           ould

no
 tber
    esc
      hedu
         leda
            nds
              hew
                ouldno
                     tbea
                        bletogoonh
                                 is“
                                   sha
                                     dow
                                       ing
                                         ”ac
                                           tiv
                                             ity
                                               .Ro
                                                 ere
                                                   ason
                                                      ably

b
el
 iev
   edth
      ath
        ere
          thi
            caldu
                tie
                  stoh
                     erc
                       lie
                         ntr
                           equ
                             ire
                               dhe
                                 rtor
                                    evi
                                      ewth
                                         edi
                                           scov
                                              ery
                                                .

    99
     .     Inh
             isr
               espon
                   se—
                     copy
                        ingth
                            eDe
                              fend
                                 era
                                   ndth
                                      eTe
                                        am L
                                           ead
                                             er—
                                               theF
                                                  irs
                                                    tAs
                                                      sis
                                                        tan
                                                          t

o
rde
  redR
     oetoa
         tte
           ndh
             is“
               sha
                 dow
                   ing
                     ”ac
                       tiv
                         ity
                           .Heth
                               rea
                                 ten
                                   eda
                                     ct
                                      iona
                                         gain
                                            sth
                                              eri
                                                fsh
                                                  e

d
isob
   eye
     dhi
       s“d
         ire
           cto
             rde
               r.”




                                     18

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 18 of 85
    100
      . Th
         ene
           xt mo
               rning
                   ,Ro
                     e“s
                       hadow
                           ed”th
                               epr
                                 ese
                                   nte
                                     ncein
                                         terv
                                            iew
                                              ,fe
                                                aringth
                                                      atth
                                                         e

F
irs
  tAs
    sis
      tan
        twou
           ldd
             isc
               ipl
                 ineo
                    rfi
                      reh
                        ero
                          the
                            rwi
                              se.R
                                 oed
                                   rea
                                     deds
                                        eeingth
                                              eFi
                                                rstA
                                                   ssi
                                                     sta
                                                       nta
                                                         nd

f
ear
  edfu
     rth
       era
         bus
           iveb
              eha
                vio
                  r.

    101
      . Th
         eFi
           rstA
              ssi
                sta
                  ntc
                    ont
                      inu
                        edtob
                            era
                              tea
                                ndd
                                  eme
                                    anR
                                      oeonth
                                           ewa
                                             ytoth
                                                 e

p
res
  ent
    enc
      ein
        terv
           iew
             .Hec
                al
                 ledh
                    er“
                      man
                        ipu
                          la
                           tiv
                             e”a
                               nd“
                                 dec
                                   ei
                                    tfu
                                      l”fo
                                         rse
                                           ekingt
                                                ria
                                                  lex
                                                    per
                                                      ien
                                                        ce.

H
eac
  cus
    edh
      ero
        fse
          ekingt
               ria
                 lex
                   per
                     ien
                       ceju
                          sts
                            osh
                              ecou
                                 ld“
                                   dem
                                     and
                                       ”at
                                         ran
                                           sfe
                                             r.

    102
      . R
        oew
          ash
            igh
              lyo
                ffe
                  nde
                    dbyth
                        esec
                           omm
                             ent
                               s.Sh
                                  ere
                                    ason
                                       ablyb
                                           el
                                            iev
                                              edth
                                                 at
                                                  ,ifs
                                                     he

w
ere am
     an,s
        hew
          ouldno
               tbed
                  isp
                    ara
                      gedo
                         rbe
                           li
                            tt
                             ledfo
                                 rse
                                   ekingp
                                        rof
                                          ess
                                            ion
                                              ale
                                                xpe
                                                  rie
                                                    ncef
                                                       rom

h
eremp
    loy
      er.

    103
      . Th
         eFi
           rstA
              ssi
                sta
                  nta
                    ccu
                      sedR
                         oeo
                           fly
                             ingtoh
                                  ima
                                    bou
                                      the
                                        rre
                                          ason
                                             sfo
                                               rca
                                                 nce
                                                   ll
                                                    ing

h
is“
  sha
    dow
      ing
        ”ac
          tiv
            ity
              .Hec
                 hal
                   leng
                      edh
                        isp
                          erc
                            eiv
                              edin
                                 con
                                   sis
                                     ten
                                       cie
                                         sinh
                                            erem
                                               ail
                                                 sdi
                                                   scu
                                                     ssing

th
 esc
   hedu
      lingc
          onf
            lic
              t.

    104
      . H
        e m
          adec
             lea
               rth
                 ath
                   eha
                     dqu
                       est
                         ion
                           edh
                             erc
                               owo
                                 rke
                                   rs
                                    ,andh
                                        ewa
                                          ses
                                            pec
                                              ia
                                               llya
                                                  ngry

th
 ats
   heh
     adr
       ais
         edc
           onc
             ern
               sabou
                   thim
                      toth
                         eDe
                           fend
                              er.

    105
      . H
        ere
          pea
            ted
              lyw
                arn
                  edh
                    erth
                       atth
                          isw
                            as a“
                                commun
                                     ica
                                       tion
                                          ”is
                                            suea
                                               ndth
                                                  ats
                                                    he

n
eed
  edtot
      alktoh
           immo
              re.

    106
      . R
        oer
          eas
            ona
              blyp
                 erc
                   eiv
                     edth
                        eFi
                          rstA
                             ssi
                               sta
                                 nt’
                                   sagg
                                      res
                                        siv
                                          ebe
                                            hav
                                              ior
                                                sasob
                                                    ses
                                                      siv
                                                        e,

c
ont
  rol
    ling
       ,andc
           omp
             le
              te
               lyou
                  tofp
                     ropo
                        rt
                         iontoth
                               eis
                                 sueo
                                    fwh
                                      eth
                                        ers
                                          hew
                                            oulda
                                                tte
                                                  nda

“
sha
  dow
    ing
      ”ac
        tiv
          ity
            .

    107
      . R
        oef
          elte
             xtr
               eme
                 lyun
                    com
                      for
                        tab
                          lew
                            ithth
                                eFi
                                  rstA
                                     ssi
                                       sta
                                         nta
                                           nda
                                             ttemp
                                                 tedto

d
is
 tan
   ceh
     ers
       elffu
           rth
             er. Sh
                  efe
                    ltth
                       rea
                         ten
                           edbyh
                               isa
                                 ct
                                  ion
                                    sinc
                                       onf
                                         ron
                                           tingh
                                               er. Sh
                                                    efe
                                                      lt

hum
  il
   iat
     eda
       ndc
         onc
           ern
             edth
                ath
                  eha
                    dha
                      rme
                        dhe
                          rpro
                             fes
                               sion
                                  alr
                                    epu
                                      ta
                                       tion
                                          . Sh
                                             ebe
                                               lie
                                                 vedh
                                                    ewa
                                                      s




                                   19

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 19 of 85
in
 ter
   fer
     ingw
        ith h
            erjobfo
                  rin
                    app
                      rop
                        ria
                          ter
                            eas
                              ons
                                ,ands
                                    her
                                      eas
                                        ona
                                          blyv
                                             iew
                                               edh
                                                 isb
                                                   eha
                                                     vio
                                                       rsa
                                                         sa

p
at
 terno
     fse
       xua
         lha
           ras
             sme
               nt,d
                  isc
                    rim
                      ina
                        tion
                           ,andr
                               eta
                                 lia
                                   tion
                                      .

    108
      . R
        oeb
          ega
            nta
              kingc
                  ont
                    empo
                       ran
                         eou
                           sno
                             testodo
                                   cum
                                     entth
                                         eFi
                                           rs
                                            tAs
                                              sis
                                                tan
                                                  t’
                                                   s

in
 app
   rop
     ria
       tea
         ndunp
             rof
               ess
                 ion
                   alb
                     eha
                       vio
                         rs
                          .

    109
      . Sho
          rt
           lyth
              erea
                 fte
                   r,th
                      eDe
                        fend
                           er“
                             remov
                                 ed”R
                                    oea
                                      sse
                                        condc
                                            hai
                                              rfromth
                                                    etr
                                                      ial

c
ase
  ,de
    spi
      tea
        cknow
            ledg
               ingh
                  ere
                    xce
                      lle
                        ntp
                          erfo
                             rma
                               nce
                                 .


      R
      oecu
         tsh
           erin
              -of
                fic
                  ehou
                     rstoa
                         voidb
                             einga
                                 lon
                                   ewi
                                     thth
                                        eFi
                                          rstA
                                             ssi
                                               stan
                                                  t.

    110
      . InJ
          une2018
                ,Ro
                  era
                    ise
                      deth
                         ica
                           lqu
                             est
                               ion
                                 swi
                                   tht
                                     heF
                                       irs
                                         tAs
                                           sis
                                             tan
                                               tre
                                                 gard
                                                    ingh
                                                       is

du
 tyo
   fca
     ndo
       rina
          noth
             erc
               ase
                 .Inl
                    igh
                      tofR
                         oe’
                           set
                             hic
                               alc
                                 onc
                                   ern
                                     sandh
                                         iso
                                           the
                                             rre
                                               cen
                                                 tbe
                                                   hav
                                                     ior
                                                       s,

s
hef
  elte
     xtr
       eme
         lyun
            com
              for
                tab
                  lea
                    roundh
                         im.

    111
      . O
        nJun
           e21
             ,2018
                 ,Ro
                   est
                     aye
                       daf
                         terbu
                             sin
                               esshou
                                    rsw
                                      ithth
                                          eFi
                                            rs
                                             tAs
                                               sis
                                                 tan
                                                   t,a
                                                     lon
                                                       e

inth
   eof
     fic
       e,top
           rep
             are
               forac
                   our
                     the
                       aringinth
                               atc
                                 ase
                                   . W
                                     henth
                                         eirw
                                            orkw
                                               asf
                                                 ini
                                                   she
                                                     d,th
                                                        eFi
                                                          rs
                                                           t

A
ssi
  sta
    nts
      aidth
          ati
            tlook
                edl
                  ike
                    itm
                      igh
                        tra
                          ina
                            nda
                              ske
                                dRo
                                  eifs
                                     hew
                                       ant
                                         edar
                                            idehom
                                                 e.R
                                                   oew
                                                     as

no
 tcom
    for
      tab
        lea
          roundth
                eFi
                  rstA
                     ssi
                       sta
                         nt,a
                            nds
                              heto
                                 ldh
                                   imno
                                      . Sh
                                         ejok
                                            edth
                                               ats
                                                 hew
                                                   astough
                                                         ,

a
ndc
  ouldh
      and
        leb
          ikinghom
                 e. Sh
                     ewe
                       nttoc
                           hang
                              ein
                                toh
                                  erb
                                    ikec
                                       loth
                                          esa
                                            nda
                                              ssum
                                                 edth
                                                    ath
                                                      e

h
adl
  eftfo
      rth
        eev
          ening
              .

    112
      . A
        sRo
          ewa
            sle
              avingth
                    ebu
                      ild
                        ing
                          ,how
                             eve
                               r,th
                                  eFi
                                    rs
                                     tAs
                                       sis
                                         tan
                                           twa
                                             s w
                                               ai
                                                tingfo
                                                     rhe
                                                       r

inth
   elobby
        .Hea
           ske
             dhe
               rifs
                  hew
                    ass
                      ures
                         hed
                           idno
                              twa
                                ntar
                                   idehom
                                        e. Sh
                                            ere
                                              pea
                                                tedth
                                                    ats
                                                      he

w
ass
  ure
    . Sh
       efe
         ltphy
             sic
               al
                lyin
                   tim
                     ida
                       ted
                         ,pr
                           ess
                             ure
                               d,a
                                 ndc
                                   onc
                                     ern
                                       eda
                                         bou
                                           thi
                                             sin
                                               ten
                                                 tion
                                                    s,a
                                                      nds
                                                        he

l
eftth
    ebu
      ild
        inga
           squ
             ick
               lya
                 spo
                   ssib
                      le
                       .




                                   20

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 20 of 85
    113
      . R
        oel
          ate
            rsawth
                 atth
                    eFi
                      rstA
                         ssi
                           sta
                             nth
                               ada
                                 lsos
                                    enth
                                       ert
                                         extm
                                            ess
                                              age
                                                s:




    114
      . R
        oenolong
               erf
                 elts
                    afeb
                       einga
                           roundth
                                 eFi
                                   rstA
                                      ssi
                                        sta
                                          nta
                                            fte
                                              rth
                                                isin
                                                   cid
                                                     ent
                                                       . Sh
                                                          e

f
eltth
    rea
      ten
        edbyh
            isb
              eha
                vio
                  rofw
                     ai
                      ting
                         forh
                            era
                              fte
                                rwo
                                  rkhou
                                      rsw
                                        hens
                                           hew
                                             asl
                                               eav
                                                 ingth
                                                     e

bu
 ild
   inga
      lon
        eandh
            ada
              lre
                adys
                   aidno
                       toh
                         im.Sh
                             efoundh
                                   ist
                                     extm
                                        ess
                                          age
                                            sof
                                              fen
                                                siv
                                                  eand

in
 app
   rop
     ria
       te
        . Sh
           ewa
             scon
                cern
                   edth
                      ath
                        eha
                          dap
                            at
                             terno
                                 fpu
                                   shingh
                                        ertos
                                            eeh
                                              ima
                                                fte
                                                  rhou
                                                     rs
                                                      .

    115
      . A
        fte
          rdi
            scu
              ssingh
                   erc
                     onc
                       ern
                         swi
                           th h
                              erf
                                ami
                                  ly,R
                                     oed
                                       ecid
                                          edto mod
                                                 ifyh
                                                    erw
                                                      ork

s
che
  dul
    eton
       eve
         rle
           aveth
               eof
                 fic
                   eaf
                     ter5p
                         .m.toa
                              voidb
                                  einga
                                      lon
                                        ewi
                                          thth
                                             eFi
                                               rstA
                                                  ssi
                                                    sta
                                                      nt. Sh
                                                           e

b
ega
  nbr
    ing
      ingh
         erw
           orkhom
                ewi
                  th h
                     eri
                       nth
                         eev
                           ening
                               s.


       Th
        eFi
          rstA
             ssi
               stan
                  tpe
                    rsi
                      stsina
                           skingR
                                oetom
                                    eeth
                                       im ou
                                           ts
                                            ideo
                                               fwo
                                                 rk.

    116
      . R
        oeb
          ega
            nsu
              ffe
                ringf
                    roms
                       eve
                         rea
                           nxi
                             etya
                                nds
                                  tre
                                    ss.Sh
                                        efe
                                          ltn
                                            aus
                                              eou
                                                stoth
                                                    e

po
 into
    fvom
       it
        ingb
           efo
             rew
               ork a
                   lmo
                     ste
                       verymo
                            rni
                              ng.

    117
      . R
        oer
          eac
            hedou
                ttoc
                   oll
                     eagu
                        esfo
                           radv
                              iceonhowt
                                      oadd
                                         res
                                           sth
                                             esi
                                               tua
                                                 tion
                                                    . Fo
                                                       r

e
xamp
   le
    ,sh
      econ
         fid
           edina
               nat
                 torn
                    eyw
                      how
                        ork
                          eda
                            tth
                              eFDO,d
                                   esc
                                     rib
                                       ings
                                          omeo
                                             fth
                                               eFi
                                                 rst

A
ssi
  sta
    nt’
      sbe
        hav
          ior
            sandex
                 pla
                   iningth
                         ats
                           hef
                             eltt
                                hre
                                  ate
                                    nedbyh
                                         im.Thi
                                              sat
                                                torn
                                                   eyund
                                                       ers
                                                         tood

th
 esign
     if
      ica
        nceo
           fRo
             e’sc
                onc
                  ern
                    s,a
                      ndr
                        eac
                          hedou
                              ttoaf
                                  rie
                                    ndw
                                      how
                                        ork
                                          edonw
                                              orkp
                                                 lac
                                                   ese
                                                     xua
                                                       l

h
ara
  ssm
    enti
       ssu
         esonh
             erb
               eha
                 lf
                  .

    118
      . O
        nJun
           e27
             ,2018
                 ,th
                   eFi
                     rstA
                        ssi
                          sta
                            ntem
                               ail
                                 edR
                                   oetoa
                                       skh
                                         ertom
                                             eet fo
                                                  rano
                                                     the
                                                       r

“m
 ento
    ring
       ”se
         ssion
             ,sugg
                 est
                   ingh
                      ewou
                         ldl
                           ike“
                              dis
                                tan
                                  ce”f
                                     romw
                                        ork
                                          .




                                   21

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 21 of 85
    119
      . R
        oew
          as un
              com
                for
                  tab
                    lew
                      ith h
                          isinv
                              ita
                                tion
                                   ,ands
                                       hea
                                         ske
                                           dth
                                             eat
                                               torn
                                                  eyinw
                                                      hom

s
heh
  adc
    onf
      ide
        dfo
          radv
             iceonhowtor
                       espond
                            .Th
                              eat
                                torn
                                   eya
                                     dvi
                                       sedR
                                          oetom
                                              eetw
                                                 ithth
                                                     eFi
                                                       rs
                                                        t

A
ssi
  sta
    nta
      tth
        eof
          fic
            e,t
              ellh
                 imth
                    ats
                      hew
                        as un
                            com
                              for
                                tab
                                  lew
                                    ithh
                                       isb
                                         eha
                                           vio
                                             rs
                                              ,and
                                                 askh
                                                    imto

s
top
  .Hea
     gre
       edtow
           alk bya
                 ndc
                   hec
                     kinonh
                          erdu
                             ringh
                                 erm
                                   eet
                                     ingw
                                        ithth
                                            eFi
                                              rs
                                               tAs
                                                 sis
                                                   tan
                                                     t.

    120
      . O
        nFr
          ida
            y,J
              une29
                  ,2018
                      ,Ro
                        eca
                          nce
                            lle
                              dth
                                eme
                                  et
                                   ingw
                                      ithth
                                          eFi
                                            rstA
                                               ssi
                                                 sta
                                                   nt

b
eca
  uses
     hew
       ass
         ona
           use
             ous
               ,sh
                 ecou
                    ldno
                       tgoin
                           tow
                             ork
                               .

    121
      . Th
         eFi
           rstA
              ssi
                sta
                  ntin
                     sis
                       tedonr
                            esc
                              hedu
                                 lingfo
                                      rth
                                        ene
                                          xtM
                                            ond
                                              ay.H
                                                 est
                                                   res
                                                     sedth
                                                         at

h
ewa
  s“f
    reea
       lld
         ay,in
             clud
                ing
                  ear
                    ly mo
                        rning
                            ,lun
                               ch,a
                                  nde
                                    ven
                                      ing
                                        .”

    122
      . R
        oew
          asa
            ppr
              ehe
                nsiv
                   eabou
                       tth
                         eme
                           et
                            inga
                               ndun
                                  com
                                    for
                                      tab
                                        lew
                                          ithth
                                              eFi
                                                rst

A
ssi
  sta
    nt’
      scon
         tinu
            edin
               sis
                 ten
                   ceonm
                       eetingou
                              tofth
                                  eof
                                    fic
                                      eandou
                                           ts
                                            ideo
                                               fbu
                                                 sin
                                                   esshou
                                                        rs
                                                         .


   R
   oet
     ell
       sth
         eDe
           fend
              ertha
                  tsh
                    ewi
                      llb
                        edr
                          awingbounda
                                    rie
                                      swi
                                        thth
                                           eFi
                                             rstA
                                                ssi
                                                  stan
                                                     t.

    123
      . R
        oes
          ough
             tadv
                icef
                   roma m
                        ento
                           rwhoh
                               ade
                                 xte
                                   nsiv
                                      eex
                                        per
                                          ien
                                            ceh
                                              and
                                                lingEqu
                                                      al

Emp
  loym
     entO
        ppo
          rtun
             ityc
                ase
                  sfo
                    rth
                      efe
                        der
                          aljud
                              ic
                               iary
                                  .Ba
                                    sed onth
                                           isa
                                             dvi
                                               ce,R
                                                  oea
                                                    ske
                                                      dto

s
pea
  kwi
    thth
       eDe
         fend
            erinc
                onf
                  ide
                    nce
                      .

    124
      . O
        nJu
          ly2
            ,2018
                ,Ro
                  eto
                    ldth
                       eDe
                         fend
                            erth
                               ats
                                 hew
                                   ouldb
                                       edr
                                         awingbound
                                                  ari
                                                    es

w
ithth
    eFi
      rs
       tAs
         sis
           tan
             t.Sh
                eas
                  kedh
                     imtos
                         uppo
                            rth
                              era
                                nd m
                                   ain
                                     ta
                                      inh
                                        erc
                                          onf
                                            ide
                                              nce
                                                .

    125
      . Th
         eDe
           fend
              era
                ske
                  dRo
                    eifth
                        isw
                          as“
                            sex
                              ualh
                                 ara
                                   ssm
                                     ent
                                       .”R
                                         oes
                                           aidth
                                               ats
                                                 hew
                                                   as

no
 tus
   ingtho
        sew
          ord
            sye
              t,b
                eca
                  uses
                     hew
                       ast
                         ryingt
                              ose
                                lf-m
                                   ana
                                     geth
                                        esi
                                          tua
                                            tionf
                                                irs
                                                  t.Sh
                                                     e

emph
   asi
     zedth
         atth
            eFi
              rstA
                 ssi
                   sta
                     nth
                       adb
                         eha
                           vedin
                               app
                                 rop
                                   ria
                                     te
                                      ly,n
                                         otingbye
                                                xamp
                                                   leth
                                                      ath
                                                        eha
                                                          d

b
eens
   oang
      rya
        the
          rhew
             ass
               hak
                 ing
                   ,andth
                        ats
                          hew
                            asl
                              eav
                                ingth
                                    eof
                                      fic
                                        eea
                                          rlye
                                             veryd
                                                 aytoa
                                                     void

i
ssu
  esw
    ith h
        im.Sh
            est
              res
                sedth
                    ats
                      hew
                        as“
                          not
                            ify
                              ing
                                ”th
                                  eDe
                                    fend
                                       er,a
                                          nds
                                            hew
                                              ouldno
                                                   tha
                                                     ve

invo
   lve
     dhimi
         fitw
            as no
                tab
                  solu
                     te
                      lyn
                        ece
                          ssa
                            ry.




                                   22

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 22 of 85
    126
      . Th
         eDe
           fend
              ers
                aidv
                   ery
                     lit
                       tl
                        eex
                          cep
                            ttoc
                               onf
                                 ir
                                  m, th
                                      atth
                                         isw
                                           as a“
                                               hea
                                                 d’sup
                                                     .”R
                                                       oe

l
eftth
    eme
      et
       ing
         int
           ear
             s,c
               onc
                 ern
                   edth
                      atth
                         eDe
                           fend
                              erd
                                idno
                                   tve
                                     rba
                                       llys
                                          uppo
                                             rth
                                               ero
                                                 ras
                                                   khe
                                                     rto

fo
 llowupw
       ith h
           imonh
               erc
                 onc
                   ern
                     s.


    Th
     eFi
       rstA
          ssi
            stan
               tbe
                 rat
                   esandin
                         tim
                           ida
                             tesR
                                oef
                                  ord
                                    raw
                                      ingbounda
                                              rie
                                                swi
                                                  th h
                                                     im.

    127
      . L
        ate
          rth
            ata
              fte
                rnoon
                    ,Ro
                      eme
                        twi
                          thth
                             eFi
                               rstA
                                  ssi
                                    sta
                                      ntinth
                                           eFDOc
                                               onf
                                                 ere
                                                   nce

room
   .Be
     for
       est
         art
           ingth
               eme
                 et
                  ing
                    ,th
                      eFi
                        rs
                         tAs
                           sis
                             tan
                               tshu
                                  tbo
                                    thdoo
                                        rstoth
                                             ewindow
                                                   les
                                                     s

c
onf
  ere
    nceroom
          .Heth
              ento
                 ldh
                   erth
                      ats
                        hew
                          as“
                            st
                             rugg
                                ling
                                   .”H
                                     ecl
                                       aim
                                         eds
                                           hew
                                             ash
                                               avingah
                                                     ard

t
imeb
   ala
     ncingp
          rio
            ri
             tie
               s.H
                 eha
                   d“f
                     rus
                       tra
                         tion
                            s”w
                              ith h
                                  er.H
                                     esa
                                       idh
                                         eha
                                           dtr
                                             iedtopu
                                                   shh
                                                     erou
                                                        tof

h
erc
  omfo
     rtz
       one
         ,bu
           tith
              adno
                 two
                   rke
                     dou
                       t.

    128
      . R
        oer
          eas
            ona
              blyb
                 el
                  iev
                    edth
                       atth
                          eFi
                            rs
                             tAs
                               sis
                                 tan
                                   tin
                                     tend
                                        edtopun
                                              ishh
                                                 erby

r
est
  ric
    tingh
        erjobdu
              tie
                s,impo
                     singd
                         isc
                           ipl
                             ina
                               rya
                                 ct
                                  ion
                                    ,orf
                                       ir
                                        ingh
                                           er.Sh
                                               ere
                                                 ason
                                                    ablyb
                                                        el
                                                         iev
                                                           ed

th
 ath
   isc
     ri
      tic
        ism
          swe
            re no
                tba
                  sedonh
                       erjobp
                            erfo
                               rma
                                 nce
                                   ,bu
                                     tra
                                       the
                                         rhi
                                           sang
                                              erth
                                                 ats
                                                   hew
                                                     as

r
esi
  st
   ingh
      isa
        dva
          nce
            s.R
              oeh
                adn
                  eve
                    rha
                      dap
                        erfo
                           rma
                             ncei
                                ssu
                                  e,a
                                    ndth
                                       eFi
                                         rstA
                                            ssi
                                              sta
                                                nt,h
                                                   ims
                                                     elf
                                                       ,

h
adc
  ons
    is
     ten
       tlyp
          rai
            sedh
               ere
                 xce
                   lle
                     ntjobp
                          erfo
                             rma
                               nce
                                 .

    129
      . R
        oeto
           ldth
              eFi
                rs
                 tAs
                   sis
                     tan
                       tth
                         ats
                           hew
                             ass
                               et
                                ting“
                                    bound
                                        ari
                                          es”w
                                             ith h
                                                 im.Sh
                                                     eto
                                                       ld

h
imth
   ath
     e“c
       ros
         sedal
             ine
               ”wi
                 th h
                    er,a
                       ndth
                          ath
                            isb
                              eha
                                vio
                                  rwa
                                    s un
                                       acc
                                         ept
                                           abl
                                             e.

    130
      . Th
         eFi
           rstA
              ssi
                sta
                  ntr
                    espond
                         edd
                           eri
                             siv
                               elyth
                                   ath
                                     ewa
                                       s no
                                          tex
                                            pec
                                              tinga
                                                  n“a
                                                    ir
                                                     ingo
                                                        f

g
rie
  van
    ces
      .”

    131
      . R
        oed
          ecl
            are
              dth
                ats
                  hew
                    ass
                      et
                       tingbound
                               ari
                                 es,no
                                     t“a
                                       ir
                                        ingg
                                           rie
                                             van
                                               ces
                                                 .”W
                                                   hens
                                                      he

in
 sis
   tedth
       ath
         eha
           dcro
              sse
                dal
                  inew
                     ith h
                         er,h
                            esa
                              id,s
                                 arc
                                   ast
                                     ica
                                       lly
                                         ,th
                                           ath
                                             ewou
                                                ld“
                                                  try
                                                    ”no
                                                      ttos
                                                         pea
                                                           k

toh
  erth
     atw
       aya
         gain
            .Ro
              ewa
                sof
                  fend
                     edth
                        atth
                           eFi
                             rstA
                                ssi
                                  sta
                                    ntw
                                      ouldno
                                           tag
                                             reetot
                                                  rea
                                                    the
                                                      rina

r
esp
  ect
    fula
       ndp
         rof
           ess
             ion
               alm
                 ann
                   er.Sh
                       efe
                         ltin
                            tim
                              ida
                                tedbyh
                                     im.




                                   23

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 23 of 85
    132
      . Th
         eFi
           rstA
              ssi
                sta
                  ntc
                    ont
                      inue
                         dbe
                           rat
                             ingR
                                oeun
                                   ti
                                    lsh
                                      estoodup
                                             ,st
                                               ate
                                                 dth
                                                   ats
                                                     he

w
ouldr
    ath
      erd
        isc
          ussth
              esei
                 ssu
                   esw
                     ithth
                         eDe
                           fend
                              er,a
                                 ndl
                                   eftth
                                       eroom
                                           . Th
                                              eFi
                                                rstA
                                                   ssi
                                                     sta
                                                       nt

fo
 llow
    edR
      oeou
         tofth
             eroom
                 ,te
                   ll
                    ingh
                       ertoc
                           ome
                             with h
                                  imtoth
                                       eDe
                                         fend
                                            er’
                                              sof
                                                fic
                                                  e.R
                                                    oew
                                                      alk
                                                        ed

aw
 ayf
   romh
      im.

    133
      . Imm
          edi
            ate
              lya
                fte
                  rth
                    isc
                      onf
                        ron
                          ta
                           tion
                              ,Ro
                                eca
                                  lle
                                    dth
                                      eDe
                                        fend
                                           er.Sh
                                               ele
                                                 thimknow

th
 atth
    eFi
      rs
       tAs
         sis
           tan
             tmigh
                 tsa
                   ysom
                      eth
                        inga
                           bou
                             the
                               r,a
                                 nds
                                   hea
                                     ske
                                       dhim
                                          tow
                                            ithho
                                                ldjudgm
                                                      ent

un
 ti
  lheh
     ads
       pok
         entoh
             er. Sh
                  eth
                    enl
                      eftth
                          eof
                            fic
                              e.


  TheD e
       fend
          erfo
             rce
               sR o
                  etome
                      etdirec
                            tlyw
                               ithth
                                   epers
                                       onsherepo
                                               rte
                                                 dforinappr
                                                          opr
                                                            iat
                                                              e
  beha
     vior
        ,anden
             forc
                esare
                    tal
                      iato
                         ry,hos
                              ti
                               le
                                ,anddi
                                     scr
                                       imina
                                           tor
                                             yw ork
                                                  ingenvi
                                                        ronmen
                                                             t.

    134
      . R
        oed
          ecid
             edtoa
                 ppro
                    achth
                        eDe
                          fend
                             era
                               gainth
                                    efo
                                      llow
                                         ingw
                                            eek
                                              ,wh
                                                ens
                                                  hekn
                                                     ew

th
 eFi
   rs
    tAs
      sis
        tan
          twou
             ldb
               eou
                 tofth
                     eof
                       fic
                         e. Sh
                             epl
                               ann
                                 edonb
                                     ring
                                        ingc
                                           opi
                                             eso
                                               fsom
                                                  eofh
                                                     is

in
 app
   rop
     ria
       teem
          ail
            sandt
                extm
                   ess
                     age
                       sfo
                         rth
                           eDe
                             fend
                                ertor
                                    evi
                                      ew.

    135
      . B
        utonJ
            uly5
               ,2018
                   ,th
                     eDe
                       fend
                          erun
                             exp
                               ect
                                 edlyc
                                     al
                                      ledR
                                         oein
                                            toh
                                              iso
                                                ff
                                                 icetom
                                                      eet

w
ithth
    eFi
      rs
       tAs
         sis
           tan
             tdi
               rec
                 tly
                   . Th
                      eDe
                        fend
                           erd
                             idno
                                tre
                                  spe
                                    ctR
                                      oe’
                                        sre
                                          que
                                            sttod
                                                isc
                                                  ussth
                                                      e

m
att
  er inc
       onf
         ide
           ncew
              ith h
                  imf
                    ir
                     st
                      .In
                        ste
                          ad,h
                             efo
                               rce
                                 dhe
                                   rtom
                                      eetd
                                         ire
                                           ct
                                            lyw
                                              ithth
                                                  epe
                                                    rsons
                                                        he

h
adr
  epo
    rte
      dfo
        rin
          app
            rop
              ria
                teb
                  eha
                    vio
                      r.

    136
      . R
        oer
          epe
            ate
              dse
                ver
                  alt
                    ime
                      sth
                        ats
                          hew
                            as un
                                com
                                  for
                                    tab
                                      lea
                                        ndth
                                           ats
                                             hew
                                               ouldno
                                                    t

m
eet w
    ithou
        tsp
          eak
            ingtoth
                  eDe
                    fend
                       era
                         lon
                           efi
                             rs
                              t. Sh
                                  econ
                                     tinu
                                        edtor
                                            epe
                                              atth
                                                 ats
                                                   hew
                                                     as

un
 com
   for
     tab
       lea
         fte
           rth
             eth
               reeo
                  fth
                    ems
                      atdow
                          nint
                             heD
                               efe
                                 nde
                                   r’
                                    sof
                                      fic
                                        e. Ev
                                            entu
                                               al
                                                ly,th
                                                    e

D
efe
  nde
    ras
      kedth
          eFi
            rstA
               ssi
                 sta
                   nttol
                       eav
                         eth
                           eroom
                               .Heth
                                   ento
                                      ldR
                                        oetos
                                            topt
                                               akingno
                                                     tes
                                                       ,

w
hic
  hma
    deh
      ere
        venmo
            re un
                com
                  for
                    tab
                      le
                       .

    137
      . Th
         eDe
           fend
              erto
                 ldR
                   oeth
                      atth
                         eFi
                           rs
                            tAs
                              sis
                                tan
                                  twa
                                    s up
                                       setw
                                          ith h
                                              erfo
                                                 rno
                                                   tke
                                                     eping

ac
 omm
   itm
     enttoh
          im.Th
              eDe
                fend
                   erc
                     al
                      ledth
                          isi
                            ssu
                              ea“
                                bre
                                  akdow
                                      ninc
                                         ommun
                                             ica
                                               tion
                                                  .”H
                                                    esa
                                                      id



                                   24

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 24 of 85
th
 ath
   ewasa
       n“o
         lds
           choo
              l”p
                ers
                  onw
                    hob
                      el
                       iev
                         esth
                            atw
                              henyou m
                                     akeac
                                         omm
                                           itm
                                             ent
                                               ,youk
                                                   eepi
                                                      t,

s
ohec
   ouldund
         ers
           tandw
               her
                 eth
                   eFi
                     rstA
                        ssi
                          sta
                            ntw
                              asc
                                omingf
                                     rom
                                       .

    138
      . R
        oer
          epe
            ate
              d,on
                 cea
                   gain
                      ,th
                        atth
                           eFi
                             rstA
                                ssi
                                  sta
                                    nth
                                      adb
                                        eens
                                           oang
                                              rya
                                                the
                                                  rth
                                                    ath
                                                      e

w
ass
  hak
    ing
      .Sh
        est
          res
            sedth
                ath
                  isb
                    eha
                      vio
                        rwa
                          sin
                            app
                              rop
                                ria
                                  tea
                                    ndunp
                                        rof
                                          ess
                                            ion
                                              al
                                               . Sh
                                                  eal
                                                    so

e
xpr
  ess
    edh
      erd
        isc
          omfo
             rtw
               ith h
                   isc
                     omm
                       ent
                         sth
                           ats
                             hew
                               as“
                                 st
                                  rugg
                                     ling
                                        ,”a
                                          ndh
                                            iss
                                              ta
                                               tedin
                                                   ten
                                                     tto

fu
 rth
   err
     est
       ric
         the
           rjobr
               espon
                   sib
                     il
                      it
                       ies
                         .

    139
      . Th
         eDe
           fend
              erd
                ism
                  iss
                    edR
                      oe’
                        scon
                           cern
                              s.H
                                ein
                                  sis
                                    tedth
                                        at
                                         ,asR
                                            oe’
                                              ssup
                                                 erv
                                                   iso
                                                     r,

th
 eFi
   rs
    tAs
      sis
        tan
          tha
            dth
              erigh
                  ttom
                     eetw
                        ith h
                            er.

    140
      . Th
         eDe
           fend
              erth
                 enc
                   omp
                     are
                       dth
                         eFi
                           rstA
                              ssi
                                sta
                                  nt’
                                    ssup
                                       erv
                                         iso
                                           ryro
                                              leov
                                                 erR
                                                   oeto

R
oe’
  sma
    rr
     iag
       e.H
         esa
           idh
             ekn
               ewR
                 oeh
                   adno
                      tbe
                        enm
                          arr
                            ied fo
                                 rve
                                   rylong
                                        ,bu
                                          tma
                                            rr
                                             iag
                                               ealw
                                                  ays

invo
   lve
     s“c
       omp
         rom
           ise
             ,”a
               nds
                 oRo
                   ewou
                      ldh
                        ave
                          to“m
                             eetinth
                                   emidd
                                       le
                                        ”wi
                                          thth
                                             eFi
                                               rstA
                                                  ssi
                                                    sta
                                                      nt.

    141
      . R
        oew
          ass
            hoc
              ked
                ,ho
                  rr
                   if
                    ied
                      ,andd
                          isgu
                             ste
                               dbyth
                                   eDe
                                     fend
                                        er’
                                          scomm
                                              ent
                                                s.Sh
                                                   e

b
el
 iev
   edi
     twa
       sun
         acc
           ept
             abl
               etoc
                  omp
                    arean
                        ypro
                           fes
                             sion
                                alr
                                  ela
                                    tion
                                       shiptoa m
                                               arr
                                                 iag
                                                   e,a
                                                     ndi
                                                       twa
                                                         s

e
spe
  cia
    llyo
       ffe
         nsiv
            einl
               igh
                 tofth
                     econ
                        cern
                           ssh
                             eha
                               dra
                                 ise
                                   dabou
                                       tth
                                         eFi
                                           rstA
                                              ssi
                                                sta
                                                  nt’
                                                    s

i
napp
   rop
     ria
       teb
         eha
           vio
             r.

    142
      . R
        oeb
          ega
            ntoc
               ry. Th
                    eDe
                      fend
                         era
                           ske
                             dhe
                               rwhys
                                   hew
                                     as“
                                       get
                                         tingemo
                                               tion
                                                  al
                                                   .”

    143
      . ThoughR
              oed
                idno
                   tfe
                     elc
                       omfo
                          rta
                            blec
                               onf
                                 iding
                                     inth
                                        eDe
                                          fend
                                             er,s
                                                hefu
                                                   rth
                                                     er

no
 ti
  fie
    dhimo
        fth
          eFi
            rs
             tAs
               sis
                 tan
                   t’sh
                      ara
                        ssingb
                             ehav
                                ior
                                  s.Sh
                                     eto
                                       ldh
                                         imth
                                            atth
                                               eFi
                                                 rstA
                                                    ssi
                                                      sta
                                                        nt

w
asin
   ter
     fer
       ingw
          ith h
              era
                bil
                  itytodoh
                         erjoba
                              ndth
                                 ats
                                   hef
                                     eltth
                                         rea
                                           ten
                                             edbyh
                                                 im.Sh
                                                     eex
                                                       pla
                                                         ine
                                                           d

th
 atth
    eFi
      rs
       tAs
         sis
           tan
             tha
               das
                 kedh
                    err
                      epe
                        ate
                          dlyto
                              mee
                                t ou
                                   tofth
                                       eof
                                         fic
                                           e.Sh
                                              ede
                                                scr
                                                  ibe
                                                    dhowh
                                                        e

h
adw
  ai
   ted fo
        rhe
          rinth
              elobbya
                    tnigh
                        twh
                          enh
                            ekn
                              ews
                                hew
                                  asa
                                    lon
                                      e. Sh
                                          ere
                                            pea
                                              tedth
                                                  ats
                                                    hew
                                                      as

l
eav
  ingth
      eof
        fic
          eea
            rlye
               veryd
                   aytoa
                       voidb
                           einga
                               lon
                                 ewi
                                   th h
                                      im.




                                   25

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 25 of 85
    144
      . Th
         eDe
           fend
              era
                cknow
                    ledg
                       edth
                          ath
                            edidno
                                 twa
                                   ntR
                                     oetof
                                         eelun
                                             com
                                               for
                                                 tab
                                                   leo
                                                     r

un
 saf
   e.B
     uta
       lmo
         stimm
             edi
               ate
                 ly,h
                    ebrough
                          tth
                            eFi
                              rs
                               tAs
                                 sis
                                   tan
                                     tba
                                       ckin
                                          toth
                                             eroom
                                                 . Th
                                                    eFi
                                                      rst

A
ssi
  sta
    ntc
      ont
        inu
          edb
            era
              tinga
                  ndc
                    ri
                     tic
                       iz
                        ingR
                           oeinf
                               ron
                                 tofth
                                     eDe
                                       fend
                                          er. Ev
                                               ens
                                                 ti
                                                  ll
                                                   ,bo
                                                     thh
                                                       eand

th
 eDe
   fend
      err
        ema
          rke
            donR
               oe’
                 sex
                   cel
                     len
                       tjobp
                           erf
                             orm
                               anc
                                 e.

    145
      . Th
         eFi
           rstA
              ssi
                sta
                  ntto
                     ldR
                       oeth
                          ath
                            eha
                              dcr
                                eat
                                  edth
                                     e“s
                                       hadow
                                           ing
                                             ”ch
                                               eck
                                                 li
                                                  sttoh
                                                      elp

g
eth
  erp
    romo
       ted
         ,andth
              ath
                ewa
                  sfru
                     st
                      rat
                        edth
                           ats
                             heh
                               adb
                                 eenb
                                    low
                                      ingo
                                         ffh
                                           isc
                                             hec
                                               kli
                                                 st
                                                  .He

s
ugg
  est
    edth
       ats
         hec
           hoo
             sea
               noth
                  er“m
                     ento
                        r.”

    146
      . Th
         eFi
           rstA
              ssi
                sta
                  nt’
                    scomm
                        ent
                          sma
                            deR
                              oef
                                eele
                                   xtr
                                     eme
                                       lyun
                                          com
                                            for
                                              tab
                                                lea
                                                  nd

a
ppr
  ehe
    nsiv
       e. Sh
           ere
             ason
                ablyb
                    el
                     iev
                       edth
                          atth
                             eFi
                               rs
                                tAs
                                  sis
                                    tan
                                      twa
                                        s pun
                                            ish
                                              ingh
                                                 erbyc
                                                     utt
                                                       ingo
                                                          ff

h
erp
  ros
    pec
      tsfo
         rap
           romo
              tion
                 ,ands
                     hef
                       ear
                         eds
                           hew
                             oulds
                                 oonb
                                    efi
                                      red
                                        .

    147
      . R
        oea
          lsor
             eas
               ona
                 blyb
                    el
                     iev
                       edth
                          atth
                             eDe
                               fend
                                  erw
                                    ant
                                      edh
                                        ertos
                                            imp
                                              lys
                                                top

c
omp
  la
   iningr
        ath
          erth
             andoa
                 nyth
                    ingtoa
                         ddr
                           essth
                               eFi
                                 rstA
                                    ssi
                                      sta
                                        nt’
                                          sha
                                            ras
                                              sme
                                                nt.


             Th
              eDe
                fend
                   era
                     ssign
                         sRo
                           etow
                              orkd
                                 ire
                                   ct
                                    lyund
                                        erh
                                          er ha
                                              ras
                                                ser
                                                  .

    148
      . O
        nJu
          ly9
            ,2018
                ,Ro
                  econ
                     fi
                      rme
                        dwi
                          thth
                             eDe
                               fend
                                  erinw
                                      ri
                                       tingth
                                            ats
                                              hed
                                                idno
                                                   t

h
aveap
    erfo
       rma
         ncei
            ssu
              eandth
                   atth
                      eFi
                        rs
                         tAs
                           sis
                             tan
                               twou
                                  ldnolong
                                         erb
                                           ehe
                                             r“m
                                               ento
                                                  r.”

    149
      . R
        oeb
          ega
            nwo
              rkingw
                   ith a
                       noth
                          er,h
                             igh
                               ly-
                                 exp
                                   eri
                                     enc
                                       eda
                                         ssi
                                           sta
                                             ntf
                                               ede
                                                 ralpub
                                                      lic

d
efe
  nde
    r,w
      hoo
        ffe
          redtoh
               elph
                  erw
                    ith h
                        ergo
                           alo
                             fcon
                                tinu
                                   ingtog
                                        ain
                                          tri
                                            ale
                                              xpe
                                                rie
                                                  nce
                                                    .Th
                                                      is

a
tto
  rne
    ycon
       sis
         ten
           tlyp
              rai
                sedR
                   oefo
                      rhe
                        rex
                          cel
                            len
                              two
                                rke
                                  thi
                                    candw
                                        ork p
                                            erfo
                                               rma
                                                 nce
                                                   .

    150
      . L
        essth
            antw
               owe
                 eksl
                    ate
                      r,how
                          eve
                            r,R
                              oe’
                                sef
                                  for
                                    tsw
                                      eres
                                         tym
                                           ied
                                             .OnJ
                                                uly20
                                                    ,

2018
   ,th
     eDe
       fend
          era
            nnoun
                cedth
                    ath
                      ewa
                        sre
                          -as
                            sign
                               ingR
                                  oetow
                                      ork
                                        dir
                                          ect
                                            lyund
                                                erth
                                                   eFi
                                                     rs
                                                      t

A
ssi
  sta
    ntonh
        ist
          ria
            l“t
              eam
                .”H
                  eal
                    soa
                      nnoun
                          cedt
                             hatR
                                oew
                                  ouldnolong
                                           erb
                                             eas
                                               sign
                                                  edh
                                                    erow
                                                       n

t
ria
  lca
    ses
      .




                                      26

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 26 of 85
    151
      . D
        esp
          iteb
             eingonno
                    tic
                      eth
                        atth
                           eFi
                             rs
                              tAs
                                sis
                                  tan
                                    twa
                                      ssex
                                         ual
                                           lyh
                                             ara
                                               ssingR
                                                    oe,th
                                                        e

D
efe
  nde
    rpu
      the
        rmo
          red
            ire
              ct
               lyund
                   erh
                     erh
                       ara
                         sse
                           r’sc
                              ont
                                rol
                                  .Ro
                                    efe
                                      ltb
                                        etr
                                          aye
                                            dand
                                               afr
                                                 aido
                                                    fth
                                                      e

id
 eath
    atth
       eFi
         rstA
            ssi
              sta
                ntw
                  ouldh
                      aved
                         ire
                           cts
                             upe
                               rvi
                                 sorya
                                     utho
                                        ri
                                         tyov
                                            erh
                                              era
                                                gain
                                                   .

    152
      . A
        fte
          r w
            orkth
                atd
                  ay,th
                      eFDO
                         ’sA
                           ppe
                             ll
                              ateC
                                 hie
                                   fca
                                     lle
                                       dRo
                                         e.R
                                           oep
                                             rev
                                               iou
                                                 slyh
                                                    ad

s
pok
  enw
    ithth
        eApp
           el
            lat
              eCh
                iefa
                   bou
                     the
                       rde
                         si
                          ret
                            oga
                              ina
                                ppe
                                  lla
                                    tee
                                      xpe
                                        rie
                                          nce
                                            . Th
                                               eApp
                                                  el
                                                   lat
                                                     e

C
hie
  fto
    ldR
      oeth
         ath
           ethough
                 tsh
                   ewou
                      ldb
                        eha
                          ppyw
                             ith an
                                  ewa
                                    ppe
                                      lla
                                        tea
                                          tto
                                            rne
                                              ypo
                                                si
                                                 tionth
                                                      at

m
ana
  gem
    entw
       aslook
            ingin
                topo
                   st
                    ing
                      .Ro
                        eas
                          kedth
                              eApp
                                 el
                                  lat
                                    eCh
                                      ieftok
                                           eeph
                                              erupd
                                                  ate
                                                    don

th
 enewpo
      si
       tion
          .

    153
      . R
        oea
          lsoa
             ske
               dth
                 eApp
                    el
                     lat
                       eCh
                         ieftoh
                              elph
                                 erpu
                                    ttog
                                       eth
                                         erap
                                            erfo
                                               rma
                                                 ncep
                                                    lan

th
 atw
   oulda
       llowh
           ertog
               ainp
                  rof
                    ess
                      ion
                        ale
                          xpe
                            rie
                              nce
                                s,s
                                  ucha
                                     sor
                                       ala
                                         rgum
                                            ent
                                              sando
                                                  the
                                                    r

c
our
  trooma
       ppe
         ara
           nce
             s,toa
                 dva
                   ncep
                      rof
                        ess
                          ion
                            al
                             ly.Th
                                 eApp
                                    el
                                     lat
                                       eCh
                                         iefp
                                            rai
                                              sedR
                                                 oefo
                                                    rwo
                                                      rking

w
itha
   nex
     per
       ien
         ceda
            tto
              rne
                yonth
                    etr
                      ials
                         ide
                           ,ando
                               ffe
                                 redtog
                                      iveh
                                         erth
                                            esam
                                               ekindo
                                                    f

p
rof
  ess
    ion
      als
        uppo
           rtonth
                eapp
                   eal
                     ssid
                        e.

    154
      . Th
         eApp
            el
             lat
               eCh
                 iefa
                    lsoa
                       ske
                         dRo
                           eabou
                               the
                                 ris
                                   sue
                                     swi
                                       thth
                                          etr
                                            ialt
                                               eam
                                                 s.R
                                                   oe

to
 ldh
   imth
      ats
        heh
          ads
            eriou
                scon
                   cern
                      sabou
                          two
                            rki
                              ngonth
                                   eFi
                                     rstA
                                        ssi
                                          sta
                                            nt’
                                              ste
                                                am.Th
                                                    e

A
ppe
  lla
    teC
      hie
        fas
          kedi
             fRo
               e’si
                  ssu
                    esw
                      ithth
                          eFi
                            rstA
                               ssi
                                 sta
                                   ntw
                                     erel
                                        imi
                                          tedtoas
                                                pec
                                                  if
                                                   ict
                                                     ria
                                                       lca
                                                         se

o
rwe
  remo
     re“
       fund
          ame
            nta
              l.
               ”Ro
                 esa
                   idh
                     erc
                       onc
                         ern
                           swe
                             rer
                               ela
                                 tedtoth
                                       etr
                                         ia
                                          lca
                                            se,bu
                                                tal
                                                  so mo
                                                      re.

    155
      . Th
         eApp
            el
             lat
               eCh
                 iefr
                    ema
                      rke
                        dth
                          ath
                            e“s
                              trong
                                  lyd
                                    isa
                                      gre
                                        ed”w
                                           ith s
                                               omeo
                                                  fth
                                                    eFi
                                                      rs
                                                       t

A
ssi
  sta
    nt’
      s“m
        ana
          gem
            ent
              ”de
                cis
                  ion
                    s,bu
                       theto
                           ldR
                             oeth
                                ath
                                  e“a
                                    dor
                                      ed”th
                                          eFi
                                            rstA
                                               ssi
                                                 sta
                                                   nt,th
                                                       ath
                                                         e

w
as agoodguyw
           hoh
             adm
               adem
                  is
                   tak
                     es,a
                        ndth
                           ati
                             twa
                               sinh
                                  erb
                                    estin
                                        ter
                                          estto m
                                                endth
                                                    ing
                                                      sand

g
eta
  longw
      ithh
         im. Th
              esec
                 omm
                   ent
                     sma
                       deR
                         oed
                           eep
                             lyun
                                com
                                  for
                                    tab
                                      le
                                       ,ass
                                          heb
                                            el
                                             iev
                                               edh
                                                 ewa
                                                   s

p
res
  sur
    ingh
       ertod
           roph
              erc
                omp
                  la
                   int
                     s. Sh
                         eend
                            edt
                              hec
                                onv
                                  ers
                                    at
                                     ionbyt
                                          ell
                                            ingh
                                               ims
                                                 hen
                                                   eed
                                                     eda

w
ay fo
    rwa
      rd.



                                   27

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 27 of 85
    156
      . Th
         atSund
              aye
                ven
                  ing
                    ,th
                      eFi
                        rstA
                           ssi
                             sta
                               ntem
                                  ail
                                    edR
                                      oetoa
                                          sktom
                                              eetw
                                                 ith h
                                                     er

a
lon
  eabou
      thi
        s“t
          eam
            .” Th
                isr
                  equ
                    estm
                       adeR
                          oev
                            eryun
                                com
                                  for
                                    tab
                                      leb
                                        eca
                                          useth
                                              etr
                                                ialt
                                                   eam
                                                     s

a
lwa
  ysm
    eta
      sag
        roup
           ,andth
                eFi
                  rstA
                     ssi
                       sta
                         ntkn
                            ew,o
                               rshou
                                   ldh
                                     aveknow
                                           n,th
                                              atR
                                                oew
                                                  as no
                                                      t

c
omfo
   rta
     bleb
        einga
            lon
              ewi
                th h
                   im. Sh
                        ewa
                          ses
                            pec
                              ial
                                lyc
                                  onc
                                    ern
                                      edth
                                         atth
                                            eFi
                                              rstA
                                                 ssi
                                                   sta
                                                     nts
                                                       ti
                                                        llh
                                                          ad

s
o mu
   chc
     ont
       rolov
           erh
             era
               fte
                 rsh
                   eha
                     dre
                       por
                         tedh
                            isin
                               app
                                 rop
                                   ria
                                     teb
                                       eha
                                         vio
                                           r.


        R
        oei
          swa
            rne
              dtha
                 tth
                   epr
                     oce
                       ssi
                         s“s
                           tac
                             ked”infa
                                    voro
                                       f manag
                                             emen
                                                t.

    157
      . R
        oef
          eltun
              saf
                eandunp
                      rot
                        ect
                          ed.Sh
                              etookl
                                   eav
                                     eonM
                                        ond
                                          ay,J
                                             uly23
                                                 ,2018

b
eca
  uses
     hef
       elts
          heh
            adnoo
                the
                  rcho
                     ice
                       .

    158
      . Th
         atd
           ay,R
              oes
                ough
                   tgu
                     ida
                       ncea
                          bou
                            the
                              rrigh
                                  tsa
                                    sajud
                                        ic
                                         iaryemp
                                               loy
                                                 eef
                                                   romth
                                                       e

AO’
  sFa
    ir Emp
         loym
            entO
               ppo
                 rtun
                    ity
                      Off
                        ice
                          r(FEOO
                               ). Th
                                   eFEOOto
                                         ldR
                                           oeth
                                              ath
                                                erro
                                                   lew
                                                     asto

m
ana
  geth
     eciv
        ilr
          igh
            tso
              ff
               icefo
                   rth
                     efe
                       der
                         alc
                           our
                             ts
                              ,andth
                                   ats
                                     her
                                       epo
                                         rte
                                           ddi
                                             rec
                                               tlytoth
                                                     eDi
                                                       rec
                                                         tor

a
ndth
   eDe
     putyD
         ire
           cto
             r.A
               tth
                 att
                   ime
                     ,th
                       eJud
                          ic
                           ia
                            lIn
                              teg
                                ri
                                 tyO
                                   ff
                                    iced
                                       idno
                                          tex
                                            is
                                             t.

    159
      . R
        oel
          earn
             eda
               bou
                 tth
                   eEDRP
                       lanfo
                           rth
                             efi
                               rs
                                ttim
                                   ebyt
                                      alk
                                        ingtoth
                                              eFEOO
                                                  .Atth
                                                      at

t
ime
  ,th
    eFDO d
         idno
            tha
              vea
                nemp
                   loy
                     eem
                       anu
                         al
                          ,andth
                               eFDO h
                                    adno
                                       tprov
                                           ide
                                             dRo
                                               ewi
                                                 th a
                                                    ny

s
exu
  alh
    ara
      ssm
        entt
           rain
              ingo
                 rno
                   tic
                     eofa
                        ppl
                          ica
                            blep
                               roc
                                 edu
                                   resfo
                                       rre
                                         por
                                           tings
                                               exu
                                                 alh
                                                   ara
                                                     ssm
                                                       ent
                                                         .

    160
      . R
        oed
          esc
            rib
              edh
                ere
                  xpe
                    rie
                      nce
                        stoth
                            eFEOO.Th
                                   eFEOOs
                                        aidth
                                            atth
                                               ebe
                                                 hav
                                                   ior

R
oeh
  add
    esc
      rib
        edw
          as“
            cla
              ssi
                csex
                   ualh
                      ara
                        ssm
                          ent
                            .” Sh
                                erem
                                   ark
                                     edth
                                        atR
                                          oew
                                            ash
                                              igh
                                                lyc
                                                  red
                                                    ibl
                                                      e.

    161
      . Th
         eFEOO d
               esc
                 rib
                   edtoR
                       oeh
                         erpo
                            ssib
                               leop
                                  tion
                                     sfo
                                       rre
                                         solv
                                            ingh
                                               erc
                                                 omp
                                                   la
                                                    int
                                                      s.

Sh
 eal
   sos
     ugg
       est
         edtoR
             oeth
                ati
                  tmigh
                      tbel
                         essr
                            iskyfo
                                 rhe
                                   rpe
                                     rson
                                        al
                                         lyi
                                           fsh
                                             elook
                                                 edfo
                                                    rano
                                                       the
                                                         r

job
  .Sh
    eca
      ndid
         lys
           ta
            tedh
               erp
                 erc
                   ept
                     ionth
                         atth
                            eca
                              rdsw
                                 ere“
                                    sta
                                      cke
                                        d”a
                                          gain
                                             stR
                                               oea
                                                 ndinf
                                                     avo
                                                       rof

m
ana
  gem
    ent
      .




                                   28

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 28 of 85
    162
      . Th
         eFEOOe
              xpr
                ess
                  edhop
                      eth
                        at
                         ,pe
                           rha
                             ps,th
                                 ing
                                   swe
                                     rec
                                       hang
                                          ingdu
                                              etoth
                                                  e

r
ece
  ntly
     -fo
       rme
         dWo
           rkingG
                roup
                   .Inth
                       eme
                         ant
                           ime
                             ,sh
                               een
                                 cou
                                   rag
                                     edR
                                       oetoc
                                           ont
                                             inu
                                               eca
                                                 ll
                                                  ing
                                                    in

s
icka
   saw
     aytop
         rot
           ecth
              ers
                elf
                  .


  Th
   eDe
     fend
        eradm
            it
             stha
                them
                   ishand
                        ledRoe
                             ’scomp
                                  lain
                                     ts
                                      ,bu
                                        tst
                                          il
                                           lfa
                                             il
                                              stotak
                                                   eef
                                                     fec
                                                       tiv
                                                         e
                       reme
                          dia
                            lact
                               ion
                                 .

    163
      . Th
         ene
           xtd
             ay,onJ
                  uly24
                      ,2018
                          ,th
                            eDe
                              fend
                                 erc
                                   al
                                    ledR
                                       oe,w
                                          how
                                            ass
                                              ti
                                               llou
                                                  tofth
                                                      e

o
ff
 ice
   ,toa
      polog
          ize
            .Hea
               dmi
                 tt
                  edth
                     ath
                       eshou
                           ldn
                             oth
                               avepu
                                   the
                                     rba
                                       ckund
                                           erth
                                              eFi
                                                rstA
                                                   ssi
                                                     sta
                                                       nt’
                                                         s

s
upe
  rvi
    sion
       .Hec
          la
           ime
             dth
               ath
                 ema
                   deth
                      ede
                        cis
                          iona
                             fte
                               ralongs
                                     taf
                                       fme
                                         et
                                          inga
                                             ndth
                                                ath
                                                  ewa
                                                    s

“
ti
 red
   .”H
     esa
       idh
         ewa
           sch
             ang
               ingth
                   ete
                     ama
                       ssignm
                            ent
                              sag
                                ain
                                  ,andth
                                       ath
                                         ewa
                                           s onh
                                               isw
                                                 aytoth
                                                      e

A
ppe
  lla
    teC
      hie
        f’sdu
            tys
              ta
               tionto“
                     figu
                        rei
                          tou
                            t.
                             ”

    164
      . R
        oew
          asc
            onc
              ern
                edth
                   ath
                     erc
                       onf
                         ide
                           nce
                             swe
                               reb
                                 ein
                                   gbe
                                     tra
                                       yed
                                         .Sh
                                           eas
                                             kedth
                                                 e

D
efe
  nde
    rtoa
       llowh
           ertor
               evi
                 ewa
                   nyem
                      aila
                         nnoun
                             cingth
                                  ech
                                    ang
                                      e.H
                                        eprom
                                            ise
                                              dhew
                                                 ould
                                                    .

    165
      . O
        nJu
          ly26
             ,2018
                 ,how
                    eve
                      r,th
                         eDe
                           fend
                              ers
                                entou
                                    tanem
                                        ailw
                                           ithou
                                               tno
                                                 ti
                                                  fyingR
                                                       oe

a
hea
  doft
     ime
       .Hi
         sem
           aila
              nnoun
                  cedth
                      ath
                        ewa
                          shi
                            ringa
                                napp
                                   el
                                    lat
                                      eas
                                        sis
                                          tan
                                            tfe
                                              der
                                                alpub
                                                    lic

d
efe
  nde
    r.I
      tal
        soe
          xpl
            ain
              edth
                 atR
                   oew
                     ouldb
                         ere
                           cei
                             vinga
                                 ssignm
                                      ent
                                        sfroma
                                             noth
                                                erre
                                                   sea
                                                     rcha
                                                        nd

w
ri
 tinga
     tto
       rne
         y.

    166
      . R
        oev
          iew
            edth
               isc
                 hang
                    easafu
                         rth
                           err
                             est
                               ric
                                 tiono
                                     fhe
                                       rjobdu
                                            ti
                                             es,b
                                                eca
                                                  uses
                                                     hew
                                                       as

nolong
     err
       ece
         ivingh
              erow
                 nca
                   sesa
                      nds
                        hew
                          ouldn
                              owr
                                epo
                                  rttoa
                                      noth
                                         err
                                           ese
                                             arc
                                               handw
                                                   ri
                                                    ting

a
tto
  rne
    y.

    167
      . Th
         ene
           xtd
             ay,th
                 eDe
                   fend
                      erd
                        is
                         tr
                          ibu
                            teda
                               nFDOem
                                    ploy
                                       eem
                                         anu
                                           alfo
                                              rth
                                                eve
                                                  ryf
                                                    ir
                                                     st

t
ime
  . Th
     ema
       nua
         lin
           clud
              eda
                nupd
                   ate
                     dorg
                        ani
                          zat
                            ion
                              alc
                                har
                                  tth
                                    atr
                                      equ
                                        ire
                                          dre
                                            sea
                                              rcha
                                                 ndw
                                                   ri
                                                    ting

a
tto
  rne
    ystor
        epo
          rtd
            ire
              ct
               lytoth
                    eFi
                      rs
                       tAs
                         sis
                           tan
                             t.




                                     29

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 29 of 85
    168
      . Th
         eDe
           fend
              ers
                ti
                 llh
                   adno
                      tremov
                           edR
                             oef
                               romth
                                   eFi
                                     rstA
                                        ssi
                                          sta
                                            nt’
                                              scon
                                                 tro
                                                   l,d
                                                     esp
                                                       ite

hi
 sprom
     ise
       stof
          ina
            llyt
               akea
                  ct
                   iononh
                        erc
                          omp
                            la
                             int
                               s.


          Th
           eApp
              el
               lat
                 eCh
                   iefd
                      isc
                        our
                          age
                            sRo
                              efr
                                omapp
                                    ly
                                     ingfo
                                         rap
                                           romo
                                              tion
                                                 .

    169
      . R
        oed
          ecid
             edtoa
                 pplyfo
                      rth
                        eapp
                           el
                            lat
                              eas
                                sis
                                  tan
                                    tfe
                                      der
                                        alpub
                                            licd
                                               efe
                                                 nde
                                                   rpo
                                                     si
                                                      tion
                                                         .

R
oeh
  adp
    rev
      iou
        slys
           ough
              tbo
                tht
                  ria
                    landa
                        ppe
                          lla
                            tee
                              xpe
                                rie
                                  nce
                                    ,bu
                                      tsh
                                        ede
                                          cid
                                            edtopu
                                                 rsu
                                                   ean

a
ppe
  lla
    tepo
       si
        tioninhop
                eso
                  fge
                    tt
                     ingaw
                         ayf
                           rom
                             theF
                                irs
                                  tAs
                                    sis
                                      tan
                                        t’
                                         scon
                                            tro
                                              l.Ina
                                                  ddi
                                                    tion
                                                       ,giv
                                                          en

th
 atR
   oew
     as nolong
             err
               ece
                 ivinga
                      nyo
                        fhe
                          row
                            ntr
                              ia
                               lca
                                 ses
                                   ,sh
                                     ewa
                                       sse
                                         ekingtof
                                                ina
                                                  llyt
                                                     ran
                                                       si
                                                        tion

toapo
    si
     tionw
         ith h
             erow
                nca
                  selo
                     ad.

    170
      . O
        nJu
          ly27
             ,2018
                 ,Ro
                   espok
                       ewi
                         thth
                            eApp
                               el
                                lat
                                  eCh
                                    iefa
                                       bou
                                         tth
                                           enewa
                                               ppe
                                                 lla
                                                   te

a
tto
  rne
    ypo
      si
       tion
          .To R
              oe’
                ssho
                   cka
                     ndd
                       isa
                         ppo
                           intm
                              ent
                                ,th
                                  eApp
                                     el
                                      lat
                                        eCh
                                          iefd
                                             isc
                                               our
                                                 age
                                                   dhe
                                                     r

f
roma
   pply
      ing
        .Hec
           la
            ime
              dth
                ats
                  hed
                    idno
                       t“n
                         eed
                           ”toa
                              pply
                                 ,andth
                                      ats
                                        hew
                                          ouldb
                                              ebe
                                                tte
                                                  rof
                                                    f

f
ina
  nci
    allybys
          tay
            ingina
                 res
                   ear
                     cha
                       ndw
                         ri
                          tings
                              uppo
                                 rtro
                                    le
                                     .Ro
                                       ewa
                                         ses
                                           pec
                                             ia
                                              llyd
                                                 isc
                                                   our
                                                     age
                                                       d

g
ive
  nth
    atth
       eApp
          el
           lat
             eCh
               iefh
                  adp
                    rev
                      iou
                        slye
                           xpr
                             ess
                               eda
                                 nin
                                   ter
                                     estinh
                                          elp
                                            ingh
                                               erg
                                                 aina
                                                    ppe
                                                      lla
                                                        te

e
xpe
  rie
    nce
      .

    171
      . R
        oed
          ecid
             edtoa
                 pply
                    ,de
                      spi
                        teth
                           eApp
                              el
                               lat
                                 eCh
                                   ief
                                     ’sc
                                       omm
                                         ent
                                           s. Sh
                                               esubm
                                                   it
                                                    tedh
                                                       er

a
ppl
  ica
    tiononA
          ugu
            st7
              ,2018
                  .


 Th
  eFi
    rstA
       ssi
         stan
            tcon
               tinu
                  esh
                    is ob
                        ses
                          siv
                            e,d
                              eme
                                aning
                                    ,ands
                                        exua
                                           llyha
                                               ras
                                                 singb
                                                     eha
                                                       vio
                                                         r.

    172
      . D
        uringth
              e mon
                  thso
                     fJu
                       lya
                         ndA
                           ugu
                             st2018
                                  ,Ro
                                    ewa
                                      ste
                                        rr
                                         if
                                          iedth
                                              ats
                                                hew
                                                  ouldb
                                                      e

f
ire
  data
     ny mom
          entfo
              rra
                is
                 ingc
                    omp
                      la
                       int
                         sabou
                             tth
                               eFi
                                 rstA
                                    ssi
                                      sta
                                        nt.B
                                           ase
                                             d onth
                                                  eho
                                                    st
                                                     ile

b
eha
  vio
    rso
      fth
        eDe
          fend
             er,th
                 eFi
                   rs
                    tAs
                      sis
                        tan
                          t,a
                            ndth
                               eApp
                                  el
                                   lat
                                     eCh
                                       ief
                                         ,Ro
                                           e’sb
                                              el
                                               iefw
                                                  as

ob
 jec
   tiv
     elyr
        eas
          ona
            ble
              .




                                   30

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 30 of 85
    173
      . R
        oer
          etu
            rne
              dtow
                 orkine
                      arly A
                           ugu
                             st2018b
                                   eca
                                     uses
                                        hec
                                          ouldno
                                               tcon
                                                  tinu
                                                     eta
                                                       king

l
eav
  e.

    174
      . R
        oe’
          swo
            rks
              pac
                ewa
                  sinac
                      onv
                        ert
                          edu
                            ti
                             li
                              tyc
                                los
                                  eti
                                    nani
                                       sol
                                         ate
                                           dba
                                             ckc
                                               orn
                                                 ero
                                                   fth
                                                     e

bu
 ild
   ing
     .Be
       cau
         ses
           hew
             asa
               fra
                 ido
                   fbe
                     ingc
                        onf
                          ron
                            ted
                              ,sh
                                ebe
                                  ganc
                                     arry
                                        ingp
                                           epp
                                             ers
                                               pra
                                                 ywi
                                                   th h
                                                      er

tow
  ork
    .

    175
      . R
        oes
          har
            edh
              erw
                ork
                  spa
                    cew
                      ith a
                          nat
                            torn
                               eyw
                                 how
                                   asw
                                     el
                                      l-r
                                        esp
                                          ect
                                            edinth
                                                 ele
                                                   gal

c
ommun
    itybu
        twa
          sle
            avingth
                  eFDO b
                       eca
                         useh
                            isp
                              osi
                                tionw
                                    asb
                                      einge
                                          lim
                                            ina
                                              ted
                                                .

    176
      . Sh
         econ
            fid
              edinth
                   isa
                     tto
                       rne
                         yth
                           ats
                             hew
                               asth
                                  ink
                                    inga
                                       bou
                                         t mov
                                             ingh
                                                erw
                                                  ork
                                                    spa
                                                      ce

a
fte
  rhel
     eftb
        eca
          uses
             hef
               eltun
                   saf
                     eth
                       ere
                         . Sh
                            eex
                              pla
                                ine
                                  dth
                                    atth
                                       eFi
                                         rstA
                                            ssi
                                              sta
                                                ntw
                                                  ass
                                                    exu
                                                      al
                                                       ly

h
ara
  ssingh
       er,bu
           tth
             eDe
               fend
                  erh
                    adf
                      ail
                        edtoa
                            ddr
                              essh
                                 erc
                                   onc
                                     ern
                                       s.

    177
      . Af
         ewhou
             rsl
               ate
                 r,th
                    isa
                      tto
                        rne
                          yto
                            ldR
                              oeth
                                 atth
                                    eFi
                                      rs
                                       tAs
                                         sis
                                           tan
                                             tha
                                               djok
                                                  ed,inf
                                                       ron
                                                         t

o
fhi
  sen
    ti
     ret
       ria
         lte
           am,th
               atth
                  eat
                    torn
                       eys
                         hou
                           ldc
                             omeb
                                acktog
                                     iveth
                                         eof
                                           fic
                                             e“s
                                               exu
                                                 alh
                                                   ara
                                                     ssm
                                                       ent

t
rain
   ing
     .”

    178
      . B
        othth
            eat
              torn
                 eya
                   ndR
                     oew
                       ereh
                          igh
                            lyo
                              ffe
                                nde
                                  dbyth
                                      eFi
                                        rs
                                         tAs
                                           sis
                                             tan
                                               t’s

c
omm
  ent
    s.G
      ive
        nth
          eclo
             set
               imin
                  g,th
                     eya
                       lsos
                          usp
                            ect
                              edth
                                 atth
                                    eFi
                                      rs
                                       tAs
                                         sis
                                           tan
                                             t,o
                                               rsom
                                                  eon
                                                    eel
                                                      se,

h
ade
  ave
    sdropp
         edonth
              eirc
                 onv
                   ers
                     at
                      ion
                        .

    179
      . M
        onth
           sla
             ter
               ,Ro
                 ele
                   arn
                     edf
                       roma
                          noth
                             era
                               tto
                                 rne
                                   yth
                                     atth
                                        eFi
                                          rs
                                           tAs
                                             sis
                                               tan
                                                 tha
                                                   dbe
                                                     en

a
skingemp
       loy
         eesto“
              kee
                pta
                  bs”onh
                       er.O
                          nin
                            form
                               ationa
                                    ndb
                                      el
                                       ief
                                         ,itw
                                            as w
                                               el
                                                l-know
                                                     ninth
                                                         e

o
ff
 iceth
     atemp
         loy
           eesw
              ere mon
                    ito
                      ringh
                          era
                            ndr
                              epo
                                rt
                                 ingb
                                    acktoth
                                          eFi
                                            rstA
                                               ssi
                                                 sta
                                                   nt.

    180
      . Th
         isa
           tto
             rne
               yno
                 ti
                  fie
                    dRo
                      e,d
                        esp
                          iteh
                             erf
                               earo
                                  fre
                                    ta
                                     li
                                      ation
                                          ,be
                                            cau
                                              ses
                                                hea
                                                  ndo
                                                    the
                                                      r

f
ema
  leemp
      loy
        eesw
           ereh
              igh
                lyo
                  ffe
                    nde
                      dbyth
                          eFi
                            rs
                             tAs
                               sis
                                 tan
                                   t’sb
                                      eha
                                        vio
                                          randb
                                              el
                                               iev
                                                 edth
                                                    atR
                                                      oe

n
eed
  edtoknowa
          bou
            tit
              .




                                      31

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 31 of 85
    181
      . R
        oew
          ass
            hoc
              keda
                 nd mo
                     rt
                      if
                       iedth
                           atth
                              eFi
                                rs
                                 tAs
                                   sis
                                     tan
                                       twou
                                          lda
                                            skemp
                                                loy
                                                  eesto

mon
  ito
    rhe
      r,th
         atth
            eseemp
                 loy
                   eesa
                      ctu
                        al
                         lyd
                           ids
                             o,a
                               ndth
                                  ato
                                    the
                                      rsw
                                        eretooa
                                              fra
                                                idtor
                                                    epo
                                                      rth
                                                        im.

    182
      . Sh
         eal
           sor
             eas
               ona
                 blyb
                    el
                     iev
                       edth
                          ath
                            ein
                              tend
                                 edto m
                                      akea mo
                                            cke
                                              ryo
                                                fhe
                                                  r,d
                                                    ire
                                                      ct
                                                       ly,

w
ith h
    iss
      exu
        alh
          ara
            ssm
              entt
                 rain
                    ingjok
                         e,w
                           hic
                             hsh
                               efoundin
                                      cre
                                        dib
                                          lyo
                                            ffe
                                              nsiv
                                                 eandd
                                                     eme
                                                       aning
                                                           .

    183
      . A
        bov
          eal
            l,s
              hew
                asc
                  onv
                    inc
                      edth
                         ath
                           ewa
                             s ob
                                ses
                                  sedw
                                     ith h
                                         era
                                           nds
                                             hew
                                               as no
                                                   tsa
                                                     fe

a
roundh
     im.


 W
 ith th
      eDepu
          tyDi
             recto
                 r’sba
                     cking
                         ,th
                           eChiefofDe
                                    fend
                                       erSe
                                          rvi
                                            cescon
                                                 tac
                                                   tstheD
                                                        efend
                                                            er
        d
        ire
          ct
           lytotakeimmedia
                         teande
                              ffe
                                ct
                                 ivea
                                    ct
                                     ionon Ro
                                            e’sc
                                               ompla
                                                   int
                                                     s.

    184
      . Ine
          arly A
               ugu
                 st2018
                      ,Ro
                        ese
                          riou
                             slyc
                                ons
                                  ide
                                    redr
                                       eac
                                         hingou
                                              ttoth
                                                  eCi
                                                    rcu
                                                      it

Ex
 ecu
   tiv
     eofth
         eFou
            rthC
               irc
                 uit
                   ,who
                      als
                        ose
                          rve
                            dasEDR C
                                   oord
                                      ina
                                        tor
                                          .Ro
                                            ewa
                                              stooin
                                                   tim
                                                     ida
                                                       ted
                                                         ,

how
  eve
    r,tor
        epo
          rtas
             exu
               alh
                 ara
                   ssm
                     entc
                        omp
                          la
                           intd
                              ire
                                ct
                                 lytoth
                                      eCh
                                        ie
                                         fJudg
                                             eofth
                                                 eFou
                                                    rth

C
irc
  uit
    . Sh
       eal
         sow
           orr
             iedth
                 ats
                   hew
                     ouldno
                          tbet
                             rea
                               tedf
                                  air
                                    lyi
                                      fitw
                                         ast
                                           rue
                                             ,asth
                                                 eFi
                                                   rstA
                                                      ssi
                                                        sta
                                                          nt

h
adc
  la
   ime
     d,th
        atp
          rio
            rha
              ras
                sme
                  ntc
                    omp
                      la
                       int
                         swe
                           re no
                               tta
                                 kens
                                    eriou
                                        sly
                                          .

    185
      . R
        oew
          asa
            lsoto
                ldth
                   ata
                     nyEDRs
                          et
                           tlem
                              enta
                                 gre
                                   eme
                                     ntw
                                       ouldl
                                           ike
                                             lyin
                                                clud
                                                   ea

nond
   isc
     los
       urec
          lau
            se. Sh
                 edidno
                      twa
                        nttob
                            efo
                              rce
                                din
                                  tos
                                    il
                                     enc
                                       e.

    186
      . R
        oec
          ont
            inu
              edh
                ere
                  ffo
                    rtstoa
                         ddr
                           essh
                              erc
                                omp
                                  la
                                   int
                                     swi
                                       thou
                                          tre
                                            sor
                                              tingtoth
                                                     e

fo
 rma
   lEDR p
        roc
          ess
            .

    187
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eFEOOs
                              har
                                edc
                                  opi
                                    eso
                                      fth
                                        eFi
                                          rstA
                                             ssi
                                               sta
                                                 nt’
                                                   s

in
 app
   rop
     ria
       tet
         extm
            ess
              age
                sandem
                     ail
                       swi
                         thth
                            eCh
                              iefo
                                 fDe
                                   fend
                                      erS
                                        erv
                                          ice
                                            s.O
                                              nin
                                                form
                                                   ationa
                                                        nd

b
el
 ief
   ,th
     eFEOOa
          ndth
             eCh
               iefo
                  fDe
                    fend
                       erS
                         erv
                           ice
                             sth
                               ens
                                 ough
                                    tcl
                                      ear
                                        anc
                                          eatth
                                              ehigh
                                                  estl
                                                     eve
                                                       ls

o
fth
  eAOtot
       akeimm
            edi
              atea
                 nde
                   ffe
                     ct
                      ivea
                         ct
                          iono
                             nRo
                               e’sc
                                  omp
                                    la
                                     int
                                       s,byc
                                           ont
                                             act
                                               ingth
                                                   eDe
                                                     puty

D
ire
  cto
    r.




                                     32

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 32 of 85
    188
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eDe
                           putyD
                               ire
                                 cto
                                   rau
                                     tho
                                       riz
                                         edth
                                            eCh
                                              iefo
                                                 fDe
                                                   fend
                                                      er

S
erv
  ice
    stoc
       ont
         actth
             eDe
               fend
                  erd
                    ire
                      ct
                       ly.

    189
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eirob
                             jec
                               tiv
                                 einc
                                    ont
                                      act
                                        ingth
                                            eDe
                                              fend
                                                 erw
                                                   astog
                                                       et

R
oeou
   tofth
       eof
         fic
           eimm
              edi
                ate
                  lys
                    osh
                      ewou
                         ldb
                           esa
                             fea
                               ndc
                                 ouldth
                                      end
                                        ecid
                                           ewh
                                             eth
                                               ers
                                                 he

w
ant
  edtof
      ileafo
           rma
             lcomp
                 la
                  int
                    .

    190
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eCh
                           iefo
                              fDe
                                fend
                                   erS
                                     erv
                                       ice
                                         sca
                                           lle
                                             dth
                                               eDe
                                                 fend
                                                    er,

a
ndto
   ldh
     imth
        ath
          ewa
            s onno
                 tic
                   eofs
                      exu
                        alh
                          ara
                            ssm
                              entbyth
                                    eFi
                                      rstA
                                         ssi
                                           sta
                                             nt.

    191
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eDe
                           fend
                              era
                                dmi
                                  tt
                                   edt
                                     oth
                                       eCh
                                         iefo
                                            fDe
                                              fend
                                                 er

S
erv
  ice
    sth
      ath
        eha
          dmi
            sha
              ndl
                edth
                   esi
                     tua
                       tion
                          .

    192
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eDe
                           fend
                              erto
                                 ldth
                                    eCh
                                      iefo
                                         fDe
                                           fend
                                              erS
                                                erv
                                                  ice
                                                    sth
                                                      at

R
oed
  idno
     tha
       vea
         nyp
           erfo
              rma
                ncei
                   ssu
                     ewi
                       th h
                          erw
                            ork
                              .

    193
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eCh
                           iefo
                              fDe
                                fend
                                   erS
                                     erv
                                       ice
                                         ssugg
                                             est
                                               edtoth
                                                    e

D
efe
  nde
    rth
      ath
        eshou
            ldt
              ran
                sfe
                  rRo
                    etoa
                       noth
                          erdu
                             tys
                               ta
                                tionimm
                                      edi
                                        ate
                                          ly.

    194
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eCh
                           iefo
                              fDe
                                fend
                                   erS
                                     erv
                                       ice
                                         ssugg
                                             est
                                               edtoth
                                                    e

D
efe
  nde
    rth
      ath
        eshou
            ldc
              ons
                ide
                  rRo
                    efo
                      rth
                        eop
                          ena
                            ppe
                              lla
                                tea
                                  tto
                                    rne
                                      ypo
                                        si
                                         tiona
                                             nda
                                               llowh
                                                   erto

w
orkinth
      eapp
         eal
           sun
             itaw
                ayf
                  romth
                      eFi
                        rs
                         tAs
                           sis
                             tan
                               t’sd
                                  ire
                                    cts
                                      upe
                                        rvi
                                          sion
                                             .


     Th
      eDe
        fend
           err
             eta
               lia
                 tesaga
                      ins
                        tRo
                          efo
                            rre
                              por
                                ting
                                   herc
                                      omp
                                        lain
                                           tstoth
                                                eAO.

    195
      . O
        n A
          ugu
            st9
              ,2018
                  ,th
                    eDe
                      fend
                         erc
                           ametos
                                pea
                                  kwi
                                    th R
                                       oeinh
                                           erw
                                             ork
                                               spa
                                                 ce.

    196
      . H
        eto
          ldR
            oeth
               atth
                  eCh
                    iefo
                       fDe
                         fend
                            erS
                              erv
                                ice
                                  sha
                                    dca
                                      lle
                                        dhim
                                           .Hea
                                              lsoc
                                                 la
                                                  ime
                                                    d

th
 ath
   eal
     rea
       dy“
         tookc
             are
               ”ofth
                   esi
                     tua
                       tion
                          .

    197
      . Th
         isc
           omm
             ents
                urp
                  ris
                    edR
                      oe,g
                         ive
                           nhe
                             rund
                                ers
                                  tand
                                     ingth
                                         ath
                                           isf
                                             ailu
                                                retot
                                                    ake

a
pprop
    ria
      tea
        ct
         ionw
            asth
               ere
                 asonth
                      eCh
                        iefo
                           fDe
                             fend
                                erS
                                  erv
                                    ice
                                      sca
                                        lle
                                          dhim
                                             .




                                   33

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 33 of 85
     198
       . Th
          eDe
            fend
               erc
                 la
                  ime
                    dth
                      atR
                        oeh
                          adto
                             ldh
                               ims
                                 hew
                                   asno
                                      tbe
                                        ings
                                           exu
                                             al
                                              lyh
                                                ara
                                                  sse
                                                    d,

bu
 ton
   lyth
      ats
        hew
          as“
            unc
              omfo
                 rta
                   ble
                     .”R
                       oer
                         espo
                            nde
                              dth
                                atth
                                   isa
                                     sse
                                       rt
                                        ionw
                                           as un
                                               tru
                                                 e.Sh
                                                    ewa
                                                      s

o
ffe
  nde
    dbyh
       isimp
           lic
             at
              ionth
                  at
                   ,ev
                     eni
                       fsh
                         ehadr
                             epo
                               rte
                                 dth
                                   ats
                                     hew
                                       as on
                                           ly“
                                             unc
                                               omfo
                                                  rta
                                                    ble
                                                      ,”

th
 isw
   ouldno
        tbee
           noughtono
                   ti
                    fyh
                      imo
                        fas
                          eriou
                              sprob
                                  lem
                                    .

     199
       . Th
          eDe
            fend
               erc
                 ri
                  tic
                    ize
                      dRo
                        efo
                          rgo
                            ing
                              to“
                                som
                                  eot
                                    herp
                                       arty
                                          ”wi
                                            th h
                                               erc
                                                 onc
                                                   ern
                                                     s.

H
eto
  ldh
    erh
      ewa
        sbe
          ing“
             blam
                ed”a
                   nd“
                     at
                      tac
                        ked
                          ”fo
                            rsom
                               eth
                                 ingth
                                     atw
                                       as no
                                           thi
                                             s“f
                                               aul
                                                 t.
                                                  ”

     200
       . R
         oew
           aso
             ffe
               nde
                 dbyth
                     esec
                        omm
                          ent
                            s.A
                              lthought
                                     heD
                                       efe
                                         nde
                                           rha
                                             dcon
                                                ced
                                                  eds
                                                    he

w
asb
  eingh
      ara
        sse
          d,h
            ewa
              s mo
                 refo
                    cus
                      edona
                          tt
                           ack
                             ingh
                                erp
                                  rot
                                    ect
                                      edr
                                        igh
                                          ttor
                                             epo
                                               rtth
                                                  e

h
ara
  ssm
    ent
      .

     201
       . R
         oer
           emind
               edth
                  eDe
                    fend
                       erth
                          ats
                            heh
                              adr
                                ais
                                  edc
                                    omp
                                      la
                                       int
                                         sabou
                                             tbe
                                               ingh
                                                  ara
                                                    sse
                                                      d

mu
 lt
  ipl
    etim
       es. Sh
            ere
              pea
                tedind
                     eta
                       ilth
                          ebe
                            hav
                              ior
                                ssh
                                  eha
                                    dde
                                      scr
                                        ibe
                                          dtoh
                                             imintho
                                                   sem
                                                     eet
                                                       ing
                                                         s.

     202
       . W
         hens
            hem
              ent
                ion
                  edth
                     atth
                        eFi
                          rstA
                             ssi
                               sta
                                 nth
                                   adc
                                     orn
                                       ere
                                         dhe
                                           rinth
                                               elobbyw
                                                     hen

s
hew
  asa
    lon
      e,th
         eDe
           fend
              erin
                 ter
                   jec
                     ted
                       :“OK
                          ,bu
                            tth
                              erew
                                 as nophy
                                        sic
                                          alc
                                            ont
                                              act
                                                .”

     203
       . R
         oew
           as ou
               tra
                 geda
                    tth
                      eDe
                        fend
                           er’
                             str
                               ivi
                                 ali
                                   zingr
                                       eac
                                         tion
                                            ,andh
                                                isimp
                                                    lic
                                                      at
                                                       ionth
                                                           at

a
tle
  ast
    ,sh
      eha
        dno
          tbe
            ens
              exu
                al
                 lya
                   ssa
                     ult
                       ed.Sh
                           ewa
                             ses
                               pec
                                 ia
                                  llyou
                                      tra
                                        gedb
                                           eca
                                             uses
                                                heh
                                                  adt
                                                    ake
                                                      n

e
verypo
     ssib
        lem
          eas
            ure
              ,wi
                thinh
                    erc
                      ont
                        rol
                          ,top
                             rot
                               ecth
                                  ers
                                    elff
                                       romb
                                          einga
                                              lon
                                                ewi
                                                  thth
                                                     eFi
                                                       rst

A
ssi
  sta
    nt.

     204
       . R
         oeto
            ldth
               eDe
                 fend
                    erth
                       atth
                          eon
                            lyr
                              eas
                                onth
                                   eFi
                                     rs
                                      tAs
                                        sis
                                          tan
                                            tha
                                              dno
                                                ttou
                                                   che
                                                     dhe
                                                       r

i
sth
  ats
    heh
      adno
         tle
           thim
              .Th
                eDe
                  fend
                     ers
                       aidh
                          eund
                             ers
                               toodth
                                    ata
                                      ndh
                                        ewa
                                          s no
                                             tdi
                                               sag
                                                 ree
                                                   ing

w
ith h
    er.H
       edidno
            tapo
               log
                 izefo
                     rhi
                       sof
                         fen
                           siv
                             ecomm
                                 ent
                                   s.

     205
       . Th
          eDe
            fend
               erb
                 lun
                   tlya
                      ske
                        dRo
                          ewh
                            ats
                              he“w
                                 ant
                                   [ed
                                     ].”R
                                        oeh
                                          ada
                                            lre
                                              ady

r
epe
  ate
    dlyto
        ldh
          imth
             ata
               lls
                 hew
                   ant
                     edw
                       astodo
                            herjobw
                                  ithou
                                      tbe
                                        ingh
                                           ara
                                             sse
                                               dorth
                                                   rea
                                                     ten
                                                       ed.

Sh
 est
   ate
     dth
       at
        ,toa
           ddr
             essth
                 esi
                   tua
                     tion
                        ,sh
                          ewa
                            sre
                              que
                                st
                                 ingtob
                                      eana
                                         ssi
                                           sta
                                             ntf
                                               ede
                                                 ralpub
                                                      lic



                                      34

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 34 of 85
d
efe
  nde
    randtow
          orke
             xclu
                siv
                  elyina
                       ppe
                         als
                           . Th
                              eDe
                                fend
                                   era
                                     gre
                                       edth
                                          ati
                                            twa
                                              sne
                                                ces
                                                  saryto mov
                                                           e

R
oein
   toa
     ppe
       alsb
          eca
            useth
                eFi
                  rstA
                     ssi
                       sta
                         ntw
                           asinc
                               harg
                                  eofth
                                      een
                                        ti
                                         ret
                                           ria
                                             lun
                                               it
                                                .Hea
                                                   lso

p
rom
  ise
    dtor
       emov
          eth
            eFi
              rs
               tAs
                 sis
                   tan
                     tfromR
                          oe’
                            sch
                              aino
                                 fcomm
                                     and
                                       .

    206
      . W
        henR
           oea
             ske
               dwh
                 atw
                   ouldh
                       app
                         enn
                           ext
                             ,th
                               eDe
                                 fend
                                    ers
                                      aidh
                                         ewou
                                            ldimp
                                                lem
                                                  ent

th
 eses
    tep
      s,c
        ons
          ult
            ingw
               ithth
                   eApp
                      el
                       lat
                         eCh
                           ief
                             asa“
                                cou
                                  rte
                                    sy.
                                      ”

    207
      . Th
         eonlyt
              ermth
                  eDe
                    fend
                       erw
                         ouldno
                              tag
                                reetow
                                     as at
                                         ran
                                           sfe
                                             rtoa
                                                noth
                                                   erdu
                                                      ty

s
ta
 tion
    ,ash
       ecl
         aim
           edth
              ere
                was noo
                      ff
                       ices
                          pac
                            e.H
                              ecl
                                aim
                                  edi
                                    twa
                                      senoughth
                                              atR
                                                oea
                                                  ndth
                                                     eFi
                                                       rs
                                                        t

A
ssi
  sta
    ntw
      ork
        edonoppo
               si
                tee
                  ndso
                     fth
                       eha
                         llw
                           ay.

    208
      . R
        oew
          aso
            ffe
              nde
                dbyh
                   ist
                     riv
                       ia
                        liz
                          ingr
                             eac
                               tion
                                  . Sh
                                     erem
                                        ind
                                          edh
                                            imth
                                               ats
                                                 heh
                                                   adc
                                                     ut

h
erin
   -of
     fic
       ehou
          rston
              eve
                rbeinth
                      ebu
                        ild
                          inga
                             lon
                               ewi
                                 thth
                                    eFi
                                      rstA
                                         ssi
                                           sta
                                             nt.Sh
                                                 est
                                                   res
                                                     sedth
                                                         at

th
 isw
   as no
       tato
          ler
            abl
              esi
                tua
                  tion
                     . Sh
                        esa
                          ids
                            hec
                              ouldno
                                   tcom
                                      ein
                                        tow
                                          orke
                                             veryd
                                                 ayno
                                                    tknow
                                                        ing

w
hatm
   igh
     tha
       ppe
         n,a
           ndth
              atth
                 eFi
                   rs
                    tAs
                      sis
                        tan
                          twa
                            slik
                               elytob
                                    eve
                                      rya
                                        ngryw
                                            henh
                                               efoundou
                                                      t

a
bou
  tth
    esec
       hang
          es.

    209
      . Th
         eDe
           fend
              ers
                aidh
                   ewa
                     s no
                        tab
                          letoc
                              omm
                                ittoa
                                    nyth
                                       ingr
                                          ega
                                            rdingat
                                                  ran
                                                    sfe
                                                      r,bu
                                                         t

s
aidh
   ewou
      lds
        eew
          hath
             ecou
                lddoa
                    ndr
                      epo
                        rtb
                          acktoh
                               er.

    210
      . R
        oeb
          el
           iev
             edi
               twa
                 s un
                    acc
                      ept
                        abl
                          efo
                            rth
                              eDe
                                fend
                                   ertoc
                                       ont
                                         inu
                                           ere
                                             qui
                                               ringh
                                                   erto

w
orkina
     nenv
        ironm
            entw
               her
                 esh
                   efe
                     ltun
                        saf
                          e.S
                            her
                              esum
                                 edt
                                   akingl
                                        eav
                                          efromw
                                               ork
                                                 .

    211
      . Th
         ene
           xtd
             ay,onA
                  ugu
                    st10
                       ,2018
                           ,Ro
                             eem
                               ail
                                 edth
                                    eDe
                                      fend
                                         ertoc
                                             onf
                                               irmth
                                                   ete
                                                     rms

o
fth
  eira
     gre
       eme
         ntinw
             ri
              ting
                 .Ro
                   eal
                     sor
                       equ
                         est
                           edt
                             owo
                               rkr
                                 emo
                                   te
                                    lyp
                                      end
                                        ingh
                                           ist
                                             ran
                                               sfe
                                                 rde
                                                   cis
                                                     ion
                                                       ,

c
it
 ingth
     eFi
       rs
        tAs
          sis
            tan
              t’ss
                 exu
                   al
                    lyh
                      ara
                        ssinga
                             ndth
                                rea
                                  ten
                                    ingb
                                       eha
                                         vio
                                           rstow
                                               ard
                                                 she
                                                   r.

    212
      . Th
         eDe
           fend
              erd
                idno
                   ttim
                      elyr
                         espondtoR
                                 oe’
                                   sem
                                     ai
                                      lor
                                        actonh
                                             err
                                               equ
                                                 estto

t
elew
   orkt
      empo
         rar
           ily
             .Sh
               econ
                  tinu
                     edtot
                         ake
                           sic
                             kle
                               avep
                                  end
                                    ingar
                                        espon
                                            se.




                                   35

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 35 of 85
W
ith D
    efendan
          ts
           ’ba
             cking
                 ,th
                   eD ef
                       ende
                          rweapon
                                ize
                                  stheEDR p
                                          roc
                                            esstoin
                                                  tim
                                                    ida
                                                      teR
                                                        oeand
                     p
                     rot
                       ecth
                          ims
                            elffr
                                omliabi
                                      li
                                       ty
                                        .

       213
         . Afu
             llw
               eekl
                  ate
                    r,onA
                        ugu
                          st17
                             ,2018
                                 ,th
                                   eDe
                                     fend
                                        erem
                                           ail
                                             edR
                                               oe,c
                                                  opy
                                                    ingth
                                                        e

C
irc
  uitEx
      ecu
        tiv
          eandaH
               uma
                 nRe
                   sou
                     rce
                       sSp
                         eci
                           ali
                             st(
                               “HRSp
                                   eci
                                     ali
                                       st”
                                         )emp
                                            loy
                                              edbyth
                                                   edi
                                                     st
                                                      ric
                                                        t

c
our
  t.

       214
         . O
           nin
             form
                ationa
                     ndb
                       el
                        ief
                          ,th
                            ere
                              alpu
                                 rpo
                                   seo
                                     fth
                                       eDe
                                         fend
                                            er’
                                              sem
                                                ailw
                                                   as no
                                                       tto

upd
  ateR
     oeonh
         erc
           omp
             la
              int
                ,bu
                  tra
                    the
                      rtofu
                          rth
                            eri
                              ntim
                                 ida
                                   te
                                    ,bu
                                      lly
                                        ,and
                                           ret
                                             ali
                                               atea
                                                  gain
                                                     sth
                                                       er.

       215
         . Inth
              eem
                ail
                  ,th
                    eDe
                      fend
                         erin
                            form
                               edR
                                 oeth
                                    ath
                                      ewa
                                        s“r
                                          ecl
                                            ass
                                              ify
                                                [ing
                                                   ]”h
                                                     ertoa
                                                         n

a
ssi
  sta
    ntf
      ede
        ralpub
             licd
                efe
                  nde
                    rpo
                      si
                       tion
                          . Th
                             eDe
                               fend
                                  ers
                                    aidh
                                       ewa
                                         s m
                                           akingth
                                                 isc
                                                   hang
                                                      ebe
                                                        cau
                                                          se

i
twa
  s“toth
       eof
         fic
           e’sa
              dva
                nta
                  getor
                      ecl
                        ass
                          ifyR
                             ese
                               arc
                                 h &W
                                    ri
                                     tingSp
                                          eci
                                            ali
                                              ststoAFD po
                                                        si
                                                         tion
                                                            s

fo
 rpu
   rpo
     seso
        fca
          sew
            eigh
               tme
                 asu
                   rem
                     ent
                       .”

       216
         . Ina
             ddi
               tion
                  ,af
                    ters
                       pea
                         kingw
                             ithth
                                 eApp
                                    el
                                     lat
                                       eCh
                                         ief
                                           ,th
                                             eDe
                                               fend
                                                  erw
                                                    ouldr
                                                        equ
                                                          ire

R
oetoc
    ont
      inu
        ewo
          rking
              forth
                  etr
                    ialun
                        itinar
                             ese
                               arc
                                 handw
                                     ri
                                      tings
                                          uppo
                                             rtro
                                                le
                                                 .Th
                                                   eDe
                                                     fend
                                                        er

c
la
 ime
   dth
     ath
       eha
         dne
           vera
              gre
                edtoa
                    llowh
                        ertow
                            orke
                               xclu
                                  siv
                                    elyina
                                         ppe
                                           als
                                             .Hes
                                                aidth
                                                    ats
                                                      he

w
ould“
    repo
       rt”toth
             eApp
                el
                 lat
                   eCh
                     ief
                       ,ev
                         enthoug
                               hsh
                                 ewou
                                    lds
                                      ti
                                       llh
                                         ave
                                           res
                                             ear
                                               cha
                                                 ndw
                                                   ri
                                                    ting

a
ssignm
     ent
       sund
          erth
             eFi
               rstA
                  ssi
                    sta
                      nt.

       217
         . F
           ina
             lly
               ,th
                 eDe
                   fend
                      erin
                         form
                            edh
                              erth
                                 ath
                                   eha
                                     dre
                                       por
                                         tedh
                                            ers
                                              exu
                                                alh
                                                  ara
                                                    ssm
                                                      ent

a
lle
  gat
    iontoth
          eCi
            rcu
              itEx
                 ecu
                   tiv
                     e,w
                       hoh
                         adp
                           rom
                             ptlyin
                                  form
                                     edth
                                        eCh
                                          iefJ
                                             udg
                                               e. Th
                                                   eDe
                                                     fend
                                                        er

c
ite
  dRo
    e’sA
       ugu
         st10
            ,2018
                ema
                  ila
                    sth
                      eba
                        sisfo
                            rma
                              kingar
                                   epo
                                     rt
                                      .

       218
         . Th
            eDe
              fend
                 ers
                   ta
                    tedth
                        atbo
                           thh
                             eandth
                                  eHR Sp
                                       eci
                                         ali
                                           stw
                                             ouldm
                                                 eetw
                                                    ith R
                                                        oeto

“
adv
  ise
    ”he
      rofh
         er“
           righ
              ts”und
                   erth
                      eEDR P
                           lan
                             .

       219
         . H
           esa
             idh
               ewou
                  ld“
                    al
                     low
                       ”Ro
                         etot
                            elew
                               orkt
                                  empo
                                     rar
                                       ily
                                         ,bu
                                           thew
                                              as“
                                                res
                                                  erv
                                                    ingth
                                                        e

r
igh
  t”tor
      equ
        ireh
           err
             etu
               rntoth
                    eFi
                      rstA
                         ssi
                           sta
                             nt’
                               sdu
                                 tys
                                   ta
                                    tiona
                                        ssoona
                                             sth
                                               einv
                                                  est
                                                    iga
                                                      tionw
                                                          as

ov
 er.

                                     36

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 36 of 85
    220
      . R
        oew
          asin
             tim
               ida
                 teda
                    nda
                      fra
                        id.Sh
                            ewa
                              sin
                                tim
                                  ida
                                    tedbyth
                                          eid
                                            eao
                                              fme
                                                et
                                                 ing

d
ire
  ct
   lyw
     ithth
         eDe
           fend
              era
                bou
                  the
                    rrigh
                        tsund
                            ert
                              heEDR P
                                    lan
                                      ,giv
                                         enth
                                            ath
                                              eha
                                                dre
                                                  ta
                                                   lia
                                                     ted

a
gain
   sth
     era
       nds
         ubj
           ect
             edh
               ertoaho
                     st
                      ilew
                         ork
                           inge
                              nvi
                                ronm
                                   ent
                                     .Sh
                                       ebe
                                         lie
                                           vedh
                                              iss
                                                ta
                                                 tem
                                                   enta
                                                      bou
                                                        t

r
equ
  ir
   ingh
      ertor
          etu
            rntoth
                 eFi
                   rstA
                      ssi
                        sta
                          nt’
                            sdu
                              tys
                                ta
                                 tions
                                     how
                                       edth
                                          ath
                                            eha
                                              dal
                                                rea
                                                  dyp
                                                    rejudg
                                                         ed

th
 einv
    est
      iga
        tion
           .

    221
      . G
        ive
          nth
            atth
               eDe
                 fend
                    erh
                      adinvok
                            edth
                               efo
                                 rma
                                   lEDR p
                                        roc
                                          esson
                                              lya
                                                fte
                                                  rRo
                                                    e

fo
 llow
    eduponh
          isp
            rom
              isetot
                   akea
                      pprop
                          ria
                            tea
                              ct
                               ion
                                 ,sh
                                   ere
                                     ason
                                        ablyb
                                            el
                                             iev
                                               edth
                                                  ath
                                                    ewa
                                                      s

c
los
  ingr
     ank
       stoin
           tim
             ida
               teh
                 era
                   ndp
                     rot
                       ecth
                          ims
                            elf.


D
efendan
      tsc
        ons
          piretoblo
                  ckRoefr
                        omexerc
                              is
                               ingp
                                  r o
                                    tec
                                      tedr
                                         igh
                                           tsandshutdown
                                                       thee
                                                          ffo
                                                            rts
            totak
                eimme
                    dia
                      teande
                           ffe
                             ct
                              iveac
                                  tiononhe
                                         rcomplain
                                                 ts
                                                  .

    222
      . O
        n A
          ugu
            st20
               ,2018
                   ,Ro
                     ewa
                       sin
                         form
                            eds
                              hew
                                ouldb
                                    eproh
                                        ibi
                                          tedf
                                             roms
                                                eek
                                                  ing

a
nyfu
   rth
     ergu
        ida
          ncea
             bou
               the
                 rrigh
                     tsf
                       romth
                           eFEOO.

    223
      . R
        oew
          asto
             ldth
                atth
                   eDe
                     fend
                        erw
                          as fu
                              riou
                                 sath
                                    erf
                                      orr
                                        epo
                                          rt
                                           ingth
                                               eha
                                                 ras
                                                   sme
                                                     ntto

th
 eAO
   .

    224
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,du
                         ringt
                             hew
                               eekth
                                   atth
                                      eDe
                                        fend
                                           erd
                                             idno
                                                tre
                                                  spondto

R
oe’
  sAugu
      st10
         ,2018em
               ail
                 ,hec
                    ont
                      act
                        edOGC a
                              ndth
                                 eCi
                                   rcu
                                     itEx
                                        ecu
                                          tiv
                                            edi
                                              rec
                                                tly
                                                  .

    225
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eDe
                           fend
                              erc
                                ont
                                  act
                                    edOGC a
                                          ndth
                                             eCi
                                               rcu
                                                 itEx
                                                    ecu
                                                      tiv
                                                        e

w
ithth
    eob
      jec
        tiv
          eso
            fin
              sul
                atingh
                     ims
                       elff
                          roml
                             iab
                               il
                                itya
                                   nds
                                     hut
                                       tingdow
                                             nth
                                               eFEOO’
                                                    sef
                                                      for
                                                        tsto

t
akeimm
     edi
       atea
          nde
            ffe
              ct
               ivea
                  ct
                   iononR
                        oe’
                          scomp
                              la
                               int
                                 s.

    226
      . D
        uringth
              atw
                eek
                  ,noon
                      efromth
                            eFou
                               rthC
                                  irc
                                    uitc
                                       ont
                                         act
                                           edR
                                             oea
                                               bou
                                                 the
                                                   r

c
omp
  la
   int
     s.




                                   37

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 37 of 85
    227
      . In
         ste
           ad,onin
                 form
                    ationa
                         ndb
                           el
                            ief
                              ,ind
                                 ivi
                                   dua
                                     lst
                                       ake
                                         hold
                                            ersa
                                               ct
                                                ingonb
                                                     eha
                                                       lfo
                                                         f

OGC a
    ndth
       eFou
          rthC
             irc
               uita
                  gre
                    edona
                        ct
                         ion
                           sandp
                               roc
                                 edu
                                   resfo
                                       rha
                                         ndl
                                           ingR
                                              oe’
                                                scomp
                                                    la
                                                     int
                                                       ,

unb
  eknow
      nsttoh
           er.

    228
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eses
                            tak
                              eho
                                lde
                                  rsin
                                     clud
                                        ed,a
                                           tam
                                             inimum
                                                  ,th
                                                    e

D
efe
  nde
    r,C
      irc
        uitEx
            ecu
              tiv
                e,a
                  ndJ
                    ohnD
                       oe(
                         s)d
                           efe
                             nda
                               nt(
                                 s)f
                                   romOGC.

    229
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eGe
                           ner
                             alC
                               oun
                                 sela
                                    ndC
                                      hie
                                        fJudg
                                            ewe
                                              re m
                                                 ade

p
ers
  ona
    llyaw
        areo
           fth
             eseind
                  ividu
                      als
                        ’ac
                          tion
                             s,a
                               tam
                                 inimum
                                      .

    230
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,asp
                          arto
                             fth
                               eag
                                 reem
                                    ent
                                      ,JohnD
                                           oe(
                                             s)r
                                               ecomm
                                                   end
                                                     ed

th
 atOGCt
      akeov
          erth
             einv
                est
                  iga
                    tiona
                        nds
                          trong
                              lys
                                ugg
                                  est
                                    edth
                                       atth
                                          eFEOO b
                                                ere
                                                  qui
                                                    red
                                                      to

w
ithd
   rawf
      roma
         nyinvo
              lvem
                 ent
                   .Onin
                       form
                          ationa
                               ndb
                                 el
                                  ief
                                    ,th
                                      isr
                                        ecomm
                                            end
                                              at
                                               ionw
                                                  asa
                                                    cce
                                                      pte
                                                        d

a
ndimp
    lem
      ent
        ed.

    231
      . A
        s ad
           ire
             ctr
               esu
                 lto
                   fth
                     isa
                       gre
                         eme
                           nt,R
                              oew
                                asto
                                   ldt
                                     hats
                                        hew
                                          ouldb
                                              eproh
                                                  ibi
                                                    ted

f
roms
   pea
     kingtoth
            eFEOO.

    232
      . R
        oew
          as ou
              tra
                ged
                  ,in
                    tim
                      ida
                        ted
                          ,ando
                              ffe
                                nde
                                  dby
                                    the
                                      sea
                                        ct
                                         ion
                                           s,w
                                             hic
                                               hsh
                                                 e

r
eas
  ona
    blyp
       erc
         eiv
           eda
             safo
                rmo
                  fin
                    st
                     itu
                       tion
                          al
                           ize
                             dre
                               ta
                                lia
                                  tiona
                                      nda
                                        nin
                                          tim
                                            ida
                                              tion
                                                 tac
                                                   tic
                                                     .

D
efe
  nda
    nts
      ’ac
        tion
           sil
             leg
               al
                lyb
                  loc
                    kedR
                       oef
                         rome
                            nga
                              ginginp
                                    rot
                                      ect
                                        eda
                                          ct
                                           ivi
                                             ti
                                              es:s
                                                 eek
                                                   ing

gu
 ida
   ncea
      bou
        t,a
          nda
            sse
              rt
               ing
                 ,he
                   remp
                      loym
                         entr
                            igh
                              ts
                               . Sh
                                  ewa
                                    ses
                                      pec
                                        ia
                                         llys
                                            hoc
                                              kedth
                                                  atOGC
                                                      ’s

d
ire
  ct
   ive
     scon
        tra
          dic
            tedth
                eWo
                  rkingG
                       roup
                          ’spub
                              li
                               cas
                                 sur
                                   anc
                                     ese
                                       ncou
                                          rag
                                            ingjud
                                                 ic
                                                  iaryemp
                                                        loy
                                                          ees

tos
  eekind
       epe
         nde
           ntgu
              ida
                ncea
                   nda
                     dvi
                       ceonw
                           orkp
                              lac
                                eis
                                  sue
                                    s.

    233
      . R
        oem
          adec
             lea
               rth
                 atth
                    etru
                       thw
                         ouldb
                             ema
                               deknow
                                    nabou
                                        tOGC’
                                            sta
                                              ct
                                               icsi
                                                  fth
                                                    ing
                                                      s

d
idno
   tch
     ang
       e.O
         nin
           form
              ationa
                   ndb
                     el
                      ief
                        ,oth
                           erh
                             igh
                               -le
                                 velAO o
                                       ff
                                        ici
                                          alsc
                                             hal
                                               leng
                                                  edOGC
                                                      ’s

d
ire
  ct
   ive
     s,a
       swe
         ll
          .




                                   38

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 38 of 85
    234
      . R
        oew
          asl
            ate
              rto
                ldth
                   atth
                      eGe
                        ner
                          alC
                            oun
                              selp
                                 ers
                                   ona
                                     llyov
                                         ertu
                                            rne
                                              dJohnD
                                                   oe(
                                                     s)’

p
rio
  rle
    gal
      lyb
        ase
          les
            s,r
              eta
                lia
                  toryd
                      ire
                        ct
                         iveb
                            arr
                              ingh
                                 erf
                                   roms
                                      pea
                                        kingtoth
                                               eFEOO
                                                   .Ro
                                                     ere
                                                       sum
                                                         ed

s
pea
  kingtoth
         eFEOO
             , bu
                the
                  rinvo
                      lvem
                         entw
                            asr
                              est
                                rain
                                   ed.As
                                       hor
                                         ttim
                                            ela
                                              ter
                                                ,th
                                                  eFEOOl
                                                       eftth
                                                           e

jud
  ic
   iary
      .

    235
      . R
        ega
          rdl
            ess
              ,th
                edam
                   ageh
                      adb
                        eendon
                             e,a
                               sRo
                                 eund
                                    ers
                                      toodhowh
                                             eav
                                               ilyth
                                                   eEDR

p
roc
  essw
     ouldb
         est
           ack
             eda
               gain
                  sth
                    er.R
                       oeh
                         ady
                           ettoe
                               ven
                                 fil
                                   eafo
                                      rma
                                        lcomp
                                            la
                                             int
                                               ,bu
                                                 tsh
                                                   eha
                                                     d

a
lre
  adyfough
         tth
           ehigh
               estl
                  eve
                    lso
                      fth
                        ejud
                           ic
                            iaryino
                                  rde
                                    rtop
                                       res
                                         erv
                                           ehe
                                             rlim
                                                it
                                                 edemp
                                                     loym
                                                        ent

r
igh
  ts
   .Ro
     ewa
       sdi
         sgu
           ste
             d,a
               ndt
                 err
                   if
                    ied
                      .


                    D
                    efendan
                          tsc
                            ons
                              pir
                                etod
                                   enyR
                                      oeap
                                         romo
                                            tion
                                               .

    236
      . In A
           ugu
             st2018
                  ,th
                    ehi
                      ringc
                          omm
                            it
                             teec
                                ondu
                                   cte
                                     din
                                       terv
                                          iew
                                            sfo
                                              rth
                                                eapp
                                                   el
                                                    lat
                                                      e

a
tto
  rne
    ypo
      si
       tion
          .Ro
            ewa
              s no
                 tinv
                    ite
                      dtoin
                          terv
                             iew
                               .

    237
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eFi
                           rstA
                              ssi
                                sta
                                  ntw
                                    as onth
                                          ehi
                                            ringc
                                                omm
                                                  it
                                                   teeo
                                                      r,a
                                                        ta

m
inimum
     ,prov
         ide
           dinpu
               tre
                 gard
                    ingth
                        ehi
                          ringd
                              eci
                                sion
                                   .

    238
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eDe
                           fend
                              era
                                llow
                                   edt
                                     heF
                                       irs
                                         tAs
                                           sis
                                             tan
                                               ttoc
                                                  ont
                                                    inu
                                                      e

m
aking
    ,orp
       art
         icip
            at
             ingin
                 ,de
                   cis
                     ion
                       saf
                         fec
                           ting R
                                oe’
                                  sjobt
                                      erm
                                        sandc
                                            ond
                                              it
                                               ion
                                                 s,d
                                                   esp
                                                     iteb
                                                        eingon

no
 tic
   eofth
       eFi
         rstA
            ssi
              sta
                nt’
                  squ
                    idp
                      roquos
                           exu
                             alh
                               ara
                                 ssm
                                   ent
                                     .

    239
      . In
         ste
           ado
             fbe
               ingp
                  romo
                     ted
                       ,Ro
                         ere
                           ceiv
                              eda“
                                 rec
                                   las
                                     sif
                                       ica
                                         tion
                                            ”oft
                                               it
                                                le
                                                 .

    240
      . Th
         eAO-
            52R
              equ
                estfo
                    rPe
                      rsonn
                          elA
                            ct
                             ion—
                                thefo
                                    rmu
                                      sedtor
                                           equ
                                             estR
                                                oe’
                                                  s

“
rec
  las
    si
     fic
       at
        ion
          ”—w
            ase
              xpl
                ici
                  tly“
                     subm
                        it
                         tedw
                            ithth
                                eapp
                                   rov
                                     alo
                                       fth
                                         ecou
                                            rt
                                             .”

    241
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,De
                         fend
                            ant
                              sdi
                                rec
                                  tlys
                                     anc
                                       tion
                                          edR
                                            oe’
                                              s

“
rec
  las
    si
     fic
       at
        ion
          ”asp
             arto
                fth
                  eira
                     gre
                       ed-
                         uponp
                             roc
                               edu
                                 resfo
                                     rha
                                       ndl
                                         ingh
                                            erc
                                              omp
                                                la
                                                 int
                                                   .

    242
      . Th
         is“
           rec
             las
               si
                fic
                  at
                   ion
                     ”wa
                       s ar
                          eta
                            lia
                              tory
                                 ,ph
                                   antomp
                                        romo
                                           tion
                                              .Ro
                                                ewa
                                                  s no
                                                     t

c
ons
  ide
    redfo
        r,o
          rgiv
             ena
               noppo
                   rtun
                      ity
                        tor
                          equ
                            est
                              ,anin
                                  cre
                                    aseins
                                         ala
                                           ryo
                                             rjobr
                                                 espon
                                                     sib
                                                       il
                                                        it
                                                         ies

                                      39

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 39 of 85
b
ase
  donh
     err
       ecogn
           ize
             dex
               cel
                 len
                   tpe
                     rfo
                       rma
                         ncea
                            ndh
                              ardw
                                 ork
                                   .Sh
                                     edidno
                                          tre
                                            ceiv
                                               ea

p
erfo
   rma
     ncee
        valu
           at
            iono
               rap
                 erfo
                    rma
                      ncep
                         lan
                           wit
                             hbe
                               nchm
                                  ark
                                    sfo
                                      radv
                                         anc
                                           eme
                                             ntth
                                                ats
                                                  heh
                                                    ad

r
epe
  ate
    dlyr
       equ
         est
           ed.Inf
                act
                  ,Ro
                    ewa
                      sne
                        verg
                           ive
                             nafo
                                rma
                                  lpe
                                    rfo
                                      rma
                                        ncer
                                           evi
                                             ewth
                                                een
                                                  ti
                                                   ret
                                                     ime

s
hew
  as emp
       loy
         eda
           tth
             eFDO
                .

    243
      . A
        sth
          eDe
            fend
               erh
                 ims
                   elfc
                      onf
                        irm
                          ed,h
                             e“r
                               ecl
                                 ass
                                   if
                                    ied
                                      ”Do
                                        eno
                                          ttop
                                             romo
                                                teh
                                                  er,bu
                                                      t

r
ath
  ertoe
      nsu
        reth
           ath
             era
               tto
                 rne
                   yhou
                      rsw
                        ouldc
                            oun
                              t mo
                                 ref
                                   avo
                                     rab
                                       lyfo
                                          rof
                                            fic
                                              est
                                                aff
                                                  inga
                                                     nd

budg
   etpu
      rpo
        ses
          .Hee
             xpl
               ici
                 tlyc
                    onf
                      irm
                        edh
                          ispu
                             rpo
                               seo
                                 f“r
                                   ecl
                                     ass
                                       ify
                                         ing
                                           ”Ro
                                             ewh
                                               enh
                                                 eto
                                                   ldh
                                                     erin

h
isA
  ugu
    st17
       ,2018em
             ail
               ,wi
                 thth
                    eEDR C
                         oor
                           dina
                              torandth
                                     eHR Sp
                                          ecia
                                             li
                                              stc
                                                opi
                                                  ed,th
                                                      ath
                                                        er

r
ecl
  ass
    if
     ica
       tionw
           as“
             toth
                eof
                  fic
                    e’sa
                       dva
                         nta
                           ge”fo
                               r“c
                                 asew
                                    eigh
                                       tma
                                         nag
                                           eme
                                             ntpu
                                                rpo
                                                  ses
                                                    .”A
                                                      tth
                                                        e

s
amet
   imeth
       eDe
         fend
            er“
              rec
                las
                  si
                   fie
                     d”R
                       oe,h
                          eal
                            so“
                              rec
                                las
                                  si
                                   fie
                                     d”th
                                        eFDO
                                           ’so
                                             the
                                               rrem
                                                  ain
                                                    ing

r
ese
  arc
    handw
        ri
         tinga
             tto
               rne
                 y.

    244
      . R
        oew
          as nom
               ina
                 llya
                    n“A
                      ssi
                        sta
                          ntF
                            ede
                              ralPub
                                   licD
                                      efe
                                        nde
                                          r,”bu
                                              tsh
                                                ewa
                                                  s no
                                                     t

t
rea
  tedl
     ikeo
        the
          ras
            sis
              tan
                tfe
                  der
                    alpub
                        licd
                           efe
                             nde
                               rsa
                                 tth
                                   eFDO
                                      .Ro
                                        e’sp
                                           ros
                                             pec
                                               tsfo
                                                  rre
                                                    ceiv
                                                       ing

h
erow
   nca
     selo
        ada
          ndc
            lie
              ntsw
                 erec
                    uto
                      ff
                       .He
                         rjobdu
                              tie
                                swe
                                  rel
                                    imi
                                      tedtop
                                           rov
                                             iding
                                                 res
                                                   ear
                                                     cha
                                                       nd

w
ri
 tings
     uppo
        rttoo
            the
              rat
                torn
                   eys
                     .Sh
                       ewa
                         sre
                           qui
                             redtoc
                                  ont
                                    inu
                                      eprov
                                          iding
                                              res
                                                ear
                                                  cha
                                                    ndw
                                                      ri
                                                       ting

s
uppo
   rttoth
        etr
          ialun
              itd
                ire
                  ct
                   lys
                     upe
                       rvi
                         sedbyth
                               eFi
                                 rstA
                                    ssi
                                      sta
                                        nt.

    245
      . R
        oew
          asd
            eni
              edas
                 ala
                   ryin
                      cre
                        ase
                          ,de
                            spi
                              teh
                                err
                                  ecogn
                                      ize
                                        dex
                                          cel
                                            len
                                              two
                                                rk

p
erfo
   rma
     nce
       .Onin
           form
              ationa
                   ndb
                     el
                      ief
                        ,Ro
                          ewa
                            sapp
                               roa
                                 chingaw
                                       orka
                                          nniv
                                             ers
                                               aryth
                                                   atw
                                                     ould

h
avet
   rigg
      ere
        dana
           nnu
             al
              ,nond
                  isc
                    ret
                      ion
                        ary
                          ste
                            pin
                              cre
                                aseonth
                                      eGS p
                                          ays
                                            cal
                                              e;how
                                                  eve
                                                    r,th
                                                       eFDO

w
asa
  bletoa
       voidp
           ayingh
                erth
                   iss
                     ala
                       ryin
                          cre
                            asea
                               sar
                                 esu
                                   lto
                                     fhe
                                       rre
                                         cla
                                           ssi
                                             fic
                                               at
                                                ion
                                                  .

    246
      . Inf
          act
            ,alongw
                  ith “
                      rec
                        las
                          si
                           fying
                               ”Ro
                                 e,th
                                    eAO-
                                       52R
                                         equ
                                           estfo
                                               rPe
                                                 rsonn
                                                     elA
                                                       ct
                                                        ion

r
equ
  est
    edtos
        tr
         iph
           ero
             fth
               elo
                 cal
                   itya
                      dju
                        stm
                          enttow
                               hic
                                 hsh
                                   ewa
                                     sle
                                       gal
                                         lye
                                           nti
                                             tle
                                               dasaf
                                                   ede
                                                     ral

emp
  loy
    ee,r
       esu
         lt
          inginapa
                 ycu
                   tofn
                      ear
                        ly15p
                            erc
                              ent—a
                                  llw
                                    ith c
                                        our
                                          t“a
                                            pprov
                                                al
                                                 .”



                                   40

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 40 of 85
    247
      . W
        ithou
            tex
              pla
                nat
                  ion
                    ,ana
                       pprov
                           ingo
                              ff
                               ici
                                 alm
                                   adeR
                                      oe’
                                        s“b
                                          asep
                                             ay”e
                                                quiv
                                                   ale
                                                     ntto

h
erto
   ta
    lsa
      laryp
          rio
            rtoth
                ere
                  cla
                    ssi
                      fic
                        at
                         ion
                           ,wh
                             ilel
                                eav
                                  ingh
                                     erlo
                                        cal
                                          ityp
                                             aya
                                               tze
                                                 ro.

    248
      . R
        oer
          eas
            ona
              blyb
                 el
                  iev
                    edth
                       at
                        ,atb
                           est
                             ,sh
                               ewa
                                 sde
                                   nie
                                     dar
                                       ais
                                         e,a
                                           nda
                                             two
                                               rs
                                                t,th
                                                   e

D
efe
  nde
    rpl
      ann
        edtod
            ras
              ti
               cally
                   ,andi
                       lle
                         gal
                           ly,r
                              edu
                                ceh
                                  ers
                                    ala
                                      ry.

    249
      . R
        oer
          epe
            ate
              dlyr
                 ais
                   edqu
                      est
                        ion
                          sabou
                              the
                                rsa
                                  larya
                                      ndlo
                                         cal
                                           ityp
                                              ay,bu
                                                  the
                                                    r

c
onc
  ern
    swe
      ren
        eve
          radd
             res
               sed
                 .Into
                     ta
                      l,R
                        oew
                          ork
                            edfo
                               rapp
                                  rox
                                    ima
                                      te
                                       lys
                                         ix mon
                                              thsw
                                                 ithou
                                                     t

d
esign
    ate
      dlo
        cal
          ityp
             ay.

    250
      . R
        oew
          ase
            spe
              cia
                llyd
                   is
                    turb
                       edbyth
                            eph
                              antomp
                                   rom
                                     otion
                                         ,giv
                                            enth
                                               ath
                                                 err
                                                   equ
                                                     est

fo
 rap
   romo
      tionw
          as as
              pec
                if
                 ict
                   rigg
                      eringe
                           ven
                             tfo
                               rth
                                 eFi
                                   rstA
                                      ssi
                                        sta
                                          nt’
                                            squ
                                              idp
                                                roquoem
                                                      aila
                                                         nd

e
sca
  la
   tingc
       our
         seo
           fqu
             idp
               roquos
                    exu
                      alh
                        ara
                          ssm
                            ent
                              .Ro
                                ere
                                  ason
                                     ablyb
                                         el
                                          iev
                                            edth
                                               ats
                                                 hew
                                                   as

b
eingd
    eni
      edap
         romo
            tiona
                spa
                  rto
                    fac
                      ont
                        inu
                          ingc
                             our
                               seo
                                 fha
                                   ras
                                     sme
                                       nt,r
                                          eta
                                            lia
                                              tion
                                                 ,and

d
isc
  rim
    ina
      tion
         ,wi
           th D
              efe
                nda
                  nts
                    ’fu
                      llknow
                           ledg
                              eanda
                                  cqu
                                    ies
                                      cen
                                        ce.

    251
      . M
        ostc
           onc
             ern
               ing
                 ,th
                   eCou
                      rt’
                        sdi
                          rec
                            tapp
                               rov
                                 alo
                                   fth
                                     ere
                                       ta
                                        lia
                                          tory“
                                              rec
                                                las
                                                  si
                                                   fic
                                                     at
                                                      ion
                                                        ”

c
ont
  ribu
     tedtoR
          oe’
            scon
               cernth
                    ats
                      hew
                        ouldno
                             tre
                               ceiv
                                  eaf
                                    airo
                                       rimp
                                          art
                                            ialr
                                               evi
                                                 ewo
                                                   fhe
                                                     r

c
omp
  la
   int
     .


Th
 eFi
   rstA
      ssi
        stan
           tcon
              tinueshara
                       ssingRo
                             eandinte
                                    rfe
                                      ringw
                                          ithherjobdu
                                                    tie
                                                      sev
                                                        ena
                                                          fte
                                                            rth
                                                              e
                “in
                  ves
                    tiga
                       tion”i
                            sopen
                                e din
                                    tohiscondu
                                             ct
                                              .

    252
      . Th
         eFi
           rstA
              ssi
                sta
                  ntd
                    idno
                       tstoph
                            ara
                              ssingR
                                   oeo
                                     rin
                                       ter
                                         fer
                                           ingw
                                              ith h
                                                  erjobdu
                                                        ti
                                                         es,

e
vena
   fte
     ran“
        inv
          est
            iga
              tion
                 ”wa
                   s op
                      ene
                        din
                          toh
                            isc
                              ondu
                                 ct
                                  .

    253
      . Fo
         rex
           amp
             le
              ,inl
                 ateA
                    ugu
                      st2018
                           ,th
                             eFi
                               rstA
                                  ssi
                                    sta
                                      ntc
                                        opi
                                          edR
                                            oeona
                                                nem
                                                  ailtoa

c
lie
  nt.Inth
        atem
           ail
             ,th
               eFi
                 rstA
                    ssi
                      sta
                        ntu
                          sedh
                             igh
                               lys
                                 pec
                                   if
                                    ic
                                     ,un
                                       iqu
                                         ewo
                                           rdsa
                                              ndph
                                                 ras
                                                   esf
                                                     roma

l
awr
  evi
    ewa
      rt
       icl
         ewr
           it
            ten byR
                  oe.A
                     s ar
                        esu
                          lto
                            fin
                              clud
                                 ingth
                                     eser
                                        efe
                                          ren
                                            ces
                                              ,th
                                                eem
                                                  ailw
                                                     as

e
nti
  relynon
        sen
          sic
            al
             ,in
               app
                 rop
                   ria
                     te
                      ,andunp
                            rof
                              ess
                                ion
                                  al
                                   .Ro
                                     ere
                                       ason
                                          ablyb
                                              el
                                               iev
                                                 edth
                                                    atth
                                                       eFi
                                                         rs
                                                          t



                                   41

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 41 of 85
A
ssi
  sta
    nts
      entth
          isem
             ails
                ole
                  lytoh
                      ara
                        ssh
                          erb
                            eca
                              useh
                                 ekn
                                   ews
                                     hew
                                       asth
                                          eon
                                            lyon
                                               ewhow
                                                   ould

und
  ers
    tandi
        tsc
          ode
            dre
              fer
                enc
                  es.Sh
                      ewa
                        sdi
                          stu
                            rbe
                              dth
                                atth
                                   eFi
                                     rstA
                                        ssi
                                          sta
                                            ntw
                                              ass
                                                owi
                                                  ll
                                                   ingto

s
acr
  if
   iceth
       equ
         al
          ityo
             fhi
               sre
                 pre
                   sen
                     ta
                      tiontopu
                             rsu
                               ehi
                                 sob
                                   ses
                                     sionw
                                         ith h
                                             er.

    254
      . R
        oew
          ass
            car
              edtob
                  earoundth
                          eFi
                            rstA
                               ssi
                                 sta
                                   ntinl
                                       igh
                                         tofh
                                            ise
                                              rra
                                                tica
                                                   nd

ob
 ses
   siv
     ebe
       hav
         ior
           s. Sh
               ewa
                 scon
                    cern
                       edth
                          at
                           ,sin
                              ces
                                hew
                                  as nolong
                                          ergo
                                             ingin
                                                 toth
                                                    eof
                                                      fic
                                                        e,h
                                                          e

w
ouldc
    onf
      ron
        the
          ratp
             lac
               ess
                 ucha
                    sth
                      ecoun
                          tyj
                            ai
                             l,w
                               her
                                 esh
                                   evi
                                     si
                                      tedc
                                         lie
                                           nts
                                             ,orth
                                                 efe
                                                   der
                                                     al

c
our
  thou
     se.R
        oenolong
               erw
                 enttoth
                       esep
                          lac
                            esa
                              lon
                                e;s
                                  hea
                                    lwa
                                      ysb
                                        rough
                                            taf
                                              ami
                                                ly m
                                                   emb
                                                     er,

w
how
  ouldw
      ai
       tne
         arbydu
              ringh
                  erc
                    li
                     entv
                        is
                         it
                          sorc
                             our
                               the
                                 aring
                                     s.

    255
      . O
        the
          remp
             loy
               eesl
                  ate
                    rto
                      ldR
                        oeth
                           at
                            ,du
                              ringth
                                   ist
                                     imep
                                        eriod
                                            ,th
                                              eyob
                                                 serv
                                                    edth
                                                       e

F
irs
  tAs
    sis
      tan
        tlu
          rkinga
               roundth
                     ecoun
                         tyj
                           ail
                             ,andh
                                 ang
                                   ingou
                                       tfo
                                         rlongp
                                              eriod
                                                  sinth
                                                      eja
                                                        illobby
                                                              ,

a
sifh
   ewa
     s w
       ai
        tingfo
             rsom
                eon
                  e.O
                    nin
                      form
                         ationa
                              ndb
                                el
                                 ief
                                   ,hi
                                     sbe
                                       hav
                                         iorw
                                            as unu
                                                 sua
                                                   lenough

th
 atth
    eseemp
         loy
           eesd
              isc
                uss
                  ed,a
                     ndw
                       ered
                          is
                           turb
                              edby
                                 ,hi
                                   sbe
                                     hav
                                       ior
                                         .

    256
      . Th
         esec
            omm
              ent
                scon
                   fi
                    rme
                      dRo
                        e’sf
                           ear
                             sth
                               atth
                                  eFi
                                    rs
                                     tAs
                                       sis
                                         tan
                                           twa
                                             sst
                                               alk
                                                 ingh
                                                    er

a
ndth
   atth
      e“inv
          est
            iga
              tion
                 ”wou
                    ldno
                       tde
                         terh
                            im.


Th
 eEDR C
      oor
        dina
           tort
              ell
                sRo
                  etha
                     ttheG en
                            eralCouns
                                    elhasp
                                         rov
                                           ide
                                             dsp
                                               ecia
                                                  lin
                                                    stru
                                                       ction
                                                           sfo
                                                             r
                     hand
                        linghercompla
                                    int
                                      .

    257
      . O
        nSe
          ptemb
              er5
                ,2018
                    ,Ro
                      espok
                          etoth
                              eCi
                                rcu
                                  itE
                                    xec
                                      utiv
                                         ebyt
                                            ele
                                              phon
                                                 einh
                                                    is

c
apa
  ci
   tya
     sEDR C
          oord
             ina
               tor
                 .

    258
      . H
        eex
          pla
            ine
              dth
                atth
                   eHR Sp
                        eci
                          ali
                            stw
                              ouldb
                                  einv
                                     est
                                       iga
                                         tingh
                                             erc
                                               omp
                                                 la
                                                  int
                                                    s,a
                                                      nd

th
 ata
   lthoughth
           erew
              ere noh
                    ardo
                       rfa
                         std
                           ead
                             lin
                               es,th
                                   einv
                                      est
                                        iga
                                          tionw
                                              ouldb
                                                  edon
                                                     e“p
                                                       romp
                                                          tly
                                                            .”

    259
      . R
        oea
          ske
            dth
              eEDR C
                   oord
                      ina
                        tor
                          toc
                            lar
                              ifyth
                                  esc
                                    opeo
                                       fth
                                         einv
                                            est
                                              iga
                                                tionh
                                                    eha
                                                      d

op
 ene
   d.H
     eto
       ldR
         oeth
            atth
               einv
                  est
                    iga
                      tionw
                          ouldc
                              ove
                                rhe
                                  ral
                                    leg
                                      at
                                       ion
                                         sofs
                                            exu
                                              alh
                                                ara
                                                  ssm
                                                    ent

a
gain
   stth
      eFi
        rstA
           ssi
             sta
               nt.



                                   42

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 42 of 85
    260
      . R
        oein
           form
              edh
                imth
                   ath
                     era
                       lle
                         gat
                           ion
                             swe
                               reno
                                  tju
                                    sts
                                      exu
                                        alh
                                          ara
                                            ssm
                                              entbyon
                                                    e

p
ers
  on,a
     ndin
        clud
           eda
             ctso
                fre
                  ta
                   lia
                     tion
                        asw
                          el
                           l. Sh
                               eto
                                 ldh
                                   imth
                                      ats
                                        hep
                                          lann
                                             edton
                                                 ameth
                                                     e

D
efe
  nde
    rasav
        iol
          ato
            rofth
                eEDR P
                     lan
                       .

    261
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            atth
                               eDe
                                 fend
                                    erw
                                      as no
                                          tbe
                                            ingt
                                               ruth
                                                  fulw
                                                     henh
                                                        e

s
aidth
    ath
      eon
        lyl
          earn
             edo
               fhe
                 rse
                   xua
                     lha
                       ras
                         sme
                           nta
                             lle
                               gat
                                 ion
                                   sfromh
                                        erA
                                          ugu
                                            st10
                                               ,2018
                                                   ema
                                                     il
                                                      .

Sh
 eex
   pla
     ine
       dth
         at
          ,inf
             act
               ,sh
                 eha
                   dbe
                     ent
                       rying
                           tow
                             orkw
                                ithth
                                    eDe
                                      fend
                                         ertor
                                             eso
                                               lveh
                                                  er

c
omp
  la
   int
     s,bu
        theh
           ade
             sca
               la
                tedth
                    esi
                      tua
                        tiona
                            ndf
                              ai
                               ledtop
                                    rot
                                      ecth
                                         er.

    262
      . Sh
         eemph
             asi
               zedth
                   ats
                     hew
                       ant
                         eda
                           ninv
                              est
                                iga
                                  tion
                                     ,bu
                                       tsh
                                         ewa
                                           sve
                                             ryc
                                               onc
                                                 ern
                                                   ed

a
bou
  tth
    eDe
      fend
         er’
           sro
             leinth
                  epro
                     ces
                       sgiv
                          enth
                             ath
                               eha
                                 dvio
                                    la
                                     tedh
                                        err
                                          igh
                                            ts
                                             .

    263
      . R
        oea
          lsod
             isc
               uss
                 edw
                   ithth
                       eEDR C
                            oord
                               ina
                                 torh
                                    erp
                                      erc
                                        ept
                                          ionth
                                              atth
                                                 eFDOw
                                                     asa

h
igh
  lyt
    roub
       ledo
          ff
           ice
             .Ro
               eex
                 pla
                   ine
                     dth
                       ats
                         heh
                           adw
                             ant
                               edtob
                                   eaf
                                     ede
                                       ralpub
                                            licd
                                               efe
                                                 nde
                                                   rsin
                                                      ce

l
aws
  choo
     landt
         rulyh
             adap
                ass
                  ionfo
                      rth
                        ewo
                          rk,bu
                              tsh
                                ewa
                                  sdi
                                    stu
                                      rbe
                                        dbyw
                                           hats
                                              heh
                                                ads
                                                  eena
                                                     t

th
 eFDO
    .

    264
      . Th
         eEDR C
              oord
                 ina
                   tora
                      cknow
                          ledg
                             edth
                                at
                                 ,be
                                   for
                                     eth
                                       eDe
                                         fend
                                            er’
                                              shi
                                                ring
                                                   ,th
                                                     ere

w
ere alo
      tof“
         ser
           iou
             sis
               sue
                 s”inth
                      eFDOa
                          ndth
                             ejudg
                                 esw
                                   ere “m
                                        ind
                                          ful
                                            ”ofth
                                                ene
                                                  edtoc
                                                      hang
                                                         e

th
 eof
   fic
     ecu
       ltu
         re.H
            esa
              idth
                 atR
                   oe’
                     scon
                        cern
                           swe
                             re“
                               we
                                ll-
                                  found
                                      ed.
                                        ”

    265
      . Th
         eEDR C
              oord
                 ina
                   torto
                       ldR
                         oeth
                            ath
                              eha
                                ddi
                                  scu
                                    sse
                                      dhe
                                        rcon
                                           cern
                                              sabou
                                                  tth
                                                    e

D
efe
  nde
    rwi
      thth
         eGe
           ner
             alC
               oun
                 sel
                   .Th
                     eGe
                       ner
                         alC
                           oun
                             selh
                                ads
                                  ugg
                                    est
                                      edth
                                         ath
                                           e,r
                                             ath
                                               erth
                                                  anth
                                                     e

D
efe
  nde
    r,“
      rec
        eiv
          e”th
             efin
                alinv
                    est
                      iga
                        tionr
                            epo
                              rt
                               .Hes
                                  aidth
                                      at
                                       ,al
                                         thoughth
                                                ats
                                                  tepi
                                                     s“no
                                                        tinth
                                                            e

p
roc
  esso
     rpl
       an,
         ”th
           eDe
             fend
                erh
                  ada
                    gre
                      edtol
                          eth
                            imr
                              ece
                                iveth
                                    ere
                                      por
                                        t.

    266
      . Th
         eEDR C
              oord
                 ina
                   tora
                      lsoto
                          ldR
                            oeth
                               ati
                                 twa
                                   s no
                                      t“h
                                        elp
                                          ful
                                            ”fo
                                              rhe
                                                rtoh
                                                   ave

r
epo
  rte
    dhe
      rco
        mpl
          ain
            tstoth
                 eAO
                   .Hes
                      aidth
                          atw
                            henth
                                ath
                                  app
                                    ens
                                      ,“b
                                        arr
                                          ier
                                            sgoup
                                                ,”w
                                                  al
                                                   ls go

up
 ,andp
     eop
       lea
         re“
           ongu
              ard
                .”



                                    43

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 43 of 85
    267
      . Th
         eEDR C
              oord
                 ina
                   tor
                     ’sc
                       omm
                         ent
                           scon
                              fi
                               rme
                                 dtoR
                                    oeth
                                       at mu
                                           lt
                                            ipl
                                              ehigh
                                                  -le
                                                    vel

jud
  ic
   iaryo
       ff
        ici
          alsfoundi
                  tun
                    acc
                      ept
                        abl
                          eth
                            ats
                              heh
                                ads
                                  ough
                                     tadv
                                        iceonh
                                             erc
                                               ivi
                                                 lrigh
                                                     tsf
                                                       romth
                                                           e

FEOO.Ev
      enw
        ors
          e,th
             eEDR C
                  oor
                    dina
                       tor
                         —th
                           eve
                             ryp
                               ers
                                 onr
                                   espon
                                       sib
                                         lefo
                                            rhe
                                              lpingR
                                                   oe

p
res
  erv
    ehe
      rpro
         tec
           tedr
              igh
                ts—w
                   as op
                       enlyc
                           ri
                            tic
                              izi
                                ngh
                                  erfo
                                     rex
                                       erc
                                         is
                                          ingtho
                                               ser
                                                 igh
                                                   ts
                                                    .

    268
      . H
        avingb
             eenpu
                 tonth
                     ede
                       fen
                         siv
                           e,R
                             oee
                               xpl
                                 ain
                                   edt
                                     hats
                                        her
                                          eac
                                            hedou
                                                ttoth
                                                    e

FEOO b
     eca
       uses
          hew
            asinad
                 esp
                   era
                     tes
                       itu
                         at
                          ionw
                             her
                               esh
                                 ewa
                                   s no
                                      tbe
                                        ingp
                                           rot
                                             ect
                                               eda
                                                 nds
                                                   hew
                                                     as

no
 tbe
   ingl
      is
       ten
         edto
            .Sh
              eno
                tedth
                    ats
                      heh
                        adr
                          ais
                            edh
                              erc
                                omp
                                  la
                                   int
                                     sdi
                                       rec
                                         tlyw
                                            ithth
                                                eFi
                                                  rs
                                                   t

A
ssi
  sta
    nta
      ndth
         eDe
           fend
              er,bu
                  tth
                    esee
                       ffo
                         rtsh
                            adb
                              ack
                                fi
                                 red
                                   . Sh
                                      ewa
                                        satalo
                                             ss,though
                                                     ,try
                                                        ingto

und
  ers
    tandw
        hys
          hen
            eed
              edtoe
                  xpl
                    ainh
                       era
                         ct
                          ion
                            sata
                               ll.

    269
      . Th
         eEDR C
              oord
                 ina
                   torr
                      epe
                        ate
                          dlya
                             ske
                               dRo
                                 ewh
                                   ats
                                     he“w
                                        ant
                                          [ed
                                            ].”

    270
      . H
        eex
          pla
            ine
              dth
                ath
                  eha
                    dbe
                      eninvo
                           lve
                             dina
                                noth
                                   erEDR c
                                         omp
                                           la
                                            inta
                                               gain
                                                  stth
                                                     e

D
efe
  nde
    r’so
       ff
        ice
          .Ba
            sed onth
                   ise
                     xpe
                       rie
                         nce
                           ,hes
                              aidh
                                 ebe
                                   lie
                                     vedth
                                         atth
                                            eDe
                                              fend
                                                 erw
                                                   as“
                                                     earn
                                                        est
                                                          ”

a
ndw
  ant
    edth
       ebe
         stfo
            rhi
              semp
                 loy
                   ees
                     .Th
                       esec
                          omm
                            ent
                              ssho
                                 cke
                                   dRo
                                     e,g
                                       ive
                                         nwh
                                           ats
                                             heh
                                               adju
                                                  st

to
 ldh
   ima
     bou
       tth
         eDe
           fend
              er’
                sdi
                  shon
                     estya
                         ndh
                           isf
                             ai
                              lur
                                etot
                                   akeh
                                      erc
                                        omp
                                          la
                                           int
                                             sse
                                               riou
                                                  sly
                                                    .

    271
      . B
        ase
          d onth
               ede
                 ta
                  il
                   sth
                     eEDR C
                          oord
                             ina
                               torp
                                  rov
                                    ide
                                      d,R
                                        oeb
                                          el
                                           iev
                                             eds
                                               hec
                                                 ouldl
                                                     ike
                                                       ly

id
 ent
   ifyth
       eoth
          erp
            ers
              onw
                hoh
                  adf
                    ile
                      dac
                        omp
                          la
                           int
                             .Ro
                               eimm
                                  edi
                                    ate
                                      lylo
                                         sta
                                           llf
                                             aithth
                                                  ath
                                                    ewou
                                                       ld

p
rot
  ecth
     erc
       onf
         ide
           nti
             ali
               ty.Sh
                   eal
                     sod
                       idno
                          tund
                             ers
                               ta
                                ndw
                                  hyh
                                    ewou
                                       ldt
                                         rytop
                                             ers
                                               uad
                                                 ehe
                                                   rofth
                                                       e

D
efe
  nde
    r’sgoodin
            ten
              tion
                 sbyt
                    ell
                      ingh
                         era
                           bou
                             tye
                               tano
                                  the
                                    rcomp
                                        la
                                         inta
                                            gain
                                               sth
                                                 im.Toth
                                                       e

c
ont
  rary
     ,sh
       ewa
         sal
           arm
             eda
               nda
                 ppa
                   lle
                     dth
                       atth
                          eDe
                            fend
                               erh
                                 adb
                                   eenth
                                       esub
                                          jec
                                            tofmu
                                                lt
                                                 ipl
                                                   e

c
omp
  la
   int
     s.

    272
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            ats
                              he“w
                                 ant
                                   ed”tw
                                       oth
                                         ing
                                           s:(1
                                              )afu
                                                 lla
                                                   ndf
                                                     air

inv
  est
    iga
      tionth
           atin
              clud
                 edth
                    efu
                      lls
                        cop
                          eofh
                             era
                               ll
                                ega
                                  tion
                                     s,a
                                       nd(2
                                          )th
                                            eoppo
                                                rtun
                                                   it
                                                    iesfo
                                                        r

p
rof
  ess
    ion
      ala
        dva
          ncem
             entth
                 ats
                   heh
                     adb
                       efo
                         rer
                           ais
                             ingc
                                omp
                                  la
                                   int
                                     sabou
                                         tth
                                           eFi
                                             rstA
                                                ssi
                                                  sta
                                                    nt.



                                   44

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 44 of 85
    273
      . Sh
         efe
           ltd
             emo
               ral
                 ize
                   dbe
                     ingr
                        epe
                          ate
                            dlya
                               ske
                                 dwh
                                   ats
                                     her
                                       eal
                                         ly“w
                                            ant
                                              ed.
                                                ” Sh
                                                   e

s
usp
  ect
    edth
       ats
         hew
           asb
             einga
                 ske
                   dwh
                     ats
                       he“w
                          ant
                            ed”ina
                                 nef
                                   for
                                     ttosw
                                         eeph
                                            erc
                                              omp
                                                la
                                                 int
                                                   sund
                                                      er

th
 erug
    .


R
oef
  ile
    sar
      epo
        rto
          fwr
            ong
              fulconduc
                      taga
                         insttheFi
                                 rstAss
                                      is
                                       tantandth
                                               eDe
                                                 fend
                                                    er,and
                                                         she
               reque
                   ststod
                        isqual
                             ifytheDe
                                    fende
                                        r.

    274
      . O
        nSe
          ptemb
              er10
                 ,2018
                     ,Ro
                       efi
                         ledar
                             equ
                               estfo
                                   rcoun
                                       sel
                                         inga
                                            ndh
                                              erow
                                                 nre
                                                   por
                                                     tof

w
rong
   fulc
      ondu
         ct
          ,nam
             ingbo
                 thth
                    eFi
                      rstA
                         ssi
                           sta
                             nta
                               ndth
                                  eDe
                                    fend
                                       era
                                         sal
                                           leg
                                             edv
                                               iol
                                                 ato
                                                   rso
                                                     fth
                                                       e

EDR P
    lan
      .Ro
        eal
          leg
            edth
               ats
                 heh
                   adb
                     eens
                        ubj
                          ect
                            edtoun
                                 law
                                   fulh
                                      ara
                                        ssm
                                          ent
                                            ,re
                                              ta
                                               lia
                                                 tion
                                                    ,and

d
isc
  rim
    ina
      tion
         .Sh
           eprov
               ide
                 das
                   epa
                     rat
                       efiv
                          e-p
                            agew
                               ri
                                tte
                                  nna
                                    rra
                                      tiv
                                        esumm
                                            ari
                                              zingh
                                                  erc
                                                    omp
                                                      la
                                                       int
                                                         s.

    275
      . R
        oer
          equ
            est
              edth
                 efo
                   llow
                      ingr
                         eli
                           ef:“A
                               nenv
                                  ironm
                                      entf
                                         reeo
                                            fha
                                              ras
                                                sme
                                                  nt,

r
eta
  lia
    tion
       ,andd
           isc
             rim
               ina
                 tion
                    ,th
                      eoppo
                          rtun
                             ityfo
                                 rme
                                   ri
                                    t-b
                                      ase
                                        dadv
                                           anc
                                             eme
                                               nt,a
                                                  nda
                                                    nyo
                                                      the
                                                        r

a
pprop
    ria
      ter
        eli
          ef.
            ”

    276
      . Inas
           epa
             rat
               efi
                 ling
                    ,Ro
                      ere
                        que
                          ste
                            dtod
                               isqu
                                  al
                                   ifyth
                                       eDe
                                         fend
                                            erf
                                              roms
                                                 erv
                                                   ing
                                                     asth
                                                        e

emp
  loy
    ingo
       ff
        ice
          ’sr
            epr
              ese
                nta
                  tiv
                    eund
                       erC
                         hap
                           terX
                              ,Se
                                ct
                                 ion7
                                    ,ofth
                                        eEDRP
                                            lan. S
                                                 ect
                                                   ion7g
                                                       ran
                                                         ts

th
 eCh
   iefJ
      udg
        eth
          eau
            tho
              ri
               tytod
                   isqu
                      al
                       ifya
                          ny“
                            emp
                              loy
                                ee”w
                                   hoi
                                     s“invo
                                          lve
                                            d”inac
                                                 omp
                                                   la
                                                    int
                                                      .

Th
 eEDR P
      lan
        ’sd
          efin
             it
              iono
                 f“emp
                     loy
                       ee”in
                           clud
                              esun
                                 ite
                                   xec
                                     utiv
                                        es,l
                                           ikeF
                                              ede
                                                ralPub
                                                     lic

D
efe
  nde
    rs
     .

    277
      . R
        oea
          rgu
            edth
               atth
                  eDe
                    fend
                       ers
                         hou
                           ldb
                             edi
                               squ
                                 al
                                  if
                                   iedb
                                      eca
                                        useh
                                           ewa
                                             sana
                                                ccu
                                                  sed

v
iol
  ato
    rofh
       err
         igh
           tsund
               erth
                  eEDRP
                      lan.

    278
      . R
        oea
          lso mov
                edtos
                    tayth
                        ewrong
                             fulc
                                ondu
                                   ctinv
                                       est
                                         iga
                                           tionth
                                                eDe
                                                  fend
                                                     erh
                                                       ad

in
 it
  iat
    eds
      oth
        atth
           esc
             opeo
                fth
                  einv
                     est
                       iga
                         tionc
                             oul
                               dbee
                                  xpa
                                    nde
                                      dtoin
                                          clud
                                             ehe
                                               ral
                                                 leg
                                                   at
                                                    ion
                                                      sof

r
eta
  lia
    tiona
        gain
           stth
              eDe
                fend
                   er.




                                     45

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 45 of 85
    279
      . ThoughR
              oef
                il
                 edh
                   erow
                      ncomp
                          la
                           int
                             tot
                               rytoe
                                   nsu
                                     reth
                                        ath
                                          erp
                                            ers
                                              pec
                                                tiv
                                                  eand

e
xpe
  rie
    nce
      swe
        ret
          ake
            nse
              riou
                 sly
                   ,sh
                     edids
                         obe
                           cau
                             ses
                               heb
                                 el
                                  iev
                                    eds
                                      heh
                                        adnoo
                                            the
                                              rcho
                                                 icebu
                                                     tto

r
esign
    .

    280
      . R
        oew
          asp
            rofound
                  lyhum
                      il
                       ia
                        teda
                           ndd
                             emo
                               ral
                                 iz
                                  edb
                                    yha
                                      vingtob
                                            ringh
                                                erc
                                                  omp
                                                    la
                                                     int

d
ire
  ct
   lytoth
        eCh
          iefJ
             udg
               eofth
                   eCou
                      rtw
                        her
                          esh
                            ewa
                              s ap
                                 rac
                                   tic
                                     inga
                                        tto
                                          rne
                                            y.R
                                              oeh
                                                adn
                                                  eve
                                                    rev
                                                      en

m
et th
    eCh
      iefJ
         udg
           e.N
             ow,in
                 ste
                   ado
                     fbe
                       ingknow
                             nfo
                               rab
                                 rie
                                   fsh
                                     ewro
                                        teo
                                          rano
                                             rala
                                                rgum
                                                   ents
                                                      he

g
ave
  ,th
    isc
      omp
        la
         intw
            ouldb
                eRo
                  e’sf
                     irs
                       timp
                          res
                            siononth
                                   eCh
                                     iefJ
                                        udg
                                          e—ad
                                             eva
                                               sta
                                                 tingp
                                                     ros
                                                       pec
                                                         t

fo
 rRo
   epro
      fes
        sion
           al
            ly,a
               ndon
                  eth
                    atam
                       alea
                          tto
                            rne
                              ywou
                                 ldb
                                   efa
                                     rle
                                       ssl
                                         ike
                                           lytof
                                               ace
                                                 .

    281
      . R
        oea
          lsof
             ear
               edr
                 epr
                   isa
                     lfo
                       rfi
                         lingac
                              omp
                                la
                                 inta
                                    gai
                                      nstth
                                          eve
                                            ryp
                                              ers
                                                onw
                                                  homth
                                                      e

Fou
  rthC
     irc
       uith
          adon
             lyr
               ece
                 ntlyc
                     hos
                       ena
                         sth
                           eFDO
                              ’sf
                                irs
                                  tFe
                                    der
                                      alPub
                                          licD
                                             efe
                                               nde
                                                 r.

    282
      . H
        erf
          earw
             ash
               eigh
                  ten
                    edg
                      ive
                        nth
                          eDe
                            fend
                               er’
                                 sre
                                   cen
                                     tannoun
                                           cem
                                             entth
                                                 atth
                                                    eCh
                                                      ief

J
udg
  ewa
    s w
      ork
        ingw
           ith h
               im,p
                  ers
                    ona
                      lly
                        ,toe
                           sta
                             bli
                               shaC
                                  api
                                    talH
                                       abe
                                         asU
                                           nitth
                                               atw
                                                 ouldb
                                                     e

m
ana
  gedbyth
        e FDO
            .

    283
      . R
        oer
          eas
            ona
              blyb
                 el
                  iev
                    edth
                       atth
                          eses
                             tru
                               ctu
                                 ralc
                                    onf
                                      li
                                       ctso
                                          fin
                                            ter
                                              estw
                                                 ouldm
                                                     akei
                                                        t

impo
   ssib
      letoe
          valu
             ateh
                erc
                  omp
                    la
                     int
                       simp
                          art
                            ial
                              ly.G
                                 ive
                                   nth
                                     eDe
                                       fend
                                          er’
                                            sconn
                                                ect
                                                  ion
                                                    swi
                                                      thinth
                                                           e

Fou
  rthC
     irc
       uit
         ,Ro
           ewa
             ste
               rr
                if
                 iedth
                     ats
                       hef
                         ace
                           dno
                             ton
                               lylo
                                  singh
                                      erjob
                                          ,bu
                                            tal
                                              so mo
                                                  relong
                                                       -te
                                                         rm

c
are
  erc
    ons
      equ
        enc
          es,fo
              rha
                ving
                   fil
                     edac
                        omp
                          la
                           inta
                              gain
                                 sth
                                   im.


Th
 eEDR C
      oor
        dina
           torr
              ei
               ter
                 ate
                   stha
                      ttheD e
                            fend
                               ershou
                                    ldnotbein
                                            volve
                                                din mak
                                                      ingd
                                                         eci
                                                           sion
                                                              s
              onhercomp
                      lain
                         tifheengag
                                  edin m
                                       isc
                                         onduct
                                              .

    284
      . O
        nSe
          ptemb
              er18
                 ,2018
                     ,Ro
                       eme
                         twi
                           thth
                              eEDR C
                                   oord
                                      ina
                                        torinp
                                             ers
                                               on.

    285
      . Th
         eEDR C
              oord
                 ina
                   torop
                       ene
                         dth
                           eme
                             et
                              ingbyemp
                                     has
                                       iz
                                        ingth
                                            atth
                                               eCh
                                                 iefJ
                                                    udg
                                                      e

w
as“
  tak
    ena
      bac
        k”byR
            oe’
              sre
                que
                  sttod
                      isqu
                         al
                          ifyt
                             heD
                               efe
                                 nde
                                   rbe
                                     cau
                                       seh
                                         ewa
                                           sn’
                                             t“e
                                               xpe
                                                 ct
                                                  ingi
                                                     t.
                                                      ”




                                    46

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 46 of 85
    286
      . R
        oea
          ske
            dth
              eEDR C
                   oord
                      ina
                        tora
                           bou
                             thi
                               sappo
                                   intm
                                      ento
                                         fth
                                           eHR Sp
                                                eci
                                                  ali
                                                    sta
                                                      sth
                                                        e

inv
  est
    iga
      tor
        .Ro
          eas
            kedi
               fth
                 eDe
                   fend
                      erw
                        ouldb
                            einvo
                                lve
                                  dina
                                     dmin
                                        is
                                         ter
                                           ingth
                                               einv
                                                  est
                                                    iga
                                                      tion
                                                         ,

a
ndw
  heth
     erh
       eha
         dal
           rea
             dyt
               alk
                 edtoth
                      eHR Sp
                           eci
                             ali
                               sta
                                 bou
                                   the
                                     rcomp
                                         la
                                          int
                                            .

    287
      . Th
         eEDR C
              oord
                 ina
                   tora
                      dmi
                        tte
                          dth
                            atth
                               eHR Sp
                                    eci
                                      al
                                       is
                                        tdidno
                                             tknowa
                                                  bou
                                                    tRo
                                                      e’s

a
lle
  gat
    ion
      sag
        ain
          stth
             eDe
               fend
                  er,“
                     bec
                       aus
                         eth
                           atw
                             asn
                               eve
                                 rpa
                                   rto
                                     fth
                                       ein
                                         it
                                          ialc
                                             onc
                                               erna
                                                  bou
                                                    tse
                                                      xua
                                                        l

h
ara
  ssm
    ent
      ”byth
          eFi
            rstA
               ssi
                 sta
                   nt.H
                      ere
                        ite
                          rat
                            edt
                              hatth
                                  eHR Sp
                                       eci
                                         ali
                                           stw
                                             ouldd
                                                 el
                                                  ive
                                                    rth
                                                      e

inv
  est
    iga
      tionr
          epo
            rttoh
                im,in
                    ste
                      ado
                        fth
                          eDe
                            fend
                               er.Fu
                                   rth
                                     er,i
                                        fth
                                          eal
                                            leg
                                              at
                                               ion
                                                 sag
                                                   ain
                                                     stth
                                                        e

D
efe
  nde
    rwe
      res
        ubs
          tan
            tia
              ted
                ,th
                  enth
                     eCh
                       iefJ
                          udg
                            ewou
                               ldn
                                 eedto“
                                      ste
                                        pin
                                          ”asth
                                              eDe
                                                fend
                                                   er’
                                                     s

“
sup
  erv
    iso
      r.”

    288
      . R
        oeemph
             asi
               zedth
                   atth
                      isc
                        onf
                          lic
                            tofin
                                ter
                                  estw
                                     ase
                                       xac
                                         tlyth
                                             eis
                                               sues
                                                  hew
                                                    asg
                                                      et
                                                       ting

a
twi
  th h
     ermo
        tion
           tod
             isqu
                al
                 ifyth
                     eDe
                       fend
                          er.

    289
      . Th
         eEDR C
              oord
                 ina
                   tora
                      ske
                        dRo
                          e,a
                            gain
                               ,wh
                                 ats
                                   hew
                                     ant
                                       ed.H
                                          esa
                                            idth
                                               ath
                                                 e

b
el
 iev
   edth
      epa
        rt
         iesw
            ere“
               clo
                 se”toa
                      gre
                        eing
                           ,wi
                             thth
                                eex
                                  cep
                                    tiono
                                        fat
                                          ran
                                            sfe
                                              rbe
                                                cau
                                                  seth
                                                     e

D
efe
  nde
    r“phy
        sic
          al
           lydo
              esn
                ’th
                  aves
                     pac
                       e.”H
                          ecl
                            aim
                              edth
                                 atth
                                    eDe
                                      fend
                                         erh
                                           ad“
                                             phy
                                               sic
                                                 al
                                                  ly”

s
epa
  rat
    edth
       eFi
         rstA
            ssi
              sta
                nta
                  ndR
                    oebypu
                         tt
                          ing
                            them“
                                onoppo
                                     si
                                      tes
                                        ide
                                          softh
                                              eof
                                                fic
                                                  e.”

    290
      . R
        oew
          ass
            hoc
              keda
                 nda
                   nge
                     redbyth
                           eEDR C
                                oord
                                   ina
                                     tor
                                       ’sc
                                         omm
                                           ent
                                             s.Sh
                                                est
                                                  res
                                                    sed

th
 atth
    eDe
      fend
         erh
           adn
             eve
               rmov
                  edh
                    ero
                      ff
                       ice
                         .Ev
                           eni
                             fheh
                                ad,R
                                   oew
                                     asa
                                       ppa
                                         lle
                                           dbyth
                                               e

s
ugg
  est
    ionth
        atth
           isw
             asa
               nad
                 equ
                   ater
                      espon
                          setoth
                               ecomp
                                   la
                                    int
                                      ssh
                                        eha
                                          dra
                                            ise
                                              d.R
                                                oeto
                                                   ldh
                                                     im

th
 atth
    eDe
      fend
         erh
           ada
             cte
               dinb
                  adf
                    ait
                      h,a
                        ndth
                           ath
                             isr
                               eje
                                 ct
                                  iono
                                     fat
                                       ran
                                         sfe
                                           rshow
                                               edh
                                                 eha
                                                   d

p
rejudg
     edth
        einv
           est
             iga
               tion
                  .

    291
      . Th
         eEDR C
              oord
                 ina
                   tora
                      cknow
                          ledg
                             edth
                                ati
                                  twou
                                     ldb
                                       edi
                                         ff
                                          icu
                                            ltfo
                                               rRo
                                                 etor
                                                    etu
                                                      rnto

th
 eFi
   rs
    tAs
      sis
        tan
          t’sdu
              tys
                ta
                 tion
                    .




                                   47

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 47 of 85
    292
      . H
        eadd
           edth
              atR
                oe’
                  scomp
                      la
                       intw
                          asv
                            eryt
                               roub
                                  ling
                                     int
                                       erm
                                         softh
                                             ese
                                               que
                                                 nceo
                                                    f

e
ven
  ts
   ,“on
      eth
        inga
           fte
             rano
                the
                  r,”e
                     vena
                        fte
                          rhe
                            rco
                              nce
                                rnsw
                                   ereb
                                      rough
                                          ttol
                                             igh
                                               t.

    293
      . Th
         eEDR C
              oord
                 ina
                   tora
                      ske
                        dRo
                          e,y
                            eta
                              gain
                                 ,wh
                                   ats
                                     he“w
                                        ant
                                          [ed
                                            ].”Sh
                                                ere
                                                  pea
                                                    ted

w
hats
   heh
     ada
       lre
         adyr
            equ
              est
                ed:aw
                    ork
                      inge
                         nvi
                           ronm
                              entf
                                 reeo
                                    fha
                                      ras
                                        sme
                                          nta
                                            ndr
                                              eta
                                                lia
                                                  tion
                                                     ,th
                                                       e

oppo
   rtun
      ityfo
          rme
            ri
             t-b
               ase
                 dadv
                    anc
                      eme
                        nt,a
                           nda
                             nyo
                               the
                                 rapp
                                    rop
                                      ria
                                        ter
                                          eli
                                            ef.W
                                               hats
                                                  he“w
                                                     ant
                                                       ed,
                                                         ”

ino
  the
    rwo
      rds
        ,wa
          simm
             edi
               atea
                  nde
                    ffe
                      ct
                       iver
                          eme
                            dia
                              lac
                                tiononh
                                      erc
                                        omp
                                          la
                                           int
                                             s.

    294
      . R
        oes
          aids
             hew
               as“
                 atab
                    ito
                      falo
                         ss,
                           ”st
                             atingw
                                  ord
                                    stoth
                                        eef
                                          fec
                                            t:

    “W
     hatIw
         anti
            sfo
              rittob
                   ema
                     der
                       igh
                         t.Iw
                            ant
                              tob
                                esa
                                  fe.Iw
                                      ant
                                        tob
                                          epro
                                             tec
                                               ted
                                                 .Iw
                                                   ant

th
 eoppo
     rtun
        itytos
             tandon
                  my ow
                      nfe
                        eta
                          nda
                            dva
                              nceonmy ow
                                       nme
                                         ri
                                          tandtono
                                                 tbeh
                                                    ind
                                                      ere
                                                        dor

b
loc
  kedf
     romdo
         ingth
             at
              .”

    295
      . R
        oes
          tre
            sse
              dth
                ath
                  erl
                    imi
                      tedc
                         ase
                           loa
                             dha
                               dbe
                                 ent
                                   ake
                                     naw
                                       aya
                                         fte
                                           rsh
                                             ere
                                               por
                                                 tedth
                                                     e

F
irs
  tAs
    sis
      tan
        t’sh
           ara
             ssm
               ent
                 .Sh
                   eha
                     dapp
                        lie
                          dfo
                            rana
                               ppe
                                 lla
                                   tepo
                                      si
                                       tiona
                                           ndw
                                             asno
                                                tev
                                                  ena
                                                    ske
                                                      dto

in
 ter
   view
      .The
         sea
           ctso
              fre
                ta
                 lia
                   tionno
                        ton
                          lyb
                            loc
                              kedh
                                 erf
                                   romb
                                      eingc
                                          ons
                                            ide
                                              redfo
                                                  rap
                                                    romo
                                                       tion
                                                          ,

i
tal
  sofo
     rec
       los
         eda
           nyoppo
                rtun
                   ityfo
                       rhe
                         rtog
                            etaw
                               ayf
                                 romth
                                     eFi
                                       rs
                                        tAs
                                          sis
                                            tan
                                              t’
                                               ssup
                                                  erv
                                                    is
                                                     ion
                                                       .

    296
      . Th
         eEDR C
              oord
                 ina
                   tore
                      xpr
                        ess
                          edemp
                              athyfo
                                   rRo
                                     e.H
                                       esa
                                         idth
                                            at
                                             ,ba
                                               sedonR
                                                    oeno
                                                       t

b
einginv
      ite
        dtoin
            terv
               iewfo
                   rth
                     eapp
                        el
                         lat
                           epo
                             si
                              tio
                                nandb
                                    eingr
                                        equ
                                          ire
                                            dtogob
                                                 ack
                                                   toth
                                                      eFi
                                                        rs
                                                         t

A
ssi
  sta
    nt’
      sdu
        tys
          ta
           tion
              ,hec
                 oulds
                     eehows
                          hew
                            ouldno
                                 tfe
                                   elv
                                     alu
                                       edo
                                         rsa
                                           fe,a
                                              ndhows
                                                   hew
                                                     ould

no
 tfe
   elt
     ake
       nse
         riou
            slyc
               are
                 er-
                   wi
                    sea
                      ndinh
                          erp
                            ers
                              ona
                                lsa
                                  fety
                                     .Hes
                                        aid w
                                            ord
                                              stoth
                                                  eef
                                                    fec
                                                      t:“
                                                        I’m

s
orrya
    bou
      tth
        at
         .”

    297
      . M
        ovingfo
              rwa
                rd,th
                    e EDR C
                          oord
                             ina
                               tors
                                  aidth
                                      ath
                                        ewou
                                           lds
                                             endR
                                                oe’
                                                  sre
                                                    por
                                                      tof

w
rong
   fulc
      ondu
         cta
           ndr
             equ
               estfo
                   rcoun
                       sel
                         ingtoth
                               eHR Sp
                                    eci
                                      ali
                                        st
                                         .Sh
                                           ewou
                                              ldc
                                                ondu
                                                   cton
                                                      e,

un
 if
  iedinv
       est
         iga
           tionfo
                rbo
                  thp
                    roc
                      eed
                        ing
                          s.




                                   48

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 48 of 85
    298
      . R
        oel
          eftth
              eme
                et
                 ingc
                    onc
                      ern
                        edth
                           atth
                              einv
                                 est
                                   iga
                                     tionw
                                         ouldno
                                              tbef
                                                 airo
                                                    r

imp
  art
    ial
      ,bu
        top
          tim
            is
             ti
              cth
                atth
                   eEDR C
                        oord
                           ina
                             torh
                                ada
                                  tle
                                    asta
                                       cknow
                                           ledg
                                              edth
                                                 ati
                                                   tmigh
                                                       tno
                                                         tbe

a
pprop
    ria
      tefo
         rth
           eDe
             fend
                ertob
                    einvo
                        lve
                          dinr
                             eso
                               lvingh
                                    erc
                                      omp
                                        la
                                         int
                                           .


           R
           oepa
              rt
               icipa
                   tesfu
                       llyinth
                             ewr
                               ong
                                 fulc
                                    ondu
                                       ctin
                                          ves
                                            tiga
                                               tion
                                                  .

    299
      . O
        nSe
          ptemb
              er28
                 ,2018
                     ,th
                       eEDR C
                            oord
                               ina
                                 torc
                                    onf
                                      irm
                                        edina
                                            nem
                                              ailth
                                                  atth
                                                     eHR

Sp
 eci
   ali
     stw
       ould“
           pro
             cee
               dwi
                 th on
                     e,un
                        if
                         iedinv
                              est
                                iga
                                  tionin
                                       toth
                                          eCh
                                            apt
                                              erIXr
                                                  epo
                                                    rto
                                                      fwrong
                                                           ful

c
ondu
   ct(
     all
       ega
         tiono
             fse
               xua
                 lha
                   ras
                     sme
                       ntby[
                           theF
                              ir
                               stA
                                 ssi
                                   sta
                                     nt]
                                       ),a
                                         ndth
                                            eal
                                              leg
                                                eds
                                                  ubs
                                                    equ
                                                      ent
                                                        ,

r
ela
  tedc
     ondu
        ctby[
            theD
               efe
                 nde
                   r]
                    .”

    300
      . O
        n O
          ctob
             er5
               ,2018
                   ,Ro
                     eme
                       twi
                         thth
                            eHR Sp
                                 eci
                                   ali
                                     st
                                      .Atth
                                          eou
                                            tse
                                              t,th
                                                 eHR

Sp
 eci
   ali
     stto
        ldR
          oeth
             ath
               eron
                  lyro
                     lew
                       asto“
                           col
                             lec
                               t”th
                                  efa
                                    cts
                                      .

    301
      . R
        oew
          as und
               erth
                  eimp
                     res
                       sionth
                            atth
                               epr
                                 ima
                                   rypu
                                      rpo
                                        seo
                                          fth
                                            eirf
                                               irs
                                                 tme
                                                   et
                                                    ingw
                                                       as

toa
  dvi
    seh
      ero
        fhe
          rrigh
              ts
               ,bu
                 tsh
                   esp
                     entov
                         erfou
                             rhou
                                rse
                                  xpl
                                    ain
                                      inginp
                                           ain
                                             sta
                                               kingd
                                                   eta
                                                     ilth
                                                        e

s
exu
  alh
    ara
      ssm
        ent
          ,re
            ta
             lia
               tion
                  ,andd
                      isc
                        rim
                          ina
                            tions
                                heh
                                  ads
                                    uff
                                      ere
                                        d,a
                                          ttim
                                             esb
                                               rea
                                                 kingdow
                                                       nin
                                                         to

t
ear
  s.Sh
     eprov
         ide
           dcop
              ieso
                 fth
                   eFi
                     rstA
                        ssi
                          sta
                            nt’
                              sin
                                app
                                  rop
                                    ria
                                      tet
                                        extm
                                           ess
                                             age
                                               sandem
                                                    ail
                                                      s,h
                                                        er

c
ont
  empo
     ran
       eou
         sno
           tesd
              esc
                rib
                  ingh
                     ish
                       ara
                         ssingb
                              eha
                                vio
                                  r,a
                                    nddo
                                       cum
                                         ent
                                           ationo
                                                fth
                                                  ere
                                                    ta
                                                     lia
                                                       tion

a
gain
   sth
     er.Sh
         eal
           sop
             rov
               ide
                 dal
                   is
                    tofw
                       itn
                         ess
                           es.

    302
      . D
        uringth
              ism
                eet
                  ing
                    ,th
                      eHR Sp
                           eci
                             ali
                               stto
                                  ldR
                                    oeth
                                       ats
                                         heb
                                           el
                                            iev
                                              edth
                                                 erew
                                                    as

“
noth
   ingw
      rong
         ”wi
           th go
               ingtoth
                     eAO fo
                          radv
                             ice
                               ,ev
                                 enb
                                   efo
                                     res
                                       pea
                                         kingtoa
                                               nyon
                                                  elo
                                                    cal
                                                      ly.

    303
      . Th
         eHR Sp
              eci
                ali
                  stno
                     tedth
                         ats
                           heh
                             adb
                               eeninvo
                                     lve
                                       dwi
                                         thth
                                            eof
                                              fic
                                                econv
                                                    ers
                                                      ionto

th
 eFDO
    . Sh
       eex
         pre
           sse
             dsu
               rpr
                 iseth
                     atnoon
                          efromth
                                eAO g
                                    avet
                                       rain
                                          ingdu
                                              ringth
                                                   econv
                                                       ers
                                                         ion

onpo
   lic
     iesa
        ndp
          roc
            edu
              resfo
                  rha
                    ndl
                      ingc
                         omp
                           la
                            int
                              s.

    304
      . Th
         eHR Sp
              eci
                ali
                  sts
                    ta
                     tedh
                        erop
                           inionth
                                 att
                                   rain
                                      ingw
                                         ouldh
                                             aveh
                                                elp
                                                  edinR
                                                      oe’
                                                        s

s
itu
  at
   ion—
      and m
          ayb
            eev
              en“
                avo
                  ide
                    d”i
                      t.In
                         ste
                           ad,i
                              nhe
                                rvi
                                  ew,th
                                      eof
                                        fic
                                          ewa
                                            sle
                                              fton
                                                 itsow
                                                     nto

                                   49

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 49 of 85
l
earn
   .Sh
     esa
       idth
          ats
            hew
              as no
                  tma
                    kinge
                        xcu
                          sesfo
                              rth
                                eDe
                                  fend
                                     er,though
                                             ,andth
                                                  ati
                                                    twa
                                                      s

“
evid
   ent
     ”th
       ath
         eha
           ndl
             edth
                ing
                  s“v
                    erypoo
                         rly
                           .”

     305
       . R
         oeto
            ldth
               eHR Sp
                    eci
                      ali
                        stth
                           ats
                             heb
                               el
                                iev
                                  edth
                                     eEDR p
                                          roc
                                            essw
                                               asb
                                                 eings
                                                     etupto

“w
 ashm
    e ou
       t”a
         nd“
           throw
               me aw
                   ay.
                     ”


Inafo
    llow-
        upin t
             erv
               iew,theHR Sp
                          ecia
                             li
                              stadm
                                  itstha
                                       tsh
                                         edidnotin
                                                 ves
                                                   tiga
                                                      tetheD e
                                                             fend
                                                                erfo
                                                                   r
      r
      eta
        lia
          tionandthatshei
                        snotqual
                               if
                                ied
                                  to makef
                                         ind
                                           ing
                                             so rr
                                                 ecomm enda
                                                          tion
                                                             s.

     306
       . A
         fte
           rhe
             rOc
               tob
                 er8in
                     terv
                        iew
                          ,Ro
                            edidno
                                 the
                                   arf
                                     romth
                                         eHR Sp
                                              eci
                                                ali
                                                  stfo
                                                     rov
                                                       er

th
 reew
    eek
      s.

     307
       . O
         n N
           ovemb
               er1
                 ,2018
                     ,Ro
                       eas
                         kedth
                             eHR Sp
                                  eci
                                    ali
                                      stfo
                                         ras
                                           ta
                                            tusupd
                                                 ate
                                                   . Th
                                                      eHR

Sp
 eci
   ali
     str
       espond
            edth
               ats
                 heh
                   adaf
                      ewfo
                         llow
                            -upqu
                                est
                                  ion
                                    sfo
                                      rRo
                                        e.

     308
       . R
         oem
           etw
             ithth
                 eHR Sp
                      eci
                        ali
                          stfo
                             ras
                               econdt
                                    imeonN
                                         ovemb
                                             er9
                                               ,2018
                                                   .

     309
       . Th
          eHR Sp
               eci
                 ali
                   sta
                     ske
                       dRo
                         ewh
                           eth
                             ers
                               heh
                                 adb
                                   een“
                                      fr
                                       iend
                                          ly”toth
                                                eFi
                                                  rst

A
ssi
  sta
    nt. Sh
         eas
           kedw
              heth
                 erR
                   oe’
                     sre
                       la
                        tion
                           shipw
                               ithth
                                   eFi
                                     rs
                                      tAs
                                        sis
                                          tan
                                            t“b
                                              rok
                                                edow
                                                   n”ov
                                                      era

c
asea
   ssignm
        ent
          .Sh
            equ
              est
                ion
                  edw
                    heth
                       erth
                          eFi
                            rstA
                               ssi
                                 sta
                                   nt’
                                     sbe
                                       hav
                                         iorw
                                            as“
                                              sex
                                                ual
                                                  .”

     310
       . R
         oer
           eas
             ona
               blyin
                   fer
                     redth
                         atth
                            eFi
                              rstA
                                 ssi
                                   sta
                                     nth
                                       add
                                         efe
                                           nde
                                             dhim
                                                sel
                                                  fby
                                                    ass
                                                      ert
                                                        ing

th
 atR
   oeh
     adw
       elc
         ome
           dhi
             sbe
               hav
                 ior
                   .

     311
       . R
         oeemph
              at
               ica
                 llyr
                    espond
                         edtoth
                              eHR Sp
                                   eci
                                     ali
                                       stt
                                         hats
                                            heh
                                              adno
                                                 twe
                                                   lcom
                                                      edth
                                                         e

F
irs
  tAs
    sis
      tan
        t’sb
           eha
             vio
               r,th
                  ati
                    twa
                      s obv
                          iou
                            sth
                              ath
                                ish
                                  ara
                                    ssm
                                      entw
                                         ass
                                           exu
                                             al
                                              ly mo
                                                  tiv
                                                    ate
                                                      d,a
                                                        nd

th
 ath
   erc
     omp
       la
        intw
           asa
             bou
               tth
                 eFi
                   rstA
                      ssi
                        sta
                          nt’
                            sin
                              app
                                rop
                                  ria
                                    teb
                                      eha
                                        vio
                                          r,no
                                             tabou
                                                 tac
                                                   ase

a
ssignm
     ent
       .

     312
       . R
         oea
           ske
             dth
               eHR Sp
                    eci
                      ali
                        stw
                          heth
                             ers
                               hen
                                 eed
                                   edt
                                     ost
                                       artm
                                          aking“
                                               con
                                                 ting
                                                    enc
                                                      y

p
lan
  s”b
    eca
      useh
         eremp
             loy
               ingo
                  ff
                   iceh
                      adno
                         tshow
                             nanyw
                                 il
                                  lingn
                                      esstow
                                           ork
                                             with h
                                                  era
                                                    nds
                                                      hed
                                                        id




                                    50

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 50 of 85
no
 tknoww
      hath
         erp
           rof
             ess
               ion
                 alfu
                    tur
                      ewou
                         ldlookl
                               ike
                                 .Th
                                   eHR Sp
                                        eci
                                          ali
                                            str
                                              espond
                                                   edth
                                                      ati
                                                        twa
                                                          s

“
fai
  r”fo
     rRo
       etof
          eelth
              atw
                ay.

    313
      . R
        oer
          epe
            ate
              dlya
                 ske
                   dwh
                     ens
                       hew
                         ouldh
                             ears
                                omek
                                   indo
                                      fsub
                                         sta
                                           ntiv
                                              eupd
                                                 ateth
                                                     at

w
oulda
    llowh
        erto m
             akea
                nin
                  form
                     edd
                       eci
                         siona
                             bou
                               the
                                 rca
                                   ree
                                     r.Th
                                        eHR Sp
                                             eci
                                               ali
                                                 sts
                                                   aidth
                                                       at

th
 erew
    ere nod
          ead
            lin
              esfo
                 rth
                   einv
                      est
                        iga
                          tion
                             .

    314
      . R
        oes
          aidth
              ati
                twa
                  s“obv
                      iou
                        s”toh
                            erth
                               at“
                                 ifth
                                    eyc
                                      ould
                                         ,th
                                           eyw
                                             ouldf
                                                 irem
                                                    e

tomo
   rrow
      .”

    315
      . W
        henR
           oee
             xpr
               ess
                 edc
                   onc
                     ern
                       sabou
                           tse
                             eingth
                                  eFi
                                    rs
                                     tAs
                                       sis
                                         tan
                                           tatw
                                              ork
                                                ,th
                                                  eHR

Sp
 eci
   ali
     str
       espond
            edd
              ism
                iss
                  ive
                    lybyt
                        ell
                          ingh
                             erth
                                ats
                                  hew
                                    ouldh
                                        avetoc
                                             ont
                                               inu
                                                 ewo
                                                   rking
                                                       with

h
ima
  fte
    rth
      is
       .

    316
      . R
        oeund
            ers
              toodth
                   ats
                     hew
                       ouldn
                           eedtoa
                                nsw
                                  erqu
                                     est
                                       ion
                                         sabou
                                             the
                                               rcomp
                                                   la
                                                    int
                                                      s,

bu
 tsh
   ere
     ason
        ablyp
            erc
              eiv
                edth
                   eHR Sp
                        eci
                          ali
                            st
                             ’sa
                               tt
                                itud
                                   easin
                                       sen
                                         si
                                          tiv
                                            e,e
                                              spe
                                                cia
                                                  llya
                                                     fte
                                                       rmo
                                                         re

th
 anth
    reew
       eek
         sofno
             tcommun
                   ica
                     tingw
                         ith R
                             oea
                               tal
                                 l.

    317
      . Th
         eHR Sp
              eci
                ali
                  std
                    idno
                       tme
                         ntionin
                               terv
                                  iew
                                    ing
                                      anyo
                                         the
                                           rwi
                                             tne
                                               sse
                                                 sbe
                                                   sid
                                                     esR
                                                       oe,

th
 eFi
   rs
    tAs
      sis
        tan
          t,a
            ndth
               eDe
                 fend
                    er.O
                       nin
                         form
                            ationa
                                 ndb
                                   el
                                    ief
                                      ,th
                                        eHR Sp
                                             eci
                                               ali
                                                 std
                                                   idno
                                                      t

c
ont
  acta
     nyon
        eonR
           oe’
             swi
               tne
                 ssl
                   is
                    t.

    318
      . R
        oea
          lsoa
             ske
               dth
                 eHR Sp
                      eci
                        ali
                          sta
                            bou
                              the
                                rinv
                                   est
                                     iga
                                       tionin
                                            toth
                                               eDe
                                                 fend
                                                    er’
                                                      s

m
isc
  ondu
     ct
      . Th
         eHR Sp
              eci
                ali
                  ste
                    xpl
                      ain
                        edth
                           ats
                             heh
                               adb
                                 eenfo
                                     cus
                                       ingonth
                                             ese
                                               xua
                                                 lha
                                                   ras
                                                     sme
                                                       nt

c
la
 imsr
    ega
      rdingth
            eFi
              rstA
                 ssi
                   sta
                     nt,a
                        swe
                          lla
                            showth
                                 eDe
                                   fend
                                      er“
                                        hand
                                           led
                                             ”th
                                               em.Sh
                                                   est
                                                     ate
                                                       d

th
 ati
   fth
     erei
        sa“
          tru
            efe
              el
               ingo
                  fre
                    ta
                     lia
                       tion
                          ,”th
                             ent
                               hatw
                                  ouldh
                                      avetob
                                           einv
                                              est
                                                iga
                                                  ted“
                                                     sep
                                                       ara
                                                         te
                                                          ly.
                                                            ”

Sh
 esa
   idth
      ats
        hed
          idno
             tund
                ers
                  tandR
                      oe’
                        scl
                          aim
                            stob
                               ewi
                                 thinth
                                      esc
                                        opeo
                                           fth
                                             einv
                                                est
                                                  iga
                                                    tionth
                                                         e

EDR C
    oord
       ina
         torh
            ado
              rde
                red
                  .




                                   51

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 51 of 85
    319
      . Th
         esec
            omm
              ent
                ssho
                   cke
                     dandd
                         eva
                           sta
                             tedR
                                oe.D
                                   esp
                                     iteR
                                        oe’
                                          spa
                                            ins
                                              tak
                                                inge
                                                   ffo
                                                     rts

toe
  xpa
    ndth
       esc
         opeo
            fth
              einv
                 est
                   iga
                     tion
                        ,th
                          eHR S
                              pec
                                ia
                                 li
                                  sta
                                    dmi
                                      tte
                                        dth
                                          ats
                                            hen
                                              eve
                                                rinv
                                                   est
                                                     iga
                                                       ted

h
err
  eta
    lia
      tionc
          la
           im. Ev
                enw
                  ors
                    e,s
                      hec
                        har
                          act
                            eri
                              zedth
                                  eDe
                                    fend
                                       er’
                                         smi
                                           scondu
                                                cta
                                                  safo
                                                     rmo
                                                       f

m
ish
  and
    ling
       ,orm
          ism
            ana
              gem
                ent
                  ,ra
                    the
                      rth
                        ana
                          ct
                           ion
                             abl
                               ere
                                 ta
                                  lia
                                    tion
                                       .

    320
      . Th
         eHR Sp
              eci
                ali
                  sts
                    ta
                     tedth
                         ats
                           hew
                             ouldno
                                  tbec
                                     omfo
                                        rta
                                          blem
                                             aking
                                                 ,andd
                                                     idno
                                                        t

th
 inki
    twa
      sapp
         rop
           ria
             tefo
                rhe
                  rto m
                      ake
                        ,re
                          comm
                             end
                               at
                                ion
                                  sonth
                                      ecomp
                                          la
                                           intb
                                              eca
                                                uses
                                                   hei
                                                     sno
                                                       t

a
n“a
  tto
    rne
      y”a
        ndno
           ttr
             ain
               edonth
                    e“l
                      ega
                        l”s
                          ide
                            .Th
                              ere
                                for
                                  e,s
                                    heto
                                       ldR
                                         oe,h
                                            err
                                              epo
                                                rtw
                                                  ouldon
                                                       ly

c
ont
  ain“
     fac
       ts.
         ”Sh
           esa
             ids
               hee
                 xpe
                   cte
                     dth
                       eEDR C
                            oord
                               ina
                                 torto m
                                       aketh
                                           efin
                                              ald
                                                eci
                                                  sion
                                                     sbe
                                                       cau
                                                         se

h
eis“
   ove
     r”th
        eDe
          fend
             er. Sh
                  esa
                    ids
                      hea
                        ssum
                           edt
                             hatth
                                 eEDR C
                                      oord
                                         ina
                                           torw
                                              ouldc
                                                  ons
                                                    ultw
                                                       ith

th
 eCh
   iefJ
      udg
        e,a
          swe
            ll
             .

    321
      . A
        fte
          rth
            ism
              eet
                ing
                  ,Ro
                    efe
                      ltu
                        tte
                          rlyd
                             emo
                               ral
                                 ize
                                   dandd
                                       isb
                                         el
                                          iev
                                            ed.Sh
                                                ewa
                                                  s

c
onv
  inc
    ed, mo
         reth
            ane
              ver
                ,th
                  ath
                    erc
                      omp
                        la
                         int
                           swo
                             uldb
                                ewh
                                  itew
                                     ash
                                       eda
                                         ndbu
                                            rie
                                              d.Ev
                                                 enst
                                                    il
                                                     l,in

a
nef
  for
    ttop
       res
         erv
           ear
             eco
               rd,R
                  oes
                    entth
                        eHR Sp
                             eci
                               ali
                                 sta
                                   nem
                                     ailfu
                                         rth
                                           erd
                                             eta
                                               il
                                                ingth
                                                    eFi
                                                      rs
                                                       t

A
ssi
  sta
    nt’
      squ
        idp
          roquoh
               ara
                 ssm
                   ent
                     .


     R
     oea
       skswh
           yth
             ebu
               rdeni
                   son
                     hertoin
                           it
                            iat
                              eth
                                eso
                                  lut
                                    ion
                                      stoh
                                         erc
                                           omp
                                             lain
                                                ts
                                                 .

    322
      . O
        n N
          ovemb
              er12
                 ,2018
                     ,Ro
                       eem
                         ail
                           edth
                              eEDR C
                                   oord
                                      ina
                                        tor
                                          ,wi
                                            thth
                                               eCh
                                                 iefJ
                                                    udg
                                                      e

c
opi
  ed,toa
       ska
         bou
           tth
             est
               atu
                 sofh
                    erEDR c
                          omp
                            la
                             int
                               .Atth
                                   atpo
                                      int
                                        ,Ro
                                          e’sfo
                                              rma
                                                lcomp
                                                    la
                                                     inth
                                                        ad

b
eenp
   end
     ingfo
         rov
           ertw
              o mon
                  thsw
                     ith noa
                           ct
                            iont
                               ake
                                 nandnod
                                       eci
                                         siononh
                                               er mo
                                                   tion
                                                      to

d
isqu
   al
    ify
      .

    323
      . R
        oea
          ske
            dth
              eEDR C
                   oord
                      ina
                        torfo
                            ras
                              ta
                               tusupd
                                    ate
                                      .Sh
                                        epo
                                          int
                                            edou
                                               tth
                                                 ath
                                                   er

c
oun
  sel
    ingp
       eriod—
            thef
               irs
                 tst
                   ageo
                      fre
                        solv
                           ingh
                              erc
                                omp
                                  la
                                   int—w
                                       ouldl
                                           ike
                                             lye
                                               xpi
                                                 reb
                                                   efo
                                                     reth
                                                        e

inv
  est
    iga
      tionw
          asc
            omp
              le
               ted
                 .




                                      52

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 52 of 85
    324
      . R
        oer
          eit
            era
              tedh
                 err
                   equ
                     est
                       stow
                          ork
                            ina
                              nenv
                                 ironm
                                     entf
                                        reeo
                                           fha
                                             ras
                                               sme
                                                 nta
                                                   nd

r
eta
  lia
    tiona
        ndtoa
            dva
              ncep
                 rof
                   ess
                     ion
                       al
                        lyb
                          ase
                            don
                              mer
                                it
                                 .Ro
                                   est
                                     ate
                                       d:

    “
    Iha
      vepu
         tpe
           ntop
              ape
                rtoom
                    anyt
                       ime
                         stoc
                            oun
                              tsi
                                nceou
                                    rla
                                      stm
                                        eet
                                          ing
                                            ,bu
                                              tIamun
                                                   abl
                                                     e

toc
  omeupw
       ith ap
            ropo
               seds
                  olu
                    tionon
                         my ow
                             nth
                               atw
                                 oulda
                                     chi
                                       eveth
                                           esego
                                               als
                                                 .Th
                                                   eprob
                                                       lemI

k
eepe
   ncoun
       ter
         ingi
            s,how
                canth
                    eser
                       eme
                         die
                           sbea
                              chi
                                eve
                                  dwi
                                    thou
                                       tac
                                         tionbyo
                                               the
                                                 rs
                                                  ,ou
                                                    ts
                                                     ideo
                                                        f

my c
   ont
     rol
       ?Ino
          the
            rwo
              rds
                ,ifIin
                     it
                      ia
                       teth
                          efo
                            rmu
                              la
                               tiono
                                   fth
                                     eul
                                       tim
                                         ater
                                            eme
                                              dya
                                                bou
                                                  thowI
                                                      can

domy job
       ,sa
         fel
           yande
               ffe
                 ct
                  ive
                    ly,a
                       sap
                         rec
                           ond
                             it
                              iontoc
                                   oun
                                     sel
                                       ing
                                         ,th
                                           enth
                                              isd
                                                ilemm
                                                    ase
                                                      ems

in
 ext
   ric
     ablyl
         ink
           edtomy r
                  equ
                    estfo
                        rdi
                          squ
                            al
                             if
                              ica
                                tion
                                   .Pu
                                     tsimp
                                         ly,Idono
                                                tse
                                                  ehowIc
                                                       an

n
ego
  tia
    tear
       eme
         dyw
           itha
              nind
                 ividu
                     alw
                       hor
                         eta
                           lia
                             teda
                                gain
                                   stm
                                     e fo
                                        rra
                                          is
                                           ingc
                                              onc
                                                ern
                                                  sofs
                                                     exu
                                                       al

h
ara
  ssm
    ent
      ?”

    325
      . Inh
          isr
            espon
                se,a
                   lsow
                      ithth
                          eCh
                            iefJ
                               udg
                                 ecop
                                    ied
                                      ,th
                                        eEDR C
                                             oord
                                                ina
                                                  torc
                                                     onf
                                                       irm
                                                         ed

th
 atth
    eHR Sp
         eci
           ali
             st
              ’sinv
                  est
                    iga
                      tionw
                          ass
                            erv
                              ing
                                asa“
                                   join
                                      tinv
                                         est
                                           iga
                                             tion
                                                ”fo
                                                  rRo
                                                    e’sr
                                                       epo
                                                         rto
                                                           f

w
rong
   fulc
      ondu
         ctandh
              err
                equ
                  estfo
                      rcoun
                          sel
                            ing
                              .How
                                 eve
                                   r,h
                                     est
                                       ate
                                         dth
                                           atR
                                             oe’
                                               scoun
                                                   sel
                                                     ing

p
eriodw
     oulde
         ndonN
             ovemb
                 er29
                    ,2018a
                         ndc
                           oul
                             dno
                               tber
                                  enew
                                     ed,r
                                        ega
                                          rdl
                                            esso
                                               fwh
                                                 eth
                                                   erth
                                                      e

inv
  est
    iga
      tionh
          adc
            onc
              lud
                edbyth
                     atd
                       ate
                         .

    326
      . Ina
          ddi
            tion
               ,th
                 eEDR C
                      oord
                         ina
                           tor
                             cla
                               ime
                                 dth
                                   atth
                                      eDe
                                        fend
                                           erh
                                             ada
                                               lre
                                                 ady“
                                                    tak
                                                      en

num
  erou
     sst
       eps
         ”top
            rot
              ectR
                 oe’
                   ssa
                     fety
                        .Hed
                           idn
                             ots
                               pec
                                 ifyw
                                    hattho
                                         ses
                                           tep
                                             swe
                                               re.

    327
      . R
        oefo
           llow
              edupa
                  ndp
                    res
                      sedth
                          eEDR C
                               oord
                                  ina
                                    tor
                                      toe
                                        xpl
                                          ainth
                                              isa
                                                sse
                                                  rt
                                                   ion
                                                     .Ro
                                                       e

s
aidth
    ats
      hew
        as un
            awa
              reo
                fanya
                    ct
                     ion
                       sth
                         atth
                            eDe
                              fend
                                 erh
                                   adt
                                     ake
                                       ntop
                                          rot
                                            ecth
                                               er,e
                                                  xce
                                                    ptth
                                                       at

h
eha
  dre
    jec
      tedat
          ran
            sfe
              randm
                  adec
                     lea
                       rhew
                          ouldr
                              equ
                                ireh
                                   ertor
                                       etu
                                         rntoth
                                              eFi
                                                rs
                                                 tAs
                                                   sis
                                                     tan
                                                       t’s

du
 tys
   ta
    tionnom
          att
            er th
                eou
                  tcom
                     eofth
                         einv
                            est
                              iga
                                tion
                                   .Fu
                                     rth
                                       er,R
                                          oer
                                            eit
                                              era
                                                tedth
                                                    atth
                                                       eDe
                                                         fend
                                                            er

h
adr
  eta
    lia
      teda
         gain
            sth
              erbyd
                  eny
                    ingh
                       erap
                          romo
                             tiona
                                 nd,in
                                     ste
                                       ad,g
                                          ivingh
                                               era
                                                 n

“
adm
  ini
    st
     rat
       ive
         ”re
           cla
             ssi
               fic
                 at
                  iono
                     fti
                       tle
                         .



                                   53

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 53 of 85
       328
         . R
           oea
             ske
               dth
                 eEDR C
                      oord
                         ina
                           tor
                             :“[C
                                ]anyouund
                                        ers
                                          tandw
                                              hyIdono
                                                    tvi
                                                      ewth
                                                         ese

m
eas
  ure
    sasa
       nat
         temp
            tatr
               eso
                 lut
                   ion
                     ,bu
                       tin
                         ste
                           ada
                             sev
                               ide
                                 nceo
                                    fac
                                      tion
                                         abl
                                           ere
                                             ta
                                              lia
                                                tionbyth
                                                       e

F
ede
  ralD
     efe
       nde
         rands
             uppo
                rtfo
                   rmy d
                       isqu
                          al
                           if
                            ica
                              tionr
                                  equ
                                    est
                                      ?”

       329
         . R
           oea
             lsoa
                ske
                  dth
                    eEDR C
                         oord
                            ina
                              tora
                                 bou
                                   tth
                                     eHR Sp
                                          eci
                                            ali
                                              st
                                               ’sinv
                                                   est
                                                     iga
                                                       tion

r
epo
  rt
   . Sp
      eci
        fic
          al
           ly,w
              how
                ouldr
                    ece
                      iveac
                          opyo
                             fth
                               ere
                                 por
                                   t? W
                                      how
                                        ould
                                           mak
                                             e

r
ecomm
    end
      at
       ion
         sba
           sedonth
                 efa
                   ctsinth
                         ere
                           por
                             t? W
                                how
                                  ouldm
                                      akef
                                         ina
                                           lde
                                             cis
                                               ion
                                                 sba
                                                   sedon

tho
  ser
    ecomm
        end
          at
           ion
             s?

       330
         . Inh
             isr
               espon
                   se,a
                      gainw
                          ithth
                              eCh
                                iefJ
                                   udg
                                     ecop
                                        ied
                                          ,th
                                            eEDR C
                                                 oord
                                                    ina
                                                      tord
                                                         idno
                                                            t

d
ire
  ct
   lya
     nsw
       era
         nyo
           fRo
             e’squ
                 est
                   ion
                     s.In
                        ste
                          ad,h
                             ede
                               fend
                                  edth
                                     eDe
                                       fend
                                          er’
                                            sac
                                              tion
                                                 sbyc
                                                    la
                                                     iming

th
 atth
    eDe
      fend
         erh
           ad“
             al
              low
                ed”R
                   oetot
                       elew
                          ork
                            ,remov
                                 edh
                                   erf
                                     romth
                                         eFi
                                           rstA
                                              ssi
                                                sta
                                                  nt’
                                                    s“c
                                                      hain

o
fcomm
    and
      ,”a
        ndt
          ake
            n“o
              the
                r”s
                  tep
                    sto“
                       avo
                         idc
                           ont
                             actw
                                ithth
                                    eac
                                      cus
                                        ed,
                                          ”wh
                                            ichh
                                               edidno
                                                    t

e
xpl
  ain
    .

       331
         . Th
            eEDR C
                 oord
                    ina
                      torp
                         res
                           sedR
                              oeto“
                                  art
                                    icu
                                      la
                                       tep
                                         rec
                                           ise
                                             ly w
                                                hati
                                                   tis
                                                     ”th
                                                       ats
                                                         hew
                                                           as

“
look
   ingfo
       r,”s
          oth
            ath
              ecou
                 ld“
                   pre
                     sen
                       t”h
                         erid
                            eas
                              toth
                                 eDe
                                   fend
                                      erfo
                                         r“d
                                           isc
                                             uss
                                               ion
                                                 .”

       332
         . Th
            eEDR C
                 oord
                    ina
                      torfu
                          rth
                            erto
                               ldR
                                 oe:

       “R
        ei
         ter
           atingth
                 atyouw
                      antas
                          afew
                             orkp
                                lac
                                  efr
                                    eeo
                                      fha
                                        ras
                                          sme
                                            nti
                                              sn’
                                                the
                                                  lpfu
                                                     lbe
                                                       cau
                                                         se[
                                                           the

D
efe
  nde
    r]a
      lre
        adyb
           el
            iev
              esth
                 ath
                   e’sdon
                        eandi
                            sdo
                              inga
                                 llh
                                   eca
                                     ntop
                                        rov
                                          ides
                                             uchaw
                                                 orkp
                                                    lac
                                                      efo
                                                        r

you
  .”


                Th
                 eHR Sp
                      ecia
                         li
                          sta
                            sksR
                               oefo
                                  ra“
                                    li
                                     sto
                                       fdemand
                                             s.”

       333
         . O
           n N
             ovemb
                 er19
                    ,2018
                        ,th
                          eHR Sp
                               eci
                                 ali
                                   stem
                                      ail
                                        edR
                                          oe,w
                                             ithth
                                                 eEDR

C
oord
   ina
     torc
        opi
          ed,a
             skingfo
                   ra“
                     spe
                       cif
                         icl
                           is
                            tofd
                               ema
                                 ndsyouf
                                       eelw
                                          ouldb
                                              ringth
                                                   iss
                                                     itu
                                                       at
                                                        ionto

a
nag
  ree
    abl
      ere
        solu
           tion
              .”




                                     54

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 54 of 85
    334
      . Th
         eHR Sp
              eci
                ali
                  stc
                    al
                     ledR
                        oe’
                          spr
                            iorr
                               equ
                                 est
                                   s—a
                                     nenv
                                        ironm
                                            entf
                                               reeo
                                                  f

h
ara
  ssm
    enta
       nda
         dva
           ncem
              entb
                 ase
                   donm
                      eri
                        t—“
                          gen
                            era
                              l inn
                                  atu
                                    re.
                                      ” Th
                                         eHR Sp
                                              eci
                                                ali
                                                  stno
                                                     tedth
                                                         at

s
ome“
   ste
     ps”h
        ada
          lre
            adyb
               eent
                  ake
                    nba
                      sedonR
                           oe’
                             spr
                               iorr
                                  equ
                                    est
                                      s.Amongth
                                              ese“
                                                 ste
                                                   ps,
                                                     ”Ro
                                                       e

w
as“
  rec
    las
      si
       f[
        ied
          ]”a
            nd“
              tak
                enou
                   tofth
                       ech
                         aino
                            fcomm
                                and
                                  ”fo
                                    rth
                                      eFi
                                        rstA
                                           ssi
                                             sta
                                               nt. Th
                                                    eHR

Sp
 eci
   ali
     sta
       ske
         dRo
           etop
              rov
                idea
                   nyo
                     the
                       r“s
                         pec
                           if
                            ic
                             ,ta
                               ngib
                                  ler
                                    equ
                                      est
                                        s.”

    335
      . Fo
         rRo
           e,th
              eHR Sp
                   eci
                     ali
                       st
                        ’sc
                          har
                            act
                              eri
                                zat
                                  iono
                                     fhe
                                       r“r
                                         ecl
                                           ass
                                             if
                                              ica
                                                tion
                                                   ”asa

r
eme
  dia
    l“s
      tep
        ”con
           fi
            rme
              dth
                ath
                  err
                    eta
                      lia
                        tionc
                            la
                             imsw
                                eren
                                   eve
                                     rta
                                       kens
                                          eriou
                                              sly
                                                .Ro
                                                  eha
                                                    d

s
pec
  if
   ica
     llya
        lle
          gedth
              ath
                er“
                  rec
                    las
                      si
                       fic
                         at
                          ion
                            ”wa
                              s aph
                                  antomp
                                       romo
                                          tionw
                                              ith nop
                                                    rog
                                                      res
                                                        siono
                                                            f

s
ala
  ryo
    rjobdu
         tie
           s.R
             oeh
               ada
                 lsoa
                    lle
                      gedth
                          ats
                            hew
                              ass
                                ti
                                 llr
                                   equ
                                     ire
                                       dtodo
                                           res
                                             ear
                                               cha
                                                 ndw
                                                   ri
                                                    ting

w
orkfo
    rth
      etr
        ialun
            itund
                erth
                   eFi
                     rstA
                        ssi
                          sta
                            nt’
                              ssup
                                 erv
                                   is
                                    ion
                                      .Th
                                        eHR Sp
                                             eci
                                               ali
                                                 std
                                                   idno
                                                      tme
                                                        ntion

th
 esef
    act
      s,how
          eve
            r.In
               ste
                 ad,s
                    hes
                      eem
                        edtoh
                            avea
                               cce
                                 pte
                                   dth
                                     ele
                                       git
                                         ima
                                           cyo
                                             fth
                                               esea
                                                  ct
                                                   ion
                                                     sat

f
acev
   alu
     e.

    336
      . Ina
          ddi
            tion
               ,th
                 eHR Sp
                      eci
                        ali
                          sts
                            aids
                               heund
                                   ers
                                     toodth
                                          atr
                                            etu
                                              rning
                                                  toth
                                                     eFi
                                                       rst

A
ssi
  sta
    nt’
      sdu
        tys
          ta
           tio
             nwou
                ldb
                  e“d
                    if
                     fic
                       ult
                         ”fo
                           rRo
                             e.Th
                                eHR Sp
                                     eci
                                       ali
                                         sts
                                           aids
                                              he“w
                                                 ould

a
ppr
  eci
    atea
       nyid
          eas
            ”fo
              rRo
                eto“
                   fee
                     lsa
                       fe”in“
                            ane
                              nvi
                                ronm
                                   entf
                                      reef
                                         romh
                                            ara
                                              ssm
                                                enta
                                                   nd

in
 tim
   ida
     tiona
         ndw
           her
             eadv
                anc
                  eme
                    nti
                      sba
                        sedon
                            mer
                              it
                               .” Th
                                   eHR Sp
                                        eci
                                          ali
                                            stemph
                                                 asi
                                                   zedth
                                                       ats
                                                         he

w
ouldn
    eed“
       con
         cre
           tes
             pec
               if
                icr
                  equ
                    est
                      s”f
                        romR
                           oe.

    337
      . R
        oed
          idno
             tund
                ers
                  tandw
                      hys
                        hew
                          asb
                            einga
                                ske
                                  d,y
                                    eta
                                      gain
                                         ,to m
                                             ake“
                                                spe
                                                  cif
                                                    ic”

“
dem
  and
    s,”o
       rwh
         atd
           ema
             ndsw
                ouldb
                    econ
                       sid
                         ere
                           d“s
                             pec
                               if
                                ic”e
                                   nough
                                       .Sh
                                         edidno
                                              tund
                                                 ers
                                                   tand

howh
   err
     equ
       esttob
            efr
              eeo
                fha
                  ras
                    sme
                      nt,r
                         eta
                           lia
                             tio
                               n,a
                                 ndd
                                   isc
                                     rim
                                       ina
                                         tionw
                                             as no
                                                 tenough
                                                       .Sh
                                                         e

s
trong
    lyb
      el
       iev
         eds
           hew
             asb
               einga
                   ske
                     dfo
                       rhe
                         r“d
                           ema
                             nds
                               ”toa
                                  voidin
                                       st
                                        itu
                                          tion
                                             alr
                                               espon
                                                   sib
                                                     il
                                                      ityfo
                                                          r

t
aking m
      ean
        ing
          fula
             ct
              iononh
                   erc
                     omp
                       la
                        int
                          s. Sh
                              eal
                                sod
                                  idno
                                     tund
                                        ers
                                          tandw
                                              hyth
                                                 eHR Sp
                                                      eci
                                                        ali
                                                          st




                                   55

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 55 of 85
w
asa
  skingfo
        ra“
          li
           sto
             fdem
                and
                  s”w
                    hens
                       hew
                         asn
                           otqu
                              al
                               if
                                ied
                                  to m
                                     aker
                                        ecomm
                                            end
                                              at
                                               ion
                                                 s.Fo
                                                    r

th
 eser
    eas
      ons
        ,Ro
          edidno
               timm
                  edi
                    ate
                      lyr
                        espondtoh
                                erem
                                   ail
                                     .


  R
  oec
    ont
      inu
        estosu
             ffe
               raho
                  st
                   ilew
                      ork
                        ingen
                            vir
                              onm
                                entwh
                                    ileh
                                       erc
                                         omp
                                           lain
                                              tisp
                                                 end
                                                   ing
                                                     .

    338
      . R
        oe’
          swo
            rkw
              ass
                eve
                  relya
                      ffe
                        cte
                          dbyth
                              ela
                                cko
                                  fpr
                                    omp
                                      tande
                                          ffe
                                            ct
                                             ivea
                                                ct
                                                 ionon

h
erc
  omp
    la
     int
       s.R
         oeo
           rig
             ina
               llye
                  xpe
                    cte
                      dtob
                         eont
                            elew
                               orkon
                                   lyb
                                     rie
                                       flydu
                                           ringth
                                                einv
                                                   est
                                                     iga
                                                       tion
                                                          ,

bu
 tsh
   ela
     ngu
       ish
         edfo
            rmon
               thsonw
                    hath
                       adb
                         ecom
                            edef
                               actoa
                                   dmin
                                      is
                                       tra
                                         tiv
                                           ele
                                             ave
                                               .Th
                                                 iss
                                                   itu
                                                     at
                                                      ion

m
adeR
   oe’
     sjobdu
          tie
            s,s
              ucha
                 spr
                   epa
                     ring
                        forc
                           our
                             tapp
                                ear
                                  anc
                                    es,d
                                       if
                                        fic
                                          ulti
                                             fno
                                               timpo
                                                   ssib
                                                      le
                                                       .

D
uringth
      isp
        eriod
            ,Ro
              e’sw
                 ork
                   loa
                     dandjobr
                            espon
                                sib
                                  il
                                   it
                                    iesd
                                       imin
                                          ish
                                            ed,w
                                               hil
                                                 eth
                                                   eFi
                                                     rstA
                                                        ssi
                                                          sta
                                                            nt

c
ont
  inu
    edinh
        isno
           rma
             lma
               nag
                 eri
                   alro
                      le
                       .

    339
      . In N
           ovemb
               er2018
                    ,th
                      eDe
                        fend
                           era
                             nnoun
                                 cedth
                                     ath
                                       epl
                                         ann
                                           edtoh
                                               irea
                                                  nunp
                                                     aid

in
 ternina
       noth
          erd
            ivi
              siono
                  ff
                   ice
                     ,de
                       spi
                         tep
                           rev
                             iou
                               slys
                                  ta
                                   tingth
                                        ath
                                          eha
                                            dnoo
                                               ff
                                                ices
                                                   pac
                                                     eatth
                                                         at

lo
 cat
   ion
     .Th
       eFDO pub
              lic
                lya
                  dve
                    rt
                     ise
                       datl
                          eas
                            ttw
                              opo
                                si
                                 tion
                                    sre
                                      qui
                                        ringw
                                            ork
                                              inth
                                                 atd
                                                   ivi
                                                     sion

o
ff
 ice
   ,wh
     il
      eRo
        ewa
          ses
            sen
              tia
                llyb
                   ani
                     she
                       dond
                          efa
                            ctoa
                               dmin
                                  is
                                   tra
                                     tiv
                                       ele
                                         ave
                                           .

    340
      . Th
         eFi
           rstA
              ssi
                sta
                  ntd
                    idno
                       tstopin
                             ter
                               fer
                                 ing
                                   withR
                                       oe’
                                         swo
                                           rke
                                             venw
                                                hil
                                                  ehe
                                                    r

c
omp
  la
   intw
      asp
        end
          inga
             gain
                sth
                  im.R
                     oeh
                       adt
                         ake
                           nex
                             trem
                                eme
                                  asu
                                    res
                                      ,in
                                        clud
                                           ingg
                                              ivingupon

h
ert
  ria
    lex
      per
        ien
          ceamb
              it
               ion
                 s,toa
                     voidw
                         ork
                           ingw
                              ith as
                                   upe
                                     rvi
                                       sorw
                                          how
                                            ash
                                              ara
                                                ssingh
                                                     er.Sh
                                                         e

r
eas
  ona
    blye
       xpe
         cte
           d,a
             sab
               ase
                 lin
                   e,th
                      atth
                         eFi
                           rstA
                              ssi
                                sta
                                  ntw
                                    ouldno
                                         tbea
                                            llow
                                               edtob
                                                   einvo
                                                       lve
                                                         d

w
ith h
    erw
      ork w
          hil
            ehe
              rcomp
                  la
                   inta
                      gain
                         sth
                           imw
                             asp
                               end
                                 ing
                                   .Onin
                                       form
                                          ationa
                                               ndb
                                                 el
                                                  ief
                                                    ,th
                                                      eFi
                                                        rs
                                                         t

A
ssi
  sta
    ntw
      as at
          ria
            llaw
               yeron
                   ly,w
                      ith nojobdu
                                tie
                                  spe
                                    rta
                                      iningtoa
                                             ppe
                                               als
                                                 .

    341
      . A
        fte
          r R
            oer
              ais
                edc
                  omp
                    la
                     int
                       sabou
                           tth
                             eFi
                               rs
                                tAs
                                  sis
                                    tan
                                      t,how
                                          eve
                                            r,h
                                              esudd
                                                  enly

b
ega
  nvo
    lun
      tee
        ringtot
              akeona
                   ppe
                     alsw
                        ork
                          .Hed
                             ecid
                                edth
                                   ath
                                     ewa
                                       nte
                                         dtos
                                            erv
                                              easc
                                                 oun
                                                   selo
                                                      f

r
eco
  rdinaFou
         rthC
            irc
              uita
                 ppe
                   al
                    ,andh
                        epa
                          rt
                           icip
                              ate
                                dina
                                   llth
                                      e moo
                                          tcou
                                             rts
                                               ess
                                                 ion
                                                   she
                                                     ldbyth
                                                          e




                                   56

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 56 of 85
a
ppe
  lla
    teun
       it
        .Hee
           venvo
               lun
                 tee
                   red
                     tos
                       erv
                         einb
                            ack
                              -to
                                -ba
                                  ck moo
                                       tcou
                                          rts
                                            ess
                                              ion
                                                sfo
                                                  rth
                                                    esam
                                                       e

c
ase
  ,be
    hav
      iorw
         hic
           hwa
             shigh
                 lyunu
                     sua
                       landi
                           rra
                             tion
                                al
                                 .

    342
      . A
        lthougha
               ppe
                 lla
                   te moo
                        tsw
                          ere ar
                               equ
                                 ire
                                   dpa
                                     rto
                                       fhe
                                         rjobdu
                                              ti
                                               es,R
                                                  oee
                                                    ven
                                                      tua
                                                        lly

s
topp
   edp
     art
       icip
          at
           ingb
              eca
                uses
                   hed
                     idno
                        tfe
                          elc
                            omfo
                               rta
                                 bleb
                                    eingfo
                                         rce
                                           dtow
                                              orkd
                                                 ire
                                                   ct
                                                    lyw
                                                      ith h
                                                          er

h
ara
  sse
    rwh
      ileh
         erc
           omp
             la
              intw
                 asp
                   end
                     ing
                       .Sh
                         ere
                           ason
                              ablyin
                                   terp
                                      ret
                                        edh
                                          iss
                                            udd
                                              enin
                                                 ter
                                                   estin

a
ppe
  lla
    tew
      orka
         saw
           aytoc
               ont
                 inu
                   epu
                     rsu
                       ingh
                          iso
                            bse
                              ssionw
                                   ith
                                     ,andc
                                         ont
                                           rolov
                                               er,h
                                                  er.G
                                                     ive
                                                       n

h
isund
    ete
      rre
        din
          tru
            siv
              eandob
                   ses
                     siv
                       ebe
                         hav
                           iortow
                                ard
                                  she
                                    rwh
                                      ileth
                                          einv
                                             est
                                               iga
                                                 tionw
                                                     asp
                                                       end
                                                         ing
                                                           ,

s
her
  eas
    ona
      blyf
         ear
           edw
             hath
                ewou
                   lddow
                       heni
                          twa
                            s ov
                               er.

    343
      . R
        oer
          epo
            rte
              dth
                eFi
                  rstA
                     ssi
                       sta
                         nt’
                           scon
                              tinu
                                 edinvo
                                      lvem
                                         entw
                                            ith h
                                                erw
                                                  ork
                                                    ,in
                                                      clud
                                                         ing

he
 rdi
   scom
      for
        twi
          th h
             isp
               art
                 icip
                    at
                     ioninh
                          era
                            ppe
                              lla
                                tejobdu
                                      tie
                                        s,toth
                                             eHR Sp
                                                  eci
                                                    ali
                                                      sta
                                                        ndth
                                                           e

EDR C
    oord
       ina
         tor
           .How
              eve
                r,noa
                    ct
                     ionw
                        ast
                          ake
                            nonh
                               erc
                                 omp
                                   la
                                    int
                                      s.

    344
      . R
        oew
          asa
            lsoo
               st
                rac
                  ize
                    dandr
                        idi
                          cul
                            edbyh
                                erc
                                  oll
                                    eagu
                                       es,w
                                          hot
                                            rea
                                              tedh
                                                 era
                                                   san

o
ff
 icejok
      eands
          pre
            adrumo
                 rsa
                   bou
                     the
                       r.Fo
                          rex
                            amp
                              le
                               ,Ro
                                 ewa
                                   sas
                                     keda
                                        bou
                                          the
                                            rEDRc
                                                asebya

fo
 rme
   remp
      loy
        ee,w
           hoto
              ldh
                erh
                  efoundou
                         tabou
                             titb
                                eca
                                  use“
                                     peop
                                        let
                                          alk
                                            .”R
                                              oea
                                                lsoh
                                                   eard

o
ff
 icerumo
       rsth
          atth
             enewa
                 ppe
                   lla
                     tea
                       tto
                         rne
                           ywa
                             shi
                               redtob
                                    ehe
                                      rre
                                        pla
                                          cem
                                            ent
                                              .

    345
      . R
        oe’
          sTe
            am L
               ead
                 erop
                    enlyr
                        idi
                          cul
                            eda
                              ndd
                                isp
                                  ara
                                    gedh
                                       er,e
                                          venw
                                             hil
                                               ehec
                                                  la
                                                   ime
                                                     d,

tongu
    e-in
       -ch
         eek
           ,tod
              enyknow
                    inga
                       bou
                         the
                           rcomp
                               la
                                int
                                  .


         [REMA
             INDER OFPAGEINTENT
                              IONALLYLEFTBLANK
                                             .]




                                   57

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 57 of 85
    346
      . Th
         atf
           all
             ,th
               eTe
                 am L
                    ead
                      erw
                        oreaJ
                            ust
                              iceK
                                 ava
                                   naughc
                                        ostum
                                            e—c
                                              omp
                                                le
                                                 tew
                                                   ith a

Y
ale-
   them
      edb
        eergu
            zzl
              erh
                elm
                  et—
                    forth
                        eof
                          fic
                            eHa
                              llow
                                 eenp
                                    arty
                                       ,wh
                                         ichs
                                            hed
                                              idno
                                                 tat
                                                   tend
                                                      :




    347
      . O
        the
          remp
             loy
               eesw
                  ereh
                     igh
                       lyo
                         ffe
                           nde
                             dbyth
                                 eTe
                                   am L
                                      ead
                                        er’
                                          sbe
                                            hav
                                              ior
                                                .Th
                                                  ey

r
eas
  ona
    blyp
       erc
         eiv
           edh
             imtob
                 e mo
                    cking—
                         andth
                             rea
                               ten
                                 ing—w
                                     ome
                                       nwhoc
                                           omp
                                             la
                                              ine
                                                d.

    348
      . Th
         eTe
           am L
              ead
                era
                  lsogo
                      ade
                        dande
                            ncou
                               rag
                                 edt
                                   eam m
                                       emb
                                         ers
                                           ’ mo
                                              cke
                                                rya
                                                  nd

sm
 ear
   sofR
      oe.Fo
          rex
            amp
              le
               ,onN
                  ovemb
                      er16
                         ,20
                           18,R
                              oec
                                al
                                 ledin
                                     toa
                                       nal
                                         l-s
                                           taf
                                             fme
                                               et
                                                ing
                                                  ,ev
                                                    en

thoughs
      hew
        as no
            tre
              qui
                redtodo
                      sob
                        eca
                          uses
                             hew
                               as onb
                                    ere
                                      avem
                                         entl
                                            eav
                                              e.A
                                                fte
                                                  rth
                                                    est
                                                      aff

m
eet
  inge
     nde
       d,R
         oer
           ema
             ine
               donth
                   eca
                     lla
                       fte
                         rsh
                           ere
                             al
                              ize
                                dth
                                  ath
                                    ert
                                      ria
                                        l“t
                                          eam
                                            ”wa
                                              s m
                                                eet
                                                  ing
                                                    ,and

s
heh
  adb
    ecom
       eatop
           ico
             fconv
                 ers
                   at
                    ion
                      .

    349
      . R
        oel
          is
           ten
             edw
               hil
                 ehe
                   r“t
                     eam
                       ”memb
                           ersc
                              omp
                                la
                                 ine
                                   dabou
                                       the
                                         rno
                                           tbe
                                             ing
                                               inth
                                                  e

o
ff
 ice
   ,andmo
        cke
          dandb
              el
               it
                tl
                 edh
                   er.

    350
      . O
        nea
          tto
            rne
              yjok
                 ed:“
                    Ime
                      an,doIm
                            eeth
                               era
                                 tSt
                                   arbu
                                      cks
                                        ?,”r
                                           esu
                                             lt
                                              inginro
                                                    ll
                                                     ing

l
augh
   ter
     .

    351
      . Th
         eTe
           am L
              ead
                erc
                  him
                    edin
                       :“Shou
                            ldw
                              eme
                                eth
                                  era
                                    tWa
                                      ff
                                       le H
                                          ous
                                            e?”

    352
      . O
        the
          rsa
            dde
              d:“W
                 her
                   e’sW
                      aldo
                         ?,”to mo
                                rec
                                  huc
                                    kle
                                      sandl
                                          augh
                                             ter
                                               .

                                     58

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 58 of 85
    353
      . R
        oe’
          s“t
            eam
              ”memb
                  erss
                     arc
                       ast
                         ica
                           llyr
                              efe
                                rre
                                  dtoh
                                     era
                                       sa“
                                         lia
                                           ison
                                              ”“r
                                                ese
                                                  arc
                                                    hand

w
ri
 tinga
     tto
       rne
         y.” Th
              eys
                aidth
                    eyh
                      ad“
                        noid
                           ea”w
                              hath
                                 erjob
                                     was
                                       . Th
                                          eTe
                                            am L
                                               ead
                                                 erjok
                                                     edth
                                                        at

R
oew
  as no
      t“id
         ealtoth
               eta
                 sk”i
                    f“c
                      ommun
                          ica
                            tion
                               isw
                                 hatw
                                    e’r
                                      elook
                                          ing
                                            for
                                              .”

    354
      . O
        nceth
            ela
              ugh
                terd
                   ieddow
                        n,th
                           eTe
                             am L
                                ead
                                  era
                                    dde
                                      d:

    “
    I’
     llju
        sts
          ayth
             isa
               sac
                 ave
                   atfo
                      rth
                        ewho
                           leth
                              ing
                                .No
                                  tknow
                                      inga
                                         nyth
                                            inga
                                               bou
                                                 twh
                                                   at’
                                                     s

go
 ingon
     ,wh
       ichIdon
             ’t
              ,Iw
                asto
                   ldth
                      atth
                         efa
                           ctth
                              atIdono
                                    tknowa
                                         nyth
                                            inga
                                               bou
                                                 twh
                                                   at’
                                                     sgo
                                                       ing

oni
  s—
   Ishou
       ld f
          eellu
              ckya
                 bou
                   tth
                     efa
                       ctth
                          atIdon
                               ’tknow
                                    ....Idon
                                           ’tknoww
                                                 hat
                                                   ’sgo
                                                      ingon
                                                          ,

bu
 tIknowe
       noughtono
               tas
                 kqu
                   est
                     ion
                       s.M
                         y gu
                            essi
                               siton
                                   lyg
                                     etsw
                                        ors
                                          eth
                                            emo
                                              reyouf
                                                   indou
                                                       t.
                                                        ”


A
fte
  r mon
      thso
         fendur
              ingahos
                    ti
                     lewor
                         kenvir
                              onmentw
                                    ithno ac
                                           tiontak
                                                 enonh
                                                     erc
                                                       omp
                                                         lain
                                                            ts
                                                             ,
           Roea
              skstheFour
                       thC
                         ircu
                            itforas
                                  sis
                                    tanc
                                       ewi
                                         th atrans
                                                 fer
                                                   .

    355
      . O
        n N
          ovemb
              er21
                 ,2018
                     ,Ro
                       ese
                         ntth
                            eEDR C
                                 oord
                                    ina
                                      tora
                                         nem
                                           ail
                                             ,wi
                                               thth
                                                  eCh
                                                    ief

J
udg
  ecop
     ied
       .Ro
         est
           ate
             d:

    “
    Iha
      veb
        eenr
           efl
             ect
               ingonth
                     iss
                       itu
                         at
                          iona
                             ndd
                               isc
                                 uss
                                   ingpo
                                       ten
                                         tia
                                           lne
                                             xts
                                               tep
                                                 swi
                                                   thmy

f
ami
  ly.Th
      iss
        itu
          at
           ionh
              asi
                rre
                  par
                    ablyd
                        ama
                          gedmy r
                                ela
                                  tion
                                     ship
                                        swi
                                          thth
                                             eFe
                                               der
                                                 alD
                                                   efe
                                                     nde
                                                       rand

my c
   oll
     eagu
        es,a
           ndIb
              el
               iev
                 eIamnolong
                          erw
                            elc
                              omeinth
                                    ate
                                      nvi
                                        ronm
                                           ent
                                             .Iw
                                               oulda
                                                   ppr
                                                     eci
                                                       ate

th
 eFou
    rthC
       irc
         uit
           ’sa
             ssi
               sta
                 nceint
                      ran
                        si
                         tion
                            ingm
                               e ou
                                  tof[
                                     theD
                                        efe
                                          nde
                                            r’s
                                              ]of
                                                fic
                                                  e.”

    356
      . R
        oep
          rov
            ide
              das
                imi
                  larr
                     espon
                         setoth
                              eHR Sp
                                   eci
                                     ali
                                       st
                                        ’sem
                                           aila
                                              skingfo
                                                    ra“
                                                      li
                                                       sto
                                                         f

d
ema
  nds
    .”

    357
      . O
        n N
          ovemb
              er25
                 ,2018
                     ,th
                       eEDR C
                            oord
                               ina
                                 tora
                                    ske
                                      dRo
                                        efo
                                          rac
                                            opyo
                                               fhe
                                                 r

r
esum
   e.H
     esa
       idh
         ewou
            ld“m
               akeinqu
                     ir
                      ie
                       s”inf
                           ede
                             rald
                                efe
                                  nde
                                    rof
                                      fic
                                        esa
                                          roundth
                                                eci
                                                  rcu
                                                    it
                                                     .

    358
      . R
        oeth
           ank
             edth
                eEDR C
                     oord
                        ina
                          torfo
                              rth
                                eof
                                  fer
                                    ,se
                                      nth
                                        imh
                                          err
                                            esum
                                               e,a
                                                 nd

e
ncou
   rag
     edh
       imtos
           endi
              ttof
                 ede
                   rald
                      efe
                        nde
                          rof
                            fic
                              esa
                                ndA
                                  rt
                                   icl
                                     eII
                                       Ijudg
                                           esw
                                             ith
                                               inth
                                                  eFou
                                                     rth

C
irc
  uit
    .



                                     59

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 59 of 85
    359
      . Th
         eEDR C
              oord
                 ina
                   torr
                      espond
                           edth
                              ath
                                ewou
                                   ldb
                                     eha
                                       ppytoc
                                            irc
                                              ula
                                                teh
                                                  err
                                                    esum
                                                       e

w
ith o
    the
      rfe
        der
          ald
            efe
              nde
                rof
                  fic
                    es,bu
                        tth
                          ath
                            ewo
                              uld“
                                 lea
                                   ve”i
                                      ttoR
                                         oetor
                                             eac
                                               hou
                                                 ttojudg
                                                       es,“
                                                          as

yous
   eef
     it
      .”

    360
      . Th
         eEDR C
              oord
                 ina
                   tora
                      lsos
                         aidth
                             at
                              ,sin
                                 ceR
                                   oew
                                     as“
                                       nowc
                                          ont
                                            emp
                                              la
                                               tingl
                                                   eav
                                                     ing
                                                       ”

th
 eFDO
    ,hew
       ouldl
           ikeh
              isH
                uma
                  nRe
                    sou
                      rce
                        sAdm
                           ini
                             st
                              rato
                                 r(“HR A
                                       dmin
                                          is
                                           tra
                                             tor
                                               ”)tojo
                                                    ina
                                                      n

up
 com
   ingphon
         eca
           llth
              eyh
                ads
                  che
                    dul
                      edinc
                          asea
                             ny“HRqu
                                   est
                                     ion
                                       sori
                                          ssu
                                            esa
                                              ris
                                                e.”

    361
      . R
        oer
          espond
               edth
                  ats
                    hew
                      as no
                          tre
                            adytoh
                                 avea
                                    nHR c
                                        onv
                                          ers
                                            at
                                             iona
                                                bou
                                                  tle
                                                    aving

th
 eFDO
    ,ands
        hew
          ouldl
              ike
                toh
                  aveac
                      onv
                        ers
                          at
                           ionw
                              ithth
                                  eEDR C
                                       oord
                                          ina
                                            tor
                                              inc
                                                onf
                                                  ide
                                                    nce
                                                      .

R
oec
  ouldno
       the
         lpbu
            tno
              tic
                eth
                  ath
                    ese
                      eme
                        dve
                          ryr
                            eli
                              eve
                                dth
                                  ats
                                    hew
                                      asc
                                        ont
                                          emp
                                            la
                                             tingl
                                                 eav
                                                   ing

h
erjob
    .


  Th
   eEDR C
        oor
          dina
             tort
                ell
                  sRo
                    ehei
                       ssend
                           ingba
                               ckth
                                  ein
                                    ves
                                      tiga
                                         tionr
                                             epo
                                               rttob
                                                   ere
                                                     don
                                                       e.

    362
      . O
        n N
          ovemb
              er27
                 ,2018
                     ,Ro
                       espok
                           ewi
                             thth
                                eEDR C
                                     oord
                                        ina
                                          torbyphon
                                                  e.H
                                                    e

in
 form
    edh
      erth
         ath
           eha
             dre
               ceiv
                  edth
                     eHR Sp
                          eci
                            ali
                              st
                               ’sr
                                 epo
                                   rt
                                    ,bu
                                      thew
                                         ass
                                           end
                                             ingi
                                                tba
                                                  ck.

    363
      . Th
         eEDR C
              oord
                 ina
                   tore
                      xpl
                        ain
                          edth
                             atth
                                ere
                                  por
                                    tse
                                      tou
                                        ta“
                                          chrono
                                               logy
                                                  ”ofth
                                                      efa
                                                        cts

th
 at“w
    eal
      lknow
          .”H
            esa
              idth
                 ath
                   eha
                     dto
                       ldth
                          eHR Sp
                               eci
                                 ali
                                   stth
                                      ati
                                        twou
                                           ldb
                                             e“h
                                               elp
                                                 ful
                                                   ”ifth
                                                       e

r
epo
  rth
    ad“
      find
         ing
           sandr
               ecomm
                   end
                     at
                      ion
                        s.”A
                           cco
                             rdingtoh
                                    im,th
                                        eHR Sp
                                             eci
                                               ali
                                                 sta
                                                   lre
                                                     adyh
                                                        ad

th
 emw
   ri
    tte
      n up
         ,bu
           tsh
             edidno
                  twa
                    ntto m
                         aketh
                             ere
                               por
                                 t“toolong
                                         .”H
                                           eas
                                             kedh
                                                ertos
                                                    upp
                                                      lem
                                                        ent

th
 ere
   por
     ttoin
         clud
            ehe
              rfind
                  ing
                    s,c
                      onc
                        lus
                          ion
                            s,a
                              ndr
                                ecomm
                                    end
                                      at
                                       ion
                                         s.

    364
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            at
                             ,fromh
                                  erp
                                    ers
                                      pec
                                        tiv
                                          e,“
                                            thef
                                               act
                                                 ssp
                                                   eakfo
                                                       r

th
 ems
   elv
     es.
       ”Ro
         ewa
           sex
             trem
                elys
                   urp
                     ris
                       edth
                          ath
                            ewou
                               lda
                                 skth
                                    eHR Sp
                                         eci
                                           ali
                                             sttoa
                                                 dd

“
con
  clu
    sion
       sandr
           ecomm
               end
                 at
                  ion
                    s”th
                       ats
                         heh
                           adadm
                               it
                                teds
                                   hew
                                     as no
                                         tqu
                                           al
                                            if
                                             ied
                                               to m
                                                  ake
                                                    .

    365
      . R
        oea
          ske
            dwh
              enth
                 eam
                   end
                     edinv
                         est
                           iga
                             tionr
                                 epo
                                   rtw
                                     ouldb
                                         efin
                                            ish
                                              ed.R
                                                 oeno
                                                    ted

th
 atth
    einv
       est
         iga
           tionh
               adc
                 ons
                   ume
                     dth
                       een
                         ti
                          rec
                            oun
                              sel
                                ingp
                                   erioda
                                        ndc
                                          ouldnows
                                                 tre
                                                   tchin
                                                       toth
                                                          e

                                    60

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 60 of 85
m
edi
  ationp
       eriod
           .Ro
             efoundth
                    isc
                      irc
                        ums
                          tan
                            ce“
                              cha
                                lle
                                  nging
                                      ,”d
                                        esc
                                          rib
                                            ingi
                                               tas“
                                                  alimbow
                                                        her
                                                          e

b
asi
  cpro
     cedu
        ralm
           att
             ersr
                ema
                  inou
                     ts
                      tand
                         ing
                           ,bu
                             twi
                               thou
                                  tth
                                    emb
                                      eingr
                                          eso
                                            lve
                                              dIc
                                                an’
                                                  tmov
                                                     e

fo
 rwa
   rd.
     ”

    366
      . R
        oea
          ske
            d,a
              gain
                 ,whow
                     ouldb
                         ere
                           spon
                              sib
                                lefo
                                   rac
                                     tingonth
                                            einv
                                               est
                                                 iga
                                                   tionr
                                                       epo
                                                         rt
                                                          .

Th
 eEDR C
      oord
         ina
           tors
              aidth
                  ath
                    ewou
                       ldr
                         ece
                           ivet
                              her
                                epo
                                  rt
                                   ,andth
                                        enad
                                           eci
                                             sionw
                                                 ouldb
                                                     ema
                                                       de

a
bou
  tdi
    scip
       lin
         e.H
           esa
             idth
                atth
                   edi
                     scip
                        lin
                          aryd
                             eci
                               sionw
                                   ouldb
                                       egiv
                                          entoth
                                               eDe
                                                 fend
                                                    era
                                                      s

s
upe
  rvi
    sor
      ,bu
        tifth
            ere
              por
                t“r
                  ais
                    e[d
                      ]qu
                        est
                          ion
                            s”a
                              bou
                                tth
                                  eDe
                                    fend
                                       er,th
                                           eni
                                             tma
                                               yber
                                                  efe
                                                    rre
                                                      dto

th
 eCh
   iefJ
      udg
        e.

    367
      . R
        oea
          lsoa
             ske
               dabou
                   tth
                     est
                       atu
                         sofh
                            err
                              eta
                                lia
                                  tionc
                                      la
                                       ims
                                         .Ro
                                           ere
                                             lay
                                               edth
                                                  eHR

Sp
 eci
   ali
     st
      ’sc
        omm
          ent
            sth
              ats
                hew
                  asinv
                      est
                        iga
                          tingt
                              heD
                                efe
                                  nde
                                    r’s“m
                                        ish
                                          and
                                            ling
                                               ”ofth
                                                   esi
                                                     tua
                                                       tion
                                                          ,

bu
 tno
   tre
     ta
      lia
        tion
           .Ro
             eas
               kedw
                  heth
                     erth
                        erew
                           as ad
                               if
                                fer
                                  enc
                                    ebe
                                      twe
                                        en“m
                                           ish
                                             and
                                               ling
                                                  ”and

r
eta
  lia
    tion
       .

    368
      . Th
         eEDR C
              oord
                 ina
                   tors
                      aidth
                          ath
                            ecou
                               ld“
                                 notr
                                    ememb
                                        ere
                                          xac
                                            tly w
                                                hen
                                                  ”Ro
                                                    eha
                                                      d

r
ais
  eda
    nal
      leg
        at
         iono
            fre
              ta
               lia
                 tion
                    ,ands
                        ohe
                          was no
                               tsu
                                 rew
                                   heth
                                      err
                                        eta
                                          lia
                                            tionw
                                                asp
                                                  arto
                                                     fth
                                                       e

inv
  est
    iga
      tion
         .

    369
      . R
        oee
          xpr
            ess
              edh
                erto
                   ta
                    ldi
                      sbe
                        lie
                          fov
                            erth
                               eEDR C
                                    oord
                                       ina
                                         tor
                                           ’sc
                                             omm
                                               ent
                                                 s.Sh
                                                    e

r
emind
    edh
      imth
         ats
           heh
             adf
               ile
                 daw
                   ri
                    tte
                      ncl
                        aimo
                           fre
                             ta
                              lia
                                tiona
                                    gain
                                       stth
                                          eDe
                                            fend
                                               eronS
                                                   ept
                                                     emb
                                                       er

10
 ,2018
     .He
       rre
         ta
          lia
            tion
               cla
                 imw
                   asth
                      ere
                        asonw
                            hyth
                               einv
                                  est
                                    iga
                                      tionr
                                          epo
                                            rtw
                                              asb
                                                eings
                                                    ubm
                                                      it
                                                       ted

toh
  im,no
      tth
        eDe
          fend
             er.I
                twa
                  sal
                    soa“
                       cri
                         tic
                           ale
                             lem
                               ent
                                 ”ofth
                                     edi
                                       squ
                                         al
                                          if
                                           ica
                                             tioni
                                                 ssu
                                                   e.

    370
      . R
        oea
          ske
            dwh
              eth
                erh
                  er mo
                      tiontod
                            isqu
                               al
                                ify
                                  wasb
                                     eingh
                                         eldina
                                              bey
                                                anc
                                                  e,a
                                                    ndw
                                                      hy

s
heh
  adno
     tre
       ceiv
          edaru
              ling
                 .Th
                   eEDR C
                        oord
                           ina
                             tore
                                xpl
                                  ain
                                    edth
                                       at
                                        ,ea
                                          rlyon
                                              ,hea
                                                 ndth
                                                    eCh
                                                      ief

J
udg
  eha
    ddi
      scu
        sse
          dth
            e mo
               tion
                  ,anda
                      gre
                        edth
                           atd
                             isqu
                                al
                                 if
                                  ica
                                    tionw
                                        ouldb
                                            e“p
                                              rem
                                                atu
                                                  re”w
                                                     ithou
                                                         ta

f
ind
  inga
     gain
        stth
           eDe
             fend
                er.



                                     61

         Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 61 of 85
    371
      . Th
         eEDR C
              oord
                 ina
                   torfu
                       rth
                         ere
                           xpl
                             ain
                               edth
                                  at
                                   ,ifth
                                       eDe
                                         fend
                                            erw
                                              asd
                                                isqu
                                                   al
                                                    if
                                                     ied
                                                       ,

th
 en“
   noon
      e”c
        ould“
            rep
              res
                ent
                  ”th
                    eemp
                       loy
                         ingo
                            ff
                             ice
                               .

    372
      . R
        oesa
           idth
              ats
                hew
                  oulda
                      ppr
                        eci
                          ateaw
                              ri
                               tte
                                 n upd
                                     ateonth
                                           est
                                             atu
                                               sofh
                                                  ermo
                                                     tion
                                                        .

    373
      . R
        oea
          lsoc
             hal
               leng
                  edth
                     eEDR C
                          oord
                             ina
                               tor
                                 ’sp
                                   rev
                                     iou
                                       sas
                                         ser
                                           tion
                                              sth
                                                atth
                                                   eDe
                                                     fend
                                                        er

h
ad“
  pro
    tec
      t[e
        d]”h
           er.Sh
               eprov
                   ide
                     dsp
                       eci
                         fice
                            xamp
                               leso
                                  fhowth
                                       eFi
                                         rstA
                                            ssi
                                              sta
                                                ntw
                                                  asc
                                                    ont
                                                      inu
                                                        ing

toin
   ter
     fer
       ewi
         th h
            erjobdu
                  tie
                    swh
                      ileh
                         erc
                           omp
                             la
                              int
                                wasp
                                   end
                                     ing
                                       .

    374
      . R
        oeemph
             asi
               zed
                 :

    “N
     oth
       inga
          bou
            tmy d
                isc
                  omfo
                     rto
                       rmy f
                           eel
                             ing
                               sabo
                                  utb
                                    eingth
                                         rea
                                           ten
                                             edbyth
                                                  isp
                                                    ers
                                                      onh
                                                        ave

c
hang
   ed.Idon
         ’ts
           eeth
              ata
                nyth
                   ingh
                      asc
                        hang
                           ed.I
                              fany
                                 thing
                                     ,its
                                        ound
                                           slik
                                              eev
                                                ery
                                                  thingi
                                                       sgo
                                                         ing
                                                           to

gob
  acktoe
       xac
         tlyth
             ewa
               yitw
                  asb
                    efo
                      re,w
                         hic
                           histh
                               atI
                                 ’mgo
                                    ing
                                      tob
                                        efo
                                          rce
                                            dtow
                                               ork
                                                 withth
                                                      is

p
ers
  onw
    ho m
       adem
          efe
            elth
               rea
                 ten
                   ed.
                     ”

    375
      . Th
         eEDR C
              oord
                 ina
                   tore
                      xpr
                        ess
                          eds
                            ymp
                              athyfo
                                   rRo
                                     e, bu
                                         tsa
                                           idth
                                              ath
                                                ewa
                                                  s

“
st
 rugg
    l[
     ing
       ]”tound
             ers
               tandw
                   hats
                      he“w
                         ant
                           [ed
                             ],”a
                                ndth
                                   ath
                                     edidno
                                          tknow
                                              ifth
                                                 eDe
                                                   fend
                                                      erw
                                                        as

“
awa
  re”o
     fhe
       rcon
          cern
             s.H
               eag
                 ainto
                     ldR
                       oe“
                         tos
                           pec
                             if
                              ica
                                llyt
                                   ellu
                                      swh
                                        at’
                                          sth
                                            eprob
                                                lemh
                                                   eres
                                                      o

w
eca
  nra
    isei
       tandh
           avei
              tadd
                 res
                   seda
                      ndr
                        eso
                          lve
                            d.”

    376
      . Ex
         asp
           era
             ted
               ,Ro
                 est
                   ate
                     dwo
                       rdstoth
                             eef
                               fec
                                 t:“Th
                                     eprob
                                         lemi
                                            sth
                                              atth
                                                 isp
                                                   ers
                                                     on

m
adem
   efe
     elth
        rea
          ten
            eda
              two
                rk.
                  ”Andg
                      ive
                        nth
                          atR
                            oeh
                              adc
                                omp
                                  la
                                   ine
                                     dtoth
                                         eDe
                                           fend
                                              er,s
                                                 hed
                                                   id

no
 t“und
     ers
       tandhowh
              esa
                ysh
                  edo
                    esn
                      ’tknow
                           .”

    377
      . R
        oepo
           int
             edou
                tth
                  ats
                    heh
                      adb
                        eens
                           eek
                             ingadu
                                  tys
                                    ta
                                     tiont
                                         ran
                                           sfe
                                             r,a
                                               tab
                                                 are

m
inimum
     .How
        eve
          r,th
             eDe
               fend
                  erw
                    ash
                      ir
                       ingfo
                           rpo
                             si
                              tion
                                 sinth
                                     ato
                                       ff
                                        ice—
                                           eve
                                             nash
                                                ecl
                                                  aim
                                                    ed

th
 ath
   eha
     dnoo
        ff
         ices
            pac
              e.

    R
    oefu
       rth
         ers
           ta
            tedw
               ord
                 stoth
                     eef
                       fec
                         t:




                                   62

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 62 of 85
      “
      It
       ’sd
         if
          fic
            ultfo
                rmetound
                       ers
                         tandhowI
                                ’vea
                                   lle
                                     gedav
                                         erys
                                            eriou
                                                ssi
                                                  tua
                                                    tionth
                                                         ath
                                                           as

m
adem
   efe
     elun
        com
          for
            tab
              lea
                ndIc
                   annolong
                          erd
                            omy job
                                  ,andy
                                      etth
                                         erea
                                            ppe
                                              arstob
                                                   eroomfo
                                                         r

a
nin
  terna
      ndno
         tfo
           rme
             . Th
                erea
                   rer
                     ela
                       tiv
                         elys
                            imp
                              leth
                                 ing
                                   slik
                                      eth
                                        atth
                                           atw
                                             ere
                                               n’ta
                                                  ddr
                                                    ess
                                                      eda
                                                        s

e
asys
   olu
     tion
        stoth
            ise
              arl
                ieron
                    .Noww
                        e’r
                          eatap
                              oin
                                twh
                                  ereth
                                      isp
                                        roc
                                          essh
                                             ass
                                               odam
                                                  age
                                                    dmy

r
ela
  tion
     ship
        swi
          th e
             veryon
                  eandc
                      rea
                        teds
                           o mu
                              chh
                                ost
                                  il
                                   ityth
                                       atIdon
                                            ’tknowi
                                                  fIc
                                                    ane
                                                      vergob
                                                           ack

o
rifat
    ran
      sfe
        rwou
           lde
             vens
                olv
                  eany
                     thing
                         .”

      378
        . Th
           eEDR C
                oord
                   ina
                     tors
                        ugg
                          est
                            edth
                               atm
                                 ayb
                                   eth
                                     eDe
                                       fend
                                          erh
                                            ad“
                                              rea
                                                son
                                                  s”fo
                                                     rwh
                                                       at

h
edid
   ,andth
        atth
           epa
             rt
              iesn
                 eed
                   eda“
                      dia
                        logu
                           e.”R
                              oes
                                ugg
                                  est
                                    edh
                                      avingad
                                            ia
                                             logu
                                                ewi
                                                  th s
                                                     ome
                                                       one

w
hod
  idno
     tha
       veac
          onf
            lic
              tofin
                  ter
                    estw
                       ithinth
                             eFou
                                rthC
                                   irc
                                     uito
                                        rfromD
                                             efe
                                               nde
                                                 rSe
                                                   rvi
                                                     ces
                                                       .

      379
        . Th
           eEDR C
                oord
                   ina
                     tord
                        idno
                           tdi
                             rec
                               tlyr
                                  espondtoR
                                          oe’
                                            ssugg
                                                est
                                                  ion
                                                    .Hes
                                                       aidth
                                                           at

h
ewa
  sju
    stt
      rying
          tof
            igu
              reou
                 twh
                   eretogow
                          hil
                            eth
                              einv
                                 est
                                   iga
                                     tionw
                                         asp
                                           end
                                             ing
                                               ,bu
                                                 t“i
                                                   fwen
                                                      eed

tow
  ai
   t,th
      enw
        ene
          edtow
              ai
               t.
                ”

      380
        . Th
           eEDR C
                oord
                   ina
                     torth
                         enr
                           efe
                             rre
                               dtoth
                                   e“loom
                                        ingi
                                           ssu
                                             e”o
                                               fwh
                                                 eth
                                                   erR
                                                     oe

w
ant
  edtos
      tayw
         ithth
             eFDOa
                 tal
                   l.R
                     oes
                       aidth
                           ats
                             he“
                               st
                                rugg
                                   led
                                     ”wi
                                       thth
                                          isi
                                            ssu
                                              ebe
                                                cau
                                                  ses
                                                    he

“
didn
   ’tw
     anttol
          eav
            e.”R
               oes
                 aid
                   :“Th
                      isi
                        smy d
                            reamjob
                                  ,Iw
                                    ork
                                      edr
                                        eal
                                          lyh
                                            ard
                                              tog
                                                eth
                                                  ere
                                                    ,th
                                                      isi
                                                        s

w
her
  emy hu
       sba
         nd’
           sfam
              ilyi
                 sfrom
                     ,th
                       isi
                         swh
                           ere
                             we w
                                anttol
                                     ive
                                       ,th
                                         iso
                                           ff
                                            icew
                                               as ag
                                                   rea
                                                     tfi
                                                       tfo
                                                         r

m
e.”

      381
        . R
          oew
            asd
              eep
                lyhu
                   rt
                    ,how
                       eve
                         r,th
                            ati
                              tapp
                                 ear
                                   edth
                                      atth
                                         eFi
                                           rs
                                            tAs
                                              sis
                                                tan
                                                  tand

D
efe
  nde
    rha
      dqu
        est
          ion
            edh
              erin
                 teg
                   ri
                    tya
                      ndc
                        har
                          act
                            era
                              sad
                                efe
                                  nsetoh
                                       erc
                                         omp
                                           la
                                            int
                                              s.Sh
                                                 eal
                                                   sod
                                                     id

no
 tse
   ehows
       hec
         ouldr
             epo
               rttoth
                    eApp
                       el
                        lat
                          eCh
                            ief
                              ,giv
                                 enth
                                    ath
                                      eac
                                        tiv
                                          elyp
                                             art
                                               icip
                                                  ate
                                                    dinth
                                                        e

r
eta
  lia
    tiona
        gain
           sth
             er.R
                oeno
                   tedth
                       ati
                         fth
                           e“h
                             igh
                               estl
                                  eve
                                    lso
                                      fma
                                        nag
                                          eme
                                            ntf
                                              eelth
                                                  atw
                                                    aya
                                                      bou
                                                        t

m
ede
  spi
    temy h
         ardw
            orka
               ndmy e
                    xce
                      lle
                        ntp
                          erfo
                             rma
                               nce
                                 ,th
                                   enc
                                     lea
                                       rlyI
                                          ’mno
                                             tav
                                               alu
                                                 edemp
                                                     loy
                                                       ee




                                    63

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 63 of 85
inth
   iso
     rga
       niz
         at
          iona
             ndIdon
                  ’ts
                    eehowI
                         canc
                            ont
                              inu
                                etow
                                   orkth
                                       ere
                                         .” Sh
                                             eemph
                                                 asi
                                                   zedth
                                                       ats
                                                         he

w
as no
    t“w
      elc
        ome
          ,”a
            nds
              hew
                asb
                  eing“
                      for
                        cedou
                            t.
                             ”

    382
      . Th
         eEDR C
              oord
                 ina
                   torr
                      espond
                           edth
                              atfo
                                 rRo
                                   eto“
                                      eve
                                        ncon
                                           temp
                                              la
                                               te”l
                                                  eav
                                                    ingw
                                                       as

“
reg
  ret
    tab
      le
       .”

    383
      . Th
         eEDR C
              oord
                 ina
                   tore
                      nde
                        dth
                          econv
                              ers
                                at
                                 ionbys
                                      ugg
                                        est
                                          ingth
                                              atR
                                                oec
                                                  ons
                                                    ide
                                                      r

m
edi
  ation
      .Hea
         lsos
            aidh
               ewou
                  lda
                    skth
                       eHR Sp
                            eci
                              ali
                                sta
                                  bou
                                    tRo
                                      e’sr
                                         eta
                                           lia
                                             tionc
                                                 la
                                                  im.


        R
        oei
          sle
            ftinl
                imbofo
                     rano
                        the
                          rsix w
                               eek
                                 swi
                                   thnoin
                                        ves
                                          tiga
                                             tionr
                                                 epo
                                                   rt
                                                    .

    384
      . R
        oe’
          sconv
              ers
                at
                 ionw
                    ithth
                        eEDR C
                             oord
                                ina
                                  torm
                                     adec
                                        lea
                                          rth
                                            ata
                                              nyp
                                                rog
                                                  res
                                                    son

r
eso
  lvingh
       erc
         omp
           la
            int
              ,in
                clud
                   ingth
                       edi
                         squ
                           al
                            if
                             ica
                               tioni
                                   ssu
                                     e,w
                                       ouldd
                                           epe
                                             ndonr
                                                 ece
                                                   ivingth
                                                         e

am
 end
   edinv
       est
         iga
           tionr
               epo
                 rt
                  .Thoughth
                          einv
                             est
                               iga
                                 tionh
                                     adno
                                        tbe
                                          enr
                                            eop
                                              ene
                                                dandth
                                                     eHR

Sp
 eci
   ali
     ston
        lyn
          eed
            edtoa
                ddr
                  ecomm
                      end
                        at
                         ion
                           sth
                             ats
                               heh
                                 ads
                                   uppo
                                      sed
                                        lya
                                          lre
                                            adyw
                                               ri
                                                tte
                                                  n,R
                                                    oed
                                                      id

no
 tre
   ceiv
      eanupd
           ateonth
                 einv
                    est
                      iga
                        tionr
                            epo
                              rtfo
                                 rov
                                   ers
                                     ix w
                                        eek
                                          s.

    385
      . O
        n N
          ovemb
              er28
                 ,2018
                     ,th
                       eEDR C
                            oord
                               ina
                                 torto
                                     ldR
                                       oeth
                                          ath
                                            eha
                                              dch
                                                eck
                                                  edin

w
ithth
    eHR Sp
         eci
           ali
             sta
               bou
                 the
                   rre
                     ta
                      lia
                        tionc
                            la
                             ims
                               .Th
                                 eHR Sp
                                      eci
                                        ali
                                          sth
                                            ad“
                                              ass
                                                ure
                                                  d”h
                                                    imth
                                                       at

s
hew
  ouldin
       clud
          eth
            ere
              ta
               lia
                 tionc
                     la
                      imsinh
                           erinv
                               est
                                 iga
                                   tionr
                                       epo
                                         rt
                                          .

    386
      . R
        oed
          idno
             tund
                ers
                  tandhowth
                          eHR Sp
                               eci
                                 ali
                                   stc
                                     ouldpo
                                          ssib
                                             ly m
                                                akef
                                                   ind
                                                     ing
                                                       sona

r
eta
  lia
    tionc
        la
         ims
           hen
             eve
               rinv
                  est
                    iga
                      ted
                        .Ro
                          eem
                            ail
                              edth
                                 eHR Sp
                                      eci
                                        ali
                                          sttoupd
                                                ateh
                                                   eronth
                                                        e

r
eta
  lia
    tions
        heh
          ade
            xpe
              rie
                nce
                  dsin
                     cef
                       il
                        ingh
                           erc
                             omp
                               la
                                int
                                  .

    387
      . Th
         ats
           amed
              ay,R
                 oer
                   equ
                     est
                       eda
                         nex
                           ten
                             siono
                                 fhe
                                   rcoun
                                       sel
                                         ingp
                                            eriodf
                                                 romth
                                                     e

C
hie
  fJudg
      e.R
        oee
          xpl
            ain
              edth
                 at
                  ,wi
                    thou
                       tth
                         ere
                           por
                             t’
                              sfind
                                  ing
                                    sandr
                                        ecomm
                                            end
                                              at
                                               ion
                                                 s,i
                                                   twou
                                                      ld

b
edi
  ff
   icu
     lttoa
         sse
           ssth
              eop
                tion
                   sfo
                     rre
                       solv
                          ingh
                             erc
                               la
                                ims
                                  .Ro
                                    ere
                                      que
                                        ste
                                          dex
                                            tend
                                               ingc
                                                  oun
                                                    sel
                                                      ing

fo
 r30d
    aysf
       romth
           eda
             teth
                einv
                   est
                     iga
                       tionr
                           epo
                             rtw
                               asc
                                 omp
                                   le
                                    tedtoa
                                         llowt
                                             imetoa
                                                  ddr
                                                    ess

“
out
  sta
    ndingp
         roc
           edu
             rali
                ssu
                  es”a
                     ndtor
                         eso
                           lveth
                               ema
                                 tte
                                   r“a
                                     tth
                                       elow
                                          estl
                                             eve
                                               lpo
                                                 ssib
                                                    le
                                                     .”

                                   64

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 64 of 85
    388
      . O
        n N
          ovemb
              er30
                 ,2018
                     ,th
                       eCh
                         iefJ
                            udg
                              eis
                                sue
                                  daw
                                    ri
                                     tte
                                       nord
                                          erg
                                            ran
                                              tingR
                                                  oe’
                                                    s

r
equ
  estinp
       arta
          ndd
            eny
              ingi
                 tinp
                    artbye
                         xte
                           ndingth
                                 ecoun
                                     sel
                                       ingp
                                          eriodun
                                                ti
                                                 lJa
                                                   nua
                                                     ry16
                                                        ,2019
                                                            .

    389
      . O
        n D
          ecemb
              er14
                 ,2018
                     ,th
                       eEDR C
                            oord
                               ina
                                 tora
                                    ske
                                      dRo
                                        etoc
                                           ons
                                             ide
                                               ran

“
unc
  onv
    ent
      ion
        al”s
           tep
             :invo
                 lvinga m
                        edi
                          ato
                            rdu
                              rin
                                gth
                                  ecoun
                                      sel
                                        ingp
                                           eriod
                                               .Hes
                                                  ta
                                                   ted
                                                     ,how
                                                        eve
                                                          r,

th
 at“mu
     chd
       epe
         ndsonth
               efind
                   ing
                     sandr
                         ecomm
                             end
                               at
                                ion
                                  softh
                                      einv
                                         est
                                           iga
                                             tionr
                                                 epo
                                                   rt
                                                    .”R
                                                      oe

a
gre
  edtod
      isc
        ussth
            epo
              ssib
                 il
                  ityo
                     fus
                       inga m
                            edi
                              ato
                                raf
                                  terth
                                      eho
                                        lid
                                          ays
                                            .

    390
      . O
        nJa
          nua
            ry9
              ,2019
                  ,th
                    eEDR C
                         oord
                            ina
                              tora
                                 ndR
                                   oes
                                     pok
                                       ebyphon
                                             eabou
                                                 ta

po
 ssib
    lem
      edi
        ation
            .Atth
                atpo
                   int
                     ,hes
                        ti
                         lld
                           idno
                              tknoww
                                   henth
                                       eam
                                         end
                                           edinv
                                               est
                                                 iga
                                                   tionr
                                                       epo
                                                         rt

w
ouldb
    efin
       ish
         ed.

    391
      . R
        oee
          xpr
            ess
              edd
                isc
                  omfo
                     rtp
                       roc
                         eed
                           ingto m
                                 edi
                                   ation
                                       ifi
                                         tme
                                           antw
                                              aiv
                                                ingh
                                                   er

p
roc
  edu
    ralr
       igh
         ts—
           esp
             eci
               allyh
                   err
                     igh
                       ttoad
                           eci
                             sio
                               nonh
                                  ers
                                    ti
                                     ll
                                      -pe
                                        ndingd
                                             isqu
                                                al
                                                 if
                                                  ica
                                                    tionr
                                                        equ
                                                          est
                                                            .

M
edi
  ationw
       ould a
            lsob
               edi
                 ff
                  icu
                    ltw
                      ithou
                          tth
                            einv
                               est
                                 iga
                                   tionr
                                       epo
                                         rt
                                          ,sh
                                            eno
                                              ted
                                                ,giv
                                                   enth
                                                      atth
                                                         e

p
roc
  essh
     ad“
       dra
         gge
           dons
              olongw
                   ithou
                       tth
                         eprob
                             lem
                               sbe
                                 inga
                                    ddr
                                      ess
                                        ed.
                                          ”Andi
                                              fme
                                                dia
                                                  tion

f
ail
  ed,th
      eon
        lys
          tag
            ele
              ftw
                ouldb
                    eaf
                      ina
                        lhe
                          aring
                              .

    392
      . Th
         eEDR C
              oord
                 ina
                   torr
                      espond
                           edth
                              atth
                                 epro
                                    ces
                                      swa
                                        sde
                                          sign
                                             edto mov
                                                    e

“
exp
  edi
    tiou
       sly
         .”H
           e no
              tedth
                  atth
                     eCh
                       iefJ
                          udg
                            ewa
                              scon
                                 cern
                                    edth
                                       atth
                                          epro
                                             ces
                                               swa
                                                 sta
                                                   kingtoo

long
   .Heto
       ldR
         oetob
             ere
               adyfo
                   rth
                     eendo
                         fcoun
                             sel
                               ingonJ
                                    anu
                                      ary16
                                          ,2019
                                              .


  Th
   eEDR C
        oor
          dina
             tort
                ell
                  sR oetha
                         theiswi
                               thho
                                  ldingtheinv
                                            est
                                              iga
                                                tionr
                                                    epo
                                                      rtandth
                                                            e
                  Def
                    enderwil
                           l no
                              tbedi
                                  squalif
                                        ied
                                          .

    393
      . O
        nJa
          nua
            ry11
               ,2019
                   ,th
                     eEDR C
                          oord
                             ina
                               torin
                                   form
                                      edR
                                        oeth
                                           ath
                                             eha
                                               dre
                                                 ceiv
                                                    edth
                                                       e

am
 end
   edinv
       est
         iga
           tionr
               epo
                 rta
                   ndw
                     ould“
                         beintou
                               ch.
                                 ”Byth
                                     ispo
                                        int
                                          ,Ro
                                            eha
                                              dbe
                                                enw
                                                  ai
                                                   tingfo
                                                        r

mo
 reth
    ans
      ix mon
           thss
              inc
                esh
                  efi
                    rstc
                       omp
                         la
                          ine
                            dabou
                                tth
                                  eFi
                                    rs
                                     tAs
                                       sis
                                         tan
                                           t,a
                                             nd mo
                                                 reth
                                                    anfou
                                                        r

mon
  thss
     inc
       esh
         efi
           ledafo
                rma
                  lcomp
                      la
                       int
                         .



                                   65

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 65 of 85
    394
      . O
        nJa
          nua
            ry16
               ,2019
                   ,th
                     eEDR C
                          oord
                             ina
                               torin
                                   form
                                      edR
                                        oebyem
                                             ailth
                                                 ath
                                                   er

c
oun
  sel
    ingp
       eriodh
            ade
              xpi
                red
                  .Ro
                    edidno
                         tre
                           ceiv
                              earu
                                 lingonas
                                        econdr
                                             equ
                                               estfo
                                                   rane
                                                      xte
                                                        nsion

o
ftim
   esh
     eha
       dma
         defo
            rth
              epu
                rpo
                  seo
                    fev
                      alu
                        at
                         ingth
                             einv
                                est
                                  iga
                                    tionr
                                        epo
                                          rt
                                           .

    395
      . Ina
          ddi
            tion
               ,hes
                  aidth
                      atth
                         eCh
                           iefJ
                              udg
                                e“in
                                   tend
                                      [ed
                                        ]”tod
                                            enyh
                                               err
                                                 equ
                                                   estto

d
isqu
   al
    ifyth
        eDe
          fend
             er.

    396
      . Th
         ene
           xtd
             ay,R
                oes
                  pok
                    ewi
                      thth
                         eEDR C
                              oord
                                 ina
                                   torbyphon
                                           e.Sh
                                              eas
                                                kedh
                                                   im

w
hyh
  err
    equ
      esttod
           isqu
              al
               ifyth
                   eDe
                     fend
                        erw
                          ouldb
                              ede
                                nie
                                  d.H
                                    ese
                                      eme
                                        dun
                                          sur
                                            e.A
                                              tfi
                                                rst
                                                  ,hes
                                                     aid

th
 eCh
   iefJ
      udg
        eha
          dma
            dead
               eci
                 sionb
                     efo
                       reth
                          ere
                            por
                              tcam
                                 eou
                                   t,bu
                                      tth
                                        enh
                                          esa
                                            idth
                                               ede
                                                 cis
                                                   ion

w
as m
   adea
      fte
        rth
          ere
            por
              tcam
                 eou
                   t.

    397
      . Th
         eEDR C
              oord
                 ina
                   torw
                      asa
                        ske
                          difth
                              ere
                                asonfo
                                     rth
                                       eimp
                                          end
                                            ingd
                                               eni
                                                 ali
                                                   sth
                                                     ata

un
 ite
   xec
     utiv
        eca
          nno
            tbed
               isqu
                  al
                   if
                    iedf
                       roma
                          nEDR p
                               roc
                                 eed
                                   ing
                                     .Hed
                                        idno
                                           tan
                                             swe
                                               r.In
                                                  ste
                                                    ad,h
                                                       e

s
aidth
    atth
       eup
         com
           ingd
              eni
                alo
                  rde
                    r,w
                      hic
                        hhec
                           la
                            ime
                              dheh
                                 ads
                                   tar
                                     tedtod
                                          raf
                                            t,“w
                                               il
                                                lsp
                                                  eakfo
                                                      r

i
tse
  lf
   .”

    398
      . Th
         eEDR C
              oord
                 ina
                   tors
                      har
                        eda
                          noth
                             erupd
                                 ate
                                   :ne
                                     ith
                                       erR
                                         oe,no
                                             rth
                                               eemp
                                                  loy
                                                    ing

o
ff
 ice
   ,wou
      ldr
        ece
          iveth
              einv
                 est
                   iga
                     tionr
                         epo
                           rto
                             ran
                               ysumm
                                   aryo
                                      fit
                                        sfind
                                            ing
                                              sand

r
ecomm
    end
      at
       ion
         s.H
           eex
             pla
               ine
                 dth
                   atOGC h
                         ad“
                           st
                            rong
                               lyr
                                 ecomm
                                     end
                                       ed”no
                                           tsh
                                             aringth
                                                   ere
                                                     por
                                                       t

du
 ringc
     oun
       sel
         ingo
            rme
              dia
                tion
                   .Ac
                     cord
                        ingtoOGC,th
                                  epa
                                    rt
                                     iesw
                                        ere no
                                             tle
                                               gal
                                                 lye
                                                   nti
                                                     tle
                                                       dto

r
ece
  iveth
      ere
        por
          tbe
            cau
              sei
                tisa
                   n“in
                      tern
                         aldo
                            cum
                              enton
                                  ly.
                                    ”OGC a
                                         dvi
                                           sedth
                                               atd
                                                 is
                                                  tr
                                                   ibu
                                                     tingth
                                                          e

r
epo
  rtw
    ouldm
        akei
           tdi
             ff
              icu
                lttor
                    eso
                      lveth
                          ema
                            tte
                              r in
                                 form
                                    ally
                                       ,be
                                         cau
                                           seth
                                              epa
                                                rt
                                                 iesw
                                                    ould“
                                                        figh
                                                           t

a
bou
  tth
    ere
      por
        t”r
          ath
            erth
               anfo
                  cus
                    ingonth
                          eis
                            sue
                              sinth
                                  eca
                                    se.

    399
      . Th
         eEDR C
              oord
                 ina
                   torw
                      asa
                        ske
                          dtoid
                              ent
                                ifyw
                                   her
                                     eth
                                       eFou
                                          rthC
                                             irc
                                               uit
                                                 EDRP
                                                    lan

r
efe
  rsto“
      int
        ern
          aldo
             cum
               ent
                 s.”H
                    ewa
                      sto
                        ldth
                           atth
                              eEDRP
                                  lane
                                     nti
                                       tl
                                        esth
                                           epa
                                             rt
                                              iestor
                                                   ece
                                                     ive

“
info
   rma
     tiona
         ndr
           eco
             rds
               ,”a
                 ndi
                   tre
                     qui
                       ress
                          har
                            ingo
                               fin
                                 form
                                    ationona“
                                            nee
                                              dtoknowb
                                                     asi
                                                       s,”bu
                                                           t



                                    66

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 66 of 85
i
tdo
  esno
     tme
       ntion“
            int
              ern
                aldo
                   cum
                     ent
                       s.”H
                          eha
                            dnoa
                               nsw
                                 ertoth
                                      esequ
                                          est
                                            ion
                                              s.H
                                                eadm
                                                   it
                                                    ted

th
 atth
    epro
       ces
         sisno
             t“p
               erf
                 ect
                   ,”bu
                      tsa
                        idth
                           ath
                             ein
                               tend
                                  edtofo
                                       llow
                                          OGC
                                            ’sa
                                              dvi
                                                ce.

    400
      . Th
         eEDR C
              oord
                 ina
                   torw
                      asa
                        ske
                          dhowa
                              nyd
                                isc
                                  ipl
                                    ina
                                      rya
                                        ct
                                         ionc
                                            ouldb
                                                eta
                                                  ken

w
ithou
    tth
      einv
         est
           iga
             tionr
                 epo
                   rt
                    .Hee
                       xpl
                         ain
                           edth
                              atnod
                                  eci
                                    sion
                                       sabou
                                           tdi
                                             scip
                                                lin
                                                  arya
                                                     ct
                                                      ionw
                                                         ould

b
ema
  deun
     ti
      laf
        terR
           oe’
             sEDR p
                  roc
                    eed
                      ingw
                         as ov
                             er,p
                                erh
                                  apsa
                                     fte
                                       raf
                                         ina
                                           lhe
                                             aring
                                                 .Hea
                                                    ssu
                                                      red

h
erth
   atth
      eCh
        iefJ
           udg
             ewou
                ldho
                   ldp
                     eop
                       lea
                         ccoun
                             tab
                               le
                                ,ifa
                                   pprop
                                       ria
                                         te
                                          .

    401
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            ats
                              hed
                                idno
                                   tund
                                      ers
                                        tandhowd
                                               isc
                                                 ipl
                                                   ina
                                                     rya
                                                       ct
                                                        ion

c
ouldb
    epu
      tof
        ffo
          rsolong
                ,wh
                  enth
                     epu
                       rpo
                         seo
                           faw
                             rong
                                fulc
                                   ondu
                                      cta
                                        ct
                                         ioni
                                            sto m
                                                aketh
                                                    eof
                                                      fic
                                                        e

s
afe
  .Andw
      hil
        eno
          thingh
               adc
                 hang
                    edfo
                       rth
                         eFi
                           rstA
                              ssi
                                sta
                                  nt,R
                                     oew
                                       as fo
                                           rce
                                             dtow
                                                orkf
                                                   romhom
                                                        e

a
ndt
  rea
    teda
       sth
         eof
           fic
             ejok
                e.R
                  oea
                    ske
                      dhimw
                          hyth
                             eFi
                               rstA
                                  ssi
                                    sta
                                      nth
                                        adno
                                           tbe
                                             enpu
                                                ton

a
dmin
   is
    tra
      tiv
        ele
          ave
            .

    402
      . Th
         eEDR C
              oord
                 ina
                   tore
                      xpr
                        ess
                          eds
                            ymp
                              athyfo
                                   rth
                                     eFi
                                       rstA
                                          ssi
                                            sta
                                              nt,no
                                                  tingth
                                                       atth
                                                          is

h
adb
  eena“
      liv
        ingh
           el
            l”fo
               rhima
                   ndh
                     eha
                       dbe
                         ens
                           uff
                             ering“
                                  phy
                                    sic
                                      als
                                        ymp
                                          tom
                                            s.”H
                                               ewa
                                                 sas
                                                   ked

howh
   ekn
     ewth
        eseth
            ing
              sabou
                  tth
                    eFi
                      rs
                       tAs
                         sis
                           tan
                             t.

    403
      . Th
         eEDR C
              oord
                 ina
                   torr
                      elu
                        cta
                          ntlya
                              dmi
                                tte
                                  dth
                                    atth
                                       eFi
                                         rstA
                                            ssi
                                              sta
                                                nth
                                                  adc
                                                    al
                                                     ledh
                                                        im,

th
 ati
   twa
     sin
       app
         rop
           ria
             tefo
                rhim
                   toh
                     avedon
                          eso
                            ,andth
                                 ath
                                   eha
                                     dto
                                       ldh
                                         imno
                                            ttoc
                                               al
                                                lag
                                                  ain
                                                    .Ro
                                                      e

r
eas
  ona
    blyp
       erc
         eiv
           edth
              eFi
                rstA
                   ssi
                     sta
                       nt’
                         sac
                           tion
                              sasa
                                 nat
                                   temp
                                      ttoimp
                                           rop
                                             erlyin
                                                  flu
                                                    enc
                                                      eth
                                                        eEDR

p
roc
  ess
    .

    404
      . R
        oee
          nde
            dth
              econv
                  ers
                    at
                     ionbyt
                          ell
                            ingth
                                eEDR C
                                     oord
                                        ina
                                          tora
                                             bou
                                               tse
                                                 ver
                                                   al

in
 cid
   ent
     sofa
        bus
          iveb
             eha
               vio
                 rtow
                    ard
                      soth
                         eremp
                             loy
                               eesa
                                  ndc
                                    lie
                                      ntsth
                                          ats
                                            heh
                                              adp
                                                ers
                                                  ona
                                                    lly

w
itn
  ess
    eda
      tth
        eFDO
           . Th
              eEDR C
                   oord
                      ina
                        tor
                          seem
                             edd
                               eep
                                 lys
                                   add
                                     ene
                                       dbyw
                                          hatR
                                             oeto
                                                ldh
                                                  im.

H
est
  rong
     lyimp
         lie
           dth
             atth
                eCi
                  rcu
                    itw
                      oulddoth
                             erigh
                                 tth
                                   inga
                                      ndho
                                         ldp
                                           eop
                                             lea
                                               ccoun
                                                   tab
                                                     le
                                                      .




                                    67

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 67 of 85
                   R
                   oer
                     equ
                       est
                         sat
                           ran
                             sfe
                               rfo
                                 ras
                                   econdt
                                        ime
                                          .

    405
      . O
        nJa
          nua
            ry22
               ,2019
                   ,Ro
                     ese
                       ntth
                          eCh
                            iefJ
                               udg
                                 ean
                                   dth
                                     eEDR C
                                          oord
                                             ina
                                               tora
                                                  n

em
 ail
   .Sh
     ere
       que
         ste
           dat
             ran
               sfe
                 rtoaf
                     ede
                       rald
                          efe
                            nde
                              rof
                                fic
                                  eina
                                     nad
                                       jac
                                         entd
                                            is
                                             tr
                                              ict
                                                .

    406
      . “A
         lthoughi
                twa
                  smy d
                      reams
                          inc
                            elaws
                                choo
                                   ltob
                                      eaf
                                        ede
                                          rald
                                             efe
                                               nde
                                                 r,”R
                                                    oe

e
xpl
  ain
    ed,“
       Idono
           tbe
             li
              evei
                 tispo
                     ssib
                        letor
                            eac
                              har
                                eso
                                  lut
                                    ionw
                                       ithmy c
                                             urr
                                               ento
                                                  ff
                                                   iceth
                                                       atw
                                                         il
                                                          l

p
rot
  ectm
     efromfu
           rth
             erh
               ara
                 ssm
                   enta
                      nda
                        llowm
                            etoa
                               dva
                                 nceinmyc
                                        are
                                          er.
                                            ”

    407
      . R
        oeno
           tedth
               atOGC
                   ’s gu
                       ida
                         ncew
                            ouldr
                                equ
                                  ireh
                                     erton
                                         ego
                                           tia
                                             tew
                                               itha
                                                  nal
                                                    leg
                                                      ed

v
iol
  ato
    rofh
       err
         igh
           ts
            ,wi
              thou
                 tknow
                     inga
                        nyo
                          fth
                            ere
                              por
                                t’sf
                                   ind
                                     ing
                                       sorr
                                          ecomm
                                              end
                                                at
                                                 ion
                                                   s.U
                                                     nde
                                                       r

th
 esec
    irc
      ums
        tan
          ces
            ,as
              ucc
                ess
                  fuln
                     ego
                       tia
                         tionw
                             oul
                               dbeun
                                   lik
                                     ely
                                       .

    408
      . R
        oed
          esc
            rib
              edhowth
                    eFi
                      rstA
                         ssi
                           sta
                             nth
                               adt
                                 rea
                                   tedh
                                      erc
                                        omp
                                          la
                                           inta
                                              sajok
                                                  e,how

th
 eDe
   fend
      erh
        adm
          ish
            and
              leda
                 nde
                   sca
                     la
                      tedth
                          esi
                            tua
                              tion
                                 ,andhowth
                                         eApp
                                            el
                                             lat
                                               eCh
                                                 iefh
                                                    ad

d
isc
  our
    age
      dhe
        rfroma
             pply
                ingfo
                    rth
                      eapp
                         el
                          lat
                            epo
                              si
                               tion
                                  .Sh
                                    eex
                                      pre
                                        sse
                                          dcon
                                             cernth
                                                  ats
                                                    hew
                                                      ould

b
eth
  eta
    rge
      tofrumo
            rsa
              ndr
                epu
                  ta
                   tion
                      ald
                        ama
                          ge.Sh
                              eno
                                ted
                                  ,bye
                                     xamp
                                        le
                                         ,th
                                           ata
                                             noth
                                                eremp
                                                    loy
                                                      ee

w
hoh
  adr
    ece
      ntlyc
          omp
            la
             ine
               dwa
                 ssm
                   ear
                     edw
                       ith homophob
                                  icrumo
                                       rs
                                        .

    409
      . R
        oes
          aids
             hehop
                 ed“
                   to mov
                        eon
                          inaw
                             ayth
                                atp
                                  res
                                    erv
                                      esmy p
                                           rof
                                             ess
                                               ion
                                                 al

r
epu
  ta
   tiona
       ndc
         are
           erop
              tion
                 s.”

    410
      . O
        nJa
          nua
            ry24
               ,2019
                   ,Ro
                     ewa
                       sin
                         form
                            edth
                               atth
                                  eCh
                                    iefJ
                                       udg
                                         eha
                                           d“d
                                             ire
                                               cte
                                                 d”th
                                                    e

EDR C
    oord
       ina
         tor“
            tol
              enda
                 pprop
                     ria
                       tea
                         ssi
                           sta
                             nce
                               ”wi
                                 th at
                                     ran
                                       sfe
                                         r.Th
                                            eEDR C
                                                 oord
                                                    ina
                                                      tor
                                                        saidh
                                                            e

w
as“
  sor
    ry”toh
         eara
            bou
              tRo
                e’se
                   xpe
                     rie
                       nce
                         s.


    R
    oe’
      sme
        dia
          torc
             and
               idl
                 yac
                   know
                      ledg
                         estha
                             tjud
                                ic
                                 iar
                                   yemp
                                      loy
                                        ees“g
                                            iveup alo
                                                    t.”

    411
      . O
        nJa
          nua
            ry30
               ,2019
                   ,Ro
                     efi
                       ledar
                           equ
                             estfo
                                 rme
                                   dia
                                     tionund
                                           erth
                                              eEDR P
                                                   lan
                                                     .At

th
 ispo
    int
      ,Ro
        eha
          dno
            tre
              ceiv
                 eda
                   nys
                     ubs
                       tan
                         tiv
                           eup
                             dat
                               eonh
                                  ert
                                    ran
                                      sfe
                                        rre
                                          que
                                            st
                                             .




                                   68

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 68 of 85
    412
      . B
        efo
          rem
            edi
              ation
                  ,Ro
                    eas
                      kedth
                          eEDR C
                               oord
                                  ina
                                    tor
                                      toc
                                        lar
                                          ify w
                                              heth
                                                 erh
                                                   er

c
onf
  ide
    nti
      al
       ityw
          ouldb
              epro
                 tec
                   teddu
                       ring m
                            edi
                              atio
                                 n,a
                                   ndw
                                     heth
                                        era
                                          nydo
                                             cum
                                               ent
                                                 ssh
                                                   esubm
                                                       it
                                                        ted

w
ouldb
    esh
      are
        dwi
          thth
             eDe
               fend
                  erw
                    ithou
                        the
                          rco
                            nse
                              nt.Th
                                  eEDR C
                                       oord
                                          ina
                                            torc
                                               onf
                                                 irm
                                                   edth
                                                      at

h
eha
  dno
    tsh
      are
        danydo
             cum
               ent
                 swi
                   thth
                      eDe
                        fend
                           ere
                             xce
                               ptfo
                                  rhe
                                    rre
                                      que
                                        stfo
                                           rcoun
                                               sel
                                                 inga
                                                    nd

r
equ
  estfo
      rme
        dia
          tion
             ,wh
               ichw
                  eret
                     emp
                       la
                        tefo
                           rms
                             .Heh
                                adno
                                   tsh
                                     are
                                       dhe
                                         rfa
                                           ctu
                                             aln
                                               arr
                                                 ativ
                                                    eor

a
nyo
  fhe
    rsuppo
         rt
          ingdo
              cum
                ent
                  ation
                      .

    413
      . O
        nFe
          bru
            ary7
               ,2019
                   ,Ro
                     eme
                       twi
                         thth
                            eappo
                                int
                                  edm
                                    edi
                                      ato
                                        r(“M
                                           edi
                                             ato
                                               r”)
                                                 inth
                                                    e

l
awl
  ibr
    aryo
       faFou
           rthC
              irc
                uitjudg
                      e.R
                        oep
                          rov
                            ide
                              dth
                                eMe
                                  dia
                                    torw
                                       ith c
                                           opi
                                             eso
                                               fsom
                                                  eofth
                                                      e

F
irs
  tAs
    sis
      tan
        t’sin
            app
              rop
                ria
                  tet
                    extm
                       ess
                         age
                           sandem
                                ail
                                  s.

    414
      . Th
         eMe
           dia
             tora
                cknow
                    ledg
                       edth
                          ati
                            twou
                               ldb
                                 e“r
                                   eal
                                     lyd
                                       if
                                        fic
                                          ult
                                            ”fo
                                              rRo
                                                etor
                                                   etu
                                                     rnto

w
ork
  ,as
    sum
      ingth
          ate
            verybodyi
                    s“s
                      ti
                       llth
                          ere
                            .”H
                              eal
                                sos
                                  ta
                                   tedth
                                       atth
                                          eFi
                                            rstA
                                               ssi
                                                 sta
                                                   nt’
                                                     squ
                                                       idp
                                                         ro

quoem
    ail
      ,inp
         art
           icu
             lar
               ,wa
                 s“in
                    app
                      rop
                        ria
                          te”a
                             nd“
                               imp
                                 rop
                                   er.
                                     ”

    415
      . Th
         eMe
           dia
             torc
                and
                  idlys
                      ta
                       tedh
                          isop
                             inionth
                                   atth
                                      eDe
                                        fend
                                           eri
                                             sfroma“
                                                   gen
                                                     era
                                                       tion
                                                          ”

th
 atdo
    esn
      ’t“
        get
          ”se
            xua
              lha
                ras
                  sme
                    nt.H
                       e emph
                            asi
                              zed
                                ,how
                                   eve
                                     r,th
                                        atth
                                           eDe
                                             fend
                                                erw
                                                  asth
                                                     e

“
dec
  is
   ion m
       ake
         r”a
           ndth
              atnoh
                  ear
                    ingo
                       ff
                        ice
                          rwou
                             ld“m
                                icrom
                                    ana
                                      ge”h
                                         imo
                                           rte
                                             llh
                                               imhowtodo

h
isjob
    .

    416
      . Th
         eMe
           dia
             tora
                dmi
                  tte
                    dth
                      ath
                        esawp
                            rob
                              lem
                                swi
                                  thth
                                     eEDR p
                                          roc
                                            ess
                                              .He

e
xpr
  ess
    edf
      rus
        tra
          tion
             swi
               thth
                  ese
                    tt
                     lem
                       entp
                          roc
                            essa
                               ndno
                                  tedth
                                      at
                                       ,att
                                          ime
                                            s,p
                                              rom
                                                is
                                                 ings
                                                    et
                                                     tlem
                                                        ent
                                                          s

h
eha
  dne
    got
      iat
        edw
          erev
             eto
               edbyth
                    eAO b
                        eca
                          useth
                              ejud
                                 ic
                                  iaryl
                                      ack
                                        eds
                                          ta
                                           tuto
                                              rya
                                                utho
                                                   ri
                                                    tyto

imp
  lem
    enttho
         ser
           eme
             die
               s.H
                 eca
                   ndid
                      lya
                        cknow
                            ledg
                               edth
                                  atyou“
                                       giv
                                         eupalo
                                              t”a
                                                sajud
                                                    ic
                                                     iary

emp
  loy
    ee.

    417
      . Th
         eMe
           dia
             torp
                rom
                  ise
                    dtop
                       res
                         sth
                           eDe
                             fend
                                eronadu
                                      tys
                                        ta
                                         tiont
                                             ran
                                               sfe
                                                 rando
                                                     the
                                                       r

r
equ
  est
    edt
      erm
        s.



                                      69

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 69 of 85
      418
        . O
          nFe
            bru
              ary12
                  ,2019
                      ,th
                        eMe
                          dia
                            torupd
                                 ate
                                   dRo
                                     ebyphon
                                           e.H
                                             esa
                                               idth
                                                  atth
                                                     e

D
efe
  nde
    rwou
       ldp
         erm
           itR
             oetot
                 ran
                   sfe
                     rtoa
                        noth
                           erdu
                              tys
                                ta
                                 tion
                                    ,wh
                                      eres
                                         hew
                                           ouldl
                                               ike
                                                 lys
                                                   har
                                                     ean

o
ff
 icew
    itha
       nin
         tern
            .He m
                ent
                  ion
                    edth
                       atth
                          ere
                            wasa
                               lsoac
                                   onf
                                     ere
                                       ncerooma
                                              ndal
                                                 ibr
                                                   arys
                                                      pac
                                                        eto

w
ork
  .

      419
        . R
          oew
            asa
              pop
                lec
                  tica
                     tth
                       isn
                         ews
                           .Th
                             ise
                               lev
                                 enth
                                    -hou
                                       rcon
                                          ces
                                            sionp
                                                rov
                                                  edth
                                                     atth
                                                        e

D
efe
  nde
    rcou
       ldh
         avet
            ran
              sfe
                rre
                  dhe
                    ral
                      lalong,fu
                              rth
                                ers
                                  how
                                    ingh
                                       isd
                                         ishon
                                             estya
                                                 ndb
                                                   adf
                                                     aith
                                                        .

      420
        . R
          oea
            ske
              dth
                eMe
                  dia
                    torw
                       hyat
                          ran
                            sfe
                              rwa
                                s po
                                   ssib
                                      lenow
                                          ,bu
                                            tno
                                              tsix mon
                                                     thsa
                                                        go.

Th
 eMe
   dia
     torsa
         idth
            atth
               eDe
                 fend
                    erm
                      ayh
                        avec
                           hang
                              edh
                                ism
                                  inda
                                     fte
                                       rhego
                                           t“invo
                                                lve
                                                  d.”Th
                                                      e

M
edi
  ato
    rse
      eme
        dve
          ryf
            rus
              tra
                tedw
                   ithth
                       eDe
                         fend
                            er.

      421
        . R
          oeto
             ldth
                eMe
                  dia
                    torth
                        atat
                           ran
                             sfe
                               rund
                                  erth
                                     esec
                                        irc
                                          ums
                                            tan
                                              cesw
                                                 ouldfu
                                                      rth
                                                        er

hum
  il
   iat
     eands
         tigm
            ati
              zeh
                er,s
                   inc
                     eth
                       ewho
                          leo
                            ff
                             icew
                                ouldknowth
                                         atth
                                            eDe
                                              fend
                                                 erh
                                                   adl
                                                     ike
                                                       ly

p
rio
  ri
   tiz
     eda
       nin
         terno
             verh
                er.Th
                    eMe
                      dia
                        tors
                           ugg
                             est
                               edth
                                  atR
                                    oepu
                                       tth
                                         esei
                                            ssu
                                              es“
                                                asid
                                                   e”a
                                                     nd

w
orks
   ome
     thingou
           t.

      422
        . A
          cco
            rdingtoth
                    eMe
                      dia
                        tor
                          ,th
                            eDe
                              fend
                                 erw
                                   asa
                                     lsoina
                                          gre
                                            eme
                                              ntth
                                                 atth
                                                    eFi
                                                      rs
                                                       t

A
ssi
  sta
    ntc
      ouldnolong
               erb
                 e“invo
                      lve
                        d”w
                          ith R
                              oe’
                                swo
                                  rk.Th
                                      eMe
                                        dia
                                          tors
                                             ugg
                                               est
                                                 edt
                                                   akingth
                                                         e

D
efe
  nde
    rath
       is“w
          ord
            ”onh
               isun
                  sub
                    sta
                      nti
                        ate
                          dprom
                              ise
                                .

      423
        . R
          oea
            ske
              dth
                eMe
                  dia
                    torw
                       hatw
                          ouldh
                              app
                                eni
                                  fanEDRs
                                        et
                                         tlem
                                            entw
                                               asb
                                                 rea
                                                   che
                                                     d.

Inh
  ise
    xpe
      rie
        nce
          ,th
            eon
              lyr
                eme
                  dyfo
                     rbr
                       eac
                         hof
                           anEDRs
                                et
                                 tlem
                                    entw
                                       asa
                                         noth
                                            erEDRc
                                                 la
                                                  im.

      424
        . R
          oea
            ske
              dwh
                eth
                  eras
                     et
                      tlem
                         entw
                            ithth
                                eDe
                                  fend
                                     erw
                                       ouldb
                                           ebind
                                               ingonth
                                                     ene
                                                       xt

F
ede
  ralPub
       licD
          efe
            nde
              r. Th
                  eMe
                    dia
                      tord
                         idno
                            tkn
                              owth
                                 ean
                                   swe
                                     rtoth
                                         isqu
                                            est
                                              ion
                                                .

      425
        . R
          oes
            ugg
              est
                edth
                   at
                    ,und
                       erth
                          eci
                            rcum
                               sta
                                 nce
                                   s,adu
                                       tys
                                         ta
                                          tiont
                                              ran
                                                sfe
                                                  rwou
                                                     ldno
                                                        t

a
ccomp
    li
     sha
       nyth
          ingw
             ithou
                 tadd
                    res
                      singth
                           eund
                              erl
                                yingh
                                    ara
                                      ssm
                                        enta
                                           ndr
                                             eta
                                               lia
                                                 tion
                                                    .




                                    70

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 70 of 85
    426
      . Th
         eMe
           dia
             tors
                aidh
                   ewa
                     sst
                       il
                        ltry
                           ing
                             tog
                               etmo
                                  rei
                                    nfo
                                      rma
                                        tionf
                                            romth
                                                eDe
                                                  fend
                                                     er,

a
ndh
  ewou
     ldb
       eintou
            ch.


  Th
   e Jud
       ic
        ialIn
            teg
              ri
               tyO
                 ff
                  ice
                    rt e
                       ll
                        sR oeth
                              atacour
                                    tofappe
                                          alshasno au
                                                    tho
                                                      ri
                                                       tytoo
                                                           rde
                                                             r
                 r
                 emedi
                     esagain
                           stafed
                                era
                                  ldefend
                                        erof
                                           fic
                                             e.

    427
      . O
        nFe
          bru
            ary14
                ,2019
                    ,Ro
                      eme
                        twi
                          thth
                             enew
                                ly-
                                  se
                                   lec
                                     tedJ
                                        udi
                                          cia
                                            lIn
                                              teg
                                                ri
                                                 tyO
                                                   ff
                                                    ice
                                                      r

in W
   ash
     ing
       ton
         ,D.C
            .

    428
      . R
        oeto
           ldth
              eJud
                 ic
                  ia
                   lIn
                     teg
                       ri
                        tyO
                          ff
                           ice
                             rabou
                                 the
                                   rex
                                     per
                                       ien
                                         cew
                                           ithth
                                               eEDR p
                                                    roc
                                                      ess
                                                        .

R
oee
  xpr
    ess
      edc
        onc
          ernth
              ath
                erdu
                   epro
                      ces
                        srigh
                            tsw
                              ereb
                                 eingv
                                     iol
                                       ate
                                         d.

    429
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        rac
                          know
                             ledg
                                edth
                                   att
                                     hew
                                       ayR
                                         oe’
                                           scl
                                             aimw
                                                asb
                                                  eing

h
and
  ledw
     as unu
          sua
            l.Sh
               ecomm
                   ent
                     ed,inp
                          art
                            icu
                              lar
                                ,th
                                  ataC
                                     irc
                                       uitEx
                                           ecu
                                             tiv
                                               eshou
                                                   ldn
                                                     eve
                                                       rbea
                                                          n

EDR C
    oord
       ina
         torb
            eca
              useo
                 finh
                    ere
                      ntc
                        onf
                          li
                           ctso
                              fin
                                ter
                                  est
                                    .

    430
      . Sh
         est
           ate
             d,how
                 eve
                   r,th
                      atju
                         stb
                           eca
                             usee
                                veryc
                                    our
                                      tha
                                        ndl
                                          esth
                                             epro
                                                ces
                                                  sdi
                                                    ffe
                                                      ren
                                                        tly
                                                          ,

do
 esno
    tme
      an emp
           loy
             ees
               ’righ
                   tsa
                     reb
                       eingv
                           iol
                             ate
                               d.Sh
                                  eno
                                    tedth
                                        atth
                                           eEDR p
                                                roc
                                                  essi
                                                     s

“
bar
  ebon
     es”a
        ndh
          as“
            noru
               les
                 .”B
                   eca
                     useth
                         ecou
                            rt
                             sar
                               ede
                                 cen
                                   tra
                                     liz
                                       ed,th
                                           ejudg
                                               eas
                                                 sign
                                                    edtorun

th
 ehe
   aringp
        roc
          ess“m
              ake
                s”th
                   eru
                     les
                       .Sh
                         ere
                           spond
                               edd
                                 ism
                                   iss
                                     ive
                                       lytoR
                                           oe’
                                             squ
                                               est
                                                 ion
                                                   swi
                                                     th

w
ord
  stoth
      eef
        fec
          tth
            atR
              oeju
                 std
                   idn
                     ’tund
                         ers
                           tand
                              thep
                                 roc
                                   ess
                                     .

    431
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        ral
                          sow
                            arn
                              edR
                                oeth
                                   ati
                                     fsh
                                       edidno
                                            tsubm
                                                itth
                                                   een
                                                     ti
                                                      re

f
actu
   alb
     asi
       sfo
         rhe
           rcl
             aim
               sinw
                  ri
                   ting
                      toh
                        eremp
                            loy
                              ingo
                                 ff
                                  ice
                                    ,sh
                                      eri
                                        ske
                                          dwa
                                            ivingh
                                                 erc
                                                   la
                                                    ims
                                                      .

Sh
 est
   rong
      lys
        ugg
          est
            edth
               atR
                 oe’
                   sfiv
                      e-p
                        agen
                           arr
                             ati
                               ve,s
                                  ubm
                                    it
                                     tedw
                                        ith h
                                            err
                                              equ
                                                estfo
                                                    rcoun
                                                        sel
                                                          ing
                                                            ,

w
as no
    tgoode
         noughto“
                pre
                  serv
                     e”h
                       erc
                         la
                          ims
                            .Sh
                              est
                                res
                                  sedth
                                      atth
                                         eDe
                                           fend
                                              ern
                                                eed
                                                  edfu
                                                     ll

know
   ledg
      eofh
         era
           lle
             gat
               ion
                 s.

    432
      . R
        oee
          xpl
            ain
              edth
                 ats
                   heh
                     adfu
                        llyd
                           isc
                             los
                               edth
                                  efa
                                    ctss
                                       uppo
                                          rt
                                           ingh
                                              erc
                                                la
                                                 imsina

fou
  r-hou
      rinv
         est
           iga
             tionin
                  terv
                     iew
                       .Th
                         eJud
                            ic
                             ia
                              lIn
                                teg
                                  ri
                                   tyO
                                     ff
                                      ice
                                        radv
                                           ise
                                             dRo
                                               etofo
                                                   rge
                                                     tabou
                                                         tth
                                                           e



                                   71

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 71 of 85
inv
  est
    iga
      tionb
          eca
            useh
               erc
                 la
                  imsw
                     ere on
                          ly“
                            al
                             leg
                               at
                                ion
                                  s”un
                                     ti
                                      lsh
                                        eprov
                                            edth
                                               ema
                                                 taf
                                                   ina
                                                     lhe
                                                       aring
                                                           .

Sh
 ein
   sis
     tedth
         ati
           twa
             s no
                tre
                  ason
                     abl
                       efo
                         rRo
                           etow
                              anta“
                                  find
                                     ing
                                       ”onh
                                          erc
                                            la
                                             imsb
                                                efo
                                                  reaf
                                                     ina
                                                       l

h
ear
  ing
    ,ev
      enthoughR
              oeh
                ada
                  lre
                    adyp
                       rodu
                          ceda
                             llth
                                eev
                                  ide
                                    nces
                                       uppo
                                          rt
                                           ingh
                                              erc
                                                la
                                                 ims
                                                   .Sh
                                                     e

a
dvi
  sedR
     oetopu
          rsu
            e“mo
               tion
                  s”a
                    nd“
                      dis
                        cov
                          ery
                            ”top
                               rov
                                 ehe
                                   rcl
                                     aim
                                       s.

    433
      . R
        oea
          ske
            dth
              eJud
                 ic
                  ia
                   lIn
                     teg
                       ri
                        tyO
                          ff
                           ice
                             r howth
                                   eEDR C
                                        oord
                                           ina
                                             torc
                                                ouldw
                                                    ithho
                                                        ld

th
 einv
    est
      iga
        tionr
            epo
              rtf
                romth
                    epa
                      rt
                       ies
                         .Sh
                           ere
                             spond
                                 edth
                                    atth
                                       ere
                                         por
                                           twa
                                             sanin
                                                 tern
                                                    al

do
 cum
   ent
     ,andth
          ats
            hen
              eve
                rre
                  lea
                    sedth
                        einv
                           est
                             iga
                               tionr
                                   epo
                                     rtsw
                                        hens
                                           hew
                                             asth
                                                eTe
                                                  nthC
                                                     irc
                                                       uit
                                                         ’s

EDR C
    oord
       ina
         tor
           .

    434
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        r fu
                           rth
                             ere
                               xpl
                                 ain
                                   edth
                                      at
                                       ,inh
                                          erro
                                             lea
                                               sEDR

C
oord
   ina
     tor
       ,sh
         eha
           dne
             vers
                eena
                   ninv
                      est
                        iga
                          tionr
                              epo
                                rts
                                  uppo
                                     rta
                                       nemp
                                          loy
                                            ee’
                                              sse
                                                xua
                                                  lha
                                                    ras
                                                      sme
                                                        nt

a
lle
  gat
    ion
      s.Sh
         esa
           idth
              atR
                oe’
                  scomp
                      la
                       intw
                          asth
                             efi
                               rstc
                                  olo
                                    rab
                                      les
                                        exu
                                          alh
                                            ara
                                              ssm
                                                entc
                                                   la
                                                    ims
                                                      he

h
ads
  een
    —thoughs
           omeo
              fRo
                e’sa
                   lle
                     gat
                       ion
                         s, inh
                              erv
                                iew
                                  ,we
                                    re op
                                        entoin
                                             terp
                                                ret
                                                  ation
                                                      ,in
                                                        clud
                                                           ing

th
 equ
   idp
     roquoem
           ailth
               ats
                 her
                   evi
                     ewe
                       d.Sh
                          eto
                            ldas
                               torya
                                   bou
                                     tas
                                       exu
                                         alh
                                           ara
                                             ssm
                                               ent

c
omp
  la
   ina
     ntinh
         erc
           irc
             uitw
                how
                  as found
                         tob
                           eal
                             iara
                                fte
                                  ranou
                                      ts
                                       ideinv
                                            est
                                              iga
                                                tion
                                                   .

    435
      . R
        oew
          ass
            hoc
              keda
                 ndho
                    rr
                     if
                      iedbyh
                           erc
                             omm
                               ent
                                 s.H
                                   erc
                                     omm
                                       ent
                                         swe
                                           ree
                                             spe
                                               cia
                                                 lly

p
res
  cie
    ntinl
        igh
          tofr
             eve
               la
                tion
                   sas
                     hor
                       ttim
                          ela
                            terth
                                atU
                                  .S.D
                                     is
                                      tr
                                       ictC
                                          our
                                            tJudg
                                                eCa
                                                  rlo
                                                    sMu
                                                      rgu
                                                        ia
                                                         ,

w
hos
  erv
    edw
      ith
        inh
          erc
            irc
              uit
                ,ha
                  dbe
                    ens
                      exu
                        al
                         lyh
                           ara
                             ssingc
                                  our
                                    tst
                                      affw
                                         ithimpun
                                                ity
                                                  .

    436
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        ral
                          sor
                            ema
                              rke
                                dth
                                  atR
                                    oe’
                                      sre
                                        que
                                          sttod
                                              isqu
                                                 al
                                                  ifyth
                                                      e

D
efe
  nde
    rwa
      shigh
          lyunu
              sua
                l,b
                  eca
                    useEDR c
                           omp
                             la
                              ina
                                ntsa
                                   reu
                                     sua
                                       lly“
                                          fi
                                           red
                                             ”emp
                                                loy
                                                  eesw
                                                     hoa
                                                       re

b
ring
   ingth
       eirc
          la
           imsa
              gain
                 staun
                     ite
                       xec
                         utiv
                            e. Sh
                                est
                                  res
                                    sedth
                                        atEDR do
                                               cum
                                                 ent
                                                   s“h
                                                     ave
                                                       ”togo
                                                           to

th
 eun
   ite
     xec
       utiv
          e,e
            veni
               fth
                 atp
                   ers
                     oni
                       sth
                         esub
                            jec
                              tofac
                                  omp
                                    la
                                     int
                                       .




                                   72

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 72 of 85
    437
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        rurg
                           edR
                             oetou
                                 seth
                                    eEDR p
                                         roc
                                           essa
                                              site
                                                 xis
                                                   tsa
                                                     ndto

b
ecl
  eara
     bou
       tth
         erem
            edi
              ess
                hew
                  ass
                    eek
                      ing
                        .Sh
                          ecl
                            aim
                              ed,fo
                                  rex
                                    amp
                                      le
                                       ,th
                                         ati
                                           fRo
                                             ewa
                                               nte
                                                 dth
                                                   e

F
irs
  tAs
    sis
      tan
        tfi
          red
            ,sh
              eshou
                  lds
                    imp
                      lyr
                        equ
                          estth
                              atr
                                eme
                                  dyinh
                                      erEDR p
                                            roc
                                              eed
                                                ing
                                                  .

    438
      . Sh
         eth
           enqu
              al
               if
                iedth
                    iss
                      ugg
                        est
                          ionbyno
                                tingth
                                     atm
                                       ostp
                                          res
                                            idingo
                                                 ff
                                                  ice
                                                    rsw
                                                      ould

no
 twa
   ntto“m
        edd
          le”inaf
                ede
                  rald
                     efe
                       nde
                         rof
                           fic
                             e.

    439
      . Sh
         efu
           rth
             ere
               labo
                  rat
                    edth
                       atap
                          res
                            idingo
                                 ff
                                  ice
                                    rwou
                                       ldno
                                          tha
                                            vea
                                              utho
                                                 ri
                                                  tytoo
                                                      rde
                                                        r

th
 eFi
   rs
    tAs
      sis
        tan
          t’st
             erm
               ina
                 tion
                    .Sh
                      eno
                        tedth
                            atA
                              rt
                               icl
                                 eII
                                   Ijudg
                                       esdono
                                            tha
                                              vea
                                                utho
                                                   ri
                                                    tyto

“m
 ana
   ge”af
       ede
         rald
            efe
              nde
                rof
                  fic
                    e.Sh
                       eca
                         lle
                           dth
                             isi
                               ssu
                                 e“ju
                                    ris
                                      dic
                                        tion
                                           al
                                            .”

    440
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        rimm
                           edi
                             ate
                               lyr
                                 eal
                                   ize
                                     dth
                                       ele
                                         gals
                                            ign
                                              if
                                               ica
                                                 nceo
                                                    fth
                                                      ese

s
ta
 tem
   ent
     s. Sh
         eas
           kedR
              oeno
                 ttor
                    epe
                      atth
                         emtoa
                             nyon
                                e.

    441
      . R
        oew
          asa
            stound
                 edbyth
                      eJud
                         ic
                          ia
                           lIn
                             teg
                               ri
                                tyO
                                  ff
                                   ice
                                     r’sa
                                        dmi
                                          ssion
                                              s,a
                                                swe
                                                  lla
                                                    swh
                                                      at

R
oer
  eas
    ona
      blyp
         erc
           eiv
             eda
               she
                 rdi
                   sre
                     spe
                       ctfu
                          landc
                              ond
                                esc
                                  end
                                    inga
                                       tt
                                        itud
                                           etow
                                              ard
                                                scomp
                                                    la
                                                     ina
                                                       nts
                                                         ,

in
 clud
    ingh
       ers
         elf
           .The
              irn
                ear
                  lyth
                     ree
                       -hou
                          rme
                            et
                             ingg
                                rewv
                                   eryt
                                      ens
                                        eandun
                                             com
                                               for
                                                 tab
                                                   lea
                                                     ttim
                                                        es.

N
earth
    eendo
        fth
          eme
            et
             ing
               ,th
                 eJud
                    ic
                     ia
                      lIn
                        teg
                          ri
                           tyO
                             ff
                              ice
                                rbe
                                  cam
                                    evi
                                      sib
                                        lyemo
                                            tion
                                               al
                                                .

    442
      . Af
         ewd
           aysl
              ate
                r,th
                   eJud
                      ic
                       ia
                        lIn
                          teg
                            ri
                             tyO
                               ff
                                ice
                                  rwro
                                     teina
                                         nem
                                           ailtoR
                                                oeth
                                                   ats
                                                     he

hop
  edth
     eirm
        eet
          ingw
             asn
               ’t“
                 comp
                    le
                     te
                      lyov
                         erw
                           helm
                              ing
                                .”

    443
      . Sh
         esa
           idth
              atR
                oe’
                  sma
                    tte
                      rcou
                         ldb
                           ea“
                             les
                               sonl
                                  earn
                                     ed.
                                       ”

    444
      . Sh
         eal
           sos
             aids
                hew
                  ouldl
                      ike“
                         tob
                           et
                            terund
                                 ers
                                   tandi
                                       fFPD
                                          sar
                                            ead
                                              equ
                                                ate
                                                  ly

p
rot
  ect
    edbyEDRr
           eme
             die
               s.”


Wi
 thno m
      ean
        ing
          ful
            rev
              iewo
                 rrem
                    edi
                      esonh
                          erc
                            omp
                              lain
                                 ts
                                  ,Ro
                                    eisc
                                       ons
                                         tru
                                           cti
                                             vel
                                               ydi
                                                 scha
                                                    rge
                                                      d.

    445
      . Th
         eJud
            ic
             ia
              lIn
                teg
                  ri
                   tyO
                     ff
                      ice
                        r’sc
                           omm
                             ent
                               scon
                                  fi
                                   rme
                                     dwh
                                       atR
                                         oew
                                           asa
                                             lre
                                               ady

e
xpe
  rie
    ncing—
         ala
           cko
             fany m
                  ean
                    ing
                      fulr
                         evi
                           ewo
                             f,o
                               rrem
                                  edi
                                    eson
                                       ,he
                                         rcomp
                                             la
                                              int
                                                .Ro
                                                  e

r
eas
  ona
    blyf
       eltd
          ece
            ive
              dandm
                  is
                   led byth
                          eEDR P
                               lan
                                 ’sr
                                   epr
                                     ese
                                       nta
                                         tion
                                            sth
                                              at
                                               ,asa
                                                  nemp
                                                     loy
                                                       eeo
                                                         fa

                                   73

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 73 of 85
f
ede
  ralpub
       licd
          efe
            nde
              rof
                fic
                  e,s
                    hew
                      ouldh
                          avea
                             cce
                               sstoc
                                   ert
                                     ainr
                                        igh
                                          tsa
                                            ndr
                                              eme
                                                die
                                                  s,w
                                                    henth
                                                        at

w
as no
    tac
      tua
        llyth
            eca
              se.

    446
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eEDR P
                              lan
                                ’sl
                                  acko
                                     fme
                                       aning
                                           fulr
                                              eme
                                                die
                                                  s,

e
spe
  cia
    llyfo
        rfe
          der
            alpub
                licd
                   efe
                     nde
                       rof
                         fic
                           es,w
                              as,a
                                 ndi
                                   s,w
                                     ide
                                       lyknow
                                            nandund
                                                  ers
                                                    toodw
                                                        ith
                                                          in

th
 ejud
    ic
     iary
        .

    447
      . G
        ive
          nth
            eJud
               ic
                ia
                 lIn
                   teg
                     ri
                      tyO
                        ff
                         ice
                           r’sc
                              omm
                                ent
                                  s,a
                                    ndund
                                        erth
                                           eto
                                             ta
                                              li
                                               tyo
                                                 fth
                                                   e

c
irc
  ums
    tan
      ces
        ,Ro
          ere
            ason
               ablyb
                   el
                    iev
                      edth
                         atp
                           roc
                             eed
                               ingtoaf
                                     ina
                                       lhe
                                         aringw
                                              ouldb
                                                  efu
                                                    ti
                                                     le
                                                      .As

th
 eJud
    ic
     ia
      lIn
        teg
          ri
           tyO
             ff
              ice
                rha
                  dcon
                     fi
                      rme
                        d,ah
                           ear
                             ingo
                                ff
                                 ice
                                   r,e
                                     ven
                                       ifw
                                         il
                                          ling
                                             ,wou
                                                ldno
                                                   tbea
                                                      ble

too
  rde
    ranyr
        eme
          die
            swi
              thou
                 tth
                   eDe
                     fend
                        er’
                          scon
                             sen
                               t.

    448
      . Th
         eFou
            rthC
               irc
                 uitEDRP
                       lan,un
                            lik
                              eth
                                eMod
                                   elEDR P
                                         lan
                                           ,al
                                             sog
                                               avea
                                                  ccu
                                                    sed

v
iol
  ato
    rs
     ,su
       cha
         sth
           eFi
             rstA
                ssi
                  sta
                    nt,ar
                        igh
                          ttoc
                             ros
                               s-ex
                                  amin
                                     eRo
                                       e—e
                                         venthoughth
                                                   eEDR

C
oord
   ina
     torh
        adto
           ldh
             erth
                atd
                  isc
                    ipl
                      ina
                        rya
                          ct
                           iona
                              gain
                                 sth
                                   imw
                                     ouldno
                                          tbea
                                             tis
                                               sueinaf
                                                     ina
                                                       l

h
ear
  ing
    .Lik
       ewi
         se,th
             eDe
               fend
                  erw
                    ouldh
                        aveth
                            eri
                              ghttoc
                                   ros
                                     s-e
                                       xam
                                         ineR
                                            oeinh
                                                isc
                                                  apa
                                                    ci
                                                     tya
                                                       s

th
 eof
   fic
     e’sr
        epr
          ese
            nta
              tiv
                eanda
                    sana
                       ccu
                         sedv
                            iol
                              ato
                                rofh
                                   err
                                     igh
                                       ts
                                        . W
                                          ithou
                                              tanyp
                                                  ros
                                                    pec
                                                      tofa

m
ean
  ing
    fulr
       eme
         dy,R
            oer
              eas
                ona
                  blyb
                     el
                      iev
                        edth
                           att
                             hef
                               ina
                                 lhe
                                   aringw
                                        ouldon
                                             lys
                                               erv
                                                 e tohum
                                                       il
                                                        iat
                                                          e

a
ndr
  etr
    aum
      ati
        zeh
          er.

    449
      . O
        nFe
          bru
            ary22
                ,2019
                    ,Ro
                      e’sr
                         epr
                           ese
                             nta
                               tiv
                                 esubm
                                     it
                                      teda mo
                                            red
                                              eta
                                                ile
                                                  dfa
                                                    ctu
                                                      al

n
arr
  ativ
     etoth
         eEDR C
              oord
                 ina
                   torb
                      eca
                        uses
                           hew
                             asc
                               onc
                                 ern
                                   eda
                                     bou
                                       twa
                                         ivingh
                                              erc
                                                la
                                                 imsa
                                                    fte
                                                      rth
                                                        e

J
udi
  cia
    lIn
      teg
        ri
         tyO
           ff
            ice
              r’s w
                  arn
                    ing
                      s.Th
                         esupp
                             lem
                               entc
                                  ont
                                    ain
                                      edh
                                        igh
                                          lys
                                            ens
                                              it
                                               ived
                                                  eta
                                                    il
                                                     s,

in
 clud
    ingin
        form
           ationth
                 atc
                   ouldpo
                        ten
                          tia
                            llye
                               xpo
                                 seo
                                   the
                                     remp
                                        loy
                                          eestor
                                               eta
                                                 lia
                                                   tion
                                                      ,wh
                                                        ichR
                                                           oe

w
ouldno
     tha
       ved
         isc
           los
             edtoth
                  eDe
                    fend
                       ervo
                          lun
                            tar
                              ily
                                .

    450
      . R
        oee
          xpe
            cte
              dth
                atth
                   eEDR C
                        oord
                           ina
                             torw
                                ouldk
                                    eepth
                                        ena
                                          rra
                                            tiv
                                              econ
                                                 fid
                                                   ent
                                                     ial
                                                       ,

b
ase
  donh
     isp
       rio
         rcondu
              cta
                nda
                  ssu
                    ran
                      ces
                        . Ina
                            ddi
                              tion
                                 ,th
                                   eEDRP
                                       lanp
                                          rot
                                            ect
                                              edth
                                                 e



                                   74

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 74 of 85
c
onf
  ide
    nti
      al
       ityo
          fdo
            cum
              ent
                spr
                  epa
                    redfo
                        rme
                          dia
                            tio
                              n.EDRP
                                   lanC
                                      h.X
                                        , §9
                                           (B)
                                             (4)
                                               .Ro
                                                 e’s

r
epr
  ese
    nta
      tiv
        eal
          sos
            pec
              if
               ica
                 llyr
                    equ
                      est
                        edth
                           atth
                              esupp
                                  lem
                                    entb
                                       ere
                                         dac
                                           tedtop
                                                rot
                                                  ecto
                                                     the
                                                       r

emp
  loy
    ees
      ’id
        ent
          it
           iesi
              fsh
                are
                  dwi
                    thth
                       eDe
                         fend
                            er’
                              sof
                                fic
                                  eata
                                     nyt
                                       ime
                                         .

    451
      . W
        ithou
            tpr
              iorno
                  tic
                    e,th
                       e EDR C
                             oord
                                ina
                                  torfo
                                      rwa
                                        rde
                                          dth
                                            ena
                                              rra
                                                tiv
                                                  edi
                                                    rec
                                                      tly
                                                        toth
                                                           e

D
efe
  nde
    r,th
       eCh
         iefJ
            udg
              e,a
                ndth
                   eMe
                     dia
                       tor
                         .Hes
                            aidth
                                atOGC h
                                      ada
                                        dvi
                                          sedh
                                             imth
                                                atth
                                                   e

s
upp
  lem
    entw
       as“
         nots
            ubj
              ecttor
                   eda
                     ct
                      ion
                        .”A
                          ppa
                            ren
                              tly
                                ,OGC h
                                     adno
                                        tedth
                                            atth
                                               eDe
                                                 fend
                                                    er“
                                                      is

p
roh
  ibi
    tedf
       romr
          eta
            lia
              tinga
                  gain
                     sta
                       nyemp
                           loy
                             eesfo
                                 rth
                                   eirp
                                      art
                                        icip
                                           at
                                            ionin
                                                ,oroppo
                                                      si
                                                       tionto
                                                            ,

EDRm
   att
     ers
       .”

    452
      . R
        oew
          asa
            ppa
              lle
                dbyth
                    eEDR C
                         oord
                            ina
                              tor
                                ’sr
                                  ele
                                    aseo
                                       fhe
                                         rna
                                           rra
                                             tiv
                                               e,w
                                                 ithou
                                                     t

g
ivingh
     erp
       rio
         rno
           tic
             eors
                eek
                  ingh
                     erp
                       erm
                         iss
                           ion
                             .Sh
                               edidno
                                    tund
                                       ers
                                         tandhowi
                                                twa
                                                  sac
                                                    cep
                                                      tab
                                                        le

tor
  ele
    ases
       uchah
           igh
             lys
               ens
                 it
                  ivedo
                      cum
                        entd
                           ire
                             ct
                              lytoth
                                   eDe
                                     fend
                                        erw
                                          henh
                                             eha
                                               dno
                                                 tev
                                                   enb
                                                     een

t
rus
  tedtor
       ece
         iveth
             einv
                est
                  iga
                    tionr
                        epo
                          rt
                           .Th
                             isun
                                san
                                  ct
                                   ion
                                     edr
                                       ele
                                         aseo
                                            fRo
                                              e’sn
                                                 arr
                                                   ativ
                                                      ewa
                                                        sa

m
ajo
  rfa
    cto
      rinh
         erc
           onc
             lus
               ionth
                   ats
                     hew
                       ouldn
                           eve
                             rbea
                                ble
                                  tor
                                    etu
                                      rntow
                                          orkno
                                              rma
                                                lly
                                                  atth
                                                     e

FDOa
   ndth
      ats
        hew
          ouldb
              ecomp
                  el
                   ledtor
                        esign
                            .

    453
      . R
        oe’
          sre
            pre
              sen
                ta
                 tiv
                   eal
                     sos
                       ubm
                         it
                          tedar
                              enew
                                 edr
                                   equ
                                     esttod
                                          isqu
                                             al
                                              ifyth
                                                  eDe
                                                    fend
                                                       er.

R
oeh
  adn
    eve
      rre
        ceiv
           edth
              ewr
                it
                 tend
                    eni
                      alo
                        rde
                          rsh
                            eha
                              dbe
                                ento
                                   ldw
                                     as fo
                                         rth
                                           com
                                             ingf
                                                romth
                                                    e

C
hie
  fJudg
      e.Ind
          eed
            ,Ro
              ene
                verr
                   ece
                     ive
                       daw
                         ri
                          tte
                            n ru
                               lingona
                                     nyo
                                       fhe
                                         rre
                                           que
                                             ststod
                                                  isqu
                                                     al
                                                      ify
                                                        ,

w
hic
  h,und
      erth
         eci
           rcum
              sta
                nce
                  s,op
                     era
                       teda
                          sac
                            ons
                              tru
                                ct
                                 ived
                                    eni
                                      alo
                                        fhe
                                          rre
                                            que
                                              stsa
                                                 ndh
                                                   err
                                                     igh
                                                       tto

a
ppe
  altoth
       eJud
          ic
           ia
            lCoun
                ci
                 l.

    454
      . O
        nFe
          bru
            ary26
                ,2019
                    ,Ro
                      eme
                        twi
                          thth
                             eMe
                               dia
                                 tor
                                   inaFou
                                        rthC
                                           irc
                                             uitjudg
                                                   e’sl
                                                      aw

l
ibr
  ary
    .Th
      eMe
        dia
          torto
              ldR
                oeth
                   ats
                     hec
                       ouldno
                            ttr
                              ans
                                fertoth
                                      efe
                                        der
                                          ald
                                            efe
                                              nde
                                                rof
                                                  fic
                                                    einth
                                                        e

a
dja
  cen
    tdi
      st
       ric
         tsh
           eha
             dre
               que
                 ste
                   dbe
                     cau
                       seth
                          ato
                            ff
                             iced
                                idno
                                   tha
                                     vea
                                       nop
                                         ening
                                             .




                                   75

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 75 of 85
    455
      . R
        oee
          xpr
            ess
              edc
                onc
                  erna
                     ndf
                       rus
                         tra
                           tionth
                                ats
                                  hew
                                    ouldn
                                        eve
                                          rbea
                                             bletor
                                                  etu
                                                    rnto

w
orkno
    rma
      llya
         tth
           eFDO
              . Th
                 eMe
                   dia
                     tora
                        cknow
                            ledg
                               edth
                                  atth
                                     eDe
                                       fend
                                          erh
                                            adb
                                              een

un
 res
   pon
     siv
       esin
          ceth
             eirf
                irs
                  tconv
                      ers
                        at
                         ion
                           .

    456
      . Th
         eMe
           dia
             toro
                ffe
                  redtoh
                       elpR
                          oeg
                            eta
                              noth
                                 erjob
                                     .Her
                                        ema
                                          rke
                                            dth
                                              ath
                                                ewa
                                                  sve
                                                    ry

imp
  res
    sedw
       ith R
           oe’
             scr
               ede
                 nti
                   als
                     .Ro
                       eas
                         kedh
                            imt
                              ohe
                                lph
                                  ers
                                    ecu
                                      reaFou
                                           rthC
                                              irc
                                                uitc
                                                   lerk
                                                      ship
                                                         .

Sh
 esa
   idth
      ath
        avingac
              lerk
                 shipw
                     ouldh
                         elpp
                            rev
                              enth
                                 eremp
                                     loy
                                       ingo
                                          ff
                                           icef
                                              romd
                                                 est
                                                   roy
                                                     ingh
                                                        er

r
epu
  ta
   tion
      .Sh
        ewa
          sdi
            sgu
              ste
                d,how
                    eve
                      r,th
                         ats
                           hew
                             ouldh
                                 avetolo
                                       seh
                                         erjobw
                                              hil
                                                ehe
                                                  r

p
erp
  etr
    ato
      rsk
        eptth
            eir
              s.

    457
      . Af
         terth
             eirm
                eet
                  ing
                    ,th
                      eMe
                        dia
                          torw
                             enttoR
                                  ichmond
                                        ,Vi
                                          rgin
                                             iatoa
                                                 dvo
                                                   cat
                                                     ein

p
ers
  onfo
     rac
       lerk
          shiponR
                oe’
                  sbe
                    hal
                      f.

    458
      . L
        ate
          rth
            atw
              eek
                ,th
                  eMe
                    dia
                      torc
                         al
                          ledR
                             oe.AFou
                                   rthC
                                      irc
                                        uitjudg
                                              eha
                                                dat
                                                  erm

c
lerk
   shipv
       aca
         ncy
           ,wh
             ichh
                adb
                  eenop
                      enfo
                         ratl
                            eas
                              tse
                                ver
                                  alw
                                    eek
                                      s.Th
                                         eMe
                                           dia
                                             tors
                                                aidth
                                                    atth
                                                       is

judg
   ewa
     nte
       dtoin
           terv
              iewR
                 oe.

    459
      . O
        nMa
          rch8
             ,2019
                 ,Ro
                   ein
                     terv
                        iew
                          edw
                            ithth
                                eFou
                                   rthC
                                      irc
                                        uitjudg
                                              e.R
                                                oew
                                                  as

h
igh
  lyqu
     al
      if
       iedfo
           rth
             ecl
               erk
                 shipa
                     nds
                       her
                         ece
                           ive
                             dano
                                ffe
                                  ronth
                                      espo
                                         t.

    460
      . D
        uringR
             oe’
               sin
                 terv
                    ieww
                       ithth
                           ejudg
                               e’so
                                  the
                                    rlawc
                                        lerk
                                           s,a
                                             ndou
                                                ts
                                                 ideo
                                                    fRo
                                                      e’s

p
res
  enc
    e,th
       eMe
         dia
           torb
              rough
                  tupinc
                       onv
                         ers
                           at
                            ionap
                                rof
                                  ess
                                    ion
                                      als
                                        por
                                          tst
                                            eamow
                                                nerw
                                                   hoh
                                                     ad

r
ece
  ntlyf
      ace
        dan
          at
           ion
             al
              lypub
                  li
                   ci
                    zeds
                       exu
                         alh
                           ara
                             ssm
                               ents
                                  cand
                                     al
                                      . Th
                                         eMe
                                           dia
                                             torr
                                                ema
                                                  rke
                                                    dth
                                                      at

th
 isp
   ers
     onh
       adb
         een“
            good
               ”toth
                   esc
                     hoo
                       lheh
                          ada
                            tt
                             end
                               ed.Th
                                   eMe
                                     dia
                                       tors
                                          aidh
                                             e“hop
                                                 e[d
                                                   ]”th
                                                      at

“
nobodyi
      sma
        kinga
            nyth
               inga
                  bou
                    twh
                      atc
                        ameou
                            tabou
                                thim
                                   .”H
                                     esa
                                       idh
                                         ewa
                                           s“g
                                             lad
                                               ”ith
                                                  adb
                                                    een

k
ept“
   qui
     et
      .”H
        e fu
           rth
             ere
               labo
                  rat
                    ed:
                      “Hec
                         ouldn
                             ’th
                               aveh
                                  and
                                    ledi
                                       tanyb
                                           et
                                            tertok
                                                 eepi
                                                    tqu
                                                      ie
                                                       t”

th
 anby“w
      alk
        ingaw
            ay.
              ”




                                   76

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 76 of 85
    461
      . W
        henR
           oel
             ate
               rfoundou
                      twh
                        ath
                          adt
                            ran
                              spi
                                red
                                  ,sh
                                    ewa
                                      s ou
                                         tra
                                           gedbyth
                                                 ese

s
hoc
  kings
      ta
       tem
         ent
           s,u
             tte
               redju
                   stou
                      ts
                       ideth
                           epr
                             ese
                               nceo
                                  fas
                                    exu
                                      alh
                                        ara
                                          ssm
                                            entv
                                               ic
                                                timdu
                                                    ringh
                                                        er

c
omp
  lain
     tpr
       oce
         ss.To h
               er,th
                   esec
                      omm
                        ent
                          sex
                            emp
                              li
                               fie
                                 da m
                                    ent
                                      ali
                                        tyo
                                          fke
                                            epingv
                                                 ic
                                                  tim
                                                    s“qu
                                                       ie
                                                        t.
                                                         ”

    462
      . A
        sth
          eyw
            ere w
                rapp
                   ingupm
                        edi
                          ation
                              ,Ro
                                eto
                                  ldth
                                     eMe
                                       dia
                                         torth
                                             atth
                                                ecl
                                                  erk
                                                    ship

w
as a“
    veryn
        ice
          lyp
            ack
              age
                dcon
                   st
                    ruc
                      tiv
                        edi
                          sch
                            arg
                              e.”Sh
                                  esa
                                    ids
                                      hew
                                        asg
                                          ivinguph
                                                 erc
                                                   are
                                                     er

b
eca
  uses
     hew
       ash
         ara
           sse
             dandr
                 eta
                   lia
                     teda
                        gain
                           stw
                             ithou
                                 tanya
                                     ccoun
                                         tab
                                           il
                                            ity
                                              .Ro
                                                eca
                                                  lle
                                                    dth
                                                      e

s
itu
  at
   ionth
       e“c
         oll
           ect
             ivef
                aul
                  tofth
                      ein
                        st
                         itu
                           tion
                              .”

    463
      . Th
         eMe
           dia
             torr
                espond
                     edth
                        atR
                          oes
                            hou
                              ldb
                                eth
                                  ank
                                    fulfo
                                        rwh
                                          atw
                                            entr
                                               igh
                                                 tfo
                                                   rhe
                                                     r.

H
e no
   tedth
       atalo
           tofp
              eop
                leh
                  adw
                    ork
                      edto m
                           aket
                              hisou
                                  tcom
                                     epo
                                       ssib
                                          le
                                           ,andth
                                                eyd
                                                  idn
                                                    ’tha
                                                       vedo

a
nyth
   ingfo
       rhe
         r.H
           eadv
              ise
                dRo
                  eno
                    ttofo
                        cusont
                             hep
                               rob
                                 lem
                                   swi
                                     tht
                                       hes
                                         yst
                                           em,a
                                              ddingw
                                                   ord
                                                     sto

th
 eef
   fec
     t:“Th
         ere
           ’sno
              thingyouc
                      andoa
                          bou
                            tit
                              .”

    464
      . R
        oew
          asc
            ons
              tru
                ct
                 ive
                   lyd
                     isc
                       harg
                          eda
                            ndfo
                               rma
                                 lly r
                                     esign
                                         edf
                                           romth
                                               eFDOe
                                                   ffe
                                                     ct
                                                      ive

M
arc
  h 15
     ,2019
         .


R
oesubm
     it
      sac
        omm
          entonth
                ere
                  vis
                    edM ode
                          lEDR P
                               lanhigh
                                     ligh
                                        tingth
                                             ela
                                               cko
                                                 fme
                                                   aning
                                                       ful
                  remed
                      ies
                        ,wh
                          ichi
                             signo
                                 red.

    465
      . O
        nMa
          rch 19
               ,2019
                   ,wh
                     il
                      eRo
                        ewa
                          sse
                            rvinga
                                 saF
                                   our
                                     thC
                                       irc
                                         uitjud
                                              ic
                                               ia
                                                llawc
                                                    lerk
                                                       ,

th
 eAO D
     ire
       cto
         rci
           rcu
             la
              teda
                 n Ex
                    pos
                      ureD
                         raf
                           tof
                             ther
                                evi
                                  sedM
                                     ode
                                       lEDRP
                                           lanw
                                              ith
                                                inth
                                                   e

jud
  ic
   iary
      .Th
        eDi
          rec
            torr
               equ
                 est
                   edth
                      atc
                        omm
                          ent
                            sonth
                                eEx
                                  pos
                                    ureD
                                       raf
                                         tbes
                                            ubm
                                              it
                                               tedtoth
                                                     e

M
ode
  l EDRP
       lan W
           ork
             ingG
                roup
                   .

    466
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eEx
                           pos
                             ureD
                                raf
                                  toft
                                     her
                                       evi
                                         sedM
                                            ode
                                              lEDRP
                                                  lan

w
asn
  eve
    rci
      rcu
        la
         tedfo
             rapub
                 licno
                     tic
                       eandc
                           omm
                             entp
                                eriod
                                    .

    467
      . O
        n A
          pri
            l19
              ,2019
                  ,Ro
                    esubm
                        it
                         tedac
                             omm
                               entont
                                    heEx
                                       pos
                                         ureD
                                            raf
                                              ttoth
                                                  eMod
                                                     el

EDR W
    ork
      ingG
         roup
            .Sh
              edids
                  oanonymou
                          slyb
                             eca
                               uses
                                  hef
                                    ear
                                      edr
                                        eta
                                          lia
                                            tion
                                               .



                                   77

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 77 of 85
    468
      . Inh
          erc
            omm
              ent
                ,Ro
                  ehigh
                      ligh
                         tedth
                             ela
                               cko
                                 fme
                                   ani
                                     ngfu
                                        lrem
                                           edi
                                             esinth
                                                  eMod
                                                     el

EDRP
   lan—
      esp
        eci
          allyfo
               remp
                  loy
                    eeso
                       ffe
                         der
                           ald
                             efe
                               nde
                                 rof
                                   fic
                                     es:

         [E]venth er em ed
                         ieslis
                              tedinth  ePl
                                         a nm ay no tac
                                                      tu a
                                                         llyb eleg al
                                                                    lyo r
         prac
            ticallya va
                      ilabletoclaim a n
                                      ts.Asa nin it
                                                  ialma
                                                      tter,th eEDRP  lan
         its
           elfisac  reatur
                         eofJ udicialC onferenc epolicy
                                                      ,r a
                                                         thertha nstatute
         oro therl eg a
                      lly-b
                          indinga  uthori
                                        ty. J  udicia
                                                    lC  onference po l
                                                                     icy
         sta
           tes:“ Judg es’deci
                            sionsinEDRm    at
                                            ters mu  s
                                                     tb einc onform a nce
         wi
          tha lls ta
                   tut esandregulationsthata pplytotheju dic
                                                           iary,...[ and]
         judgesp  r
                  esidinginEDRm   attersm ay no tc omp elthep ar
                                                               ticipat
                                                                     ion
         ofo rimpo  ser em ed
                            iesupona   g e
                                         n c
                                           ieso  re n
                                                    ti
                                                     tieso therth anth e
         employing o  ffic
                         ew  hichi  sth  er espond en
                                                    tin s  uchm  a
                                                                 tters
                                                                     . ”
         Proceedingso fth eJ ud
                              icialC  onferencea  t 25(S ept
                                                           .2010  ).This
         pol
           ic ypo tential
                        lyund ermin esm  anyo fth er emediespurpo rted
                                                                     ly
         avai
            lableund  erthePl an
                               . Fo  rin s
                                         t an
                                            c e
                                              ,i fanemp  loyeer equ e
                                                                    stsa
         transf
              era sa ninter
                          imm  eas ureorultim a
                                              te re
                                                  lief
                                                     ,th epol
                                                            i cyindicates
         thatac ourtma y notdirecta nyothero ff
                                              i cetoabs o
                                                        rbthatemp  loyee.
         Simila
              rly,ac  ourtcanon lyr  eques
                                         t,bu tno tdirect
                                                        ,a no
                                                            th e
                                                               ra  gency,
         sucha s GSA  , to p rovid e build
                                         ing mod  ific
                                                     ationsn ecess a
                                                                   ryto
         accommod  atea nemp loye ewith ad isabil
                                                ity.

         Theproblemi  se spec
                            i a
                              llya cu
                                    teforemp loyeesoff edera
                                                           ld e f
                                                                ender
         of
          fices
              ,w  hofun ct
                         ionallyh avenor emediesund ertheP lana tall.
         Al
          thoughf ederaldefendero f
                                  fice
                                     sa re“ covered”byEDR P  la n
                                                                s,the
         Cr
          iminalJ us
                   tic eA c
                          t do  e
                                sno texpl
                                        ici
                                          tlyc onfersta
                                                      tutorya uthor
                                                                  ity
         forthecou r
                   to fa ppealstoimpo serem edi
                                              eso rdiscip
                                                        linarya ct
                                                                 ion,
         shor
            to fr  emov ingth  eF  ede
                                     ral Defender.S ee 18U  .S.C . §
         3006A(g)(2)
                   (A  )(providingth ecourtofa  ppeal
                                                    sinth  er  elev
                                                                  ant
         ci
          rcui
             ta uthoritytoa  ppoint
                                  ,setc omp e
                                            n s
                                              ationfor,a ndr emov ea
         Feder
             alD  efend e
                        r for“  incompete
                                        ncy,m  isconductin o f
                                                             fi ce
                                                                 ,o r
         negl
            ectofdu  ty”). Eveni fthec ou
                                        rth asa uthor
                                                    ity,inst
                                                           itutiona
                                                                  lly
         speak
             ing,th ec  ou
                         rti sa l
                                so unlike
                                        lyto w  anttob ep erceiveda s
         inte
            rfe
              ringwithth  einde pe
                                 ndenceofaf ederaldefenderoffi
                                                             c e.

    469
      . R
        oeu
          rge
            dth
              eJud
                 ic
                  ia
                   lCon
                      fer
                        enc
                          eto“
                             und
                               ert
                                 akeac
                                     omp
                                       reh
                                         ens
                                           iver
                                              evi
                                                ewo
                                                  fit
                                                    s

po
 lic
   iesinth
         isa
           reaa
              ndc
                ons
                  ide
                    rma
                      kingr
                          ecomm
                              end
                                at
                                 ion
                                   stoC
                                      ong
                                        res
                                          sino
                                             rde
                                               rtos
                                                  tre
                                                    ngth
                                                       enth
                                                          e

r
eme
  die
    sav
      ai
       lab
         letojud
               ic
                ia
                 lemp
                    loy
                      ees
                        .”

    470
      . A
        lthoughth
                enew M
                     ode
                       lEDRP
                           lanu
                              lt
                               ima
                                 te
                                  lya
                                    dop
                                      tedbyth
                                            eJud
                                               ic
                                                ia
                                                 lCon
                                                    fer
                                                      enc
                                                        e

d
if
 fer
   edinc
       ert
         ainr
            esp
              ect
                sfromth
                      eEx
                        pos
                          ureD
                             raf
                               t,i
                                 tdidno
                                      tadd
                                         res
                                           sth
                                             eprob
                                                 lem
                                                   swi
                                                     thEDR

r
eme
  die
    sth
      atR
        oeh
          adr
            ais
              ed.

                                      78

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 78 of 85
M
onth
   saf
     terR
        oei
          scon
             stru
                cti
                  vel
                    ydi
                      scha
                         rge
                           d,t
                             heF
                               our
                                 thC
                                   ircu
                                      ittak
                                          es“d
                                             isc
                                               ipl
                                                 ina
                                                   rya
                                                     ct
                                                      ion
                                                        .”

    471
      . O
        nMa
          y1,2019
                ,wh
                  ileR
                     oew
                       ass
                         ti
                          lls
                            erv
                              inga
                                 saF
                                   our
                                     thC
                                       irc
                                         uitjud
                                              ic
                                               ia
                                                llaw

c
lerk
   ,sh
     eas
       kedth
           eEDR C
                oord
                   ina
                     torfo
                         ras
                           ta
                            tusupd
                                 ateonh
                                      erw
                                        rong
                                           fulc
                                              ondu
                                                 ctr
                                                   epo
                                                     rt
                                                      .

Sp
 eci
   fic
     al
      ly,R
         oew
           ant
             edtoknowi
                     fth
                       ewrong
                            fulc
                               ondu
                                  ctp
                                    roc
                                      eed
                                        ingw
                                           ass
                                             ti
                                              llop
                                                 en.

    472
      . Th
         eEDR C
              oord
                 ina
                   torr
                      espond
                           edth
                              atth
                                 epro
                                    cee
                                      dingw
                                          ass
                                            ti
                                             ll“
                                               ope
                                                 nand

ongo
   ing
     .”

    473
      . R
        oea
          ske
            dth
              eEDR C
                   oord
                      ina
                        tor
                          ifh
                            ewou
                               ldm
                                 eetw
                                    ith h
                                        erinp
                                            ers
                                              on.

    474
      . O
        nMa
          y7,2019
                ,Ro
                  eme
                    twi
                      thth
                         eEDR C
                              oord
                                 ina
                                   tora
                                      ndHR A
                                           dmin
                                              is
                                               tra
                                                 torin

R
ichmond
      ,Vi
        rgin
           ia
            .Ro
              eas
                kedfo
                    ranupd
                         ateont
                              hew
                                rong
                                   fulc
                                      ondu
                                         ctp
                                           roc
                                             eed
                                               ing
                                                 .Hes
                                                    aidth
                                                        at
                                                         ,

onth
   eadv
      iceo
         fOGC
            ,hec
               ouldno
                    tte
                      llR
                        oea
                          nyth
                             inga
                                bou
                                  tth
                                    epro
                                       cee
                                         dingo
                                             rit
                                               sou
                                                 tcom
                                                    e.

    475
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            ats
                              heh
                                adlo
                                   sth
                                     erjobb
                                          eca
                                            uses
                                               hef
                                                 ile
                                                   da

c
omp
  la
   int
     .Sh
       esa
         idth
            atth
               erew
                  as nopo
                        ssib
                           ler
                             eme
                               dyth
                                  roughth
                                        eEDR p
                                             roc
                                               ess
                                                 .Sh
                                                   esa
                                                     idth
                                                        at

OGC h
    ads
      kew
        edth
           epro
              ces
                sinf
                   avo
                     rofm
                        ana
                          gem
                            enta
                               ndw
                                 ork
                                   eda“
                                      ser
                                        iou
                                          sin
                                            jus
                                              ti
                                               ce,
                                                 ”no
                                                   tju
                                                     st

fo
 rhe
   r,bu
      tfo
        ranyon
             eel
               sew
                 hof
                   ile
                     dac
                       omp
                         la
                          int
                            .Sh
                              esa
                                idth
                                   atth
                                      efa
                                        ilu
                                          retofo
                                               llowth
                                                    eEDR

P
lan“
   asi
     tapp
        ear
          sonp
             ape
               r”m
                 adei
                    timpo
                        ssib
                           letos
                               tayinh
                                    ero
                                      ff
                                       ice
                                         .

    476
      . R
        oefu
           rth
             ere
               xpl
                 ain
                   edth
                      ats
                        heh
                          adh
                            add
                              if
                               fic
                                 ultyf
                                     ind
                                       inga
                                          noth
                                             erjobb
                                                  eca
                                                    use
                                                      ,

w
hena
   ske
     d,s
       hed
         idno
            tfe
              elc
                omfo
                   rta
                     blep
                        rov
                          idin
                             gre
                               fer
                                 enc
                                   esf
                                     romth
                                         eFDO
                                            . Sh
                                               eal
                                                 sof
                                                   elt

o
st
 rac
   ize
     dfroma
          pply
             ingfo
                 rth
                   eCr
                     imin
                        alJ
                          ust
                            iceA
                               ctp
                                 ane
                                   linh
                                      erd
                                        is
                                         tr
                                          ict
                                            ,be
                                              cau
                                                seth
                                                   epe
                                                     opl
                                                       e

w
hoh
  ade
    nga
      gedin m
            isc
              ondu
                 ctw
                   ouldb
                       ere
                         view
                            ingh
                               era
                                 ppl
                                   ica
                                     tion
                                        .

    477
      . R
        oes
          aidth
              ate
                veryon
                     einh
                        ero
                          ff
                           icekn
                               ewth
                                  ats
                                    hef
                                      ile
                                        dac
                                          omp
                                            la
                                             int
                                               ,andth
                                                    atth
                                                       e

rumo
   rwa
     sth
       ats
         he“
           los
             t.
              ”

    478
      . R
        oeto
           ldth
              eEDR C
                   oord
                      ina
                        torth
                            atth
                               isw
                                 as no
                                     tov
                                       erfo
                                          rhe
                                            r.Sh
                                               eto
                                                 ldh
                                                   imth
                                                      at

s
hel
  ive
    dwi
      thth
         isbu
            rde
              nev
                eryd
                   aya
                     ndth
                        ati
                          tha
                            dtr
                              eme
                                ndou
                                   slya
                                      ffe
                                        cte
                                          dhe
                                            rli
                                              fea
                                                ndc
                                                  are
                                                    er.



                                      79

          Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 79 of 85
    479
      . L
        essth
            anaw
               eeka
                  fte
                    rth
                      isc
                        onv
                          ers
                            at
                             ionw
                                ith R
                                    oe,th
                                        eEDR C
                                             oord
                                                ina
                                                  tor
                                                    ,inh
                                                       is

c
apa
  ci
   tya
     sCi
       rcu
         itEx
            ecu
              tiv
                e,fo
                   rma
                     llyno
                         ti
                          fie
                            dth
                              eDe
                                fend
                                   erby
                                      let
                                        terth
                                            atth
                                               ejudg
                                                   eso
                                                     fth
                                                       e

Fou
  rthC
     irc
       uith
          ada
            pprov
                edh
                  isr
                    equ
                      esttoe
                           sta
                             bli
                               shaC
                                  api
                                    talH
                                       abe
                                         asU
                                           nit(CHU
                                                 )inh
                                                    iso
                                                      ff
                                                       ice
                                                         .

Th
 eCHU w
      ouldr
          epr
            ese
              ntind
                  ividu
                      als“
                         inc
                           api
                             talh
                                abe
                                  asc
                                    ase
                                      sth
                                        roughou
                                              tth
                                                eFou
                                                   rthC
                                                      irc
                                                        uit
                                                          .”

    480
      . Th
         eEDR C
              oord
                 ina
                   torin
                       clud
                          edah
                             andw
                                ri
                                 tte
                                   n no
                                      tefo
                                         rth
                                           eDe
                                             fend
                                                er:

“C
 ong
   ratu
      la
       tion
          s!”

    481
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eFou
                            rthC
                               irc
                                 uit
                                   was w
                                       ork
                                         ingw
                                            ithth
                                                eDe
                                                  fend
                                                     er,

p
ers
  ona
    lly
      ,toe
         sta
           bli
             shaCHUinh
                     iso
                       ff
                        icew
                           hil
                             eRo
                               e’sc
                                  omp
                                    la
                                     inta
                                        gain
                                           sth
                                             imw
                                               asp
                                                 end
                                                   ing
                                                     .

    482
      . O
        nin
          form
             ationa
                  ndb
                    el
                     ief
                       ,th
                         eCHUi
                             san
                               tic
                                 ipa
                                   ted
                                     toop
                                        eninf
                                            isc
                                              aly
                                                ear2021
                                                      ,th
                                                        e

s
amey
   earth
       atth
          eDe
            fend
               er’
                 sfou
                    r-y
                      eart
                         erma
                            sFe
                              der
                                alPub
                                    licD
                                       efe
                                         nde
                                           rwi
                                             llb
                                               esub
                                                  jec
                                                    tto

r
enew
   al
    .

    483
      . O
        nJun
           e4,2019
                 ,th
                   eEDR C
                        oord
                           ina
                             tors
                                entR
                                   oea
                                     nem
                                       ail
                                         ,wi
                                           thth
                                              eCh
                                                iefJ
                                                   udg
                                                     e

c
opi
  ed.

    484
      . Th
         eEDR C
              oord
                 ina
                   tord
                      isc
                        los
                          edtoR
                              oe:

    “
    Iwa
      nte
        dtol
           etyouknowth
                     atd
                       isc
                         ipl
                           ina
                             rya
                               ct
                                ion
                                  wast
                                     ake
                                       nla
                                         stw
                                           eeka
                                              sar
                                                esu
                                                  lto
                                                    fyou
                                                       r

r
epo
  rto
    fwrong
         fulc
            ondu
               ct
                .Asw
                   edi
                     scu
                       sse
                         dpr
                           eviou
                               sly
                                 ,Ic
                                   anno
                                      tre
                                        vea
                                          lth
                                            ena
                                              tur
                                                eofth
                                                    eac
                                                      tion

b
eca
  usei
     tisad
         isc
           ipl
             ina
               rym
                 att
                   er. B
                       utIw
                          ant
                            edtol
                                etyouknowth
                                          ata
                                            ct
                                             ion
                                               wast
                                                  ake
                                                    n,a
                                                      ndI

w
ant
  edtor
      e-emph
           asi
             zeth
                at
                 :(1
                   )th
                     eFou
                        rthC
                           irc
                             uittookyou
                                      rre
                                        por
                                          tve
                                            rys
                                              eriou
                                                  sly
                                                    ,(2
                                                      )Ch
                                                        ief

J
udg
  eGr
    ego
      ryo
        rde
          redap
              ain
                sta
                  kinga
                      nde
                        xha
                          ust
                            iveinv
                                 est
                                   iga
                                     tionin
                                          toyou
                                              ral
                                                leg
                                                  at
                                                   ion
                                                     s,a
                                                       nd(3
                                                          )

a
ct
 ion
   swe
     ret
       ake
         nba
           sedonc
                are
                  fulc
                     ons
                       ide
                         rat
                           iono
                              fth
                                einv
                                   est
                                     iga
                                       tionr
                                           epo
                                             rt
                                              .”

    485
      . Th
         is“
           dis
             cip
               lin
                 arya
                    ct
                     ion
                       ”wa
                         sta
                           kena
                              lmo
                                stafu
                                    lly
                                      eara
                                         fte
                                           rRo
                                             efi
                                               rstr
                                                  ais
                                                    edh
                                                      er

c
omp
  la
   int
     sabou
         tth
           eFi
             rs
              tAs
                sis
                  tan
                    t.




                                    80

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 80 of 85
    486
      . A
        soff
           il
            ingth
                isa
                  ct
                   ion
                     ,Ro
                       eha
                         sne
                           verb
                              eenin
                                  form
                                     edo
                                       fth
                                         efind
                                             ing
                                               sonh
                                                  er

c
omp
  la
   into
      rwh
        atc
          orr
            ect
              ivea
                 ct
                  ion
                    swe
                      ret
                        ake
                          n.H
                            owe
                              ver
                                ,al
                                  lofth
                                      eind
                                         ividu
                                             alsr
                                                espon
                                                    sib
                                                      lefo
                                                         r

th
 eha
   ras
     sme
       nt,r
          eta
            lia
              tion
                 ,andd
                     isc
                       rim
                         ina
                           tiona
                               gai
                                 nstR
                                    oes
                                      ti
                                       llho
                                          ldth
                                             eirr
                                                esp
                                                  ect
                                                    ivepo
                                                        si
                                                         tion
                                                            s

a
ndt
  it
   lesa
      tth
        eFDO
           .


           R
           oesu
              ffe
                rsi
                  rre
                    par
                      abl
                        eha
                          rmdu
                             etoth
                                 ede
                                   fendan
                                        ts
                                         ’condu
                                              ct
                                               .

    487
      . R
        oe’
          scho
             senc
                are
                  erw
                    ass
                      tol
                        enf
                          romh
                             era
                               sar
                                 esu
                                   lto
                                     fth
                                       ede
                                         fend
                                            ant
                                              s’c
                                                ondu
                                                   ct
                                                    .

A
s ar
   esu
     lt
      ,sh
        elo
          stoppo
               rtun
                  it
                   iesfo
                       rtr
                         ain
                           ing
                             ,ex
                               per
                                 ien
                                   ce,a
                                      ndp
                                        rof
                                          ess
                                            ion
                                              alg
                                                row
                                                  thinh
                                                      erc
                                                        al
                                                         ling

tos
  erv
    eind
       ige
         ntc
           lie
             nts
               .Ro
                 ean
                   tic
                     ipa
                       tedw
                          orkinga
                                tth
                                  eFDO un
                                        ti
                                         lhe
                                           rre
                                             ti
                                              rem
                                                ent
                                                  .Sh
                                                    eal
                                                      so

t
rie
  d,bu
     tfa
       ile
         d,tos
             ecu
               reo
                 the
                   rcomp
                       ara
                         bleemp
                              loym
                                 entw
                                    ith
                                      inth
                                         eFou
                                            rthC
                                               irc
                                                 uit
                                                   aft
                                                     erh
                                                       ert
                                                         erm

c
lerk
   shipe
       nde
         d.

    488
      . R
        oei
          snoww
              ork
                ing
                  inat
                     empo
                        rarya
                            nds
                              ubs
                                tan
                                  tia
                                    llylow
                                         er-
                                           pay
                                             ingpo
                                                 si
                                                  tion
                                                     .

G
ive
  nRo
    e’sg
       eog
         raph
            iclo
               cat
                 ion
                   ,iti
                      sex
                        trem
                           elyu
                              nlik
                                 elyth
                                     ats
                                       hew
                                         il
                                          lev
                                            erf
                                              indapo
                                                   si
                                                    tionw
                                                        ith

c
omp
  ara
    blet
       erm
         sandc
             omp
               ens
                 at
                  iontoth
                        eon
                          esh
                            ehe
                              lda
                                tth
                                  eFDO
                                     .

    489
      . A
        s ar
           esu
             lto
               fth
                 ede
                   fend
                      ant
                        ’sc
                          ondu
                             ct
                              ,Ro
                                esu
                                  ffe
                                    rsf
                                      romongo
                                            inga
                                               nxi
                                                 ety
                                                   ,

d
epr
  ess
    ion
      ,emo
         tion
            ald
              is
               tre
                 ss,a
                    ndalo
                        sso
                          fse
                            lf-w
                               orth
                                  .Sh
                                    eha
                                      sbe
                                        enfo
                                           rce
                                             dtod
                                                ela
                                                  yma
                                                    jorl
                                                       ife

go
 als
   ,in
     clud
        ingob
            ta
             iningh
                  erow
                     nhom
                        eandh
                            avi
                              ngc
                                hild
                                   ren
                                     .

    490
      . R
        oeh
          asa
            lsoe
               ndu
                 redo
                    the
                      rhum
                         il
                          ia
                           tiona
                               ndc
                                 are
                                   erd
                                     ama
                                       ge.R
                                          oe’
                                            scomp
                                                la
                                                 int
                                                   was

f
lagg
   eda
     sana
        reao
           fcon
              cernonh
                    erN
                      orth C
                           aro
                             lin
                               aBa
                                 rApp
                                    lic
                                      at
                                       ion
                                         ,ands
                                             hew
                                               as qu
                                                   est
                                                     ion
                                                       ed

a
bou
  tita
     the
       rCh
         ara
           cte
             randF
                 itn
                   essin
                       terv
                          iew
                            .

    491
      . W
        henR
           oes
             pok
               e toth
                    eFe
                      der
                        alPub
                            licD
                               efe
                                 nde
                                   rinth
                                       ead
                                         jac
                                           entd
                                              is
                                               tr
                                                ict
                                                  ,who

po
 ste
   datl
      eas
        tth
          reea
             tto
               rne
                 yop
                   ening
                       swi
                         thinas
                              hor
                                ttim
                                   eaf
                                     terr
                                        eje
                                          ct
                                           ingR
                                              oe’
                                                str
                                                  ans
                                                    ferr
                                                       equ
                                                         est
                                                           ,

th
 atD
   efe
     nde
       rwa
         s op
            enlyho
                 st
                  iletow
                       ard
                         sRo
                           eandd
                               ema
                                 nde
                                   dtoknoww
                                          hys
                                            hel
                                              efth
                                                 erfo
                                                    rme
                                                      r

o
ff
 ice
   .

                                   81

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 81 of 85
    492
      . R
        oea
          lsol
             earn
                edth
                   ath
                     erT
                       eam L
                           ead
                             erw
                               ass
                                 pre
                                   adingrumo
                                           rsth
                                              ats
                                                he“m
                                                   adeup
                                                       ”

b
eings
    exu
      al
       lyh
         ara
           sse
             dsoth
                 ats
                   hec
                     ouldw
                         orkinad
                               if
                                fer
                                  entdu
                                      tys
                                        ta
                                         tion
                                            .

    493
      . Ins
          um,D
             efe
               nda
                 nts
                   ’sy
                     stem
                        ica
                          ndw
                            il
                             lfu
                               lvio
                                  la
                                   tion
                                      sofR
                                         oe’
                                           scon
                                              st
                                               itu
                                                 tion
                                                    alr
                                                      igh
                                                        ts

c
aus
  edi
    rre
      par
        abl
          eha
            rm.


                      FIRSTCLAIMFORRELIEF
                      F
                      if
                       thAm endm
                               ent:Du
                                    ePr
                                      oce
                                        ss

    494
      . P
        lain
           ti
            ffin
               corpo
                   rat
                     esbyr
                         efe
                           ren
                             cee
                               acha
                                  nde
                                    verya
                                        lle
                                          gat
                                            ionc
                                               ont
                                                 ain
                                                   edinth
                                                        e

p
rec
  edingp
       ara
         gra
           phsa
              sifs
                 etfo
                    rthfu
                        llyh
                           ere
                             in.

    495
      . B
        yadop
            ting
               ,promu
                    lga
                      ting
                         ,andimp
                               lem
                                 ent
                                   ingpo
                                       li
                                        cie
                                          sandp
                                              rac
                                                tic
                                                  esund
                                                      erw
                                                        hic
                                                          h

P
lain
   ti
    ffw
      asd
        epr
          ive
            dofimm
                 edi
                   atea
                      nde
                        ffe
                          ct
                           ivea
                              ct
                               ionon
                                   ,andm
                                       ean
                                         ing
                                           fulr
                                              evi
                                                ewo
                                                  fand

r
eme
  die
    sfo
      r,th
         eha
           ras
             sme
               nt,r
                  eta
                    lia
                      tion
                         ,andd
                             isc
                               rim
                                 ina
                                   tions
                                       hes
                                         uff
                                           ere
                                             d;byv
                                                 iol
                                                   atingth
                                                         e

l
imi
  tedp
     roc
       edu
         ralp
            rot
              ect
                ion
                  sandr
                      igh
                        tsP
                          lain
                             ti
                              ffw
                                asa
                                  ffo
                                    rde
                                      dund
                                         erth
                                            eEDRP
                                                lan
                                                  ;andby

d
isc
  rim
    ina
      tinga
          gain
             stP
               lain
                  ti
                   ffb
                     ase
                       donh
                          erg
                            end
                              erinv
                                  iol
                                    ationo
                                         fpro
                                            tec
                                              tedemp
                                                   loym
                                                      entr
                                                         igh
                                                           ts
                                                            ,

D
efe
  nda
    nts
      ,ac
        tingund
              erc
                olo
                  rofl
                     awa
                       ndth
                          eira
                             utho
                                ri
                                 tya
                                   sfe
                                     der
                                       alo
                                         ff
                                          ice
                                            rs
                                             ,wi
                                               ll
                                                ful
                                                  lya
                                                    nd

know
   ing
     lyd
       epr
         ive
           dPl
             ain
               ti
                ffo
                  fhe
                    rprop
                        ertyin
                             ter
                               est
                                 swi
                                   thou
                                      tdu
                                        epro
                                           ces
                                             sofl
                                                awinv
                                                    iol
                                                      ationo
                                                           f

th
 eFi
   fthAm
       endm
          enttoth
                eUn
                  ite
                    dSt
                      ate
                        sCon
                           st
                            itu
                              tion
                                 .

    496
      . A
        sar
          esu
            lto
              fDe
                fend
                   ant
                     s’un
                        law
                          fulc
                             ondu
                                ct
                                 ,Pl
                                   ain
                                     ti
                                      ffh
                                        ass
                                          uff
                                            ere
                                              dps
                                                ycho
                                                   log
                                                     ica
                                                       l

h
arm
  ,emo
     tion
        ald
          is
           tre
             ss,hum
                  il
                   iat
                     ion
                       ,emb
                          arr
                            assm
                               ent
                                 ,and mon
                                        eta
                                          ryd
                                            ama
                                              ges
                                                .


                        SECONDCLAIMFORREL IEF
                       F
                       if
                        thAmendmen
                                 t:Equa
                                      lPr
                                        otec
                                           tion

    497
      . P
        lain
           ti
            ffin
               corpo
                   rat
                     esbyr
                         efe
                           ren
                             cee
                               acha
                                  nde
                                    verya
                                        lle
                                          gat
                                            ionc
                                               ont
                                                 ain
                                                   edinth
                                                        e

p
rec
  edingp
       ara
         gra
           phsa
              sifs
                 etfo
                    rthfu
                        llyh
                           ere
                             in.




                                   82

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 82 of 85
    498
      . Ins
          ubj
            ect
              ingP
                 lain
                    ti
                     fftoh
                         ara
                           ssm
                             ent
                               ,re
                                 ta
                                  lia
                                    tion
                                       ,andd
                                           isc
                                             rim
                                               ina
                                                 tion
                                                    ,fa
                                                      il
                                                       ingto

t
akeimm
     edi
       atea
          nde
            ffe
              ct
               ivea
                  ct
                   iononh
                        erc
                          omp
                            la
                             int
                               s,a
                                 ndf
                                   ail
                                     ingtop
                                          rov
                                            ideh
                                               erw
                                                 ith

m
ean
  ing
    fulr
       evi
         ewo
           rrem
              edi
                es,D
                   efe
                     nda
                       nts
                         ,ac
                           tingund
                                 erc
                                   olo
                                     rofl
                                        awa
                                          ndth
                                             eira
                                                utho
                                                   ri
                                                    tya
                                                      s

f
ede
  ralo
     ff
      ice
        rs
         ,sing
             ledou
                 tPl
                   ain
                     ti
                      ffb
                        ase
                          donh
                             erg
                               end
                                 era
                                   ndin
                                      ten
                                        tion
                                           al
                                            lyv
                                              iol
                                                ate
                                                  dhe
                                                    rrigh
                                                        tto

e
qua
  lpro
     tec
       tionund
             erth
                eFi
                  fthAm
                      endm
                         enttoth
                               eUn
                                 ite
                                   dSt
                                     ate
                                       sCon
                                          st
                                           itu
                                             tion
                                                .

    499
      . A
        sar
          esu
            lto
              fDe
                fend
                   ant
                     s’un
                        law
                          fulc
                             ondu
                                ct
                                 ,Pl
                                   ain
                                     ti
                                      ffh
                                        ass
                                          uff
                                            ere
                                              dps
                                                ycho
                                                   log
                                                     ica
                                                       l

h
arm
  ,emo
     tion
        ald
          is
           tre
             ss,hum
                  il
                   iat
                     ion
                       ,emb
                          arr
                            assm
                               ent
                                 ,and mon
                                        eta
                                          ryd
                                            ama
                                              ges
                                                .


                        TH
                         IRDCLAIMFORREL IEF
                (42U
                   .S.C
                      .§1985
                           :Con
                              spi
                                rac
                                  ytoV
                                     iolat
                                         eCiv
                                            ilR
                                              igh
                                                ts)

    500
      . P
        lain
           ti
            ffin
               corpo
                   rat
                     esbyr
                         efe
                           ren
                             cee
                               acha
                                  nde
                                    verya
                                        lle
                                          gat
                                            ionc
                                               ont
                                                 ain
                                                   edinth
                                                        e

p
rec
  edingp
       ara
         gra
           phsa
              sifs
                 etfo
                    rthfu
                        llyh
                           ere
                             in.

    501
      . B
        yag
          ree
            ingtoimp
                   lem
                     ent
                       ,andt
                           akinga
                                ct
                                 ion
                                   son
                                     ,po
                                       lic
                                         ies
                                           ,pro
                                              cedu
                                                 res
                                                   ,and

p
rac
  tic
    esw
      her
        ebyP
           lain
              ti
               ffw
                 ass
                   ubj
                     ect
                       edtos
                           exu
                             alh
                               ara
                                 ssm
                                   ent
                                     ,di
                                       scr
                                         imin
                                            at
                                             ion
                                               ,andr
                                                   eta
                                                     lia
                                                       tion

a
ndd
  epr
    ive
      dofimm
           edi
             atea
                nde
                  ffe
                    ct
                     ivea
                        ct
                         iononh
                              erc
                                omp
                                  la
                                   int
                                     s,a
                                       ndm
                                         ean
                                           ing
                                             fulr
                                                evi
                                                  ewa
                                                    nd

r
eme
  die
    s,a
      llona
          ccoun
              tofh
                 erg
                   end
                     er,D
                        efe
                          nda
                            ntsc
                               ons
                                 pir
                                   edtod
                                       epr
                                         iveP
                                            lain
                                               ti
                                                ffo
                                                  fequ
                                                     al

p
rot
  ect
    ionund
         erth
            elawa
                ndo
                  fequ
                     alp
                       riv
                         ile
                           gesa
                              ndimmun
                                    it
                                     ieso
                                        fth
                                          elaw
                                             softh
                                                 eUn
                                                   it
                                                    edS
                                                      tat
                                                        es,

r
esu
  lt
   inginin
         jurytoh
               erp
                 ers
                   ona
                     ndp
                       rop
                         erty
                            ,inv
                               iol
                                 ationo
                                      f42U
                                         .S.C
                                            .§1985
                                                 (3)
                                                   .

    502
      . A
        sar
          esu
            lto
              fDe
                fend
                   ant
                     s’un
                        law
                          fulc
                             ondu
                                ct
                                 ,Pl
                                   ain
                                     ti
                                      ffh
                                        ass
                                          uff
                                            ere
                                              dps
                                                ycho
                                                   log
                                                     ica
                                                       l

h
arm
  ,emo
     tion
        ald
          is
           tre
             ss,hum
                  il
                   iat
                     ion
                       ,emb
                          arr
                            assm
                               ent
                                 ,and mon
                                        eta
                                          ryd
                                            ama
                                              ges
                                                .


                     FOURTHCLA IMFORRELIEF
     (42U
        .S.C
           .§1986
                :Ac
                  tionfo
                       rNe
                         gle
                           cttoPr
                                even
                                   tCon
                                      spi
                                        rac
                                          ytoV
                                             iola
                                                teC
                                                  ivi
                                                    lRigh
                                                        ts)

    503
      . P
        lain
           ti
            ffin
               corpo
                   rat
                     esbyr
                         efe
                           ren
                             cee
                               acha
                                  nde
                                    verya
                                        lle
                                          gat
                                            ionc
                                               ont
                                                 ain
                                                   edinth
                                                        e

p
rec
  edingp
       ara
         gra
           phsa
              sifs
                 etfo
                    rthfu
                        llyh
                           ere
                             in.



                                   83

       Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 83 of 85
    504
      . B
        yha
          vingknow
                 ledg
                    eofpo
                        lic
                          ies
                            ,pro
                               cedu
                                  res
                                    ,pr
                                      act
                                        ice
                                          s,a
                                            nda
                                              ct
                                               ion
                                                 swh
                                                   ere
                                                     by

P
lain
   ti
    ffw
      ass
        ubj
          ect
            edtos
                exu
                  alh
                    ara
                      ssm
                        ent
                          ,di
                            scr
                              imin
                                 at
                                  ion
                                    ,andr
                                        eta
                                          lia
                                            tiona
                                                ndd
                                                  epr
                                                    ive
                                                      dof

imm
  edi
    atea
       nde
         ffe
           ct
            ivea
               ct
                iononh
                     erc
                       omp
                         la
                          int
                            sand m
                                 ean
                                   ing
                                     fulr
                                        evi
                                          ewa
                                            ndr
                                              eme
                                                die
                                                  s,a
                                                    llon

a
ccoun
    tofh
       erg
         end
           er,byh
                avingpow
                       ertop
                           rev
                             ento
                                raidinp
                                      rev
                                        ent
                                          ingth
                                              ecomm
                                                  iss
                                                    iono
                                                       fth
                                                         ese

w
rong
   s,a
     ndbyn
         egl
           ect
             ingo
                rre
                  fus
                    ingtodos
                           o,D
                             efe
                               nda
                                 ntsa
                                    rel
                                      iab
                                        letoP
                                            lain
                                               ti
                                                fffo
                                                   rth
                                                     e

v
iol
  ation
      sofh
         err
           igh
             tstoe
                 qua
                   lpro
                      tec
                        tionund
                              erth
                                 elawa
                                     ndo
                                       fequ
                                          alp
                                            riv
                                              ile
                                                gesa
                                                   ndimmun
                                                         it
                                                          ies

und
  erth
     elaw
        softh
            eUn
              ite
                dSt
                  ate
                    s.

    505
      . A
        sar
          esu
            lto
              fDe
                fend
                   ant
                     s’un
                        law
                          fulc
                             ondu
                                ct
                                 ,Pl
                                   ain
                                     ti
                                      ffh
                                        ass
                                          uff
                                            ere
                                              dps
                                                ycho
                                                   log
                                                     ica
                                                       l

h
arm
  ,emo
     tion
        ald
          is
           tre
             ss,hum
                  il
                   iat
                     ion
                       ,emb
                          arr
                            assm
                               ent
                                 ,and mon
                                        eta
                                          ryd
                                            ama
                                              ges
                                                .



                          REQUESTEDREL
                                     IEF

WHEREFORE
        ,Pl
          ain
            ti
             ffr
               equ
                 est
                   sth
                     atth
                        isC
                          our
                            t:

    1
    .     D
          ecl
            areth
                atP
                  lain
                     ti
                      ff
                       ’sc
                         ons
                           ti
                            tut
                              ion
                                alr
                                  igh
                                    tsw
                                      erev
                                         iol
                                           ate
                                             d;

    2
    .     D
          ecl
            areth
                elaw
                   s,r
                     egu
                       la
                        tion
                           s,a
                             ndru
                                lesth
                                    atop
                                       era
                                         tedtod
                                              epr
                                                iveP
                                                   lain
                                                      ti
                                                       ffo
                                                         fhe
                                                           r

r
igh
  tsun
     con
       st
        itu
          tion
             ala
               sapp
                  lie
                    dtoP
                       lain
                          ti
                           ff
                            ;

    3
    .     En
           joina
               nyfu
                  rth
                    erv
                      iol
                        ationo
                             fPl
                               ain
                                 ti
                                  ff
                                   ’sr
                                     igh
                                       ts
                                        ;

    4
    .     Aw
           ardc
              omp
                ens
                  ato
                    rya
                      ndpun
                          it
                           ived
                              ama
                                gesfo
                                    rth
                                      econ
                                         st
                                          itu
                                            tion
                                               alv
                                                 iol
                                                   ation
                                                       s

P
lain
   ti
    ffs
      uff
        ere
          dina
             namoun
                  tth
                    ati
                      sfa
                        ir
                         ,ju
                           st
                            ,re
                              ason
                                 abl
                                   e,a
                                     ndinc
                                         onfo
                                            rmi
                                              tyw
                                                ithth
                                                    eev
                                                      ide
                                                        nce
                                                          ;

    5
    .     Aw
           ardP
              lain
                 ti
                  ffa
                    pprop
                        ria
                          tef
                            ron
                              tpa
                                yase
                                   qui
                                     tab
                                       ler
                                         eli
                                           efinl
                                               ieuo
                                                  fre
                                                    ins
                                                      ta
                                                       tem
                                                         ent
                                                           ;

    6
    .     Aw
           ardP
              lain
                 ti
                  ffb
                    ackp
                       aya
                         sequ
                            ita
                              bler
                                 eli
                                   eff
                                     romt
                                        heun
                                           law
                                             fult
                                                erm
                                                  ina
                                                    tiono
                                                        fhe
                                                          r

emp
  loym
     entpu
         rsu
           anttoth
                 eBa
                   ckP
                     ayA
                       ct
                        ;

    7
    .     Aw
           ardp
              re-
                judgm
                    enta
                       ndpo
                          st
                           -judgm
                                entin
                                    ter
                                      esto
                                         nal
                                           lamoun
                                                tsaw
                                                   ard
                                                     edh
                                                       ere
                                                         in;

    8
    .     Aw
           ardP
              lain
                 ti
                  ffr
                    eas
                      ona
                        blea
                           tto
                             rne
                               y’sf
                                  eesa
                                     ndc
                                       ost
                                         sin
                                           cur
                                             redinth
                                                   isa
                                                     ct
                                                      iona
                                                         nd

a
nya
  dmin
     is
      tra
        tiv
          epro
             cee
               ding
                  sth
                    atn
                      ece
                        ssa
                          ri
                           lyp
                             rec
                               ede
                                 dth
                                   isa
                                     ct
                                      ionpu
                                          rsu
                                            antto28U
                                                   .S.C
                                                      .

                                    84

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 84 of 85
§2412
    ,42U
       .S.C
          .§1988
               ,ora
                  nyo
                    the
                      rba
                        sis
                          ;

    9
    .     Aw
           ards
              ucho
                 the
                   rre
                     lie
                       fasth
                           eCou
                              rtd
                                eem
                                  sju
                                    sta
                                      ndp
                                        rop
                                          er.

Th
 isth
    e3rdD
        ayo
          fMa
            rch
              ,2020
                  .

                                             R
                                             esp
                                               ect
                                                 ful
                                                   lySubm
                                                        it
                                                         ted
                                                           ,

                                             /
                                             s/C ooperSt
                                                       ric
                                                         kland
                                             Coop e
                                                  rStri
                                                      ckland
                                             N.C.B arNo.43242
                                             P.O.B ox92
                                             Lynn,NC28750
                                             T
                                             el.(828)817-3703

                                              C
                                              oun
                                                selfo
                                                    rPl
                                                      ain
                                                        ti
                                                         ff




                                    85

        Case 1:20-cv-00066 Document 1 Filed 03/03/20 Page 85 of 85
